Exhibit 10.1


Execution Version
CUSIP Numbers:
Deal: 74919EAA2
Revolver: 74919EAB0
Term Loan: 74919EAC8





--------------------------------------------------------------------------------

_______________________________________


$295,000,000

CREDIT AGREEMENT

Dated as of May 8, 2018

by and among




R1 RCM INC.,
as the Borrower,

THE OTHER PERSONS PARTY HERETO THAT ARE
DESIGNATED AS CREDIT PARTIES,

BANK OF AMERICA, N.A.,
as Agent for all Lenders,


THE OTHER FINANCIAL INSTITUTIONS PARTY HERETO
as Lenders,
and
BANK OF AMERICA, N.A., and
ARES CAPITAL MANAGEMENT LLC,
as Joint Lead Arrangers
and
BANK OF AMERICA, N.A. and
ARES CAPITAL MANAGEMENT LLC,
as Joint Bookrunners







--------------------------------------------------------------------------------

_______________________________________










US-DOCS\99983253.20

--------------------------------------------------------------------------------








TABLE OF CONTENTS
 
 
 
Page
Article I.
 
THE CREDITS
2
 
1.1
Amounts and Terms of Commitments
2
 
1.2
Evidence of Loans; Notes
18
 
1.3
Interest
18
 
1.4
Loan Accounts
19
 
1.5
Procedure for Borrowing
20
 
1.6
Conversion and Continuation Elections
21
 
1.7
Optional Prepayments and Reductions in Revolving Loan Commitments
22
 
1.8
Mandatory Prepayments of Loans and Commitment Reductions
25
 
1.9
Fees
30
 
1.10
Payments by the Borrower
32
 
1.11
Payments by the Lenders to Agent; Settlement
34
 
1.12
Alternate Rate of Interest
37
 
1.13
Refinancing Amendments.
38
Article II.
 
CONDITIONS PRECEDENT
39
 
2.1
Conditions of Initial Loans
40
 
2.2
Conditions to All Borrowings
42
Article III.
 
REPRESENTATIONS AND WARRANTIES
43
 
3.1
Existence, Qualification and Power; Compliance with Laws
43
 
3.2
Authorization; No Contravention
43
 
3.3
Governmental Authorization; Other Consents
44
 
3.4
Binding Effect
44
 
3.5
Financial Statements; No Material Adverse Effect; No Default
44
 
3.6
Litigation
45
 
3.7
Ownership of Property; Liens
45
 
3.8
Environmental Compliance
45
 
3.9
Taxes
46
 
3.10
Compliance with ERISA
46
 
3.11
Subsidiaries; Stock and Stock Equivalents
46
 
3.12
Margin Regulations; Investment Company Act
47
 
3.13
Disclosure
47



i




US-DOCS\99983253.20

--------------------------------------------------------------------------------





 
3.14
Intellectual Property; Licenses, Etc
47
 
3.15
Solvency
47
 
3.16
Collateral Documents
48
 
3.17
Reserved
48
 
3.18
Sanctions; Anti-Corruption Laws; PATRIOT Act; Anti-Terrorism Laws; Anti-Money
Laundering
48
 
3.19
Status as Senior Debt
48
 
3.20
Reserved
49
 
3.21
Labor Matters
49
 
3.22
Compliance with Health Care Laws
49
 
3.23
HIPAA Compliance
50
 
3.24
Medicare and Medicaid
50
 
3.25
No Agency Relationship
50
 
3.26
EEA Financial Institutions
50
 
3.27
No Credit Party is an EEA Financial Institution
50
Article IV.
 
AFFIRMATIVE COVENANTS
50
 
4.1
Financial Statements
50
 
4.2
Certificates; Other Information
51
 
4.3
Notices
52
 
4.4
Maintenance of Existence
53
 
4.5
Maintenance of Properties
54
 
4.6
Maintenance of Insurance
54
 
4.7
Compliance with Laws
54
 
4.8
Books and Records
55
 
4.9
Inspection
55
 
4.10
Covenant to Guarantee Obligations and Give Security
55
 
4.11
Use of Proceeds
56
 
4.12
Further Assurances; Post-Closing Covenants
56
 
4.13
Payment of Taxes
56
 
4.14
Compliance with Anti-Corruption Laws and Sanctions
56
 
4.15
Environmental Matters
56
 
4.16
Designation of Subsidiaries
57
 
4.17
Annual Lender Calls
57
 
4.18
Ratings
57
Article V.
 
NEGATIVE COVENANTS
57
 
5.1
Limitation on Liens
58



ii




US-DOCS\99983253.20

--------------------------------------------------------------------------------





 
5.2
Investments
60
 
5.3
Indebtedness
64
 
5.4
Fundamental Changes
67
 
5.5
Dispositions
68
 
5.6
Restricted Payments
70
 
5.7
Transactions with Affiliates
72
 
5.8
Prepayments, Etc. of Indebtedness
73
 
5.9
[Reserved]
74
 
5.10
[Reserved]
74
 
5.11
[Reserved]
74
 
5.12
Negative Pledge
74
 
5.13
Amendments or Waivers of Organization Documents
75
 
5.14
Fiscal Year
76
 
5.15
Changes in Accounting; Name and Jurisdiction of Organization; Change in Business
76
 
5.16
Sanctions and Anti-Corruption Laws
76
 
5.17
Hazardous Materials
76
 
5.18
Sale-Leasebacks
76
 
5.19
Margin Regulations
77
Article VI.
 
FINANCIAL COVENANTS
77
 
6.1
First Lien Net Leverage Ratio
77
 
6.2
Interest Coverage Ratio
77
Article VII.
 
EVENTS OF DEFAULT
78
 
7.1
Event of Default
78
 
7.2
Remedies
80
 
7.3
Exclusion of Immaterial Subsidiaries
81
 
7.4
Rights Not Exclusive
81
 
7.5
Cash Collateral for Letters of Credit
81
 
7.6
Equity Cure
81
Article VIII.
 
AGENT
83
 
8.1
Appointment and Duties
83
 
8.2
Binding Effect
85
 
8.3
Use of Discretion
85
 
8.4
Delegation of Rights and Duties
86
 
8.5
Reliance and Liability
86
 
8.6
Agent Individually
88



iii




US-DOCS\99983253.20

--------------------------------------------------------------------------------





 
8.7
Lender Credit Decision
88
 
8.8
Expenses; Indemnities; Withholding
89
 
8.9
Resignation of Agent or L/C Issuer
90
 
8.10
Release of Collateral or Guarantors
91
 
8.11
Additional Secured Parties
92
 
8.12
Lead Arrangers
92
 
8.13
Cash Management Obligations; Secured Rate Contracts
93
 
8.14
Reliance by Agent
93
 
8.15
ERISA Representation
93
Article IX.
 
MISCELLANEOUS
95
 
9.1
Amendments and Waivers
95
 
9.2
Notices
100
 
9.3
Electronic Transmissions
101
 
9.4
No Waiver; Cumulative Remedies
103
 
9.5
Costs and Expenses
103
 
9.6
Indemnity
104
 
9.7
Marshaling; Payments Set Aside
106
 
9.8
Successors and Assigns
106
 
9.9
Binding Effect; Assignments and Participations
106
 
9.10
Confidentiality
114
 
9.11
Set-off; Sharing of Payments
116
 
9.12
Counterparts; Facsimile Signature
117
 
9.13
Severability
117
 
9.14
Captions
117
 
9.15
Independence of Provisions
117
 
9.16
Interpretation
117
 
9.17
No Third Parties Benefited
117
 
9.18
Governing Law and Jurisdiction
118
 
9.19
Waiver of Jury Trial
118
 
9.20
Entire Agreement; Release; Survival
119
 
9.21
Patriot Act
119
 
9.22
Replacement of Lender
119
 
9.23
Joint and Several
120
 
9.24
Creditor-Debtor Relationship
121
 
9.25
Keepwell
121



iv




US-DOCS\99983253.20

--------------------------------------------------------------------------------





 
9.26
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
121
Article X.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
122
 
10.1
Taxes
122
 
10.2
Illegality
125
 
10.3
Increased Costs and Reduction of Return
126
 
10.4
Funding Losses
127
 
10.5
Inability to Determine Rates
127
 
10.6
Reserves on LIBOR Rate Loans
128
 
10.7
Certificates of Lenders
128
 
10.8
ENTIRE AGREEMENT
128
Article XI.
 
DEFINITIONS
128
 
11.1
Defined Terms
128
 
11.2
Other Interpretive Provisions
180
 
11.3
Accounting Terms and Principles
181
 
11.4
Payments
182
 
11.5
Limited Condition Transactions
182











v




US-DOCS\99983253.20

--------------------------------------------------------------------------------







SCHEDULES
Schedule 1.1(a)        Initial Term Loan Commitments
Schedule 1.1(b)        Revolving Loan Commitments
Schedule 3.6        Litigation
Schedule 3.11        Subsidiaries and Stock and Stock Equivalents
Schedule 4.12        Post-Closing Requirements
Schedule 5.1(b)        Existing Liens
Schedule 5.2(f)        Existing Investments
Schedule 5.3(c)        Surviving Indebtedness
Schedule 5.7        Transactions with Affiliates
Schedule 5.12(b)    Negative Pledge
Schedule 9.2        Administrative Agent’s Office, Certain Addresses for Notices


EXHIBITS
Exhibit 1.1(c)        Form of L/C Request
Exhibit 1.1(d)        Form of Swing Loan Request
Exhibit 1.6        Form of Notice of Conversion/Continuation
Exhibit 1.7        Form of Notice of Prepayment
Exhibit 2.1(c)        Form of Solvency Certificate
Exhibit 4.2(b)        Form of Compliance Certificate
Exhibit 9.9(g)(i)(A)    Form of Affiliated Lender Assignment and Assumption
Exhibit 11.1(a)        Form of Assignment
Exhibit 11.1(c)        Form of Notice of Borrowing
Exhibit 11.1(d)        Form of Revolving Note
Exhibit 11.1(e)        Form of Swingline Note
Exhibit 11.1(f)        Form of Term Note












vi




US-DOCS\99983253.20

--------------------------------------------------------------------------------






CREDIT AGREEMENT
This CREDIT AGREEMENT (including all exhibits and schedules hereto, as the same
may be amended, modified and/or restated from time to time, this “Agreement”) is
entered into as of May 8, 2018, by and among R1 RCM Inc., a Delaware corporation
(the “Borrower”), the other Persons party hereto that are designated as a
“Credit Party”, Bank of America, N.A. (in its individual capacity, “Bank of
America”), as Agent for the several financial institutions from time to time
party to this Agreement (collectively, the “Lenders” and individually each a
“Lender”) and such Lenders.
W I T N E S S E T H:
WHEREAS, the Borrower has requested, and the Lenders have agreed to make
available to the Borrower, a revolving credit facility (including a letter of
credit subfacility and swingline subfacility) and a term loan upon and subject
to the terms and conditions set forth in this Agreement (together such
facilities as set forth herein, the “Facilities”) to (a) fund a portion of the
Closing Date Acquisition (such term and each other capitalized term used but not
defined in these Recitals shall have the meaning ascribed thereto in Section
11.1), (b) repay on the Closing Date all Indebtedness of the Target Companies,
release and terminate all liens securing such debt and all discharge all
guarantees (other than to the extent permitted to survive under this Agreement)
(the “Closing Date Refinancing”), (c) provide for working capital, Capital
Expenditures, Permitted Acquisitions, Investments and other general corporate
purposes of the Borrower and its Restricted Subsidiaries, and (d) fund the
Transaction Expenses;
WHEREAS, the Borrower desires to secure all of its Obligations under the Loan
Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon substantially all of its Property;
WHEREAS, subject to the terms hereof, Borrower is willing to grant to Agent, for
the benefit of the Secured Parties, a security interest in and lien upon
substantially all of its Property; and
WHEREAS, subject to the terms hereof, each Credit Party (other than the
Borrower) is willing to guaranty all of the Obligations of the Borrower and to
grant to Agent, for the benefit of the Secured Parties, a security interest in
and lien upon substantially all of its Property.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:










US-DOCS\99983253.20

--------------------------------------------------------------------------------






ARTICLE I.

THE CREDITS

1.1    Amounts and Terms of Commitments.
(a)    The Initial Term Loan.
(i)    Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of the Credit Parties contained herein,
each Lender with an Initial Term Loan Commitment severally and not jointly
agrees to lend to the Borrower in a single loan on the Closing Date in Dollars,
the amount set forth opposite such Lender’s name in Schedule 1.1(a) under the
heading “Initial Term Loan Commitment” (such amount being referred to herein as
such Lender’s “Initial Term Loan Commitment”). Amounts borrowed under this
Section 1.1(a)(i) are referred to as the “Initial Term Loan.”
(ii)    Amounts borrowed as a Term Loan that are repaid or prepaid may not be
reborrowed.
(b)    The Revolving Credit. Subject to the terms and conditions of this
Agreement and in reliance upon the representations and warranties of the Credit
Parties contained herein, each Revolving Lender severally and not jointly agrees
to make Revolving Loans to the Borrower from time to time on any Business Day
during the period from the Closing Date through the Final Availability Date in
Dollars, in an aggregate amount not to exceed at any time outstanding such
Lender’s Revolving Loan Commitment, which Revolving Loan Commitments, as of the
Closing Date, are set forth opposite such Lender’s name in Schedule 1.1(b) under
the heading “Revolving Loan Commitments”; provided, however, that, after giving
effect to any Borrowing of Revolving Loans, the aggregate principal amount of
all outstanding Revolving Loans shall not exceed the Maximum Revolving Loan
Balance. Subject to the other terms and conditions hereof, amounts borrowed
under this Section 1.1(b) may be repaid and reborrowed from time to time. The
“Maximum Revolving Loan Balance” from time to time equals (i) the Aggregate
Revolving Loan Commitment then in effect less (ii) the sum of (x) the aggregate
amount of Letter of Credit Obligations plus (y) the aggregate principal amount
of outstanding Swing Loans.
(c)    Letters of Credit.
(i)    Conditions. On the terms and subject to the conditions contained herein,
the Borrower (on behalf of itself or any of its Restricted Subsidiaries) may
request that one or more L/C Issuers Issue, in accordance with such L/C Issuers’
usual and customary business practices (including the provision of required
Issuer Documents), and for the account of any Credit Party, Letters of Credit
(denominated in Dollars) from time to time on any Business Day during the period
from the Closing Date through the earlier of (x) the Final Availability Date and
(y) seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that no L/C Issuer shall Issue
any Letter of Credit upon the occurrence of any of the following or, if after
giving effect to such Issuance:
(A)    (i) Availability would be less than zero, or (ii) the Letter of Credit
Obligations for all Letters of Credit would exceed $5,000,000 (the “L/C
Sublimit”);
(B)    the expiration date of such Letter of Credit (i) is not a Business Day,
(ii) unless consented to by the L/C Issuer, is more than one year after the date


2




US-DOCS\99983253.20



--------------------------------------------------------------------------------





of Issuance thereof (or, in the case of trade Letters of Credit, 180 days) or
(iii) is later than seven (7) days prior to the date specified in clause (a) of
the definition of Revolving Termination Date (unless cash collateralized or
backstopped in a manner reasonably satisfactory to the Agent); provided,
however, that any Letter of Credit with a term not exceeding one year may
provide for its renewal for additional periods not exceeding one year as long as
(x) each of the Borrower (or the applicable Restricted Subsidiary) and such L/C
Issuer have the option to prevent such renewal before the expiration of such
term or any such period, (y) neither such L/C Issuer nor the Borrower (or the
applicable Restricted Subsidiary) shall permit any such renewal to extend such
expiration date beyond the date set forth in clause (iii) above, and (z) and
complies with the other requirements set forth in clause (ii)(B) below; or
(C)    (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be Issued in a form
that is not reasonably acceptable to such L/C Issuer or (iii) such L/C Issuer
shall not have received, each in form and substance reasonably acceptable to it
and duly executed by the Borrower (or the applicable Restricted Subsidiary) on
behalf of the Credit Parties, the documents that such L/C Issuer generally uses
in the Ordinary Course of Business for the Issuance of letters of credit of the
type of such Letter of Credit (collectively, the “L/C Reimbursement Agreement”);
provided, further, that no L/C Issuer shall be under any obligation to Issue any
Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Requirement of Law applicable to such L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;
(B)    the Issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by Agent and such L/C Issuer, the Letter of
Credit is in an initial stated amount less than $250,000;
(D)    unless otherwise agreed by the L/C Issuer, the Letter of Credit is to be
denominated in a currency other than Dollars; or
(E)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.


3




US-DOCS\99983253.20



--------------------------------------------------------------------------------





For each Issuance, the applicable L/C Issuer may, but shall not be required to,
determine that, or take notice whether, the conditions precedent set forth in
Section 2.2 have been satisfied or waived in connection with the Issuance of any
Letter of Credit; provided, however, that no Letters of Credit shall be Issued
during the period starting on the first Business Day after the receipt by such
L/C Issuer of notice from Agent or the Required Revolving Lenders that any
condition precedent contained in Section 2.2 is not satisfied and ending on the
date all such conditions are satisfied or duly waived.
Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Letter of Credit Obligations of such Non-Funding Lender
or Impacted Lender have been reallocated to other Revolving Lenders in a manner
consistent with Section 1.11(e)(iv), or (z) the applicable L/C Issuer has
entered into arrangements, including the delivery of cash collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 1.11(e)(iv) with respect to the Non-Funding
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other Letter of Credit Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion).
(ii)    Notice of Issuance and Letter of Credit Application.
(A)    The Borrower (or the applicable Restricted Subsidiary) shall give the
relevant L/C Issuer and Agent a notice of any requested Issuance of any Letter
of Credit, appropriately completed and signed by a Responsible Officer of the
Borrower, which shall be effective only if received by such L/C Issuer and Agent
not later than 1:00 p.m. on the third (3rd) Business Day prior to the date of
such requested Issuance. Such notice shall be made in a writing in the form of
an application and agreement for the issuance or amendment of a Letter of Credit
from time to time in use by such L/C Issuer, appropriately completed and signed
by a Responsible Officer of the Borrower (an “L/C Request”). In the case of a
request for an initial issuance of a Letter of Credit, such L/C Request shall
specify in form and detail satisfactory to such L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such L/C request shall specify in form and
detail satisfactory to such L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day); (3)
the nature of the proposed amendment; and (4) such other matters as such L/C
Issuer may reasonably require. Additionally, the Borrower shall furnish to such
L/C Issuer and Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment,


4




US-DOCS\99983253.20



--------------------------------------------------------------------------------





including any Issuer Documents, as such L/C Issuer or Agent may reasonably
require.
(B)    If the Borrower so requests in any applicable L/C Request, the applicable
L/C Issuer may, in its discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by such L/C Issuer,
the Borrower shall not be required to make a specific request to such L/C Issuer
for any such extension. Once an Auto-Extension Letter of Credit has been issued,
the Revolving Lenders shall be deemed to have authorized (but may not require)
such L/C Issuer to permit the extension of such Letter of Credit at any time to
an expiry date not later than the date that is seven (7) days prior to the date
specified in clause (a) of the definition of Revolving Termination Date (unless
cash collateralized in a manner reasonably satisfactory to such L/C Issuer);
provided, however, that such L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (i)
of Section 1.1(c) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from Agent that the Required Revolving Lenders
have elected not to permit such extension or (2) from Agent, any Revolving
Lender or the Borrower that one or more of the applicable conditions specified
in Section 2.2 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.
(C)    To the extent that any provision of any L/C Request or any Issuer
Documents related to any Letter of Credit is inconsistent with the provisions of
this Agreement, the provisions of this Agreement shall apply.
(iii)    Reporting Obligations of L/C Issuers. Promptly after receipt of any L/C
Request, the applicable L/C Issuer will confirm with Agent (by telephone or in
writing) that Agent has received a copy of such L/C Request from the Borrower
and, if not, such L/C Issuer will provide Agent with a copy thereof. Unless such
L/C Issuer has received written notice from any Revolving Lender, Agent or any
Credit Party, at least one Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article II shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Each L/C Issuer agrees to provide Agent, in form and
substance reasonably satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
the Borrower (or the applicable Restricted


5




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Subsidiary) of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a reasonably detailed description of such Issuance, drawing or
payment and Agent shall provide copies of such notices to each Revolving Lender
reasonably promptly after receipt thereof; (B) upon the request of Agent (or any
Revolving Lender through Agent), copies of any Letter of Credit Issued by such
L/C Issuer and any related L/C Reimbursement Agreement and such other documents
and information as may reasonably be requested by Agent; and (C) on the first
Business Day of each calendar week, a schedule of the Letters of Credit Issued
by such L/C Issuer, in form and substance reasonably satisfactory to Agent,
setting forth the Letter of Credit Obligations for such Letters of Credit
outstanding on the last Business Day of the previous calendar week.
(iv)    Acquisition of Participations. Immediately upon any Issuance of a Letter
of Credit in accordance with the terms of this Agreement resulting in any
increase in the Letter of Credit Obligations, each Revolving Lender shall be
deemed to have acquired, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer, without recourse or warranty, an
undivided interest and risk participation in such Letter of Credit and the
related Letter of Credit Obligations in an amount equal to such Lender’s
Commitment Percentage of such Letter of Credit Obligations.
(v)    Reimbursement Obligations of the Borrower. Upon receipt from the
beneficiary of any Letter of Credit of any notice of a drawing under such Letter
of Credit, the applicable L/C Issuer shall notify the Borrower and Agent
thereof. The Borrower (on behalf of itself or the applicable Restricted
Subsidiary) agrees to pay (and cause the applicable Restricted Subsidiary to
pay) to the L/C Issuer of any Letter of Credit, or to Agent for the benefit of
such L/C Issuer, each L/C Reimbursement Obligation owing with respect to such
Letter of Credit no later than the first Business Day after the Borrower (or the
applicable Restricted Subsidiary) receives notice from such L/C Issuer or from
Agent that payment has been made under such Letter of Credit or that such L/C
Reimbursement Obligation is otherwise due (the “L/C Reimbursement Date”) with
interest thereon computed as set forth in clause (A) below. In the event that
any L/C Reimbursement Obligation is not repaid by the Borrower (or the
applicable Restricted Subsidiary) as provided in this clause (v) (or any such
payment by the Borrower (or the applicable Restricted Subsidiary) is rescinded
or set aside for any reason), such L/C Issuer shall promptly notify Agent of
such failure (and, upon receipt of such notice, Agent shall notify each
Revolving Lender) and, irrespective of whether such notice is given, such L/C
Reimbursement Obligation shall be deemed to be a request of Revolving Loans
consisting of Base Rate Loans in an amount equal to such L/C Reimbursement
Obligation, and shall be payable on demand by the Borrower (or the applicable
Restricted Subsidiary) with, interest thereon computed, (A) from the date on
which such L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at
the interest rate applicable during such period to Revolving Loans that are Base
Rate Loans (provided, no interest shall accrue with respect to the day upon
which Borrower (or the applicable Restricted Subsidiary) receives notice of such
L/C Reimbursement Obligation to the extent Borrower (or the applicable
Restricted Subsidiary) makes payment to Agent or the L/C Issuer, as applicable,
in respect of such L/C Reimbursement Obligation on the date the Borrower
receives such notice) and (B) thereafter until payment in full, at the interest
rate specified in Section 1.3(c) to past due Revolving Loans that are Base Rate
Loans (regardless of whether or not an election is made under such Section). The
Borrowing deemed to occur pursuant to this clause (v) shall be subject to the
amount of the unutilized portion of the Revolving Loan Commitments and the
conditions


6




US-DOCS\99983253.20



--------------------------------------------------------------------------------





set forth in Section 2.2 (other than the delivery of a Notice of Borrowing). Any
notice given by the applicable L/C Issuer or Agent pursuant to this clause (v)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(vi)    Reimbursement Obligations of the Revolving Lenders.
(A)    Upon receipt of the notice described in clause (v) above from Agent, each
Revolving Lender shall pay to Agent for the account of such L/C Issuer its
Commitment Percentage of such Letter of Credit Obligations (as such amount may
be increased pursuant to Section 1.11(e)(iv)) not later than 1:00 p.m. on the
Business Day specified in such notice by Agent.
(B)    By making any payment described in clause (A) above (other than during
the continuation of an Event of Default under Section 7.1(f) or 7.1(g)), such
Lender shall be deemed to have made (whether or not the conditions in Section
2.2 have been satisfied) a Revolving Loan in form of a Base Rate Loan to the
Borrower, which, upon receipt thereof by Agent for the benefit of such L/C
Issuer, Agent shall remit the funds so received to such L/C Issuer. With respect
to any unreimbursed L/C Reimbursement Obligation that is not fully refinanced by
a Revolving Loan of Base Rate Loans because the conditions set forth in
Section 2.2 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from such L/C Issuer a Letter of Credit Obligation in
the amount of such unreimbursed L/C Reimbursement Obligation that is not so
refinanced, which Letter of Credit Obligations shall be due and payable on
demand (together with interest) and shall bear interest at the default rate
specified in Section 1.3(c). Any such payment by a Revolving Lender that is not
deemed a Revolving Loan shall be deemed a funding by such Lender of its
participation in the applicable Letter of Credit and the Letter of Credit
Obligation in respect of the related L/C Reimbursement Obligations. Such
participation shall not otherwise be required to be funded. Following receipt by
any L/C Issuer of any payment from any Lender pursuant to this clause (vi) with
respect to any portion of any L/C Reimbursement Obligation, such L/C Issuer
shall promptly pay to Agent, for the benefit of such Lender, all amounts
received by such L/C Issuer (or to the extent such amounts shall have been
received by Agent for the benefit of such L/C Issuer, Agent shall promptly pay
to such Lender all amounts received by Agent for the benefit of such L/C Issuer)
with respect to such portion. Until each Revolving Lender funds its Revolving
Loan or participation in the Letter of Credit Obligations pursuant to this
clause (vi) to reimburse the applicable L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Commitment Percentage
of such amount shall be solely for the account of such L/C Issuer.
(C)    If any Revolving Lender fails to make available to Agent for the account
of such L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this clause (vi) by the time specified in Section clause
(vi)(A), then, without limiting the other provisions of this Agreement, such L/C
Issuer shall be entitled to recover from such Lender (acting through Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/


7




US-DOCS\99983253.20



--------------------------------------------------------------------------------





C Issuer at a rate per annum equal to the greater of the Federal Funds Rate and
a rate determined by such L/C Issuer in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Loan included in the relevant
Revolving Loan or participation in the Letter of Credit Obligations as the case
may be. A certificate of the applicable L/C Issuer submitted to any Revolving
Lender (through Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(vii)    Obligations Absolute. The obligations of the Borrower and the Revolving
Lenders pursuant to clauses (iv), (v) and (vi) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any Letter of Credit, any term or provision in any Letter of
Credit, any document transferring or purporting to transfer a Letter of Credit,
any Loan Document (including the sufficiency of any such instrument), or any
modification to any provision of any of the foregoing, (ii) any draft, demand,
certificate or other document presented under a Letter of Credit being forged,
fraudulent, invalid, insufficient, untrue or inaccurate in any respect or
failing to comply with the terms of such Letter of Credit or (iii) any loss or
delay, including in the transmission of any document, (B) the existence of any
setoff, claim, counterclaim, abatement, recoupment, defense or other right that
any Person (including any Credit Party) may have against the beneficiary of any
Letter of Credit, any L/C Issuer, the Borrower or any other Person for any
reason whatsoever, whether in connection with any Loan Document or any other
Contractual Obligation or transaction, or the existence of any other
withholding, abatement or reduction, (C) waiver by a L/C Issuer of any
requirement that exists for such L/C Issuer’s protection and not the protection
of the Borrower or any waiver by a L/C Issuer which does not in fact materially
prejudice the Borrower (D) in the case of the obligations of any Revolving
Lender, (i) the failure of any condition precedent set forth in Section 2.2 to
be satisfied (each of which conditions precedent the Revolving Lenders hereby
irrevocably waive) or (ii) any adverse change in the condition (financial or
otherwise) of any Credit Party, (E) honor of a demand for payment presented
electronically even if such Letter of Credit requires that demand be in the form
of a draft, (F) any payment made by a L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable,
(G) any payment by a L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit, so long as the L/C Issuer shall have determined that the
documents appear on their face to be in conformity with such Letter of Credit;
or any payment made by a L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law, (H) any other act or omission to act or delay of any kind of Agent, any
Lender or any other Person or any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this clause (vii), constitute a legal or equitable discharge of
any obligation of the Borrower or any Revolving Lender hereunder other than
payment thereof in full in cash, and (I) any


8




US-DOCS\99983253.20



--------------------------------------------------------------------------------





other circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any of its
Subsidiaries. No provision hereof shall be deemed to waive or limit the
Borrower’s right to seek repayment of any payment of any L/C Reimbursement
Obligations from the applicable L/C Issuer under the terms of the applicable L/C
Reimbursement Agreement or applicable law. Nothing herein shall excuse a L/C
Issuer for liability for direct, as opposed to special, indirect, punitive
consequential or exemplary, damages to the extent such liability has resulted
from the bad faith, gross negligence or willful misconduct of such L/C Issuer
under the terms of the applicable L/C Reimbursement Agreement as determined by a
court of competent jurisdiction in a final non-appealable judgment or order.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.
(viii)    Applicability of ISP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, no L/C Issuer shall be responsible to the Borrower for, and no
L/C Issuer’s rights and remedies against the Borrower shall be impaired by, any
action or inaction of such L/C Issuer required or permitted under any
Requirement of Law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where any L/C Issuer or the beneficiary is located, the
practice stated in the ISP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade – International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
(ix)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any L/C Issuer,
Agent, any of their respective Related Persons nor any correspondent,
participant or assignee of a L/C Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Revolving Lenders or the Required Revolving Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of any L/C Issuer, Agent, any of their respective Related Persons nor any
correspondent, participant or assignee of a L/C Issuer shall be liable or
responsible for any of the matters described in Section 1.1(c)(vii); provided,
however,


9




US-DOCS\99983253.20



--------------------------------------------------------------------------------





that anything in such Section to the contrary notwithstanding, the Borrower may
have a claim against the applicable L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to special, indirect, punitive consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence (in each case, as determined by
a court of competent jurisdiction in a final non-appealable judgment or order).
In furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The Each L/C Issuer may send a
Letter of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(x)    [Reserved].
(xi)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(xii)    Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the Issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.
(d)    Swing Loans.
(i)    Availability. Subject to the terms and conditions of this Agreement and
in reliance upon the representations and warranties of the Credit Parties
contained herein, the Swingline Lender may, in its sole discretion, make Loans
(each a “Swing Loan”) available to the Borrower under the Revolving Loan
Commitments from time to time on any Business Day during the period from the
Closing Date through the Final Availability Date in an aggregate principal
amount at any time outstanding not to exceed its Swingline Commitment; provided
that the Borrower shall not use the proceeds of any Swing Loan to refinance any
outstanding Swing Loan; provided, further, that the Swingline Lender shall not
make any Swing Loan (x) to the extent that after giving effect to such Swing
Loan, the aggregate principal amount of all Revolving Loans would exceed the
Maximum Revolving Loan Balance, (y) if it shall determine with respect to any
Swing Loan (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Swing Loan may have, Fronting Exposure or (z)
during the period commencing on the first Business Day after it receives notice
from Agent or the Required Revolving Lenders that one or more of the conditions
precedent contained in Section 2.2 are not satisfied and ending when such
conditions are satisfied or duly waived. In connection with the making of any
Swing Loan, the Swingline Lender may but shall not be required to determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived. Each Swing


10




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Loan shall be a Base Rate Loan and must be repaid as provided herein, but in any
event must be repaid in full on the Revolving Termination Date. Within the
limits set forth in the first sentence of this clause (i), amounts of Swing
Loans repaid may be reborrowed under this clause (i). For the avoidance of
doubt, Swing Loans, pursuant to the terms hereof, shall be available on the
Closing Date. Immediately upon the making of a Swing Loan, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swing Loan in an
amount equal to the product of such Revolving Lender’s Commitment Percentage
times the amount of such Swing Loan.
(ii)    Borrowing Procedures. In order to request a Swing Loan, the Borrower
shall give to Agent a notice to be received not later than 11:00 a.m. on the day
of the proposed Borrowing, which shall be made in a writing or in an Electronic
Transmission substantially in the form of Exhibit 1.1(d) or such other form as
approved by Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by Agent), appropriately completed and
signed by a Responsible Officer of the Borrower (a “Swingline Request”). Each
Swingline Request shall specify (i) the amount to be borrowed, which shall be a
minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Agent shall promptly notify the Swingline Lender of the details of
the requested Swing Loan. Upon receipt of such Swingline Request and subject to
the terms of this Agreement, the Swingline Lender will confirm with Agent (by
telephone or in writing) that Agent has also received such Swingline Request
and, if not, the Swingline Lender will notify Agent (by telephone or in writing)
of the contents thereof. Unless the Swingline Lender has received notice (by
telephone or in writing) from Agent (including at the request of any Revolving
Lender) prior to 2:00 p.m. on the date of the proposed Borrowing of Swing Loans
(A) directing the Swingline Lender not to make such Swing Loan as a result of
the limitations set forth in clause (d)(i)(x) above, or (B) that one or more of
the applicable conditions specified in Article II is not then satisfied, then,
subject to the terms and conditions hereof, the Swingline Lender may make a
Swing Loan available to the Borrower by making the proceeds thereof available to
Agent and, in turn, Agent shall make such proceeds available to the Borrower on
the date set forth in the relevant Swingline Request or Notice of Borrowing
(which date may be the same date of the Swingline Request).
(iii)    Refinancing Swing Loans.
(A)    The Swingline Lender may at any time (and shall no less frequently than
once each week) forward a demand to Agent (which Agent shall, upon receipt,
forward to each Revolving Lender) that each Revolving Lender pay to Agent, for
the account of the Swingline Lender, such Revolving Lender’s Commitment
Percentage of the outstanding Swing Loans (as such amount may be increased
pursuant to Section 1.11(e)(iv)).
(B)    Each Revolving Lender shall pay the amount owing by it to Agent for the
account of the Swingline Lender on the Business Day following receipt of the
notice or demand therefor. Payments received by Agent after 12:00 p.m. may, in
Agent’s discretion, be deemed to be received on the next Business Day. Upon
receipt by Agent of such payment (other than during the continuation of any
Event of Default under Section 7.1(f) or 7.1(g)), such Revolving Lender shall be
deemed to have made a Revolving Loan to the Borrower, which, upon receipt of
such


11




US-DOCS\99983253.20



--------------------------------------------------------------------------------





payment by the Swingline Lender from Agent, the Borrower shall be deemed to have
used in whole to refinance such Swing Loan. In addition, regardless of whether
any such demand is made, upon the occurrence of any Event of Default under
Section 7.1(f) or 7.1(g), each Revolving Lender shall be deemed to have
acquired, without recourse or warranty, an undivided interest and participation
in each Swing Loan in an amount equal to such Lender’s Commitment Percentage of
such Swing Loan. If any payment made by any Revolving Lender as a result of any
such demand is not deemed a Revolving Loan, such payment shall be deemed a
funding by such Lender of such participation. Such participation shall not be
otherwise required to be funded. Upon receipt by the Swingline Lender of any
payment from any Revolving Lender pursuant to this clause (iii) with respect to
any portion of any Swing Loan, the Swingline Lender shall promptly pay over to
such Revolving Lender all payments of principal (to the extent received after
such payment by such Lender) and interest (to the extent accrued with respect to
periods after such payment) on account of such Swing Loan received by the
Swingline Lender with respect to such portion.
(iv)    Obligation to Fund Absolute. Each Revolving Lender’s obligations
pursuant to clause (iii) above shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including (A) the existence of any
setoff, claim, abatement, recoupment, defense or other right that such Lender,
any Affiliate thereof or any other Person may have against the Swingline Lender,
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in Article II to be satisfied or the failure
of the Borrower to deliver a Notice of Borrowing or Swingline Request (each of
which requirements the Revolving Lenders hereby irrevocably waive) and (C) any
adverse change in the condition (financial or otherwise) of any Credit Party.
(e)    Incremental Facilities.
(i)    Requests. After the Closing Date, the Borrower may, by written notice to
Agent (each, an “Incremental Facility Request”), request increases in the Term
Loans or additional term loan facilities (each, whether or not a separate
tranche, an “Incremental Term Loan Commitment” and the term loans thereunder, an
“Incremental Term Loan”) or request to add one or more series of senior secured
first lien notes and/or term loans or junior lien term loans or notes,
subordinated term loans or notes or senior unsecured term loans or notes, or any
bridge facility, in each case, issued in (x) a public offering, Rule 144A or
other private placement or (y) a bridge facility or in a syndicated loan
financing or otherwise, in all cases, in lieu of Incremental Term Loans (the
“Incremental Equivalent Indebtedness”) and/or, prior to the Revolving
Termination Date, increases in the Revolving Loan Commitments or additional
revolving credit facilities (each, an “Incremental Revolving Loan Commitment”
and the loans thereunder, “Incremental Revolving Loans”; each Incremental Term
Loan Commitment and each Incremental Revolving Loan Commitment are each
sometimes referred to herein individually as an “Incremental Facility” and
collectively as the “Incremental Facilities”), in Dollars; provided that the
aggregate principal amount of Incremental Facilities and Incremental Equivalent
Indebtedness shall not exceed (x) $25,000,000 (the “Fixed Incremental Amount”)
plus (y) an unlimited additional amount (the “Unlimited Incremental Amount”)
determined in accordance with Section 1.1(e)(ii)(B) below plus (z) the amount of
any voluntary


12




US-DOCS\99983253.20



--------------------------------------------------------------------------------





prepayments of any Term Loans effected after the Closing Date that are not
financed with the incurrence of long-term debt (including purchases of the Term
Loans by the Credit Parties at or below par in the amount of cash used to make
such purchases and commitment reductions other than with the proceeds of
long-term debt); and provided further that no commitment of any Lender shall be
increased without the consent of such Lender. Such notice shall set forth (A)
the amount of the Incremental Term Loan Commitment, Incremental Equivalent
Indebtedness or Incremental Revolving Loan Commitment being requested, (B) the
date (an “Incremental Effective Date”) on which such Incremental Facility and/or
Incremental Equivalent Indebtedness is requested to become effective, which
shall be a date not less than 5 Business Days after the date on which such
notice is delivered to Agent, (C) the identity of each Eligible Assignee to whom
the Borrower proposes any portion of such Incremental Facility and/or
Incremental Equivalent Indebtedness be allocated and the amounts of such
allocations, each of which shall be reasonably satisfactory to Agent and, in the
case of any Incremental Revolving Loan Commitment, each L/C Issuer and the
Swingline Lender to the extent required under Section 9.9; provided that any
existing Lender approached to provide all or a portion of such Incremental
Facility and/or Incremental Equivalent Indebtedness may elect or decline, in its
sole discretion, to provide such Incremental Facility and/or Incremental
Equivalent Indebtedness, and (D) if an Incremental Term Loan Commitment, whether
the related Incremental Term Loan is to be a LIBOR Rate Loan or a Base Rate Loan
(and, if a LIBOR Rate Loan, the Interest Period therefor). Each Incremental Term
Loan Commitment, Incremental Revolving Loan Commitment and/or Incremental
Equivalent Indebtedness shall be in a minimum principal amount of not less than
$5,000,000 or any whole multiple of $500,000 in excess thereof (provided that
such principal amount may be less than $5,000,000 if such amount represents all
remaining availability under the aggregate limit in respect of the Incremental
Facilities and/or Incremental Equivalent Indebtedness set forth above).
(ii)    Conditions. No Incremental Facility or Incremental Equivalent
Indebtedness shall become effective under this Section 1.1(e) unless, after
giving effect to such Incremental Facility or Incremental Equivalent
Indebtedness and to any Specified Transaction consummated in connection
therewith, the Loans to be made thereunder (assuming ‎(1) that the full
committed amount of any Incremental Revolving Loan shall be treated as
‎outstanding for such purpose, and (2) cash proceeds of any such Incremental
Facilities or Incremental Equivalent Indebtedness shall not be netted from
Indebtedness for purposes of calculating compliance with the First Lien Net
Leverage Ratio or the Total Net Leverage Ratio; provided that to the extent the
proceeds of any such Incremental ‎Facility or Incremental Equivalent
Indebtedness are to be used to repay Indebtedness, it shall not limit the
‎Borrower’s ability to give Pro Forma effect to such repayment of Indebtedness
and all other appropriate pro forma adjustments) and the application of the
proceeds therefrom:
(A)    no Event of Default shall exist at the time of funding (assuming, in the
case of any Incremental Revolving Loan, that the entire amount of such increase
is funded); provided solely with respect to an Incremental Term Loan or
Incremental Equivalent Indebtedness the proceeds of which are intended to and
shall be used to finance substantially contemporaneously a Permitted Acquisition
that is a Limited Condition Transaction, to the extent agreed by the lenders
providing such Incremental Term Loan or Incremental Equivalent Indebtedness,
such Incremental Term Loan or Incremental Equivalent Indebtedness shall be
subject to a customary “funds certain provision” that does not impose as a
condition to funding


13




US-DOCS\99983253.20



--------------------------------------------------------------------------------





thereof that no Event of Default exists at the time such Limited Condition
Transaction is consummated, in which event, the condition shall be that no Event
of Default shall exist on the date on which the definitive acquisition agreement
with respect to such Permitted Acquisition is executed and delivered by the
parties thereto and that no Event of Default under Section 7.1(a), 7.1(f) or
7.1(g) shall exist immediately before or after giving effect to such Permitted
Acquisition and the related Incremental Term Loan or Incremental Equivalent
Indebtedness;
(B)    solely with respect to the Unlimited Incremental Amount, (i) in the case
of Incremental Facilities and/or Incremental Equivalent Indebtedness secured by
a lien on the Collateral ranking pari passu with the lien on the Collateral
securing the Initial Term Loan, the First Lien Net Leverage Ratio (calculated on
a Pro Forma Basis) as of the end of the most recently ended Test Period shall
not exceed 3.75:1.00 (other than to the extent of amounts incurred concurrently
with the incurrence of Incremental Facilities or Incremental Equivalent
Indebtedness in reliance on the Fixed Incremental Amount or amounts incurred
under clause (z) of the first proviso of clause (e)(i) above, in which case the
First Lien Net Leverage Ratio shall be permitted to exceed such level to the
extent of such amounts incurred in reliance on the Fixed Incremental Amount or
amounts incurred under clause (z) of the first proviso of clause (e)(i) above)
and (ii) in the case of Incremental Facilities and/or Incremental Equivalent
Indebtedness that are unsecured or that are secured by a lien on the Collateral
ranking junior to the liens on the Collateral securing the Initial Term Loan,
the Total Net Leverage Ratio (calculated on a Pro Forma Basis) as of the end of
the most recently ended Test Period shall not exceed 5.50:1.00 (other than to
the extent of amounts incurred concurrently with the incurrence of Incremental
Facilities or Incremental Equivalent Indebtedness in reliance on the Fixed
Incremental Amount or amounts incurred under clause (z) of the first proviso of
clause (e)(i) above, in which case the Total Net Leverage Ratio shall be
permitted to exceed such level to the extent of such amounts incurred in
reliance on the Fixed Incremental Amount or amounts incurred under clause (z) of
the first proviso of clause (e)(i) above); provided solely with respect to an
Incremental Term Loan or Incremental Equivalent Indebtedness the proceeds of
which are intended to and shall be used to finance substantially
contemporaneously a Permitted Acquisition, such Permitted Acquisition may be
consummated notwithstanding the failure to comply with the applicable ratio set
forth in this clause (B) if such Permitted Acquisition is a Limited Condition
Transaction and the Borrower was in compliance with such ratio on a Pro Forma
Basis (giving effect to such Permitted Acquisition and the related Incremental
Term Loan or Incremental Equivalent Indebtedness, in addition to any other
applicable transactions, and assuming any Incremental Revolving Loans are fully
funded) on the date that a legally binding commitment was entered into with
respect to such Permitted Acquisition;
(C)    the representations and warranties contained in Article III shall be true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) on and as of the date of funding such Incremental
Facility or Incremental Equivalent Indebtedness, with the same effect as if made
on and as of such date (except for any such representation and warranty that by
its terms is made only as of an earlier date, which representation and warranty
shall remain true and correct in all material respects (without duplication of
any materiality qualifier


14




US-DOCS\99983253.20



--------------------------------------------------------------------------------





contained therein) in each case as of such earlier date), provided solely with
respect to an Incremental Term Loan or Incremental Equivalent Indebtedness the
proceeds of which are intended to and shall be used to finance substantially
contemporaneously a Permitted Acquisition that is a Limited Condition
Transaction, to the extent agreed by the lenders providing such Incremental Term
Loan or Incremental Equivalent Indebtedness, this condition to such Incremental
Term Loan or Incremental Equivalent Indebtedness may be limited to a customary
“funds certain provision” with respect to the representations and warranties
that are required to be true and correct at the time the Permitted Acquisition
and the related Incremental Term Loan or Incremental Equivalent Indebtedness are
consummated;
(D)    proceeds of such Incremental Facility or Incremental Equivalent
Indebtedness shall be used solely as permitted by Section 3.17; and
(E)    Agent shall have received a certificate of a Responsible Officer of the
Borrower certifying as to the foregoing and, to the extent applicable,
demonstrating that the Borrower and its Restricted Subsidiaries are in
compliance with the First Lien Net Leverage Ratio or Total Net Leverage Ratio
requirements, as applicable, set forth in Section 1.1(e)(ii)(B) above, in form
and substance reasonably satisfactory to Agent.
(iii)    Terms.
(A)    The final maturity date of any Incremental Term Loan or Incremental
Equivalent Indebtedness that is a separate Class shall be no earlier (but may be
later) than the maturity date of the Initial Term Loans and the Weighted Average
Life to Maturity of any such Incremental Term Loan or Incremental Equivalent
Indebtedness shall not be shorter (but may be longer) than the Weighted Average
Life to Maturity of the Initial Term Loans (measured without giving effect to
any prepayments of the Initial Term Loans).
(B)    If the initial All-In Yield applicable to any Incremental Term Loan
and/or Incremental Equivalent Indebtedness consisting of term loans that are
secured by a lien on the Collateral ranking pari passu with the lien on the
Collateral securing the Initial Term Loan exceeds by more than 0.50% per annum
the corresponding All-In Yield applicable to the then outstanding Initial Term
Loans (the amount of such excess above 0.50% being referred to herein as the
“Yield Differential”), then the Applicable Margin with respect to the Initial
Term Loan shall automatically be increased by the Yield Differential, effective
upon the making of such Incremental Term Loan or such Incremental Equivalent
Indebtedness (it being agreed that to the extent the All-In Yield with respect
to such Incremental Term Loan is greater than the All-In Yield of the Initial
Term Loans solely as a result of a higher LIBOR floor, then the increased
interest rate applicable to the Initial Term Loans shall be effected solely by
increasing the LIBOR floor applicable thereto).
(C)    (1) Except as otherwise set forth in this Section 1.1(e), the covenants,
events of default and guarantees of such Incremental Term Loan, if not
consistent with the terms of the Initial Term Loans, shall be on terms agreed by
the


15




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Borrower and the Lenders providing such Incremental Term Loan, (2) all
Incremental Term Loans (and all interest, fees and other amounts payable
thereon) shall be secured by the relevant Collateral Documents (and not secured
by any collateral other than the Collateral) and guaranteed under each relevant
Guaranty (and not guaranteed by any Person who is not a Guarantor), on a pari
passu basis with all other Initial Term Loans, Revolving Loan Borrowings and
Incremental Term Loans secured by each such Collateral Document and guaranteed
under each such Guaranty and (3) in no event shall any Incremental Term Loans be
permitted to be voluntarily or mandatorily prepaid prior to the repayment in
full of the then outstanding Term Loans unless accompanied by at least a ratable
payment of such Term Loans (other than any customary bridge facility).
(D)    (x) Any Incremental Revolving Loans that are made as an increase in the
initial Revolving Credit Commitment shall be on the same terms (as amended from
time to time) (including all-in pricing and maturity date) as, and pursuant to
documentation applicable to, the initial Revolving Loans and (y) any Incremental
Revolving Loans that are made as a separate tranche to the existing Revolving
Credit Commitments shall mature no earlier than, and will require no scheduled
amortization or mandatory commitment reduction prior to, the maturity of the
then existing Revolving Credit Commitments and all other material terms (other
than pricing, maturity, and fees) shall be substantially identical to the then
existing Revolving Credit Commitments.
(E)    (1) any Affiliated Lender providing any Incremental Term Loan Commitment,
any Incremental Term Loans or any Incremental Equivalent Indebtedness shall be
subject to the same restrictions set forth in Section 9.9(g) as it would
otherwise be subject to with respect to any purchase by or assignment of Term
Loans to such Affiliated Lender and no Affiliated Lender may provide any
Incremental Revolving Loan Commitment or Incremental Revolving Loan and (2) any
Debt Fund Affiliate providing an Incremental Term Loan Commitment, any
Incremental Term Loans or any commitment with respect to Incremental Equivalent
Indebtedness shall be subject to the same restrictions set forth in Section
9.9(h) as it would otherwise be subject to with respect to any purchase by or
assignment of Term Loans to such Debt Fund Affiliate and no Debt Fund Affiliate
may provide any Incremental Revolving Loan Commitment or Incremental Revolving
Loan.
(F)    Incremental Equivalent Indebtedness, to the extent secured, shall be
subject to customary intercreditor terms to be reasonably acceptable to Agent
and the Borrower; provided that (1) all Incremental Equivalent Indebtedness, to
the extent secured, shall not be secured by any collateral other than the
Collateral and in any event not guaranteed by any Person who is not a Guarantor
and (2) in no event shall any Incremental Equivalent Indebtedness be permitted
to be voluntarily or mandatorily prepaid prior to the repayment in full of the
then outstanding Term Loans unless accompanied by at least a ratable payment of
such Term Loans (other than any customary bridge facility).
(iv)    Required Amendments. Each of the parties hereto hereby agrees that, upon
the effectiveness of any Incremental Facility, this Agreement shall be amended
to the extent (but only to the extent) necessary to reflect the existence of
such Incremental Facility and


16




US-DOCS\99983253.20



--------------------------------------------------------------------------------





the Loans evidenced thereby, and any joinder agreement or amendment may without
the consent of the other Lenders effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of Agent and the Borrower, to effect the provisions of this Section
1.1(e). For the avoidance of doubt, this Section 1.1(e) shall supersede any
provisions in Section 9.1. From and after each Incremental Effective Date, the
Loans and Commitments established pursuant to this Section 1.1(e) (other than
with respect to Incremental Equivalent Indebtedness) shall constitute Loans and
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the guarantees and security
interests created by the applicable Collateral Documents. The Credit Parties
shall take any actions reasonably required by Agent to ensure and/or demonstrate
that the Liens and security interests granted by the applicable Collateral
Documents continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such new Loans and Commitments, including
compliance with Section 4.12(a). Each of the parties hereto hereby agrees that
Agent may, in consultation with the Borrower, take any and all action as may be
reasonably necessary to ensure that all Incremental Term Loans which are not
separate Classes, when originally made, are included in each Borrowing of
outstanding Term Loans on a pro rata basis. This may be accomplished by
requiring each outstanding Borrowing of Term Loans that are LIBOR Rate Loans to
be converted into a Borrowing of Term Loans that are Base Rate Loans on the date
of each such Incremental Term Loan, or by allocating a portion of each such
Incremental Term Loan to each outstanding Borrowing of Term Loans that are LIBOR
Rate Loans on a pro rata basis. Any conversion of LIBOR Rate Loans to Base Rate
Loans required by the preceding sentence shall be subject to Section 10.4. If
any Incremental Term Loan is to be allocated to an existing Interest Period for
a Borrowing of LIBOR Rate Loans, then the interest rate thereon for such
Interest Period shall be as set forth in the applicable Incremental Term Loan
joinder agreement or amendment. In addition the scheduled amortization payments
under Section 1.8(a) required to be made after the making of any Incremental
Term Loans which are not separate Classes shall be ratably increased by the
aggregate principal amount of such Incremental Term Loans for all Lenders on a
pro rata basis to the extent necessary to avoid any reduction in the
amortization payments to which the Lenders were entitled before such
recalculation. Notwithstanding any other provision of this Agreement to the
contrary, each of the parties hereto hereby agrees that Agent may, in
consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that, (x) upon the effectiveness of each Incremental
Revolving Loan Commitment that is an increase in the existing Revolving Loan
Commitments, (i) Revolving Loans made under such Incremental Revolving Loan
Commitment are included in each Borrowing of outstanding Revolving Loans on a
pro rata basis and (ii) the Lender providing each Incremental Revolving Loan
Commitment shares ratably in the aggregate principal amount of all outstanding
Revolving Loans, Swing Loans and Letter of Credit Obligations, (y) upon the
effectiveness of each Incremental Revolving Loan Commitment that establishes
Revolving Loan Commitments of a new Class, (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on the
Revolving Loan Commitments (and related outstandings), (B) repayments required
upon the Maturity Date of any Revolving Loan, and (C) repayments made in
connection with a permanent repayment and termination of the Revolving Loans or
Revolving Loan Commitments (subject to subclause (3) below)) of Revolving Loans
after the effective date of such Incremental Revolving Loan Commitment shall be
made on a pro rata basis with all other Revolving Loans, (2) all Swing Loans and
Letters of Credit shall be participated on a pro rata basis by all Revolving
Lenders and (3) the permanent


17




US-DOCS\99983253.20



--------------------------------------------------------------------------------





repayment of Revolving Loans with respect to, and reduction and termination of
Revolving Loan Commitments after the effective date of such Incremental
Revolving Loan Commitments shall be made on a pro rata basis with all other
Revolving Loans, except that the Borrower shall be permitted to permanently
repay the Revolving Loans of any Class and reduce or terminate the Revolving
Loan Commitments of any Class on a greater than pro rata basis as compared to
the Revolving Loans of any other Class or Revolving Loan Commitments of any
other Class with a later Maturity Date than such Revolving Loans of such Class
or such Revolving Credit Commitments of such Class.

1.2    Evidence of Loans; Notes.
(a)    The Term Loans made by each Lender with a Term Loan Commitment are
evidenced by this Agreement and, if requested by such Lender, a Term Note
payable to such Lender in an amount equal to the unpaid balance of such Term
Loan held by such Lender.
(b)    The Revolving Loans made by each Revolving Lender are evidenced by this
Agreement and, if requested by such Lender, a Revolving Note payable to such
Lender in an amount equal to such Lender’s Revolving Loan Commitment.
(c)    Swing Loans made by the Swingline Lender are evidenced by this Agreement
and, if requested by such Lender, a Swingline Note in an amount equal to the
Swingline Commitment.

1.3    Interest.
(a)    Subject to Sections 1.3(c) and 1.3(d), each Loan shall bear interest on
the outstanding principal amount thereof from the date when made at a rate per
annum equal to LIBOR or the Base Rate, as the case may be, plus the Applicable
Margin; provided that Swing Loans may not be LIBOR Rate Loans. Each
determination of an interest rate by Agent shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. All computations
of fees and interest (other than interest accruing on Base Rate Loans) payable
under this Agreement shall be made on the basis of a 360-day year and actual
days elapsed. All computations of interest accruing on Base Rate Loans payable
under this Agreement shall be made on the basis of a 365-day year (366 days in
the case of a leap year) and actual days elapsed. Interest and fees shall accrue
during each period during which interest or such fees are computed from the
first day thereof to the last day thereof.
(b)    Interest on each Loan shall be paid in arrears on each Interest Payment
Date. Interest shall also be paid on the date of any payment or prepayment of
Term Loans in full and Revolving Loans on the Revolving Termination Date.
(c)    While any Specified Event of Default has occurred and is continuing, the
Borrower shall pay interest (after as well as before entry of judgment thereon
to the extent permitted by law) on the Loans and, to the extent permitted by
applicable law, past due interest thereon, if any, from and after the date of
occurrence of such Specified Event of Default, at a rate per annum which is
determined by adding two percent (2.0%) per annum to the Applicable Margin then
in effect for such Loans (plus the LIBOR or Base Rate, as the case may be),
which such interest, for the avoidance of doubt, shall not be duplicative (to
the extent applicable) of interest charged pursuant to Section 1.3(a). All such
interest shall be payable in cash on demand of Agent or the Required Lenders.
(d)    Anything herein to the contrary notwithstanding, the obligations of the
Borrower hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which


18




US-DOCS\99983253.20



--------------------------------------------------------------------------------





interest is computed hereunder, to the extent (but only to the extent) that
contracting for or receiving such payment by the respective Lender would be
contrary to the provisions of any law applicable to such Lender limiting the
highest rate of interest which may be lawfully contracted for, charged or
received by such Lender, and in such event the Borrower shall pay such Lender
interest at the highest rate permitted by applicable law (“Maximum Lawful
Rate”); provided, however, that if at any time thereafter the rate of interest
payable hereunder is less than the Maximum Lawful Rate, the Borrower shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Agent, on behalf of Lenders, is equal to the
total interest that would have been received had the interest payable hereunder
been (but for the operation of this paragraph) the interest rate payable since
the Closing Date as otherwise provided in this Agreement.

1.4    Loan Accounts.
(a)    Agent, on behalf of the Lenders, shall record on its books and records
the amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower on a monthly basis a loan
statement setting forth such record for the immediately preceding calendar
month. Such record shall, absent manifest error, be conclusive evidence of the
amount of the Loans made by the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so, or any
failure to deliver such loan statement shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder (and under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.
(b)    Agent, acting as a non-fiduciary agent of the Borrower and solely with
respect to the actions described in this Section 1.4(b), shall establish and
maintain at its address referred to in Section 9.2 (or at such other address as
Agent may notify the Borrower) (A) a record of ownership (the “Register”) in
which Agent agrees to register by book entry the interests (including any rights
to receive payment hereunder) of Agent, each Lender and each L/C Issuer in the
Term Loans, Revolving Loans, Swing Loans, L/C Reimbursement Obligations and
Letter of Credit Obligations, each of their obligations under this Agreement to
participate in each Loan, Letter of Credit, Letter of Credit Obligations and L/C
Reimbursement Obligations, and any assignment of any such interest, obligation
or right and (B) accounts in the Register in accordance with its usual practice
in which it shall record (1) the names and addresses of the Lenders and the L/C
Issuers (and each change thereto pursuant to Sections 9.9 and 9.22), (2) the
Commitments of each Lender, (3) the amount of each Loan and each funding of any
participation described in clause (A) above, and for LIBOR Rate Loans, the
Interest Period applicable thereto, (4) the amount of any principal or interest
due and payable or paid, (5) the amount of the L/C Reimbursement Obligations due
and payable or paid in respect of Letters of Credit and (6) any other payment
received by Agent from the Borrower and its application to the Obligations.
(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and Section 1.163-5(b) of the Proposed Treasury Regulations.


19




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(d)    The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat
each Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, Agent, such Lender or such L/C Issuer during normal
business hours and from time to time upon at least one Business Day’s prior
notice. No Lender or L/C Issuer shall, in such capacity, have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender or L/C Issuer unless otherwise agreed by
Agent.

1.5    Procedure for Borrowing.
(a)    Each Borrowing of a Revolving Loan or of the Initial Term Loan on the
Closing Date shall be made upon the Borrower’s irrevocable (subject to Section
10.5) written notice delivered to Agent substantially in the form of a Notice of
Borrowing, which may be given by (A) telephone, or (B) a Notice of Borrowing;
provided that any telephone notice must be confirmed immediately by delivery to
Agent of a Notice of Borrowing. Each Notice of Borrowing must be received by
Agent prior to 11:00 a.m. (i) on the Closing Date, with respect to Borrowings of
Base Rate Loans to be made on the Closing Date, (ii) on the date which is three
(3) Business Days prior to the requested Borrowing date in the case of each
LIBOR Rate Loan (including with respect to any Borrowings of LIBOR Rate Loans to
be made on the Closing Date, if any, but any such notice prior to the Closing
Date shall also require a funding indemnity agreement to be provided to Agent by
the Borrower in form and substance reasonably acceptable to Agent), and (iii) on
the date which is one (1) Business Day prior to the requested Borrowing date of
each Base Rate Loan made after the Closing Date; provided, however, that if the
Borrower wishes to request LIBOR Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by Agent not later
than 11:00 a.m. four (4) Business Days prior to the requested date of such
Borrowing, whereupon Agent shall give prompt notice to the appropriate Lenders
of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m. three (3) Business Days
before the requested date of such Borrowing, Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Such Notice of Borrowing shall
specify:
(i)    whether the Borrower is requesting a Term Loan or a Revolving Loan;
(ii)    the principal amount of the Borrowing (which shall be in an aggregate
minimum principal amount of $1,000,000 or a whole multiple of (A) $500,000 in
excess thereof of LIBOR Rate Loans, or (B) $100,000 in excess thereof of Base
Rate Loans);
(iii)    the requested Borrowing date, which shall be a Business Day;
(iv)    whether the Borrowing is to be comprised of LIBOR Rate Loans or Base
Rate Loans; and
(v)    if the Borrowing is to be LIBOR Rate Loans, the Interest Period
applicable to such Loans.
(b)    If the Borrower fails to specify a type of Loan in a Notice of Borrowing,
then the applicable Term Loans or Revolving Loans shall be made as Base Rate
Loans. If the Borrower requests a Borrowing of, LIBOR Rate Loans in any such
Notice of Borrowing, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. Notwithstanding anything to
the contrary herein, a Swing Loan may not be converted to a LIBOR Rate Loan.


20




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(c)    Upon receipt of a Notice of Borrowing, Agent will promptly notify each
applicable Lender of such Notice of Borrowing and of the amount of such Lender’s
Commitment Percentage of the Borrowing. In the case of a Term Loan or a
Revolving Loan, each applicable Lender shall make the amount of its Loan
available to Agent in immediately available funds at Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Notice of
Borrowing or, as to Loans to be made on the Closing Date as to which advance
funding arrangements are in effect, in accordance with the terms thereof.
(d)    Upon satisfaction of the applicable conditions set forth in Section 2.2
(and, if such Borrowing is the initial Loan on the Closing Date, Section 2.1),
Agent shall make the proceeds of each requested Borrowing available to the
Borrower either (as Borrower elects) by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or (ii)
wire transfer of such funds, in each case in accordance with the wire transfer
instructions specified on the signature page hereto or other instructions
provided to (and reasonably acceptable to) Agent by the Borrower; provided,
however, that if, on the date a Notice of Borrowing with respect to a Revolving
Loan is given by the Borrower, there is any unreimbursed L/C Reimbursement
Obligation, then the proceeds of such Revolving Loan, first, shall be applied to
the payment in full of any such unreimbursed L/C Reimbursement Obligations, and
second, shall be made available to the Borrower as provided above.

1.6    Conversion and Continuation Elections.
(a)    The Borrower shall have the option to (i) request that any Loan (other
than a Swing Loan) be made as a LIBOR Rate Loan, (ii) convert at any time all or
any part of outstanding Loans (other than Swing Loans) from Base Rate Loans to
LIBOR Rate Loans, (iii) convert any LIBOR Rate Loan to a Base Rate Loan, subject
to Section 10.4 if such conversion is made prior to the expiration of the
Interest Period applicable thereto, or (iv) continue all or any portion of any
LIBOR Rate Loan as a LIBOR Rate Loan upon the expiration of the applicable
Interest Period. Any Loan or group of Loans having the same proposed Interest
Period to be made or continued as, or converted into, a LIBOR Rate Loan must be
in a minimum amount of $1,000,000 or any multiple of $500,000 in excess thereof.
Any such election must be made by the Borrower by 11:00 a.m. on the third (3)
Business Day (four (4) Business Days with respect to LIBOR Rate Loans having an
Interest Period other than one, two, three or six months in duration) prior to
(1) the date of any proposed Loan which is to bear interest at LIBOR, (2) the
end of each Interest Period with respect to any LIBOR Rate Loans to be continued
as such, or (3) the date on which the Borrower wishes to convert any Base Rate
Loan to a LIBOR Rate Loan for an Interest Period designated by the Borrower in
such election. If no election is received by Agent with respect to a LIBOR Rate
Loan by 12:00 p.m. on the third (3) Business Day (four (4) Business Days with
respect to LIBOR Rate Loans having an Interest Period other than one, two, three
or six months in duration) prior to the end of the Interest Period with respect
thereto, that LIBOR Rate Loan shall be converted to a Base Rate Loan at the end
of its Interest Period. The Borrower must make such election by notice to Agent
in writing, including by Electronic Transmission. In the case of any conversion
or continuation, such election must be made pursuant to a written notice (a
“Notice of Conversion/Continuation”) substantially in the form of Exhibit 1.6 or
such other form as may be approved by Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by Agent),
appropriately completed and signed by a Responsible Officer of the Borrower,
which notice may be given by (A) telephone, or (B) a Notice of
Conversion/Continuation; provided that any telephone notice must be confirmed
immediately by delivery to Agent of a Notice of Conversion/Continuation. If the
Borrower wishes to request a conversion or continuation of a LIBOR Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by Agent not later than 11:00 a.m. four (4) Business Days prior to
the requested date of such conversion or continuation, whereupon Agent shall
give prompt notice to the appropriate Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later


21




US-DOCS\99983253.20



--------------------------------------------------------------------------------





than 11:00 a.m. three (3) Business Days before the requested date of such
conversion or continuation, Agent shall notify the Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the Lenders. No Loan shall be made, converted into or continued as a
LIBOR Rate Loan, if an Event of Default has occurred and is continuing, without
the consent of the Required Lenders.
(b)    Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof and if no timely notice of a conversion or
continuation is provided by the Borrower, Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in
Section 1.6(a). In addition, Agent will, with reasonable promptness, notify the
Borrower and the Lenders of each determination of LIBOR applicable to any
Interest Period for LIBOR Rate Loans; provided that any failure to do so shall
not relieve the Borrower of any liability hereunder or provide the basis for any
claim against Agent. All conversions and continuations shall be made pro rata
according to the respective outstanding principal amounts of the Loans held by
each Lender with respect to which the notice was given.
(c)    Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than eight (8) different Interest Periods in
effect; provided that after the establishment of any new Class of Loans pursuant
to an Extension, such number of Interest Periods shall increase by three (3)
Interest Periods for each such new Class of Loans so established.

1.7    Optional Prepayments and Reductions in Revolving Loan Commitments.
(a)    Optional Prepayments Generally. The Borrower may at any time upon prior
written notice by the Borrower to Agent prepay the Loans in whole or in part
without penalty or premium except as provided in Section 1.7(e) and Section
10.4; provided that (i) such notice shall be in a form reasonably acceptable to
Agent and received by Agent by 11:00 a.m. (A) three (3) Business Day prior to
any date of prepayment of LIBOR Rate Loans and (B) on the date of prepayment of
Base Rate Loans and (ii) any partial prepayment shall in an amount greater than
or equal to $1,000,000 or any multiple of $250,000 in excess thereof. Optional
partial prepayments of Term Loans shall be applied to scheduled installments
thereof, if any, as specified by the Borrower in such Notice of Prepayment and,
in the absence of such direction, in the manner set forth in Section 1.8(f). The
foregoing provisions shall not apply with respect to any Discounted Buyback or
open market purchase, in each case, governed by Section 1.7(d).
(b)    Reductions in Revolving Loan Commitments. The Borrower may at any time
upon at least one (1) Business Day’s (or such shorter period as is acceptable to
Agent) prior written notice by the Borrower to Agent permanently reduce the
Aggregate Revolving Loan Commitment without premium or penalty; provided that
such reductions shall be in an amount greater than or equal to $250,000 or any
multiple in excess thereof. All reductions of the Aggregate Revolving Loan
Commitment shall be allocated pro rata among all Lenders with a Revolving Loan
Commitment. A permanent reduction of the Aggregate Revolving Loan Commitment
shall not require a corresponding pro rata reduction in the L/C Sublimit or the
Swingline Commitment; provided that the L/C Sublimit and/or the Swingline
Commitment, as applicable, shall be permanently reduced by the amount thereof in
excess of the Aggregate Revolving Loan Commitment.
(c)    Notices. Notice of Prepayment or commitment reduction pursuant to clauses
(a) and (b) above shall not thereafter be revocable by the Borrower (unless such
notice expressly conditions such prepayment upon consummation of a transaction
which is contemplated to result in prepayment of the Loans, in which event such
notice may be revocable or conditioned upon such consummation) and Agent will
promptly notify each Lender thereof and of such Lender’s Commitment Percentage
of such prepayment or reduction. The payment amount specified in a Notice of
Prepayment shall be due and payable on the date


22




US-DOCS\99983253.20



--------------------------------------------------------------------------------





specified therein. Together with each prepayment under this Section 1.7, the
Borrower shall pay any amounts required pursuant to Section 10.4.
(d)    Discounted Buybacks; Open Market Purchases.
(i)    Generally. Subject to the terms and conditions of this Section 1.7(d),
the Borrower shall be permitted to make voluntary prepayments of the Term Loans
from Internally Generated Cash from time to time through (1) discounted buybacks
made pursuant to this Section 1.7(d) open to all Lenders on a pro rata basis
(each, a “Discounted Buyback”) and (ii) open market purchases made pursuant to
this Section 1.7(d) on a non-pro rata basis, in any case during the term of this
Agreement, so long as (A) no Event of Default has occurred and is continuing on
both the date a Discounted Buyback Notice (as defined below) is delivered to
Agent and Lenders and the date a Discounted Buyback or an open market purchase,
as applicable, is made (both before and after giving effect thereto), (B) no
Revolving Loans or Swing Loans are used to fund such Discounted Buyback or open
market purchase and (C) the amount of such voluntary prepayments made through
open market purchases of Initial Term Loans may not exceed 20% of the original
principal amount of all Initial Term Loans and the amount of such voluntary
prepayments made through open market purchases of Incremental Term Loans may not
exceed 20% of the original principal of all Incremental Term Loans.
Notwithstanding anything to the contrary provided in this Agreement or any other
Loan Document, the Borrower shall not be permitted to make any Discounted
Buyback or open market purchase if after giving effect thereto (i) the
Affiliated Lenders would hold a greater aggregate principal amount of Term Loans
than is permitted by Section 9.9(g) or (ii) the number of Affiliated Lenders and
Debt Fund Affiliates in the aggregate shall exceed forty-nine point nine percent
(49.9%) of the aggregate number of Lenders.
(ii)    Discounted Buyback Procedures. In connection with any Discounted
Buyback, the Borrower will notify Agent and Lenders holding the Term Loans in
writing (the “Discounted Buyback Notice”) that the Borrower desires to prepay
the Term Loans on a specified Business Day, in a maximum aggregate amount (which
amount shall be not less than $2,500,000 (the “Discounted Buyback Amount”) at a
discount to par (which shall be expressed as a range of percentages of par of
the principal amount of the Term Loans) specified by the Borrower with respect
to each Discounted Buyback, the “Discount Price Range”); provided that such
notice shall be received by Agent and Lenders no later than five (5) Business
Days prior to the proposed date of such Discounted Buyback. In connection with a
Discounted Buyback, the Borrower will allow each Lender holding the Term Loans
to specify a discount to par (which shall be expressed as a price equal to a
percentage of par of the principal amount of the Term Loans held by such Lender,
the “Acceptable Discount Price”) for a principal amount (subject to rounding
requirements specified by Agent) of the Term Loans held by such Lender at which
such Lender is willing to permit such voluntary prepayment; provided, however,
that each Affiliated Lender agrees that it shall be required to offer all of its
Term Loans for prepayment at one or more Acceptable Discount Prices within the
Discount Price Range to the extent that, after giving effect to such Discounted
Buyback, (i) the Affiliated Lenders would hold a greater aggregate principal
amount of Term Loans than is permitted by Section 9.9(g) or (ii) the number of
Affiliated Lenders and Debt Fund Affiliates in the aggregate shall exceed
forty-nine point nine percent (49.9%) of the aggregate number of Lenders. Based
on the Acceptable Discount Prices and principal amounts of the Term Loans
specified by Lenders, if any, Agent, in consultation with the


23




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Borrower, will determine the applicable discount price (the “Applicable Discount
Price”) for the applicable Discounted Buyback, which will be the lower of (i)
the lowest Acceptable Discount Price at which the Borrower can complete the
Discounted Buyback for the Discounted Buyback Amount and (ii) if the Lenders’
response is such that the Discounted Buyback could not be completed for the full
Discounted Buyback Amount, the highest Acceptable Discount Price specified by
the Lenders that is within the Discount Price Range specified by the Borrower.
For the avoidance of doubt, no Lender shall be obligated to participate in a
Discounted Buyback.
(iii)    Prepayments; Application.
(A)    With respect to Discounted Buybacks, the Borrower shall prepay the Term
Loans (or the respective portion thereof) offered by Lenders at the Acceptable
Discount Prices specified by each such Lender that are equal to or less than the
Applicable Discount Price (“Qualifying Term Loans”) at the Applicable Discount
Price; provided that if the aggregate proceeds required to prepay Qualifying
Term Loans (disregarding any interest payable under this Section 1.7(d)) would
exceed the Discounted Buyback Amount for such Discounted Buyback, the Borrower
shall prepay such Qualifying Term Loans at the Applicable Discount Price ratably
based on the respective principal amounts of such Qualifying Term Loans (subject
to rounding requirements specified by Agent).
(B)    With respect to open market purchases, the Borrower shall prepay the
agreed-upon principal amount of Term Loans (or the respective portion thereof)
of the applicable Lender at the agreed-upon discount to par (which shall be
expressed as a price equal to a percentage of par of the principal amount of the
Term Loans held by such Lender).
(C)    The portion of the Term Loans prepaid by the Borrower pursuant to this
Section 1.7(d) shall be accompanied by payment of accrued and unpaid interest on
the par principal amount so prepaid to, but not including, the date of
prepayment. The par principal amount of the Term Loans prepaid pursuant to this
Section 1.7(d) shall be applied to reduce the remaining installments of the
respective Term Loans owing to the Lenders so prepaid pro rata against all such
scheduled installments based upon the respective amounts thereof (without
affecting the amount of the installment payments owing to the Lenders not
prepaid pursuant to this Section 1.7(d)). The par principal amount of the Term
Loans prepaid pursuant to this Section 1.7(d) shall be deemed immediately
cancelled upon payment of the applicable Discounted Buyback or upon consummation
of the applicable open market purchase. Notwithstanding anything to the contrary
contained herein, open market purchases are subject to the terms and conditions
of Section 9.9 with respect to assignments (except that for the avoidance of
doubt Borrower may be an assignee as set forth in this Section 1.7(d) and no
consent shall be required).
(iv)    Lender Consent. The Lenders hereby consent to the transactions described
in this Section 1.7(d) (including, without limitation, any non-pro rata payments
made to Lenders in accordance with the terms of this Section 1.7(d)) and waive
the requirements of any provision of this Agreement or any other Loan Document
that might otherwise result in an Event of Default as a result of a Discounted
Buyback or an open market purchase.


24




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(v)    Miscellaneous.
(A)    Each Discounted Buyback shall be consummated pursuant to procedures
(including as to timing, rounding and minimum amounts, type and Interest Periods
of accepted Term Loans, conditions for terminating a Discounted Buyback or
rescinding an acceptance of prepayment, forms of other notices (including
notices of offer and acceptance) by the Borrower and Lenders and determination
of Applicable Discount Price) established by Agent acting in its reasonable
discretion in consultation with the Borrower.
(B)    Each open market purchase shall be consummated pursuant to procedures
(including as to timing, rounding and minimum amounts, type and Interest Periods
of purchased Term Loans, forms of other notices (including notices of offer and
acceptance) by the Borrower and the applicable Lender and determination of
applicable discount price) established by Agent and the applicable Lender, each
acting in its reasonable discretion in consultation with the Borrower.
(C)    The making of a Discounted Buyback or open market purchase shall be
deemed to be a representation and warranty by the Borrower that all conditions
precedent to such Discounted Buyback or open market purchase, as applicable, set
forth in this Section 1.7(d) were satisfied in all respects.
(e)    Call Protection.
In the event that a Repricing Event occurs in connection with all or any portion
of any Term Loan on or prior to the date that is twelve months after the Closing
Date, the Borrower shall pay to the Agent, for the ratable account of each
Lender, a fee equal to 1.00% of the aggregate principal amount of the Term Loans
subject to such Repricing Event. If, on or prior to the date that is twelve
months after the Closing Date, all or any portion of the Term Loans held by any
Lender are prepaid, repaid, refinanced, substituted or replaced pursuant to
Section 9.22 as a result of, or in connection with, such Lender not agreeing or
otherwise consenting to any waiver, consent or amendment in connection with a
Repricing Event, such prepayment, repayment, refinancing, substitution or
replacement will be made at 101.0% of the principal amount so prepaid, repaid,
refinanced, substituted or replaced.

1.8    Mandatory Prepayments of Loans and Commitment Reductions.
(a)    Scheduled Term Loan Payments. Subject to adjustment as a result of the
application of prepayments or buybacks in accordance with Section 1.7 or 1.8(f),
in each case, solely to the extent of any such amounts applied to the prepayment
of the Initial Term Loans, the Borrower shall repay to Agent for the ratable
account of the appropriate Lenders on each date set forth below the principal
amount of Initial Term Loans set forth below opposite such date:


25




US-DOCS\99983253.20



--------------------------------------------------------------------------------







 
Date
Initial Term Loan 
Repayment Amount
September 30, 2018
$675,000.00
December 31, 2018
$675,000.00
March 31, 2019
$675,000.00
June 30, 2019
$675,000.00
September 30, 2019
$675,000.00
December 31, 2019
$675,000.00
March 31, 2020
$675,000.00
June 30, 2020
$675,000.00
September 30, 2020
$675,000.00
December 31, 2020
$675,000.00
March 31, 2021
$675,000.00
June 30, 2021
$675,000.00
September 30, 2021
$675,000.00
December 31, 2021
$675,000.00
March 31, 2022
$675,000.00
June 30, 2022
$675,000.00
September 30, 2022
$675,000.00
December 31, 2022
$675,000.00
March 31, 2023
$675,000.00
June 30, 2023
$675,000.00
September 30, 2023
$675,000.00
December 31, 2023
$675,000.00
March 31, 2024
$675,000.00
June 30, 2024
$675,000.00
September 30, 2024
$675,000.00
December 31, 2024
$675,000.00
March 31, 2025
$ 675,000.00



Any remaining unpaid principal amount of Initial Term Loans shall be due and
payable on the Maturity Date for the Initial Term Loans. The Borrower promises
to repay to Agent for the ratable account of the appropriate Lenders (i) any
Incremental Term Loans on each date set forth in the applicable amendment or
related documentation such amount of such Incremental Term Loans as agreed in
such amendment or related documentation, (ii) any Extended Term Loans on the
applicable maturity date and other applicable repayment dates and in the amounts
set forth in the applicable Extension and/or Extension Offer and (iii) any
Refinancing Term Loans on each date set forth in the applicable Refinancing
Amendment.
(b)    Revolving Loan; Swing Loans.
(i)    The Borrower shall repay to the Lenders in full on the date specified in
clause (a) of the definition of “Revolving Termination Date” the aggregate
principal amount of the Revolving Loans and Swing Loans outstanding on the
Revolving Termination Date. If for any reason the aggregate amount of Revolving
Loans exceeds the Maximum Revolving Loan Balance then in effect, the Borrower
shall immediately prepay Revolving Loans, Swing


26




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Loans and funded amounts under Letters of Credit, and thereafter cash
collateralize any unfunded Letter of Credit Obligations, in an aggregate amount
determined in accordance with Section 7.5.
(ii)    The Borrower shall repay each Swing Loan to the Swingline Lender on the
earlier to occur of (A) the date ten (10) Business Days after such Loan is made
and (B) the Revolving Termination Date.
(c)    Dispositions; Events of Loss. If a Credit Party or any Restricted
Subsidiary of a Credit Party shall at any time or from time to time:
(i)    make a Disposition (other than any Disposition of any Property permitted
by Section 5.5 (a), (b), (c), (d)(A), (d)(B)(ii), (d)(B)(iii) or (d)(C), (e)
(except to the extent a Disposition permitted by such clause and described under
Section 5.4 is a Disposition of one or more Subsidiaries (or of all or
substantially all of the assets of such Subsidiaries) to a Person that is not
Borrower or any of its Restricted Subsidiaries), (f), (g), (i), (j), (n), (o),
(q), (r), (t) and (u) (except as set forth in the proviso thereof)); or
(ii)    suffer an Event of Loss;
and the aggregate amount of the Net Cash Proceeds received by the Credit Parties
and their Restricted Subsidiaries in connection with such Disposition or Event
of Loss and all other Dispositions and Events of Loss occurring during the
Fiscal Year exceeds $2,500,000, then (A) the Borrower shall promptly notify
Agent of such proposed Disposition or Event of Loss (including the amount of the
estimated Net Cash Proceeds to be received by a Credit Party and/or such
Restricted Subsidiary in respect thereof) and (B) promptly upon receipt by a
Credit Party and/or such Restricted Subsidiary of the Net Cash Proceeds of such
Disposition or Event of Loss, the Borrower shall deliver, or cause to be
delivered, such excess Net Cash Proceeds to Agent for distribution to the
Lenders as a prepayment of the Loans, which prepayment shall be applied in
accordance with Section 1.8(f) hereof. Notwithstanding the foregoing, and
provided no Event of Default has occurred and is continuing (other than pursuant
to a legally binding commitment that the Borrower or a Restricted Subsidiary
entered into at a time when no Event of Default is continuing), such prepayment
shall not be required to the extent a Credit Party or a Restricted Subsidiary
reinvests the Net Cash Proceeds of such Disposition or Event of Loss in
productive assets (other than Inventory and other working capital assets) of a
kind then used or usable in the business of the Borrower or its Restricted
Subsidiaries, within three hundred sixty (365) days after the date of such
Disposition or Event of Loss, or enters into a binding commitment thereof within
said three hundred sixty (365) day period and subsequently makes such
reinvestment within one hundred eighty (180) days after expiration of such three
hundred sixty (365) day period; provided that the Borrower notifies Agent of the
Borrower’s or such Restricted Subsidiary’s intent to reinvest and of the
completion of such reinvestment at the time such proceeds are received and when
such reinvestment occurs, respectively. To the extent that any Net Cash Proceeds
are not so reinvested by the deadline specified in the preceding sentence, or if
any such Net Cash Proceeds are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of reinvestment election, such
Net Cash Proceeds shall be applied in accordance with Section 1.8(f), to the
prepayment of the Term Loans as set forth in this Section 1.8. Notwithstanding
the foregoing if at the time that any prepayment would be required pursuant to
this Section 1.8(c), the Borrower is required to offer to repurchase any pari
passu senior secured Indebtedness that is Incremental Equivalent Indebtedness or
any pari passu senior secured Indebtedness that is the Permitted Refinancing of
any such Indebtedness, in each case


27




US-DOCS\99983253.20



--------------------------------------------------------------------------------





pursuant to the terms of the documentation governing such Indebtedness with the
Net Cash Proceeds of such Disposition or Event of Loss (such senior secured
notes that are Incremental Equivalent Indebtedness or that constitute the
Permitted Refinancing of any such Indebtedness required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Borrower may apply such
Net Cash Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided that the portion of such Net Cash Proceeds allocated to
the Other Applicable Indebtedness shall not exceed the amount of such Net Cash
Proceeds required to be allocated to the Other Applicable Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such Net Cash
Proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 1.8(c) shall be
reduced accordingly; provided further that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within 10 Business
Days after the date of such rejection) be applied to prepay the Term Loans in
accordance with the terms hereof.
(d)    Incurrence of Debt. Promptly (but in any event within one (1) Business
Day) upon receipt by any Credit Party or any Restricted Subsidiary of any Credit
Party of the Net Cash Proceeds of the incurrence of Indebtedness (other than Net
Cash Proceeds from the incurrence of Indebtedness permitted hereunder), the
Borrower shall deliver, or cause to be delivered, to Agent an amount equal to
100% of such Net Cash Proceeds for application to the Loans in accordance with
Section 1.8(f).
(e)    Excess Cash Flow. Within five (5) Business Days after the annual
financial statements and corresponding Compliance Certificate are required to be
delivered pursuant to Section 4.1(a) and Section 4.2(b) hereof (which such
Compliance Certificate shall include a written calculation of Excess Cash Flow
of the Credit Parties and their Restricted Subsidiaries for such Fiscal Year),
commencing with such annual financial statements for the Fiscal Year ending
December 31, 2019, the Borrower shall deliver to Agent, for distribution to the
Lenders, an amount equal to (i) (w) 75% of such Excess Cash Flow if the First
Lien Net Leverage Ratio as of the last day of such Fiscal Year is 2.50:1.00 or
greater or (x) 50% of such Excess Cash Flow if the First Lien Net Leverage Ratio
as of the last day of such Fiscal Year is less than 2.50:1.00 but greater than
or equal to 2.00:1.00, (y) 25% of such Excess Cash Flow if the First Lien Net
Leverage Ratio as of the last day of such Fiscal Year is less than 2.00:1.00 but
greater than or equal to 1.50:1.00, or (z) 0% of such Excess Cash Flow if the
First Lien Net Leverage Ratio as of the last day of such Fiscal Year is less
than 1.50:1.00, less (ii) the aggregate amount of voluntary prepayments of the
Term Loans and Incremental Term Loans secured by a lien on the Collateral
ranking pari passu with the lien on the Collateral securing the Initial Term
Loan funded with Internally Generated Cash of the Borrower and its Restricted
Subsidiaries (including Discounted Buybacks or open market purchases, in each
case, pursuant to Section 1.7(d), but limited in the case of such Discounted
Buybacks and open market purchases to the actual cash amounts paid by the
Borrower and its Subsidiaries), to the extent the amounts thereof are applied to
reduce scheduled installments of principal of the Term Loans and voluntary
prepayments of the Revolving Loans funded with Internally Generated Cash of the
Borrower and its Restricted Subsidiaries (to the extent accompanied by a
permanent reduction in the Aggregate Revolving Loan Commitment) made during such
Fiscal Year, for application to the Loans in accordance with the provisions of
Section 1.8(f) hereof. Excess Cash Flow shall be calculated in the manner set
forth in the Compliance Certificate.
(f)    Application of Prepayments. Subject to Section 1.10(c) and except as may
otherwise be set forth in any Extension Offer with respect to any Extended Term
Loan or in any amendment with respect to Incremental Term Loans, or pursuant to
the agreements governing Incremental Equivalent Indebtedness, or


28




US-DOCS\99983253.20



--------------------------------------------------------------------------------





as otherwise provided herein, any prepayments pursuant to Section 1.8(c), 1.8(d)
or 1.8(e) shall be applied first to prepay installments of each such Class of
Term Loan, if any, in direct order of maturity (including the remaining unpaid
principal balance at the Maturity Date of such Class of Term Loans), second to
prepay outstanding Swing Loans without permanent reduction of the Aggregate
Revolving Loan Commitment or the Swingline Commitment, third to prepay
outstanding Revolving Loans without permanent reduction of the Aggregate
Revolving Loan Commitment and fourth to cash collateralize Letters of Credit in
an amount determined in accordance with Section 7.5; provided that in no event
shall any Incremental Term Loans or Incremental Equivalent Indebtedness or the
refinancing of any thereof be permitted to be voluntarily or mandatorily prepaid
pursuant to Section 1.7 or Section 1.8, as applicable, prior to the repayment in
full of the then outstanding Term Loans unless accompanied by at least a ratable
repayment of such Term Loans. To the extent permitted by the foregoing sentence,
amounts prepaid shall be applied first to any Base Rate Loans then outstanding
and then to outstanding LIBOR Rate Loans with the shortest Interest Periods
remaining. Together with each prepayment under this Section 1.8, the Borrower
shall pay any amounts required pursuant to Section 10.4 hereof.
(g)    No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.
(h)    Waiver of Mandatory Prepayments. The Borrower shall notify Agent in
writing of any mandatory prepayment of Term Loans required to be made pursuant
to Section 1.8(c), 1.8(d) and 1.8(e) at least three (3) Business Days prior to
1:00 p.m. on the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment. Agent will promptly notify each Lender of the
contents of the Borrower’s prepayment notice and of such Lender’s pro rata share
of the prepayment. Each Lender may reject all or a portion of its pro rata share
of any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of
Term Loans required to be made pursuant to Section 1.8(c) and 1.8(e) by
providing written notice (each, a “Rejection Notice”) to Agent and the Borrower
no later than 5:00 p.m. two (2) Business Days after the date of such Lender’s
receipt of notice from Agent regarding such prepayment. Each Rejection Notice
from a given Lender shall specify the principal amount of the mandatory
prepayment of Term Loans to be rejected by such Lender. If a Lender fails to
deliver a Rejection Notice to Agent within the time frame specified above or
such Rejection Notice fails to specify the principal amount of the Term Loans to
be rejected, any such failure will be deemed an acceptance of the total amount
of such mandatory repayment of Term Loans. Any Declined Proceeds may be retained
by the Borrower (“Retained Declined Proceeds”) if not required to be applied to
prepay the Subordinated Notes or any other Indebtedness.
(i)    Foreign Subsidiaries. Notwithstanding any other provisions of this
Section 1.8, to the extent that any of or all the Net Cash Proceeds of any
Disposition by a Foreign Subsidiary giving rise to a prepayment pursuant to
Section 1.8(c), the Net Cash Proceeds of any Event of Loss from a Foreign
Subsidiary giving rise to a prepayment pursuant to Section 1.8(c), or Excess
Cash Flow attributable to a Foreign Subsidiary:
(i)    is prohibited or delayed by applicable local law (including applicable
local laws relating to financial assistance, corporate benefit, restrictions on
upstreaming of cash intra-group and the fiduciary and statutory duties of the
directors of the relevant Subsidiaries) or by restrictions in material
constituent documents (including as a result of any minority or non-controlling
ownership interests) from being distributed, repatriated or otherwise
transferred to the Borrower, the portion of such Net Cash Proceeds or Excess
Cash Flow so affected (in the case of Excess Cash Flow, as calculated in
accordance with the immediately following proviso) will not be required to be
applied at the times provided in Section 1.8(c)


29




US-DOCS\99983253.20



--------------------------------------------------------------------------------





or Section 1.8(e), as the case may be (it being agreed and understood that
instead, such amounts may be retained by the applicable Subsidiary so long, but
only so long, as the applicable local law or material constituent document will
not permit such distribution or transfer (the Borrower hereby agreeing to cause
the applicable Subsidiary to use commercially reasonable efforts (as determined
in the Borrower’s reasonable business judgment) to overcome or eliminate such
restrictions caused by the applicable local law or material constituent
document), and once such distribution or transfer of any of such affected Net
Cash Proceeds or Excess Cash Flow is permitted under the applicable local law or
material constituent document such distribution or transfer will be promptly
effected and such distributed or transferred Net Cash Proceeds or Excess Cash
Flow will be promptly (and in any event not later than three (3) Business Days
after such distribution or transfer) applied (net of (a) additional Taxes
payable or reserved against as a result thereof and (b) any costs, expenses or
Taxes incurred by the Borrower or an Affiliate thereof in connection with
compliance with this Section 1.8(i)) to the repayment of the Term Loans pursuant
to this Section 1.8 to the extent provided herein; provided that (A) for
purposes of this Section 1.8(i), Excess Cash Flow shall be deemed allocable to
each Foreign Subsidiary, with respect to any period, in an amount equal to the
amount of (i) the Consolidated EBITDA of such Foreign Subsidiary for such
period, divided by (ii) the Consolidated EBITDA of Borrower and its Subsidiaries
for such period (it being understood and agreed for the avoidance of doubt that
such allocation shall exclude any reduction from interest and principal payments
in respect of the Obligations); and
(ii)    with respect to which the Borrower has determined in good faith in
consultation with the Agent that any distribution, repatriation or other
transfer thereof would have a material adverse tax cost consequence for the
Borrower or any of their Subsidiaries (including the imposition of material
withholding) (taking into account any foreign tax credit or benefit received in
connection with such distribution, repatriation or transfer), then the Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied in
accordance with Section 1.8(c) or 1.8(e) and may be retained by the applicable
Subsidiary.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, (i) the non-application of any prepayment amounts as a consequence of
this Section 1.8(i) (subject to the limitations therein) will not, for the
avoidance of doubt, constitute a Default or an Event of Default for any purpose
hereunder, and such amounts shall be available for working capital purposes of
the Borrower and its Restricted Subsidiaries as long as not required to be
prepaid in accordance with this Section 1.8(i), (ii) the Borrower and its
Restricted Subsidiaries shall use all commercially reasonable efforts to
overcome or eliminate any restrictions, delays and/or minimize any such costs of
prepayment contemplated in clauses (i) or (ii) of this Section 1.8(i), (iii) if
at any time within one (1) year of a prepayment being forgiven due to any
restrictions contemplated clauses (i) or (ii) of this Section 1.8(i), such
restrictions are removed, any relevant proceeds will at the end of the then
current Interest Period be applied to prepay Term Loans in accordance with the
other provisions of this Section 1.8 and (iv) for the avoidance of doubt,
nothing in this Section 1.8 shall require the Borrower to cause any amounts to
be repatriated to the United States (whether or not such amounts are used in or
excluded from the determination of the amount of any mandatory prepayments
hereunder).

1.9    Fees.
(a)    Fees. The Borrower shall pay to Agent, for Agent’s own account, fees in
respect of the transactions set forth in the Loan Documents, in the amounts and
at the times set forth in that certain letter agreement between Borrower and
Agent dated of even date herewith (the “Fee Letter”).


30




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(b)    Unused Commitment Fee. The Borrower shall pay to Agent a fee (the “Unused
Commitment Fee”) for the account of each Revolving Lender (other than
Non-Funding Lenders, subject to the terms of Section 1.11(e)(i)) in an amount
equal to:
(i)    the average daily balance of the Revolving Loan Commitment of such
Revolving Lender during the preceding calendar quarter, less
(ii)    the sum of (x) the average daily balance of all Revolving Loans held by
such Revolving Lender plus (y) the average daily amount of Letter of Credit
Obligations held by such Revolving Lender,
(iii)    multiplied by the Applicable Margin with respect to the Unused
Commitment Fee rate then in effect.
The total Unused Commitment Fee paid by the Borrower will be equal to the sum of
all of the Unused Commitment Fees due to the Lenders, subject to Section
1.11(e)(i). Such fee shall be payable quarterly in arrears on the last Business
Day of each calendar quarter, commencing with the first such date to occur after
the Closing Date. The Unused Commitment Fee provided in this Section 1.9(b)
shall accrue for the account of each Revolving Lender (other than Non-Funding
Lenders, subject to the terms of Section 1.11(e)(i)) at all times from and
including the Closing Date through (but excluding) the date on which such
Revolving Lender’s Commitments terminate. The Unused Commitment Fee shall be
computed on the basis of a 360-day year and actual days elapsed. For the
avoidance of doubt, the outstanding amount of Swing Loans shall not be counted
towards or considered usage of the Revolving Loan Commitments for purposes of
determining the Unused Commitment Fee.
(c)    Letter of Credit Fee. The Borrower agrees to pay to Agent for the ratable
benefit of the Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) without duplication of costs and
expenses otherwise payable to Agent or Lenders hereunder or fees otherwise paid
by the Borrower, all reasonable and documented out-of-pocket costs and expenses
incurred by Agent or any Lender on account of such Letter of Credit Obligations,
(ii) a fronting fee equal to 0.125% per annum times the average daily undrawn
face amount of all Letters of Credit Issued, guarantied or supported by risk
participation agreements (determined as of the close of business on any date of
determination), payable quarterly in arrears and (iii) for each calendar quarter
during which any Letter of Credit Obligation shall remain outstanding, a fee
(the “Letter of Credit Fee”) in an amount equal to the product of the average
daily undrawn face amount of all Letters of Credit Issued, guarantied or
supported by risk participation agreements multiplied by a per annum rate equal
to the Applicable Margin with respect to Revolving Loans which are LIBOR Rate
Loans; provided, however, at Required Revolving Lenders’ written election, while
any Specified Event of Default has occurred and is continuing (or automatically
while an Event of Default under (x) Section 7.1(a) has occurred and is
continuing or (y) Section 7.1(f) or 7.1(g) has occurred and is continuing with
respect to the Borrower), such rate shall be increased by two percent (2.00%)
per annum. Such fee shall be paid to Agent for the benefit of the Revolving
Lenders quarterly in arrears, on the last Business Day of each calendar quarter,
commencing with the first such date to occur after the Closing Date, and on the
date on which all L/C Reimbursement Obligations have been discharged. The Letter
of Credit Fee shall be computed on the basis of a 360-day year and actual days
elapsed. In addition, the Borrower shall pay to Agent, any L/C Issuer or any
prospective L/C Issuer, as appropriate, on demand, such L/C Issuer’s or
prospective L/C Issuer’s customary fees at then prevailing rates, without
duplication of fees otherwise payable hereunder (including all per annum fees),
charges and expenses of such L/C Issuer or prospective L/C Issuer in respect of
the application for, and the Issuance, negotiation, acceptance,


31




US-DOCS\99983253.20



--------------------------------------------------------------------------------





amendment, transfer and payment of, each Letter of Credit or otherwise payable
pursuant to the application and related documentation under which such Letter of
Credit is Issued.

1.10    Payments by the Borrower.
(a)    All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set‑off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars and by
wire transfer or ACH transfer in immediately available funds (which shall be the
exclusive means of payment hereunder), no later than 12:00 p.m. on the date due.
Any payment which is received by Agent later than 12:00 p.m. may in Agent’s
discretion be deemed to have been received on such day or the immediately
succeeding Business Day and any applicable interest or fee shall continue to
accrue. The Borrower and each other Credit Party hereby irrevocably waives the
right to direct the application during the continuance of an Event of Default of
any and all payments in respect of any Obligation and any proceeds of
Collateral. The Borrower hereby authorizes Agent and each Lender to make a
Revolving Loan (which shall be a Base Rate Loan and which may be a Swing Loan)
to pay (i) interest, principal (including Swing Loans), L/C Reimbursement
Obligations, agent fees, Unused Commitment Fees, fronting fees and Letter of
Credit Fees, in each instance, on the date due, or (ii) after five (5) Business
Days’ prior notice to the Borrower, other fees, costs or expenses payable by the
Borrower or any of its Subsidiaries hereunder or under the other Loan Documents.
Unless Agent shall have received notice from the Borrower prior to the time at
which any payment is due to Agent for the account of the Lenders or the L/C
Issuers hereunder that the Borrower will not make such payment, the Agent may,
in reliance upon such assumption, distribute to the applicable Lenders or L/C
Issuers, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the applicable Lenders or L/C
Issuers, as the case may be, severally agrees to repay to Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Agent, at the greater of the Federal Funds Rate and a rate determined
by Agent in accordance with banking industry rules on interbank compensation.
(b)    Subject to the provisions set forth in the definition of “Interest
Period” herein, if any payment hereunder shall be stated to be due on a day
other than a Business Day, such payment (including, if applicable, any interest
or fees) shall be made on the next succeeding Business Day, and such extension
of time shall in such case be included in the computation, and if applicable,
payment, of interest or fees, as the case may be.
(c)    During the continuance of an Event of Default, Agent may, and shall upon
the direction of Required Lenders, apply any and all payments received by Agent
in respect of any Obligation in accordance with clauses first through sixth
below. Notwithstanding any provision herein to the contrary, all payments made
by Credit Parties to Agent after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded), including
proceeds of Collateral, shall be applied as follows:
first, to payment of fees, costs, expenses and indemnitees and other amounts,
including Attorney Costs, of Agent payable or reimbursable to Agent in its
capacity as such under the Loan Documents;


32




US-DOCS\99983253.20



--------------------------------------------------------------------------------





second, to payment of fees, indemnities and other amounts (other than principal,
interest and Letter of Credit Fees), including Attorney Costs, of Lenders and
L/C Issuers payable or reimbursable under this Agreement, ratably among them in
proportion to the respective amounts described in this clause second payable to
them;
third, to payment of accrued and unpaid Letter of Credit Fees and interest on
(x) the Loans, (y) the L/C Reimbursement Obligations and (z) other Obligations
arising under the Loan Documents, ratably among the Lenders and the L/C Issuers
in proportion to the respective amounts described in this clause third payable
to them;
fourth, to payment of unpaid principal of the Loans, L/C Reimbursement
Obligations and Obligations then owing under Secured Rate Contracts and Cash
Management Obligations, ratably among the Lenders, the L/C Issuers, the Cash
Management Banks and Secured Swap Providers in proportion to the respective
amounts described in this clause fourth held by them;
fifth, to payment to Agent for the account of the L/C Issuers, to cash
collateralize that portion of Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise cash
collateralized by the Borrower pursuant to Section 7.5; and
sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.
Subject to Sections 1.1(c) and 7.5, amounts used to cash collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses second, third and fourth above and (iii) no
payments by a Guarantor and no proceeds of Collateral of a Guarantor shall be
applied to Excluded Rate Contract Obligations of such Guarantor.
Notwithstanding the foregoing, Obligations arising under Secured Rate Contracts
and Cash Management Obligations shall be excluded from the application described
above if Agent has not received written notice thereof, together with such
supporting documentation as Agent may request, from the applicable Cash
Management Bank or Secured Swap Provider, as the case may be. Each Cash
Management Bank or Secured Swap Provider not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of Agent pursuant to
the terms of Article VIII hereof for itself and its Affiliates as if a “Lender”
party hereto.


33




US-DOCS\99983253.20



--------------------------------------------------------------------------------






1.11    Payments by the Lenders to Agent; Settlement.
(a)    Unless Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to Agent such Lender’s share of such
Borrowing, Agent may assume that such Lender has made such share available on
such date in accordance with Sections 1.1 and 1.5 (or, in the case of a
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Sections 1.1 and 1.5) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to Agent, then the applicable Lender and the
Borrower severally agree to pay to Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to Agent, at (A) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by Agent in accordance with banking industry rules on interbank compensation,
plus any administrative, processing or similar fees customarily charged by Agent
in connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to Agent for the same or an overlapping
period, Agent shall promptly remit to the Borrower the amount of such interest
paid by the Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Agent, then the amount so paid shall constitute such
Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to Agent.
(b)    [reserved].
(c)    Availability of Lender’s Commitment Percentage. Agent may assume that
each Revolving Lender will make its Commitment Percentage of each Revolving Loan
available to Agent on each Borrowing date. If such Commitment Percentage is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind. If any Revolving Lender fails to pay the
amount of its Commitment Percentage forthwith upon Agent’s demand, Agent shall
promptly notify the Borrower and the Borrower shall promptly (and in any event
within one Business Day of such notification) repay such amount to Agent.
Nothing in this Section 1.11(c) or elsewhere in this Agreement or the other Loan
Documents shall be deemed to require Agent to advance funds on behalf of any
Revolving Lender or to relieve any Revolving Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that the Borrower
may have against any Revolving Lender as a result of any default by such
Revolving Lender hereunder. Without limiting the provisions of Section 1.11(b),
to the extent that Agent advances funds to the Borrower on behalf of any
Revolving Lender and is not reimbursed therefor on the same Business Day as such
advance is made, Agent shall be entitled to retain for its account all interest
accrued on such advance from the date such advance was made until reimbursed by
the applicable Revolving Lender.
(d)    Return of Payments.
(i)    If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.


34




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(ii)    If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to the Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.
(e)    Non-Funding Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Non-Funding Lender, then the following
provisions shall apply for so long as such Lender is a Non-Funding Lender, to
the extent permitted by Requirements of Law:
(i)    The Unused Commitment Fee shall cease to accrue on any of the Revolving
Loan Commitments of such Non-Funding Lender pursuant to Section 1.9(b);
(ii)    the Commitments, outstanding Term Loans and outstanding Revolving Loans
of such Non-Funding Lender shall not be included in determining whether all
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.01); provided that (x) any waiver, amendment or modification of the
type described in clause (i), (ii) or (iii) of Section 9.1(a) that would apply
to such Non-Funding Lender or (y) any waiver, amendment or modification (other
than as described in the forgoing clause (x) requiring the consent of all
Lenders or each affected Lender) which affects such Non-Funding Lender
disproportionally when compared to other affected Lenders, in each case, shall
require the consent of such Non-Funding Lender with respect to the effectiveness
of such waiver, amendment or modification;
(iii)    any payment of principal, interest, fees or other amounts received by
the Agent for the account of that Non-Funding Lender (whether voluntary or
mandatory, at maturity, pursuant to Article VIII or otherwise) or received by
Agent from such Non-Funding Lender pursuant to Section 9.11, shall be applied at
such time or times as may be determined by the Agent as follows: first, to the
payment of any amounts owing by that Non-Funding Lender to the Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Non-Funding Lender to the L/C Issuers or Swingline Lender hereunder; third, to
cash collateralize any L/C Issuer’s Fronting Exposure with respect to such
Non-Funding Lender in accordance with the amounts set forth in Section 7.5;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Non-Funding Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (A) satisfy such
Non-Funding Lender’s potential future funding obligations with respect to Loans
under this Agreement and (B) cash collateralize any L/C Issuer’s future Fronting
Exposure with respect to such Non-Funding Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with the amounts set forth
in Section 7.5; sixth, to the payment of any amounts owing to the Lenders and
the L/C Issuers as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or L/C Issuer against that Non-


35




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Funding Lender as a result of that Non-Funding Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Credit Party as a
result of any judgment of a court of competent jurisdiction obtained by any
Credit Party against that Non-Funding Lender as a result of that Non-Funding
Lender’s breach of its obligations under this Agreement; and eighth, to that
Non-Funding Lender or as otherwise directed by a court of competent
jurisdiction; provided that, if (1) such payment is a payment of the principal
amount of any Loans or Letter of Credit Obligations in respect of which such
Non-Funding Lender has not fully funded its appropriate share and (2) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 2.2 were satisfied or waived, such payment shall
be applied solely to pay the relevant Loans of, and Letter of Credit Obligations
owed to, the relevant non-Non-Funding Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or Letter of Credit Obligations owed to,
such Non-Funding Lender until such time as all Loans and funded and unfunded
participations in Letter of Credit Obligations and Swing Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to clause (iv) below.
(iv)    if any Swing Loans or Letter of Credit Obligations exist at the time
such Lender becomes a Non-Funding Lender then:
(A)    all or any part of such Non-Funding Lender’s participations in Swing
Loans or Letter of Credit Obligations of shall be reallocated among the
non-Non-Funding Lenders in accordance with their respective Commitment
Percentage but only to the extent that all Revolving Loans and participations in
Letter of Credit Obligations and Swing Loans held by such non-Non-Funding
Lenders’ do not exceed their respective Revolving Loan Commitments. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Non-Funding Lender arising from that Lender having
become a Non-Funding Lender, including any claim of a non-Non-Funding Lender as
a result of such non-Non-Funding Lender’s increased exposure following such
reallocation;
(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall within three (3) Business Days
following notice by the Agent (x) first, prepay such Swing Loans in amount equal
to such Swingline Lender’s Fronting Exposure and (y) second, cash collateralize
for the benefit of the L/C Issuers’ Fronting Exposure (after giving effect to
any partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 7.5 for so long as such Letter of Credit
Obligations are outstanding;
(C)    if the Borrower cash collateralizes any portion of such Non-Funding
Lender’s participation in Letter of Credit Obligations pursuant to clause (B)
above, the Borrower shall not be required to pay any fees to such Non-Funding
Lender pursuant to Section 1.9(c) with respect to the portion of such
Non-Funding Lender’s Letter of Credit Obligations which is cash collateralized
by the Borrower during the period such Non-Funding Lender’s Letter of Credit
Obligations are cash collateralized;
(D)    if the Letter of Credit Obligations of the Non-Funding Lenders are
reallocated pursuant to clause (A) above, then the Borrower shall pay to each
non-


36




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Non-Funding Lender that portion of any such fee otherwise payable to such
Non-Funding Lender with respect to such Non-Funding Lender’s participation in
Letter of Credit Obligations; and
(E)    if all or any portion of such Non-Funding Lender’s participation in
Letter of Credit Obligations is neither reallocated nor cash collateralized
pursuant to clause (A) or (B) above, then, without prejudice to any rights or
remedies of the L/C Issuer or any other Lender hereunder, all letter of credit
fees payable under Section 1.9 with respect to such Non-Funding Lender’s Letter
of Credit Obligations shall be payable to the L/C Issuer until and to the extent
that such Letter of Credit Obligations are reallocated and/or cash
collateralized; and
(v)    so long as any Lender is a Non-Funding Lender, the Swingline Lender shall
not be required to fund any Swing Loan and the L/C Issuer shall not be required
to issue, amend, extend, renew or increase any Letter of Credit, unless it has
received assurances satisfactory to it that it will not have any Fronting
Exposure after giving effect thereto.
In the event that the Agent, the Borrower, the Swingline Lender and each L/C
Issuer each agrees in writing that a Non-Funding Lender is no longer a
Non-Funding Lender and such Non-Funding Lender has adequately remedied all
matters that caused such Lender to be a Non-Funding Lender, then the Swing Loans
and Letter of Credit Obligations of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Loan Commitment and on such
date such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders or take such other actions as Agent shall determine may be
necessary in order for such Lender to hold such Revolving Loans and funded and
unfunded participations in Letter of Credit Obligations and Swing Loans to be
held on a pro rata basis by the Lenders in accordance with their respective
Commitment Percentage (without giving effect to clause (iv)(A) above); provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a
Non-Funding Lender; provided, further, that, except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Non-Funding
Lender to a non-Non-Funding Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a
Non-Funding Lender.
(f)    Procedures. Agent is hereby authorized by each Credit Party and each
other Secured Party to establish procedures (and to amend such procedures from
time to time) to facilitate administration and servicing of the Loans and other
matters incidental thereto. Without limiting the generality of the foregoing,
Agent is hereby authorized to establish procedures to make available or deliver,
or to accept, notices, documents and similar items on, by posting to or
submitting and/or completion, on E-Systems.
(g)    Cashless Settlement. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans or Commitments in connection with any refinancing,
extension, loan modification or similar transaction permitted by the terms of
this Agreement, pursuant to a cashless settlement mechanism approved by the
Borrower, Agent and such Lender.

1.12    Alternate Rate of Interest
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if Agent determines (which determination shall be conclusive absent
manifest error), or the Borrower or Required Lenders notify Agent (with, in the
case of the Required Lenders, a copy to the Borrower) that the Borrower or
Required Lenders (as applicable) have determined, that:


37




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or
(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,
then, reasonably promptly after such determination by Agent or receipt by Agent
of such notice, as applicable, Agent and the Borrower may amend this Agreement
as mutually agreed to replace LIBOR with an alternate benchmark rate (including
any mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to Agent written notice that such Required
Lenders do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), Agent will promptly so notify the Borrower and each Lender.
 Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR Rate
Loans shall be suspended, (to the extent of the affected LIBOR Rate Loans or
Interest Periods), and (y) the LIBOR component shall no longer be utilized in
determining the Base Rate.  Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of LIBOR
Rate Loans (to the extent of the affected LIBOR Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a committed Borrowing of Base Rate Loans (subject to the foregoing clause
(y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

1.13    Refinancing Amendments.
(a)    On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any other bank or financial institution that agrees to
provide Credit Agreement Refinancing Indebtedness, any portion of Refinancing
Term Loans or Other Revolving Commitments pursuant to a Refinancing Amendment in
accordance with this Section 1.13 (each, an “Additional Refinancing Lender”);
provided that the following terms are satisfied:
(i)    any Refinancing Term Loans may participate on a pro rata basis or on a
less than pro rata basis (but not on a greater than pro rata basis) as among the
various Classes of Term Loans (in accordance with the respective outstanding
principal amounts thereof) in any voluntary or mandatory repayments or
prepayments of Term Loans hereunder, as specified in the applicable Refinancing
Amendment;


38




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(ii)    the borrowing and repayment (except for (A) payments of interest and
fees at different rates on Other Revolving Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Other
Revolving Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments (subject to clause (iv) below)) of
Other Revolving Loans after the date of obtaining any Other Revolving
Commitments shall be made on a pro rata basis with all other Revolving Loan
Commitments;
(iii)    all Letters of Credit shall be participated on a pro rata basis by all
Lenders with Revolving Loan Commitments; (iv) notwithstanding anything to the
contrary herein, the permanent repayment of Other Revolving Loans with respect
to, and termination of, Other Revolving Commitments after the date of the
applicable Refinancing Amendment shall be made on a pro rata basis with all
other Revolving Loans and Revolving Loan Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
tranche on a greater than pro rata basis as compared to any other tranche with a
later maturity date than such tranche; and
(iv)    assignments and participations of Other Revolving Commitments and Other
Revolving Loans shall be governed by the same assignment and participation
provisions applicable to Revolving Loan Commitments and Revolving Loans.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
2.2 and, to the extent reasonably requested by the Agent, receipt by the Agent
of (i) customary legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Closing Date other than changes to such
legal opinion resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Agent and (ii)
reaffirmation agreements and/or such amendments to the Collateral Documents
(including modifications to the Mortgages) as may be reasonably requested by the
Agent in order to ensure that the enforceability of the Collateral Documents and
the perfection and priority of the Liens thereunder are preserved and maintained
(c)    Each incurrence of Credit Agreement Refinancing Indebtedness under
Section 1.13 shall be in an aggregate principal amount that is (x) not less than
$25,000,000 and (y) an integral multiple of $2,000,000 in excess thereof
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Agent and the Borrower, to effect
the provisions of this Section 1.13, and the Lenders hereby expressly authorize
the Agent to enter into any such Refinancing Amendment.
(e)    This Section 1.13 shall supersede any provisions in Section 9.1(a) to the
contrary.

ARTICLE II

CONDITIONS PRECEDENT


39




US-DOCS\99983253.20



--------------------------------------------------------------------------------






2.1    Conditions of Initial Loans. The obligation of each Lender to make its
initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction or waiver of the
following conditions:
(a)    Agent’s receipt of the following, each of which shall be originals, .pdf
or facsimile copies or delivered by other electronic method (followed promptly
by originals) unless otherwise specified, each properly executed by a
Responsible Officer of the signing Credit Party, each in form and substance
satisfactory to Agent and its legal counsel:
(i)    executed counterparts of this Agreement, the Guaranty and the Security
Agreement;
(ii)    a Note executed by the Borrower in favor of each Lender that has
requested a Note at least (1) one Business Day in advance of the Closing Date;
(iii)    customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Credit Party is a
party on the Closing Date;
(iv)    an opinion of (i) Kirkland & Ellis LLP, counsel to the Credit Parties
and (ii) McAfee & Taft, local Oklahoma counsel to certain of the Credit Parties;
(v)    evidence that all insurance required to be maintained pursuant to the
Loan Documents (including any certificates of insurance related thereto) has
been obtained and is in effect (provided that any endorsement as lender loss
payee or additional insured (and/or evidence thereof) with respect thereto shall
be required to be delivered within 90 days after the Closing Date pursuant to
Schedule 4.12 (or such later date as Agent may agree to in its reasonable
discretion));
(vi)    certified copies of UCC lien searches, or equivalent reports or
searches, with respect to any Credit Party as debtor in those state and county
jurisdictions in which any Credit Party is organized or maintains its principal
place of business; provided that, if such lien searches are not received on the
Closing Date after Borrower’s use of commercially reasonable efforts to cause
such to have been received the receipt of such searches shall not constitute a
condition precedent to the availability of the Facilities on the Closing Date
but shall be required to be delivered in accordance with Section 4.12);
(vii)    customary good standing certificates (or equivalent) for each Credit
Party from the Secretary of State (or equivalent) of the state of organization
of such Credit Party, including customary bring down good standings for each
Credit Party; and
(viii)    a certificate of the Borrower certifying that the conditions specified
in Sections 2.1(c) and (d) have been satisfied.
(b)    Acquisition. The Acquisition shall have been, or shall concurrently with
the funding of the Facilities be, consummated in accordance in all material
respects with the terms of the Acquisition Agreement, but without giving effect
to any amendment, waiver or other modification or consent that is materially
adverse to the Lenders, unless consented to by the Lead Arrangers (such consent
not to be unreasonably withheld, conditioned or delayed), it being understood
that (w) any waiver of Section 7.02(h) of the Acquisition Agreement with respect
to the Ascension Health contract shall not be deemed to be


40




US-DOCS\99983253.20



--------------------------------------------------------------------------------





materially adverse to the initial Lenders, (x) any increase in the purchase
price for the Acquisition shall only be deemed to be materially adverse to the
Lenders so long as such purchase price increase is funded with additional
indebtedness for borrowed money or preferred stock or other “disqualified
equity”, (y) any decrease in the purchase price for the Acquisition shall be
deemed to be materially adverse to the Lenders unless such reduction is applied
pro rata to reduce the Term Loans and the Subordinated Notes; provided that, in
no event shall the aggregate principal amount of the Term Loans (prior to giving
effect to any original issue discount) be less than $235,000,000, and (z) any
modification, change, amendment, waiver or consent in respect of the definition
of “Company Material Adverse Effect” shall be deemed to be materially adverse to
the Lenders.
(c)    Representations and Warranties. The Specified Representations shall be
true and correct in all material respects and the Specified Acquisition
Agreement Representations shall be true and correct, in each case, as of the
Closing Date (except in the case of any Specified Representation or Specified
Acquisition Agreement Representation which (i) expressly relates to a given date
or period, such representation and warranty shall be true and correct in all
material respects or all respects as of the respective date or for the
respective period, as the case may be, or (ii) is expressly required to be true
and correct in all respects, in which case such Specified Representation or
Specified Acquisition Agreement Representation shall be true and correct in all
respects); provided that any “Material Adverse Effect” or “Material Adverse
Change” qualification in any such Specified Acquisition Agreement Representation
shall, for purposes of this condition on the Closing Date, be deemed to refer to
“Company Material Adverse Effect” (as defined in the Acquisition Agreement).
(d)     Company Material Adverse Effect. Since February 23, 2018, there shall
not have been a Company Material Adverse Effect (as defined in the Acquisition
Agreement).
(e)    Collateral. The Collateral and Guarantee Requirement (other than in
accordance with Section 4.12) shall have been satisfied; provided that if,
notwithstanding the use by the Borrower of commercially reasonable efforts (or
without undue burden or expense) to cause the Collateral and Guarantee
Requirement to be satisfied on the Closing Date, the requirements thereof (other
than the pledge and first-priority perfection of the security interests (x) in
the certificated equity securities of the Borrower and any Domestic Subsidiaries
of the Borrower (to the extent required hereunder), (y) in other assets with
respect to which a Lien may be perfected by the filing of a financing statement
under the Uniform Commercial Code and (z) in intellectual property issued by,
registered with, or applied for in the United States Patent and Trademark Office
and United States Copyright Office (provided that with respect to any such
property described in this clause (z), the Borrower’s sole obligation shall be
to execute and deliver, or cause to be executed and delivered, necessary
Intellectual Property Security Agreements to Agent in proper form for filing
with the United States Patent and Trademark Office and intellectual property
registered with the United States Copyright Office and to irrevocably authorize,
and to cause the applicable Credit Party to irrevocably authorize, Agent to file
such Intellectual Property Security Agreements with the United States Patent and
Trademark Office and United States Copyright Office (except to the extent any
chain of ownership issues remain unresolved as of the Closing Date)) are not
satisfied as of the Closing Date, the satisfaction of such requirements shall
not be a condition to the availability of the Initial Term Loans on the Closing
Date (but shall instead be required to be satisfied within 90 calendar days
following the Closing Date or such later date as Agent may reasonably agree
pursuant to Section 4.12 hereof).
(f)    Evidence of Solvency. Agent shall have received a customary certificate
attesting to the Solvency of the Borrower and its Subsidiaries (on a
consolidated basis) on the Closing Date from the Borrower, a chief financial
officer or other officer with equivalent duties, substantially in the form of
Exhibit 2.1(f) hereto;


41




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(g)    No Other Indebtedness. Substantially simultaneously with the closing
under this Agreement, the Closing Date Refinancing shall have occurred and
neither the Borrower nor any of its Restricted Subsidiaries shall have any
Indebtedness for borrowed money other than Indebtedness for borrowed money under
the Loan Documents, the Subordinated Notes and Permitted Surviving Debt and,
Agent shall have received evidence that all Liens securing any assets or
property of the Credit Parties (other than Permitted Liens) have been, or
concurrently with the Closing Date are being, released.
(h)    Subordinated Notes. The Borrower shall have obtained, or shall obtain
substantially concurrently with the initial borrowing under the Facilities, the
Subordinated Notes in an amount no greater than $110,000,000 and on the terms
and conditions set forth in the Subordinated Notes Commitment Letter (or such
other terms and conditions reasonably acceptable to the Lead Arrangers). The
Subordinated Notes Commitment Letter shall not have been amended or waived, and
no consents shall have been given with respect thereto, in any material respect
by you or your subsidiaries in a manner materially adverse to the Lenders and
the Lead Arrangers without the consent of the Lead Arrangers.
(i)    Notice of Borrowing. Agent and, if applicable, the applicable L/C Issuer
shall have received a Notice of Borrowing or L/C Request or, as applicable, in
accordance with the requirements hereof.
(j)    Required Information. The Lead Arrangers shall have received a copy of
the Historical Financial Statements. The Lead Arrangers acknowledge receipt of
the information required by clauses (a)(x), (b)(x), (c)(x), (d)(x), (e)(i)(x),
(e)(ii)(x), (e)(iii)(x) and (f)(x) of the defined term “Historical Financial
Statements”.
(k)    PATRIOT Act. Agent shall have received, at least five Business Days prior
to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot Act
to the extent requested at least ten days prior to the Closing Date.
(l)    Payment of Fees and Expenses. All fees and expenses due to the Agent,
Lead Arrangers and Lenders required to be paid on the Closing Date pursuant to
the Fee Letters, this Agreement or any other agreements between the Borrower and
the Lead Arrangers shall have been paid to the extent invoiced with reasonable
detail (including estimates) and supporting documentation at least two (2)
Business Days prior to the Closing Date.
For the purpose of determining satisfaction with the conditions specified in
this Section 2.1, each Lender that has signed and delivered this Agreement shall
be deemed to have accepted, and to be satisfied with, each document or other
matter required under this Section 2.1 unless Agent shall have received written
notice from such Lender prior to the Closing Date specifying its objection
thereto.

2.2    Conditions to All Borrowings. After the Closing Date, the obligation of
each Lender or L/C Issuer to fund any Loan or incur any Letter of Credit
Obligation, is subject to the satisfaction or waiver of the following conditions
as of the date thereof:
(a)    the representations and warranties of the Borrower and each other Credit
Party contained herein or in any other Loan Document furnished at any time under
or in connection herewith or therewith, shall be true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such date, except to the extent that any such representations or
warranty expressly relates to an earlier date (in which event such
representation and warranty shall be true and correct in all material respect
(without duplication of any materiality qualifier contained therein) as of such
earlier date);


42




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(b)    no Default or Event of Default has occurred and is continuing or would
result immediately after giving effect to such Loan or the incurrence of such
Letter of Credit Obligation;
(c)    after giving effect to any Revolving Loan (or the incurrence of any
Letter of Credit Obligations), the aggregate outstanding amount of the Revolving
Loans shall not exceed the Maximum Revolving Loan Balance; and
(d)    Agent and, if applicable, the applicable L/C Issuer or the Swingline
Lender shall have received a Notice of Borrowing, L/C Request or Swingline
Request, as applicable, in accordance with the requirements hereof.
The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan or the incurrence of any Letter of Credit Obligations shall be deemed
to constitute, as of the date thereof, (i) a representation and warranty by the
Borrower that the conditions in this Section 2.2 have been satisfied and (ii) a
reaffirmation by each Credit Party of the granting and continuance of Agent’s
Liens, on behalf of itself and the Secured Parties, pursuant to the Collateral
Documents.
Notwithstanding anything in this Section 2.2 to the contrary, to the extent that
the proceeds of Incremental Facility are to be used to finance a Permitted
Acquisition or any other Acquisition permitted hereunder, the only conditions
precedent to the funding of such Incremental Term Loans shall be the conditions
precedent set forth in Section 1.1(e) and the related amendment for the
Incremental Facility.

ARTICLE III

REPRESENTATIONS AND WARRANTIES
The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Transaction
will be, true, correct and complete on the Closing Date and at the time of any
Borrowing or any incurrence of any Letter of Credit Obligation (solely to the
extent required to be true and correct for such Borrowing or incurrence pursuant
to Article II):

3.1    Existence, Qualification and Power; Compliance with Laws. Each Credit
Party and each Restricted Subsidiary thereof (a) is a Person duly incorporated,
organized or formed, and validly existing and, where applicable, in good
standing under the Requirements of Law of the jurisdiction of its incorporation
or organization, except, in the case of any Non-Credit Party, where the failure
of such Restricted Subsidiaries to be in good standing would not reasonably be
expected to have a Material Adverse Effect, (b) has all requisite power and
authority to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and, where applicable, in good standing
under the Requirements of Law of each jurisdiction where its ownership, lease or
operation of Properties or the conduct of its business requires such
qualification, (d) is in compliance with all Requirements of Law, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (b)(i), (c), (d) or (e), to
the extent that failure to do so would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

3.2    Authorization; No Contravention. The execution, delivery and performance
by each Credit Party of each Loan Document to which such Person is a party, and
the consummation of the Transaction (a) are within such Credit Party’s corporate
or other powers, (b) have been duly authorized by all necessary corporate,
limited liability company or other organizational action and (c) do not and will
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or


43




US-DOCS\99983253.20



--------------------------------------------------------------------------------





contravention of, or the creation of any Lien under (other than under the Loan
Documents and other than Liens permitted under Section 5.1), or (iii) violate or
require any payment to be made under any Contractual Obligation to which such
Person is a party or affecting such Person or the Properties of such Person or
any of its Restricted Subsidiaries; or (iv) violate any material Requirement of
Law; except with respect to any conflict, breach, contravention or payment (but
not creation of Liens) referred to in clause (b), to the extent that such
conflict, breach, contravention or payment would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

3.3    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement or any other Loan Document, or for
the consummation of the Transaction, (b) the grant by any Credit Party of the
Liens granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Credit Parties in favor of the Secured Parties,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect, (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make would
not, individually or in the aggregate, reasonably be expected to (A) have a
Material Adverse Effect or (B) be materially adverse to the interest of Agent,
the L/C Issuers or the Lenders and (iv) approvals, consents, exemptions,
authorization or other actions, notices or filings under securities laws.

3.4    Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by each Credit Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of such Credit Party, enforceable against each Credit Party that is
party thereto in accordance with its terms, except as such enforceability may be
limited by (i) Debtor Relief Laws and by general principles of equity and (ii)
the effect of foreign Requirements of Law, rules and regulations as they relate
to granting of security interest in pledges of Stock and Stock Equivalents in
Foreign Subsidiaries (clauses (i) and (ii), the “Enforcement Qualifications”).

3.5    Financial Statements; No Material Adverse Effect; No Default.
(a)    The Historical Financial Statements fairly present in all material
respects the financial condition of the Borrower and its Restricted Subsidiaries
and of Intermedix Corporation and its consolidated Subsidiaries, as applicable,
as of the dates thereof and its results of operations for the period covered
thereby in accordance with GAAP (except with respect to the absence of footnote
disclosures) consistently applied throughout the periods covered thereby, except
as otherwise disclosed to Agent prior to the Closing Date.
(b)    All financial performance projections, forecasts, budgets, estimates and
forward-looking statements concerning the Borrower and its Subsidiaries
delivered to Agent, including the financial performance projections delivered on
or prior to the Closing Date, were prepared by or on behalf of the Borrower in
good faith based on assumptions believed by the Borrower to be reasonable at the
time of preparation and at the time furnished to the Agent, it being
acknowledged and agreed by Agent and Lenders that such projections (a) are
subject to significant uncertainties and contingencies, many which are beyond
the Borrower’s and its Subsidiaries’ control, that no assurance can be given
that any particular financial projections will be realized, and that actual
results may differ and that such differences may be material and (b) are not a
guarantee of future performance.


44




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(c)    Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect
(d)    No Default or Event of Default exists or would result from the incurring
of any Obligations by any Credit Party or the grant or perfection of Agent’s
Liens on the Collateral or the consummation of the Transaction.

3.6    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Credit Party, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Credit Party or any of its Restricted Subsidiaries
or against any of its Properties or revenues, (a) as to which there is a
reasonable likelihood of an adverse determination and that, if adversely
determined, would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, except as set forth on Schedule 3.6, or (b) that
purport to affect or pertain to this Agreement or any other Loan Document, in
each case of this clause (b), in a manner materially adverse to Agent or the
Lenders, in all cases, other than proceedings or actions which are frivolous
and/or vexatious and where the relevant proceeding or action is dismissed or
permanently stayed, set aside, revoked or terminated promptly after the
commencement of the relevant court hearing.

3.7    Ownership of Property; Liens. Except as would not reasonably be expected
to result in a Material Adverse Effect, each Credit Party and each of its
Restricted Subsidiaries has good and defensible title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
Real Estate and all other personal Property (other than IP Rights, which is the
subject of Section 3.14) necessary in the ordinary conduct of its business, free
and clear of all Liens except for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes and Liens expressly permitted under Section 5.1 of this
Agreement.

3.8    Environmental Compliance.
(a)    There are no pending or, to the knowledge of any Credit Party, threatened
claims, actions, suits, notices of violation, notices of potential
responsibility or proceedings against the Borrower or any of its Restricted
Subsidiaries alleging potential liability or responsibility for violation of, or
otherwise relating to, any applicable Environmental Law that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (i) there is no asbestos or
asbestos-containing material on any Property currently owned, leased or operated
by any Credit Party or any of its Restricted Subsidiaries; and (ii) there has
been no Release of Hazardous Materials at, on, under or from any Property
currently, or to the knowledge of any Credit Party, formerly owned or operated
by any Credit Party or any of its Restricted Subsidiaries.
(c)    Neither any Credit Party nor any of its Restricted Subsidiaries is
undertaking, or has completed, either individually or together with other
persons, any investigation or response action relating to any actual or
threatened Release of Hazardous Materials at any location, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
applicable Environmental Law, except for such investigation or response action
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.
(d)    All Hazardous Materials transported by or on behalf of any Credit Party
or any of its Restricted Subsidiaries from any Property currently or, to the
knowledge of any Credit Party, formerly owned or operated by any Credit Party or
any of its Restricted Subsidiaries for off-site disposal have been disposed


45




US-DOCS\99983253.20



--------------------------------------------------------------------------------





of in compliance in all material respects with all applicable Environmental
Laws, except as would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect.
(e)    Except as would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, none of the Credit Parties or any
of their Restricted Subsidiaries has contractually assumed any liability or
obligation of any third party under or relating to any applicable Environmental
Law.
(f)    Except as would not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, each Credit Party and each of its
Restricted Subsidiaries (including with respect to their respective businesses,
operations and Properties) is and has been in compliance with all applicable
Environmental Laws.

3.9    Taxes. Each of its Subsidiaries and each Tax Affiliate have timely filed
all federal, provincial and other material state, municipal, foreign and other
tax returns and reports required to be filed, and have timely paid all material
federal, provincial, state, municipal, foreign and other Taxes levied or imposed
upon them or their Properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
and for which adequate reserves have been provided in accordance with GAAP.
There are no Tax audits, deficiencies, assessments or other claims with respect
to any Credit Party or any of its Subsidiaries that could, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. None of the Credit Parties nor any of their subsidiaries are party to
any tax sharing agreement.

3.10    Compliance with ERISA.    Except as would not, either individually or
taken in the aggregate, reasonably be expected to result in a Material Adverse
Effect:
(a)    Each Plan and Foreign Plan is in compliance with the applicable
provisions of ERISA, the Code and other federal or state Requirements of Law and
applicable foreign laws, respectively.
(b)    There are no pending or, to the best knowledge of the Credit Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan and there has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan.
(c)    (i) No ERISA Event or similar event with respect to a Foreign Plan has
occurred or is reasonably expected to occur; (ii) neither any Credit Party nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Section 4201 et seq. or 4243 of
ERISA with respect to a Multiemployer Plan; and (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and no Credit
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date, (iv) neither
any Credit Party nor any ERISA Affiliate has engaged in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA, and (v) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

3.11    Subsidiaries; Stock and Stock Equivalents. (a) As of the Closing Date,
neither the Borrower nor any other Credit Party has any Subsidiaries or is
engaged in any joint venture or partnership with any other Person other than
those specifically disclosed in Schedule 3.11, and (b) all of the outstanding
Stock and Stock Equivalents in the Borrower and its Subsidiaries have been
validly issued, are fully paid and nonassessable. As of the Closing Date,
Schedule 3.11 (x) sets forth the legal name, jurisdiction of organization


46




US-DOCS\99983253.20



--------------------------------------------------------------------------------





or incorporation, organizational number and chief executive office or sole place
of business of each Subsidiary of the Borrower, (y) sets forth the ownership
interests of the Borrower and all of its Subsidiaries in each of their
respective Subsidiaries, including the percentage of such ownership, and (z)
identifies each Person the Stock and Stock Equivalents of which are required to
be pledged, charged and/or mortgaged on the Closing Date pursuant to the
Collateral and Guarantee Requirement.

3.12    Margin Regulations; Investment Company Act.
(a)    No Credit Party is engaged nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Federal Reserve Board), or
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of any Borrowings or drawings under any Letter of Credit will be used
for any purpose that violates Regulation U or Regulation X of the Federal
Reserve Board.
(b)    None of the Borrower or any of its Restricted Subsidiaries is or is
required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended.

3.13    Disclosure. No report, financial statement, certificate or other written
information (other than any projected financial information, forecasts,
estimates, budgets and other forward-looking information and information of a
general economic or general industry nature) furnished by or on behalf of any
Credit Party or the Target Companies to Agent, the Lead Arrangers or any Lender
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
when furnished any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, when taken as a whole, in the
light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information
forecasts, estimates, budgets or other forward-looking information, each Credit
Party represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time furnished to Agent, the
Lead Arrangers or any Lender by the Credit Parties; it being understood that
such projected financial information, forecasts, estimates, budgets and other
forward-looking information (a) are subject to significant uncertainties and
contingencies, many which are beyond the Borrower’s and its Subsidiaries’
control, that no assurance can be given that any particular financial
projections will be realized, and that actual results may differ and that such
differences may be material and (b) are not a guarantee of future performance.

3.14    Intellectual Property; Licenses, Etc. The Borrower and its Restricted
Subsidiaries own, license or possess the right to use, all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
technology, software, know-how database rights, design rights and other
Intellectual Property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses as currently
conducted, and, to the knowledge of each Credit Party, without violation of the
rights of any Person, except to the extent such violations, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect. To the knowledge of each Credit Party, no such IP Rights infringe upon
any rights held by any Person except for such infringements, individually or in
the aggregate, which would not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any such IP Rights is pending or, to
the knowledge of any Credit Party, threatened against the Borrower or any of its
Restricted Subsidiaries, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

3.15    Solvency. Both before and after giving effect to (a) the Loans made on
the Closing Date, (b) the disbursement of the proceeds of such Loans to or as
directed by the Borrower, (c) the consummation


47




US-DOCS\99983253.20



--------------------------------------------------------------------------------





of the Transaction and (d) the payment and accrual of all transaction costs in
connection with the foregoing, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.

3.16    Collateral Documents. The Collateral Documents are effective to create
in favor of Agent for the benefit of the Secured Parties legal, valid and
enforceable Liens on, and security interests in, the Collateral and, (i) when
all appropriate filings or recordings are made in the appropriate offices as may
be required under applicable Requirements of Law (which filings or recordings
shall be made to the extent required by any Collateral Document) and (ii) upon
the taking of possession or control by Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to Agent to the extent required by any
Collateral Document), such Liens will constitute fully perfected first priority
Liens on, and security interests in, all right, title and interest of the Credit
Parties in such Collateral, if and to the extent perfection can be achieved by
such filings or actions, in each case subject to the Enforcement Qualifications
and Permitted Liens.

3.17    Reserved.

3.18    Sanctions; Anti-Corruption Laws; PATRIOT Act; Anti-Terrorism Laws;
Anti-Money Laundering.
(a)    Each Credit Party, each Restricted Subsidiary of a Credit Party and, to
the knowledge of the Credit Parties, their respective officers, employees,
directors and agents that act in any capacity in connection with the credit
facility established hereby, are in compliance in all material respects with all
applicable economic sanctions laws administered or enforced by the U.S.
government, including those administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) or the U.S. Department of
State, the United Nations Security Council, the European Union, any Member State
of the European Union, or Her Majesty’s Treasury of the United Kingdom
(collectively “Sanctions”) and all applicable money-laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it.
(b)    Each Credit Party and each Restricted Subsidiary of a Credit Party is in
compliance with the United States Foreign Corrupt Practices Act of 1977 and
other applicable anti-corruption legislation in other jurisdictions
(collectively “Anti-Corruption Laws”)
(c)    No Credit Party or any Restricted Subsidiary of a Credit Party is in
material violation of any laws relating to terrorism or money laundering,
including Executive Order No. 13224 on Terrorist Financing, effective
September 23, 2001 and the USA PATRIOT Act. Neither the Credit Parties, nor any
Restricted Subsidiary of a Credit Party, nor, to the knowledge of the Credit
Parties and their Restricted Subsidiaries, any director, officer, employee,
agent or representative thereof, is an individual or entity that is, or is, in
the aggregate, 50 percent or greater owned or controlled by any individual or
entity that is (i) listed in any Sanctions-related list of designated Persons
maintained by OFAC or the U.S. Department of State, the United Nations Security
Council, the European Union, any Member State of the European Union, or the
United Kingdom or, (ii) operating, organized, or resident in a country or
territory that is itself the subject or target of any Sanctions (as of the date
of this Agreement, Cuba, Iran, North Korea, Syria, and the Crimea region of
Ukraine) (collectively “Designated Jurisdictions”) (collectively, “Sanctioned
Persons”).

3.19    Status as Senior Debt. The Obligations under the Loan Documents are
“first lien debt” and “senior debt” or “designated senior debt” (or any
comparable terms) under, and as may be defined in, any notes, indenture or
document governing any applicable Indebtedness that is subordinated in right of
payment to such Obligations (including, without limitation, the Subordinated
Note Agreement).


48




US-DOCS\99983253.20



--------------------------------------------------------------------------------






3.20    Reserved.

3.21    Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against the Borrower or any of its Restricted Subsidiaries
pending or, to the knowledge of any Credit Party, threatened in writing; and (b)
hours worked by and payment made to employees of the Borrower or any of its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Requirements of Law dealing with such matters.

3.22    Compliance with Health Care Laws.
(a)    Credit Party and each of their respective Subsidiaries is in compliance
with the Health Care Laws applicable to its business, except where failure to be
in such compliance would not reasonably be expected to have individually or in
the aggregate a Material Adverse Effect.
(b)    Each Credit Party and each of their respective Subsidiaries has (i) all
licenses, consents, certificates, permits, authorizations, approvals,
franchises, registrations, qualifications and other rights from, and has made
all declarations and filings with, all applicable Governmental Authorities, all
self-regulatory authorities and all courts and other tribunals necessary to
engage in the business conducted by it, except for such Authorizations with
respect to which the failure to obtain would not reasonably be expected to have
individually or in the aggregate a Material Adverse Effect (each, an
“Authorization”), and (ii) no actual knowledge that any Governmental Authority
is considering limiting, suspending or revoking any such Authorization. All such
Authorizations are valid and in full force and effect and each Credit Party and
each of their respective Subsidiaries is in material compliance with the terms
and conditions of all such Authorizations and with the rules and regulations of
the regulatory authorities having jurisdiction with respect to such
Authorizations, except where failure to be in such compliance or for an
Authorization to be valid and in full force and effect would not reasonably be
expected to have individually or in the aggregate a Material Adverse Effect.
(c)    No Credit Party or any of their respective Subsidiaries or any of their
respective officers, directors or, to the knowledge of any Credit Party,
employees is or has been threatened in writing to be, (i) excluded from any
applicable Federal Health Care Program, (ii) “suspended” or “debarred” from
selling products to the U.S. government or its agencies pursuant to the Federal
Acquisition Regulation, relating to debarment and suspension applicable to
federal government agencies generally (48 C.F.R. Subpart 9.4), or other
applicable laws or regulations; or (iii) made a party to any other action by any
Governmental Authority that would be reasonably likely to prohibit it from
selling products to any Federal Health Care Program or other purchaser material
to its business pursuant to any federal, state or local laws or regulations.
(d)    All Products prepared, inspected, maintained, assembled, packaged,
repaired, tested, labeled, distributed, managed, sold or marketed by or on
behalf of a Credit Party, or any of their respective Subsidiaries have been and
are being prepared, inspected, maintained, assembled, packaged, tested, labeled,
distributed, managed, sold and marketed in compliance with the Health Care Laws
or any other applicable requirement of law, except where failure to be in such
compliance would not reasonably be expected to have individually or in the
aggregate a Material Adverse Effect.
(e)    No Credit Party or any of their respective Subsidiaries has received any
written, or to the knowledge of any Credit Party, oral notice from the FDA or
any other Governmental Authority regarding any actual or threatened
investigation, inquiry, or administrative or judicial action, hearing, or
enforcement proceeding by the FDA or any other Governmental Authority, against
Borrower, any other Credit Party, or any of their respective Subsidiaries
regarding any violation of applicable law, including any Health Care


49




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Law. No Credit Party or any of their respective Subsidiaries is a party to or
has any obligation under any corporate integrity agreement, monitoring
agreement, consent decree, settlement agreement or similar agreement related to
any Health Care Law imposed by any Governmental Authority.

3.23    HIPAA Compliance. Each Credit Party and each Subsidiary of each Credit
Party (1) is in compliance with the applicable requirements of HIPAA, except
where failure to be in such compliance would not reasonably be expected to have
individually or in the aggregate a Material Adverse Effect; and (2) is not
subject to, and would not reasonably be expected to become subject to, any civil
or criminal penalty or any investigation, claim or process or data breach with
regard to HIPAA. No Credit Party and no Subsidiary of a Credit Party has
received notice of complaints or investigations from any Governmental Authority
regarding their respective uses or disclosure of individually identifiable
health-related information (other than immaterial disclosures that did not
result in a disclosure of Protected Health Information (as defined by HIPAA)).
With regard to individually identifiable health information, each Credit Party
and each Subsidiary of a Credit Party has no knowledge of any non-permitted use
or disclosure or confidentiality agreement, security incident (other than
immaterial incidents that did not result in a disclosure of Protected Health
Information) or breach (each as determined by reference to HIPAA or applicable
state law) by, or involving the systems of, any Credit Party or any Subsidiary
of a Credit Party or by any employee, contractor, or agent thereof. Each Credit
Party and each Subsidiary of a Credit Party is, and at all times has been, in
compliance with all applicable Health Care Laws related to reporting to
individuals, the media, any Governmental Authority, or others, as applicable,
breaches involving individually identifiable information, data loss, or identity
theft, except where failure to be in such compliance would not reasonably be
expected to have individually or in the aggregate a Material Adverse Effect.

3.24    Medicare and Medicaid. No Credit Party and no Subsidiary of any Credit
Party directly bills, receives direct reimbursement from, or otherwise
participates in Medicare (Title XVIII of the Social Security Act) and the
regulations promulgated thereunder or Medicaid (Title XIX of the Social Security
Act) and the regulations promulgated thereunder or any other Federal Health Care
Program.

3.25    No Agency Relationship. The Borrower represents and warrants as of the
Closing Date that the Borrower is not and will not be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans (collectively, “Plan Assets”) in connection
with the Loans, the Letters of Credit or the Commitments.

3.26    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution



ARTICLE IV

AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that until the Facility Termination Date:

4.1    Financial Statements. The Borrower shall deliver to Agent for prompt
further distribution to each Lender by Electronic Transmission and in detail
reasonably satisfactory to Agent and the Required Lenders:
(a)    within ninety (90) days after the end of each Fiscal Year of the
Borrower, commencing with the Fiscal Year ending December 31, 2018, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such Fiscal Year and the related consolidated statements of income or
operations, stockholders’


50




US-DOCS\99983253.20



--------------------------------------------------------------------------------





equity and cash flows for such Fiscal Year, and setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail (together with, in all cases, customary management discussion and
analysis) and prepared in accordance with GAAP, audited and accompanied by a
report and opinion of an independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or similar qualification, or any exception, qualification
or explanatory paragraph (in each case other than as a result of (x) the
maturity of permitted Indebtedness under this Agreement and/or Incremental
Equivalent Indebtedness within one year from the time such opinion is delivered
or (y) the projected violation of any of the Financial Covenants);
(b)    within forty-five (45) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year of the Borrower, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such Fiscal Quarter,
and the related consolidated statements of income or operations and cash flows
for such Fiscal Quarter and for the portion of the Fiscal Year then ended,
setting forth in each case in comparative form the figures for the corresponding
Fiscal Quarter of the previous Fiscal Year and the corresponding portion of the
previous Fiscal Year and in comparative form the figures for such Fiscal Quarter
and the annual budget for the related Fiscal Year, all in reasonable detail
(together with, in all cases, customary management discussion and analysis) and
certified by a Responsible Officer of the Borrower as fairly presenting in all
material respects the financial condition, results of operations and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end adjustments and the absence of footnotes; and
(c)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 4.1(a) and 4.1(b) above, the related
consolidated financial statements reflecting the adjustments necessary to
eliminate the assets, accounts and operations of Unrestricted Subsidiaries (if
any, and taken as a whole) from such consolidated financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 4.1 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing the applicable financial statements
of the Borrower (or any direct or indirect parent thereof, as applicable) on
Form 10-K or 10-Q, as applicable, filed with the SEC; provided that (i) to the
extent such financial statements relate to any direct or indirect parent, such
financial statements shall be accompanied by consolidating information that
summarizes in reasonable detail any material differences between the information
relating to such parent and its subsidiaries on the one hand, and the
information relating to the Borrower and its Subsidiaries on the other hand, and
(ii) to the extent such information is in lieu of information required to be
provided under Section 4.1(a), such materials are accompanied by a report and
opinion of an independent registered public accounting firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards subject and satisfy the requirements
set forth in Section 4.1(a).

4.2    Certificates; Other Information. The Borrower shall furnish to Agent (and
Agent shall thereafter make available to each Lender) by Electronic
Transmission:
(a)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower (or any direct or indirect parent thereof, as applicable) files or is
required to file with the SEC or with any Governmental Authority or with any
national securities exchange that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to Agent pursuant
hereto;


51




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(b)    concurrently with the delivery of the financial statements referred to in
Sections 4.1(a) and 4.1(b) above (commencing with the financial statements
delivered pursuant to Section 4.1(a) for the Fiscal Year ending December 31,
2018), a fully and properly completed certificate in the form of Exhibit 4.2(b)
(a “Compliance Certificate”), certified on behalf of the Borrower by a
Responsible Officer of the Borrower, in each instance, as of the last day of
each Fiscal Quarter or Fiscal Year, as applicable;
(c)    together with each Compliance Certificate pursuant to Section 4.2(b), if
reasonably requested by Agent, (i) a report setting forth the information
required by Section 3.03(c) of the Security Agreement or confirming that there
has been no change in such information since the Closing Date or the date of the
last Compliance Certificate), (ii) a description of each event, condition or
circumstance during the last Fiscal Quarter covered by such Compliance
Certificate requiring a prepayment under Section 1.8, (iii) a list of
Subsidiaries that identifies each Subsidiary (x) as a Material Subsidiary or an
Immaterial Subsidiary and (y) as an Unrestricted Subsidiary or Restricted
Subsidiary, in each case, as of the date of delivery of such Compliance
Certificate or a confirmation that there is no change in such information since
the later of the Closing Date or the date of the last such list and (iv) such
other information required by the Compliance Certificate;
(d)    no later than sixty (60) days following the first day of each Fiscal Year
of the Borrower (beginning with the Fiscal Year commencing January 1, 2019), an
annual budget (on a monthly or quarterly basis) for such Fiscal Year, together
with a comparison to preliminary prior year’s fiscal results, in form
customarily prepared by the Borrower (but in any event including projected
financial statements for such year on at least a quarterly basis); and
(e)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Credit Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as Agent or any Lender through
Agent may from time to time reasonably request; provided, however,
notwithstanding the foregoing, neither the Borrower nor any of its Restricted
Subsidiaries will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to Agent or any Lender (or their respective representatives or
contractors) is prohibited by Requirements of Law or any binding agreement or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product; provided, further, that in each case, the Borrower shall
advise Agent that information is being withheld.

4.3    Notices. Promptly (but no later than five (5) days) after a Responsible
Officer of any Credit Party obtains actual knowledge thereof, the Borrower shall
notify Agent, in writing (and Agent shall thereafter make available to Lenders):
(a)    of the occurrence of any Default or Event of Default, which notice shall
specify the nature thereof, the period of existence thereof and what action the
Borrower proposes to take with respect thereto;
(b)    of any litigation, governmental proceeding or investigation (including,
without limitation, pursuant to any applicable Environmental Laws) commenced or
pending against Borrower or any of the Restricted Subsidiaries or any of their
respective properties, assets or businesses, in each case that if adversely
determined would reasonably be expected to result in a Material Adverse Effect;
(c)    of any violation received by any Credit Party or any Restricted
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, which in any such
case would reasonably be expected to have a Material Adverse Effect;


52




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(d)    of the occurrence of any ERISA Event or similar event with respect to a
Foreign Plan that has resulted in, or would reasonably be expected to result in,
a Material Adverse Effect;
(e)    of any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against any Credit Party or any Restricted
Subsidiary thereof which could reasonably be expected to have a Material Adverse
Effect;
(f)    of all fines or penalties imposed by any Governmental Authority under any
applicable Health Care Laws against any Credit Party or any of their respective
Subsidiaries in excess of $2,500,000;
(g)    of any written notice of any civil or criminal investigation or audit, or
proceeding initiated by any federal, state, local Governmental Authority
relating to any actual or alleged violation by any Credit Party or any
Subsidiary of any Health Care Laws or that alleges systematic, deliberate,
widespread or material false or fraudulent activity by any Credit Party or
Subsidiary, in each case which has resulted in or would reasonably be expected
to result in a Material Adverse Effect;
(h)    notice of any investigation, audit, or material proceeding pending or
threatened in writing, by any Governmental Authority relating to any Credit
Party’s obligations under HIPAA, whether of or concerning any Credit Party or,
to the knowledge of any Credit Party, any customer of any Credit Party, in each
case that would reasonably be expected to result in a Material Adverse Effect;
(i)    notice of any investigation, audit, or proceeding pending or threatened
in by any Governmental Authority relating to the Credit Party’s obligations
under FDA laws, whether of or concerning any Credit Party or, to the knowledge
of any Credit Party, any customer of any Credit Party, in each case that would
reasonably be expected to result in a Material Adverse Effect;
(j)    of (i) the receipt by any Credit Party of any notice of violation of or
potential liability under Environmental Law that would reasonably be expected to
result in a Material Adverse Effect, (ii)(A) unpermitted Releases of any
Hazardous Materials, (B) the existence of any condition that would reasonably be
expected to result in violations of or Liabilities under, any Environmental Law
or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, or dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in a Material Adverse Effect, (iii) the receipt
by any Credit Party of notification that any Property owned by any Credit Party
is subject to any Lien in favor of any Governmental Authority securing, in whole
or in part, Material Environmental Liabilities and (iv) any proposed acquisition
or lease of Real Estate, if such acquisition or lease would reasonably be
expected to result in a Material Adverse Effect; and
(k)    of any other event that could reasonably be expected to have a Material
Adverse Effect.
Each notice pursuant to this Section 4.3 (other than clause (j)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 4.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

4.4    Maintenance of Existence. Each Credit Party shall, and shall cause each
of its Restricted Subsidiaries to, except as permitted by Section 5.4 or Section
5.5, (a) preserve, renew and maintain in full force and effect its separate
legal existence under the Requirements of Law of the jurisdiction of its
organization or incorporation and (b) take all reasonable action to maintain all
rights, privileges (including


53




US-DOCS\99983253.20



--------------------------------------------------------------------------------





its good standing), permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except in each case to the extent that
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

4.5    Maintenance of Properties. Except if the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each Credit Party shall, and shall cause each of its Restricted
Subsidiaries to, (a) in addition to the requirements of any of the Security
Documents, maintain, protect and preserve all Properties necessary in the
operation its business, including, to the extent necessary in each Credit
Party’s reasonable business judgment, the copyrights, patents, trade names,
service marks and trademarks owned by such Credit Party or Restricted
Subsidiary; (b) maintain all of its tangible Properties and equipment necessary
in the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and (c)
make all necessary repairs, renewals, replacements and additions thereof or
thereto in accordance with prudent industry practice.

4.6    Maintenance of Insurance.
(a)    Each Credit Party shall, and shall cause each of its Restricted
Subsidiaries to, maintain in full force and effect with financially sound and
reputable insurance companies, insurance with respect to its Properties and
business against loss or damage of the kinds customarily insured against by
Persons of similar size engaged in the same or similar business, of such types
and in such amounts (after giving effect to any self-insurance reasonable and
customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and its Restricted Subsidiaries) as are customarily
carried under similar circumstances by such Person.
(b)    Cause the Agent and its successors and assigns to be named as lender loss
payee or mortgagee, as its interest may appear, and/or additional insured with
respect to any such insurance providing liability coverage or coverage in
respect of any Collateral (other than director and officer liability, workers
compensation, kidnap and ransom or other similar policies not permitting such
endorsement) and to use its commercially reasonable efforts to cause each
provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the Agent, that
it will give the Agent thirty days (or such lesser amount as the Agent may
agree) prior written notice before any such policy or policies shall be altered
or canceled.

4.7    Compliance with Laws.
(a)    Compliance with Laws Generally. Each Credit Party shall, and shall cause
each of its Restricted Subsidiaries to, comply in all respects with all
Requirements of Law and all orders, writs, injunctions, decrees and judgments
applicable to it or to its business or Property (including without limitation
Environmental Laws, ERISA and the laws referred to in Sections 3.17 and 3.18),
except if the failure to comply therewith would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)    Compliance with Health Care Laws.
(i)    Without limiting or qualifying the generality of the foregoing, each
Credit Party shall and shall cause each of its Subsidiaries to comply, with all
applicable Health Care Laws relating to the operation of such Person’s business,
except where failure to comply would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.


54




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(ii)    All Products inspected, repaired, maintained, distributed or marketed by
or on behalf of any Credit Party or Subsidiary that are or may become subject to
the jurisdiction of the FDA or comparable Governmental Authority shall be
inspected, repaired, maintained, distributed and marketed in compliance with all
applicable FDA requirements and shall comply with Health Care Laws or any other
requirements of law in all material respects, except where failure would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

4.8    Books and Records. Each Credit Party shall, and shall cause each of its
Restricted Subsidiaries to, maintain proper books of record and account, in
which entries that are full, true and correct in all material respects and are
(a) in conformity with GAAP in all material respects and (b) consistently
applied (except as noted in any financial statements, it being understood that
such application must remain in conformity with GAAP in all material respects)
shall be made of all material financial transactions and matters involving the
assets and business of the Borrower or any of its Restricted Subsidiaries, as
the case may be (it being understood and agreed that certain Foreign
Subsidiaries may maintain individual books and records in conformity with
general accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

4.9    Inspection. Each Credit Party shall, and shall cause each of its
Restricted Subsidiaries to, permit representatives and independent contractors
of Agent to visit and inspect any Properties of any Credit Party, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
managers, officers, and independent public accountants, all at the reasonable
expense of the Credit Parties and at such reasonable times during normal
business hours, upon reasonable advance notice to the Borrower; provided Agent
shall not exercise such rights more often than one (1) time during any calendar
year absent the existence and continuance of an Event of Default; provided
further that when an Event of Default exists, Agent (or any of its
representatives or independent contractors) may do any of the foregoing at the
expense of the Credit Parties at any time during normal business hours and
without advance notice. Agent shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants; provided further that any Lender and its representatives and
independent contractors may attend such inspections with the Agent at such
Lender’s own cost and expense. Notwithstanding anything to the contrary in this
Section 4.9, none of the Borrower or any of its Restricted Subsidiaries will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
Agent or any Lender (or their respective representatives or contractors) is
prohibited by Requirements of Law or any legally binding confidentiality
agreement or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product; provided that, in each case, the Borrower
shall advise Agent that information is being withheld.

4.10    Covenant to Guarantee Obligations and Give Security. At the expense of
the Credit Parties, subject to the terms, conditions and provisions of the
Collateral and Guarantee Requirement and any applicable limitation in any
Collateral Document, each Credit Party shall, and shall cause each of its
Restricted Subsidiaries to, take all action necessary or reasonably requested by
Agent to ensure that the Collateral and Guarantee Requirement continues to be
satisfied, including, within sixty (60) days (or such longer period as Agent may
agree in its reasonable discretion) after the formation or acquisition of any
new direct or indirect Subsidiary (in each case, other than an Excluded
Subsidiary or an Unrestricted Subsidiary) by any Credit Party, or any Immaterial
Subsidiary becoming a Material Subsidiary or any Excluded Subsidiary ceasing to
be an Excluded Subsidiary or any Unrestricted Subsidiary becoming designated as
a Restricted Subsidiary.


55




US-DOCS\99983253.20



--------------------------------------------------------------------------------






4.11    Use of Proceeds. Each Credit Party shall, and shall cause each of its
Restricted Subsidiaries to, use the proceeds of Term Loans and Revolving Loans
borrowed on the Closing Date, solely (a) together with the proceeds of the
Subordinated Notes and cash on hand on the Closing Date, to pay a portion of the
purchase consideration for the Acquisition and consummate the Closing Date
Refinancing, (b) to pay the Transaction Expenses and (c) for working capital,
Capital Expenditures, Permitted Acquisitions, Investments and general corporate
purposes; provided that Revolving Loans borrowed on the Closing Date shall only
be applied to pay Transaction Expenses. The proceeds of any other Term Loans
(other than Initial Term Loans), any Revolving Loans and Letters of Credit will
be available for working capital, Capital Expenditures, Permitted Acquisitions,
Investments and general corporate purposes. The proceeds of any Incremental
Facilities or Incremental Equivalent Indebtedness will be used for the purposes
set forth in the applicable Incremental Facility amendment or documentation
entered into in connection with the Incremental Equivalent Indebtedness;
provided that in no event shall such proceeds be used in a manner otherwise
prohibited by this Agreement. No portion of the proceeds shall be used in any
manner that causes or might cause such application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors or any
other regulation thereof or to violate the Exchange Act.

4.12    Further Assurances; Post-Closing Covenants.
(a)    Promptly upon reasonable request by Agent, each Credit Party shall, and
shall cause each of its Restricted Subsidiaries to, (i) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Collateral Document or other document or instrument
relating to any Collateral and (ii) subject to the limitations set forth in the
Collateral and Guarantee Requirement, do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of this Agreement and the Collateral Documents.
(b)    Notwithstanding anything herein to the contrary, including the
requirements under Sections 2.1(a) and 2.1(b), the Credit Parties shall (i)
deliver to Agent each item set forth on Schedule 4.12 and (ii) perform each
action set forth in Schedule 4.12, each within the time periods set forth
opposite each such item or action on such Schedule or such later date as shall
be acceptable to Agent in its sole discretion.

4.13    Payment of Taxes. Each Credit Party and each Tax Affiliate shall, and
shall cause each of its Restricted Subsidiaries to, pay and discharge all
material Taxes imposed upon it or upon its income or profits, or upon any
Properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, may reasonably be expected to become a lien or charge
upon any Properties of the Borrower or any of its Restricted Subsidiaries not
otherwise permitted under this Agreement; provided that neither the Borrower nor
any of its Restricted Subsidiaries shall be required to pay any such Tax which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.

4.14    Compliance with Anti-Corruption Laws and Sanctions. Each Credit Party
shall, and shall cause its Subsidiaries to, maintain in effect and enforce
policies and procedures designed to promote and achieve compliance by the Credit
Parties, their Subsidiaries and their respective directors, officers, employees
and agents with applicable Anti-Corruption Laws and Sanctions and shall conduct
its business in compliance with applicable Anti-Corruption Laws and Sanctions.

4.15    Environmental Matters. Without limiting the generality of the foregoing,
each Credit Party shall, and shall cause each of its Restricted Subsidiaries to,
comply with (including with respect to its Real Estate, whether owned, leased,
subleased or otherwise operated or occupied) all applicable Environmental


56




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Laws (including by implementing any Remedial Action necessary to comply with, or
required by orders and directives of any Governmental Authority of competent
jurisdiction issued pursuant to, any applicable Environmental Laws), except for
failures to comply that would not, in the aggregate, reasonably be expected to
result in a Material Adverse Effect; provided that no Credit Party shall be
required to undertake any Remedial Action to the extent that such Credit Party’s
obligation to do so is being contested in good faith, by proper proceedings, in
accordance with applicable Requirements of Law (including Environmental Laws),
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.

4.16    Designation of Subsidiaries. The Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (a) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing, (b) immediately after giving effect to such designation, the
Borrower and its Restricted Subsidiaries shall be in compliance, on a Pro Forma
Basis, with the Financial Covenants as of the end of the most recently ended
Test Period, (c) no Subsidiary may be designated as an Unrestricted Subsidiary
if after giving effect to such designation, it would be a “Restricted
Subsidiary” under any Subordinated Indebtedness, any Indebtedness incurred
pursuant to Sections 5.3(t) or (x), or any other material Indebtedness of a
Credit Party, (d) no Unrestricted Subsidiary shall own any Stock or Stock
Equivalents in the Borrower or any of its Restricted Subsidiaries, (e) in no
event shall any Unrestricted Subsidiary own any material intellectual property
that is material to the business of the Borrower and any of its Restricted
Subsidiaries, taken as a whole, and (f) as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to Agent a
certificate signed by a Responsible Officer setting forth in reasonable detail
the calculations demonstrating compliance with the foregoing The designation of
any Subsidiary as an Unrestricted Subsidiary shall constitute an Investment by
the Borrower or the relevant Restricted Subsidiary (as applicable) therein at
the date of designation in an amount equal to the fair market value of such
Person’s (as applicable) Investment therein and the Investment resulting from
such designation must otherwise be in compliance with and permitted under
Section 5.2. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time;
provided that upon a re-designation of such Unrestricted Subsidiary as a
Restricted Subsidiary, the Borrower shall be deemed to have an Investment in a
Restricted Subsidiary in an amount equal to the book value of Borrower’s
“Investment” in such Restricted Subsidiary at the time of such re-designation.
Notwithstanding the foregoing, any Unrestricted Subsidiary that has been
re-designated a Restricted Subsidiary may not be subsequently re-designated as
an Unrestricted Subsidiary.

4.17    Annual Lender Calls. The Borrower’s management shall participate in
annual conference calls with the Agent and the Lenders, such calls to be held at
such time as may be agreed to by the Borrower and the Agent, but in any event
not later than the date which is 10 Business Days after the annual financial
statements are to be delivered pursuant to Section 4.1(a).

4.18    Ratings. The Borrower shall at all times, use commercially reasonable
efforts to maintain a corporate family rating and a rating with respect to its
senior secured debt issued by Moody’s and a corporate rating and a rating with
respect to its senior secured debt issued by S&P (but in each case not to
maintain a specific rating).



ARTICLE V

NEGATIVE COVENANTS
Each Credit Party covenants and agrees that until the Facility Termination Date:


57




US-DOCS\99983253.20



--------------------------------------------------------------------------------






5.1    Limitation on Liens. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, directly or indirectly,
make, create, incur, assume or suffer to exist any Lien upon or with respect to
any part of its Property, whether now owned or hereafter acquired, other than
the following (“Permitted Liens”):
(a)    Liens pursuant to any Loan Document (including pursuant to any amendment
in connection with an Incremental Facility, any Extension or Extension Offer,
any Permitted Repricing Amendment or any other amendment entered into from time
to time in accordance with the terms hereof);
(b)    Liens existing on the date hereof and set forth on Schedule 5.1(b);
(c)    Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or which are not required to
be paid pursuant to Section 4.13;
(d)    statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
imposed by Requirements of Law arising in the Ordinary Course of Business which
either (i) are not in excess of $50,000 individually or (ii) secure amounts not
overdue for a period of more than sixty (60) days or if more than sixty (60)
days overdue, are unfiled (or if filed have been discharged or stayed) and no
other action has been taken to enforce such Lien or which are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person to the extent required in accordance with GAAP;
(e)    (i) pledges, deposits or Liens arising as a matter of law in the Ordinary
Course of Business in connection with workers’ compensation, payroll taxes,
unemployment insurance and other social security legislation and (ii) pledges
and deposits in the Ordinary Course of Business securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Restricted Subsidiaries;
(f)    deposits to secure the performance and payment of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the Ordinary Course of Business;
(g)    easements, rights-of-way, restrictions, covenants, conditions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Restricted Subsidiaries;
(h)    Liens securing judgments for the payment of money (or appeal or surety
bonds relating to such judgments) not constituting an Event of Default under
Section 7.1(h);
(i)    Liens securing Indebtedness permitted under Section 5.3(f); provided that
(i) such Liens attach concurrently with or within one hundred and eighty (180)
days after the acquisition, construction, repair, replacement or improvement (as
applicable) of the Property subject to such Liens, (ii) such Liens do not at any
time encumber any Property other than the Property financed by such
Indebtedness, replacements thereof and additions and accessions to such Property
and the proceeds and the products thereof and customary security deposits, and
(iii) with respect to Capital Leases, such Liens do not at any time extend to or
cover any assets (except for additions and accessions to such assets,
replacements and products thereof and


58




US-DOCS\99983253.20



--------------------------------------------------------------------------------





customary security deposits) other than the assets subject to such Capital
Leases; provided that individual financings of equipment provided by one lender
may be cross-collateralized to other financings of equipment provided by such
lender;
(j)    leases, licenses, subleases or sublicenses and Liens on the Property
covered thereby, in each case, granted to others in the Ordinary Course of
Business which do not (i) interfere in any material respect with the business of
the Borrower or any of its Restricted Subsidiaries, taken as a whole, or (ii)
secure any Indebtedness;
(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;
(l)    Liens (i) of a collection bank (including those arising under Section
4-210 of the UCC) on the items in the course of collection and (ii) in favor of
a banking or other financial institution arising as a matter of law encumbering
deposits or other funds maintained with a financial institution (including the
right of set off) and which are within the general parameters customary in the
banking industry;
(m)    Liens (i) on cash advances in favor of the seller of any Property to be
acquired in an Investment permitted pursuant to Section 5.2(i) or (m) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any Property in a Disposition permitted under Section
5.5, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(n)    Liens on the Collateral securing Credit Agreement Refinancing
Indebtedness;
(o)    Liens existing on Property at the time of its acquisition or existing on
the Property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the date hereof; provided that (i) such Lien was
not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or Property (other than the proceeds or products thereof and other than
after-acquired Property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired Property, it being understood that such
requirement shall not be permitted to apply to any Property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 5.3(f) or (h);
(p)    any interest or title of a lessor or sublessor under leases or subleases
entered into by the Borrower or any of its Restricted Subsidiaries in the
Ordinary Course of Business;
(q)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of its Restricted
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the Ordinary Course of Business of the Borrower or its Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any of its Restricted Subsidiaries in the
Ordinary Course of Business;
(r)    Liens arising from precautionary UCC financing statement filings;
(s)    Liens on insurance policies, the proceeds thereof and premium refunds
securing the financing of the premiums with respect thereto;


59




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(t)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower or any of its Restricted Subsidiaries;
(u)    the modification, replacement, renewal or extension of any Lien permitted
by clauses (b), (i) and (o) of this Section 5.1; provided that (i) the Lien does
not extend to any additional Property other than (A) after-acquired Property
that is affixed or incorporated into the Property covered by such Lien and (B)
proceeds and products thereof; and (ii) the renewal, extension or refinancing of
the obligations secured or benefited by such Liens is permitted by Section 5.3;
(v)    ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;
(w)    Liens on Property of a Non-Credit Party securing Indebtedness of such
Non-Credit Party permitted to be incurred by Section 5.3;
(x)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
(y)    Liens securing Indebtedness permitted pursuant to Section 5.3(t);
provided that any such Lien may be either a first priority Lien on the
Collateral that is pari passu with the Lien securing the Obligations or a Lien
ranking junior to the Lien on the Collateral securing the Obligations (but, in
each case, may not be secured by any assets that are not Collateral) and, in any
such case, the Indebtedness in connection therewith shall be permitted pursuant
to and in accordance with Section 1.1(e) and the beneficiaries of such Liens (or
an agent on their behalf) shall have entered into an intercreditor agreement
with Agent that is reasonably satisfactory to Agent and the Borrower;
(z)    Liens securing Indebtedness permitted pursuant to Section 5.3(m);
(aa)    other Liens securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $10,000,000.00; and
(bb)    with respect to any Foreign Subsidiary, other Liens and privileges
arising mandatorily by Requirements of Law.

5.2    Investments. No Credit Party shall, and no Credit Party shall suffer or
permit any of its Restricted Subsidiaries to, make any Investment, except:
(a)    Investments by the Borrower or any of its Restricted Subsidiaries in
assets that were Cash Equivalents when such Investment was made;
(b)    loans or advances to officers, directors, managers, partners and
employees of the Borrower or its Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Stock or Stock Equivalents of the Borrower (provided that the amount of such
loans and advances shall be contributed to the Borrower in cash as common
equity) and (iii) for purposes not described in the foregoing clauses (i) and
(ii), in an aggregate principal amount outstanding at any time not to exceed
$3,000,000;
(c)    Investments (i) by any Credit Party in any other Credit Party, (ii) by
any Restricted Subsidiary of the Borrower in any Credit Party, (iii) by any
Non-Credit Party in any other Non-Credit Party; provided


60




US-DOCS\99983253.20



--------------------------------------------------------------------------------





that if the Non-Credit Party making such Investment is a Restricted Subsidiary
then the Non-Credit Party receiving the Investment shall be a Restricted
Subsidiary, (iv) by a Credit Party in a Non-Credit Party to the extent such
Investments in the aggregate at any time outstanding are not in excess of (A)
$25,000,000 (less the aggregate amount of Investments made in reliance on
Section 5.2(t)) plus (B) an amount equal to any distributions, returns of
capital or sale proceeds actually received in cash in respect of any such
Investments made pursuant to this clause (c) (which amount shall not exceed the
amount of such Investment valued at cost at the time such Investment was made)
at any time outstanding; provided that any such amounts under this clause (B)
shall not increase the Available Amount (it being understood that any
distributions, returns of capital or sale proceeds actually received in cash in
respect of any such Investments in excess of the amount of such Investment
valued at cost at the time such Investment was made shall increase the Available
Amount (to the extent such excess amount of distributions, returns or proceeds
would otherwise increase the Available Amount pursuant to the definition
thereof));
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit or
advances in the Ordinary Course of Business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and other credits to suppliers in the Ordinary Course of Business;
(e)    Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Section 5.1, Section 5.3,
Section 5.4 (other than Section 5.4(c), 5.4(e) or 5.4(f)), Section 5.5 (other
than Section 5.5(d)(iii) or 5.5(e)) and Section 5.6 (other than Section 5.6(d)),
respectively;
(f)    Investments existing on the date hereof and set forth on Schedule 5.2(f)
and any modification, replacement, renewal, reinvestment or extension of any
Investment existing on the date hereof; provided that the amount of any
Investment permitted pursuant to this Section 5.2(f) is not increased from the
amount of such Investment on the Closing Date except pursuant to the terms of
such Investment as of the Closing Date and set forth on Schedule 5.2(f) or as
otherwise permitted by this Section 5.2 (in which case such increase shall
utilize such other applicable provision of this Section 5.2);
(g)    Investments in Rate Contracts permitted under Section 5.3(g);
(h)    promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 5.5;
(i)    the purchase or other Acquisition by a Credit Party of Property or
businesses of any Person constituting a business unit, a line of business or
division of such Person, or Stock or Stock Equivalents in a Person (including as
a result of a merger or consolidation) (each, a “Permitted Acquisition”);
provided that (I) no Event of Default exists (or would result therefrom)
immediately before or immediately after giving effect to such Acquisition and
any Indebtedness incurred in connection therewith, in each case subject to
customary “funds certain provisions” (including that such Acquisition may be
consummated notwithstanding the existence of Events of Default to the extent
that no Events of Default shall have occurred and shall be continuing on the
date that a legally binding commitment is entered into with respect to such
Acquisition and there is no Event of Default under Section 7.1(a), 7.1(f) or
7.1(g) immediately before and immediately after giving effect to such
Acquisition), (II) the material lines of business of the Person to be (or the
Property which is to be) so purchased or otherwise acquired shall be in
compliance with Section 5.15(b), (III) to the extent required by the Collateral
and Guarantee Requirement, (A) the Property, assets and businesses acquired in
such purchase or other acquisition shall become Collateral, subject to customary
“funds certain provisions” and (B) any such newly created or acquired Subsidiary
shall, to the extent required by Section 4.10, become


61




US-DOCS\99983253.20



--------------------------------------------------------------------------------





a Guarantor and provide security for the Obligations, (IV) after giving Pro
Forma Effect to any such Acquisition and any incurrence of Indebtedness in
connection therewith, the Borrower and its Restricted Subsidiaries shall be in
compliance with a First Lien Net Leverage Ratio as of the most recently ended
Test Period that is no greater than the then applicable level permitted under
the Financial Covenant for such period set forth in Section 6.01 at such time,
minus 0.25 to 1.00 (it being understood that the First Lien Net Leverage Ratio
shall be permitted to exceed the ratio required by this clause (IV) and such
Acquisition may be consummated notwithstanding the failure to comply with the
ratio set forth in this clause if such Acquisition is a Limited Condition
Transaction and the Borrower was in compliance with such ratio on a Pro Forma
Basis on the date that a legally binding commitment was entered into with
respect to such Acquisition, and (V) solely with respect to Acquisitions of
Persons constituting Excluded Subsidiaries or of assets located outside of the
United States that are Excluded Assets, the aggregate purchase consideration
paid by Credit Parties for the Acquisition of such Person or assets (including
costs and expenses and assumed Indebtedness) shall not exceed $25,000,000 in the
aggregate (excluding any portion of such purchase consideration that represents
consideration consisting of Stock or Stock Equivalents or the proceeds of any
issuance of Stock or Stock Equivalents) for all such Acquisitions permitted
under this Section 5.2(i) during the term of this Agreement;
(j)    Investments in Unrestricted Subsidiaries in an aggregate amount, as
valued at cost at the time each such Investment is made and including all
related commitments for future Investments, not exceeding (i) $25,000,000 (of
which amount not more than $5,000,000 at any time outstanding shall consist of
Investments in Subsidiaries that are Unrestricted Subsidiaries on the Closing
Date) plus (ii) an amount equal to any returns of capital or sale proceeds
actually received in cash in respect of any such Investments made pursuant to
this clause (j) (which amount shall not exceed the amount of such Investment
valued at cost at the time such Investment was made); provided that any such
amounts under this clause (ii) shall not increase the Available Amount (it being
understood that any returns of capital or sale proceeds actually received in
cash in respect of any such Investments in excess of the amount of such
Investment valued at cost at the time such Investment was made shall increase
the Available Amount (to the extent such excess amount of returns or proceeds
would otherwise increase the Available Amount pursuant to the definition
thereof));
(k)    Investments in the Ordinary Course of Business consisting of endorsements
for collection or deposit and customary trade arrangements with customers
consistent with past practices;
(l)    Investments (including debt obligations and Stock or Stock Equivalents)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the Ordinary Course of Business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
(m)    Investments (including Acquisitions) as valued at cost at the time each
such Investment is made and including all related commitments for future
Investments, in an amount not exceeding the Available Amount; provided that at
the time of any such Investment, no Event of Default shall have occurred and be
continuing or would result immediately therefrom (except that such requirement
shall apply for an Acquisition solely on the date that the Borrower or the
applicable Subsidiary enters into a binding agreement with respect to such
Acquisition and with respect to such Acquisition, no Event of Default under
Section 7.1(a), 7.1(f) or 7.1(g) shall exist immediately after giving effect to
such Acquisition);
(n)    advances of payroll payments to employees in the Ordinary Course of
Business;


62




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(o)    loans and advances to the Borrower (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other such loans or advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made to the Borrower (or such
direct or indirect parent) in accordance with Section 5.6(f) (and such loan
shall constitute usage of the relevant Restricted Payment provision under
Section 5.6(f));
(p)    Investments held by a Restricted Subsidiary of the Borrower acquired
after the Closing Date or of a corporation or company merged into the Borrower
or merged or consolidated with a Restricted Subsidiary thereof in accordance
with Section 5.4 after the Closing Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;
(q)    Guarantee Obligations of the Borrower or any of its Restricted
Subsidiaries in respect of leases (other than Capital Leases) or of other
obligations that do not constitute Indebtedness, in each case entered into in
the Ordinary Course of Business;
(r)    Investments to the extent that payment for such Investments is made
solely with Qualified Stock (other than any Specified Equity Contribution or the
proceeds of any issuance thereof) of the Borrower;
(s)    other Investments in an aggregate amount, as valued at cost at the time
each such Investment is made and including all related commitments for future
Investments, not exceeding (i) the greater of (A) $25,000,000 and (B) 30% of
Consolidated EBITDA as of the end of (and for) the most recently ended Test
Period prior to the date of consummation of such Investment (the limitation set
forth in this clause (i) to be measured solely at the time such Investment made
in reliance on this clause (s) is made) plus (ii) an amount equal to any
distributions, returns of capital or sale proceeds actually received in cash in
respect of any such Investments made pursuant to this clause (s) (which amount
shall not exceed the amount of such Investment valued at cost at the time such
Investment was made); provided that any such amounts under this clause (ii)
shall not increase the Available Amount (it being understood that any
distributions, returns of capital or sale proceeds actually received in cash in
respect of any such Investments in excess of the amount of such Investment
valued at cost at the time such Investment was made shall increase the Available
Amount (to the extent such excess amount of distributions, returns or proceeds
would otherwise increase the Available Amount pursuant to the definition
thereof));
(t)    Investments in JV Entities in an aggregate amount, as valued at cost at
the time each such Investment is made and including all related commitments for
future Investments, not exceeding (i) $25,000,000 (less the aggregate amount of
Investments made in reliance on Section 5.2(c)(iv)(A)) plus (ii) an amount equal
to any returns of capital or sale proceeds actually received in cash in respect
of any such Investments made pursuant to this clause (t) (which amount shall not
exceed the amount of such Investment valued at cost at the time such Investment
was made); provided that any such amounts under this clause (ii) shall not
increase the Available Amount (it being understood that any returns of capital
or sale proceeds actually received in cash in respect of any such Investments in
excess of the amount of such Investment valued at cost at the time such
Investment was made shall increase the Available Amount (to the extent such
excess amount of returns or proceeds would otherwise increase the Available
Amount pursuant to the definition thereof));
(u)    non-cash Investments (including by way of intercompany mergers or other
combinations) from a Credit Party to a Restricted Subsidiary that is not a
Credit Party to the extent reasonably determined by the Borrower in its business
judgment to be in the best interests of the Borrower and its Subsidiaries (i) in
order to consummate any conveyance, sale, transfer or other disposition of such
property or assets (or of


63




US-DOCS\99983253.20



--------------------------------------------------------------------------------





the Stock or Stock Equivalents of the Person holding such property or assets)
permitted under Section 5.5 or to optimize the tax benefits or minimize the
adverse tax consequences of any such conveyance, sale, transfer or other
disposition and/or (ii) for tax planning, cost savings and operational
efficiency purposes, in the case of clause (i) or (ii) so long as (A) no Default
or Event of Default has occurred and is continuing or would result immediately
therefrom, (B) immediately after giving effect thereto, the security interests
of Agent in any Collateral shall not be materially impaired (as determined by
Agent in its reasonable discretion) or otherwise released, and (C) the Borrower
shall provide Agent with such information as Agent may reasonably request
relating to such proposed Investment and shall certify to Agent that the
proposed Investment satisfies the requirements of this clause (u);
(v)    Investments consisting of letters of support or similar obligations in
favor of selected vendors in order to secure more favorable payment terms or
services for Restricted Subsidiaries in the Ordinary Course of Business;
(w)    any Investment by a Credit Party or a Restricted Subsidiary of a Credit
Party in another Restricted Subsidiary (the “Subject Subsidiary”) representing
the funding of amounts that are promptly thereafter re-invested by such Subject
Subsidiary or its Restricted Subsidiaries in order to consummate an Investment
permitted pursuant to Section 5.2(i), 5.2(j), 5.2(m), 5.2(s), 5.2(t) or 5.2(x);
(x)    other Investments in an aggregate amount, as valued at cost at the time
each such Investment is made and including all related commitments for future
Investments, not exceeding the sum of (i) the amount of Excluded Contributions
plus (ii) an amount equal to any distributions, returns of capital or sale
proceeds actually received in cash in respect of any such Investments made
pursuant to this clause (x) (which amount shall not exceed the amount of such
Investment valued at cost at the time such Investment was made); provided that
(x) any such Investment made using the amounts under this clause (ii) shall only
be permitted to be made so long as no Event of Default exists or would result
therefrom at the time such Investment was made and (y) any such amounts under
this clause (ii) shall not increase the Available Amount (it being understood
that that any returns of capital or sale proceeds actually received in cash in
respect of any such Investments in excess of the amount of such Investment
valued at cost at the time such Investment was made shall increase the Available
Amount (to the extent such excess amount of returns or proceeds would otherwise
increase the Available Amount pursuant to the definition thereof)); and
(y)    additional Investments by the Borrower and its Restricted Subsidiaries in
an unlimited amount so long as after giving Pro Forma Effect thereto (x) no
Event of Default shall have occurred and be continuing or would result
therefrom, (y) the Total Net Leverage Ratio as of the end of the most recently
ended Test Period shall not exceed 3.50:1.00.

5.3    Indebtedness. No Credit Party shall, and no Credit Party shall suffer or
permit any of its Restricted Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:
(a)    Indebtedness of the Borrower and any of its Restricted Subsidiaries under
the Loan Documents (including pursuant to any amendment in connection with an
Incremental Facility, any Extension or Extension Offer, any Permitted Repricing
Amendment or any other amendment entered into from time to time in accordance
with the terms hereof);
(b)    Credit Agreement Refinancing Indebtedness;
(c)    Indebtedness listed on Schedule 5.3(c) and any Permitted Refinancing
thereof;


64




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(d)    Guarantee Obligations of the Borrower and its Restricted Subsidiaries in
respect of Indebtedness of the Borrower or any of its Restricted Subsidiaries
otherwise permitted hereunder (except that an Immaterial Subsidiary may not, by
virtue of this Section 5.3(d), guarantee Indebtedness that such Immaterial
Subsidiary could not otherwise incur under this Section 5.3); provided that, if
the Indebtedness being guaranteed is subordinated to the Obligations, such
Guarantee Obligation shall be subordinated to the Guarantee of the Obligations
on terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness;
(e)    Indebtedness of the Borrower or any of its Restricted Subsidiaries owing
to the Borrower or any other Restricted Subsidiary to the extent constituting an
Investment permitted by Section 5.2; provided that all such Indebtedness of any
Credit Party owed to any Person that is not a Credit Party shall be subject to
subordination terms reasonably acceptable to Agent;
(f)    (i) Capital Lease Obligations and other Indebtedness (including Capital
Leases) financing the acquisition, construction, repair, replacement or
improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within one hundred and eighty (180) days after the
applicable acquisition, construction, repair, replacement or improvement, and
(ii) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding clause (i); and provided further that the aggregate principal amount
of Indebtedness (including without limitation Capital Lease Obligations) under
this Section 5.3(f) does not exceed $15,000,000 at any time outstanding;
(g)    Indebtedness in respect of Rate Contracts designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks incurred not
for speculative purposes;
(h)    Indebtedness assumed in connection with any Permitted Acquisition or
Investment permitted under Section 5.2; provided that (i) such Indebtedness was
not incurred in contemplation of such Permitted Acquisition or Investment and
(ii) the aggregate amount of such assumed Indebtedness does not exceed
$25,000,000 at any time outstanding;
(i)    Indebtedness representing deferred compensation to employees of the
Borrower (or any direct or indirect parent of the Borrower) and its Restricted
Subsidiaries incurred in the Ordinary Course of Business or approved by the
board of directors or managers or sole member, as applicable, of the Borrower in
their reasonable business judgment;
(j)    Indebtedness to current or former officers, directors, partners,
managers, consultants and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Stock or Stock Equivalents of
the Borrower permitted by Section 5.6 in an aggregate principal amount not to
exceed $5,000,000 at any one time outstanding;
(k)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case to the extent constituting
(i) indemnification obligations or obligations in respect of purchase price or
other similar adjustments or (ii) earn-out obligations, in the case of clause
(ii), not in excess of an aggregate principal amount of $25,000,000 at any time
outstanding; provided that, in each case, all such Indebtedness shall be
unsecured and payable only to the extent permitted by Section 5.8(b);
(l)    Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;


65




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(m)    Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections and
similar arrangements in each case in connection with deposit accounts incurred
in the ordinary course;
(n)    Indebtedness consisting of (a) the financing of insurance premiums or (b)
take or pay obligations contained in supply arrangements, in each case, in the
Ordinary Course of Business;
(o)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
Ordinary Course of Business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;
(p)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the Ordinary Course of Business;
(q)    Indebtedness supported by a Letter of Credit in a principal amount not to
exceed the face amount of such Letter of Credit;
(r)    unsecured Subordinated Indebtedness of the Borrower (and guarantees
thereof by the Guarantors) in respect of the Subordinated Notes in an initial
aggregate principal amount not to exceed (A) $110,000,000, minus (B) the sum of
all permitted principal payments of Subordinated Indebtedness in respect of the
Subordinated Notes (including voluntary and mandatory prepayments, but
specifically excluding prepayments occurring in connection with Permitted
Refinancings) and (ii) any Permitted Refinancing thereof;
(s)    Indebtedness incurred by a Non-Credit Party, and guarantees thereof by a
Non-Credit Party, in an aggregate principal amount not to exceed $10,000,000 at
any one time outstanding;
(t)    Incremental Equivalent Indebtedness (and Guarantees thereof by the
Guarantors) to the extent permitted by and incurred in compliance with the
applicable provisions of Section 1.1(e), provided that if such Incremental
Equivalent Indebtedness is secured, it shall be secured solely by Liens on
Collateral pursuant to Section 5.1(y);
(u)    additional Indebtedness in an aggregate principal amount not to exceed
$20,000,000 at any one time outstanding;
(v)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x);
(w)    any Indebtedness constituting an Investment permitted under Section 5.2;
(x)    obligations in respect of Disqualified Stock in an amount not to exceed
$3,000,000 at any time outstanding which is subordinated to the Obligations as
to right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent;
and


66




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(y)    Indebtedness in connection with a judgment not constituting an Event of
Default under Section 7.1(h).
For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased.
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 5.3.

5.4    Fundamental Changes. No Credit Party shall and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to, merge, amalgamate,
dissolve, liquidate, consolidate with or into another Person, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that:
(a)    any Subsidiary of the Borrower may merge, amalgamate, dissolve, liquidate
or consolidate with (i) the Borrower; provided that the Borrower shall be the
continuing or surviving Person, as applicable, or (ii) any one or more other
Subsidiaries; provided that when any Subsidiary that is a Credit Party is
merging or amalgamating with another Subsidiary, a Credit Party shall be the
continuing or surviving Person, as applicable;
(b)    (i) any Subsidiary of the Borrower that is not a Credit Party may merge,
amalgamate, dissolve, liquidate or consolidate with or into any other Subsidiary
that is not a Credit Party, (ii) so long as no Event of Default exists or would
result therefrom, (A) any Restricted Subsidiary of the Borrower may liquidate,
dissolve or wind up or (B) any Restricted Subsidiary of the Borrower may change
its legal form, in each case, if in either case, the Borrower determines in good
faith that such action is in the best interests of the Borrower and its
Restricted Subsidiaries and is not materially disadvantageous to the Lenders and
(iii) so long as no Event of Default exists or would result therefrom, the
Borrower may change its legal form if it determines in good faith that such
action is in the best interests of the Borrower and its Restricted Subsidiaries,
and Agent reasonably determines it is not materially disadvantageous to the
Lenders; provided that the Borrower and any such Restricted Subsidiary shall
comply with Section 5.15 in connection with the foregoing;
(c)    any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to another Subsidiary;
provided that if the transferor in such a transaction is a Credit Party, then
(i) the transferee must be a Credit Party or (ii) to the extent constituting an
Investment, such Investment must be a permitted Investment in or Indebtedness of
a Subsidiary which is not a Credit Party in accordance with Section 5.2 and
Section 5.3, respectively;
(d)    so long as no Default exists or would result therefrom, the Borrower may
merge or amalgamate, dissolve, liquidate or consolidate with any other Person to
the extent such merger, amalgamation, dissolution, liquidation or consolidation
is otherwise permitted hereunder; provided that the Borrower shall be the
continuing or surviving corporation;


67




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(e)    any Restricted Subsidiary of the Borrower may merge, amalgamate,
dissolve, liquidate or consolidate with any other Person in order to effect an
Investment permitted pursuant to Section 5.2 (to the extent such merger,
amalgamation, dissolution, liquidation or consolidation is otherwise permitted
hereunder); provided that (i) the continuing or surviving Person shall be a
Restricted Subsidiary, which together with each of its Subsidiaries, shall have
complied with the requirements of Section 4.10 and (ii) if any such Restricted
Subsidiary is a Credit Party, then the continuing or surviving Person shall be a
Credit Party;
(f)    any Permitted Acquisition, any Permitted Reorganization, any Investment
permitted under Section 5.2 and any Disposition permitted under Section 5.5 may
be consummated; and
(g)    so long as no Event of Default exists or would result therefrom, a
merger, amalgamation, dissolution, winding up, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 5.5, may be effected substantially concurrently with such
Disposition; provided that, in any such transaction involving the Borrower, the
Borrower shall be the continuing or surviving Person or shall not have been
merged, amalgamated, dissolved, wound up, liquidated, consolidated or Disposed
of.
For purposes of determining compliance with this Section 5.4 with respect to any
Unrestricted Subsidiary, in addition to being in compliance with the foregoing
clauses, such Unrestricted Subsidiary is also required to be in compliance with
the conditions set forth in Section 4.16 with respect to Unrestricted
Subsidiaries both immediately prior to and after giving effect to any activity
permitted by this Section 5.4.

5.5    Dispositions. No Credit Party shall, and no Credit Party shall suffer or
permit any of its Restricted Subsidiaries to, make any Disposition except:
(a)    Dispositions of (i) obsolete, worn out, uneconomical, negligible,
immaterial or surplus Property, whether now owned or hereafter acquired, in the
Ordinary Course of Business and (ii) Property no longer used or useful in the
conduct of the business of the Borrower and its Restricted Subsidiaries;
(b)    Dispositions of inventory, goods held for sale and immaterial assets in
the Ordinary Course of Business (including any Disposition of inventory in the
Ordinary Course of Business or allowing any registrations or any applications
for registration of any immaterial IP Rights to lapse or go abandoned in the
Ordinary Course of Business);
(c)    Dispositions of Property to the extent that (i) such Property is
exchanged for credit against the purchase price of similar replacement Property
that is promptly purchased or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement Property (which replacement
Property is actually promptly purchased);
(d)    Dispositions of Property (A) amongst the Credit Parties, (B) amongst the
Borrower or any of its Restricted Subsidiaries that is a Credit Party and a
Restricted Subsidiary that is not a Credit Party, so long as (i) to the extent a
Credit Party is the party disposing of Property, such Disposition is an
arm’s-length transaction and the respective Credit Party receives at least Fair
Market Value, (ii) to the extent a Credit Party is the party purchasing the
Property, such Disposition is an arm’s-length transaction and the respective
Credit Party purchases such Property in an amount not in excess of Fair Market
Value or (iii) to the extent such transaction constitutes an Investment, such
transaction is permitted under Section 5.2, or (C) amongst Restricted
Subsidiaries that are not Credit Parties;


68




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(e)    Dispositions permitted by Section 5.2 (other than Section 5.2(e) or
Section 5.2(u)(i)), Section 5.4 and Section 5.6 and Liens permitted by Section
5.1;
(f)    Dispositions in the Ordinary Course of Business of Cash Equivalents for
fair market value;
(g)    leases, subleases, licenses or sublicenses, in each case in the Ordinary
Course of Business and which do not materially interfere with the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;
(h)    transfers of Property subject to an Event of Loss (it being understood
and agreed that the Net Cash Proceeds of any such Event of Loss are subject to
Section 1.8(c));
(i)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(j)    Dispositions of accounts receivable in the Ordinary Course of Business in
connection with the collection or compromise thereof;
(k)    the unwinding of any Rate Contract pursuant to its terms;
(l)    Permitted Sale-Leasebacks permitted under Section 5.18;
(m)    Dispositions not otherwise permitted pursuant to this Section 5.5;
provided that (i) with respect to any Disposition pursuant to this clause (m)
for a purchase price in excess of $3,000,000, the Borrower or any of its
Restricted Subsidiaries shall receive not less than 75.0% of such consideration
in the form of cash or Cash Equivalents (provided, however, that for the
purposes of this clause (m)(i), the following shall be deemed to be cash: (A)
any liabilities (as shown on the Borrower’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Borrower or such Restricted
Subsidiary, other than liabilities that are by their terms subordinated to the
payment in cash of the Obligations, that are assumed by the transferee with
respect to the applicable Disposition and for which the Borrower and all of its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by the Borrower or the
applicable Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received) within 180 days following the
closing of the applicable Disposition), and (C) any Designated Non-Cash
Consideration received by the Borrower or such Restricted Subsidiary in respect
of such Disposition having an aggregate Fair Market Value, taken together with
all other Designated Non-Cash Consideration received pursuant to this clause (m)
that is at that time outstanding, not in excess of $5,000,000 at the time of the
receipt of such Designated Non-Cash Consideration, with the Fair Market Value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash), (ii) such Disposition shall be for Fair Market Value as
reasonably determined by the Borrower or the applicable Restricted Subsidiary in
good faith based on sales of similar assets, if available, (iii) the Borrower or
the applicable Restricted Subsidiary complies with the applicable provisions of
Section 1.8, (iv) the Disposition does not consist of Stock or Stock Equivalents
of the Borrower, (v) no Event of Default exists or would result therefrom, and
(vi) such Disposition shall not include any Intellectual Property that is used
by or material to the business of any Guarantor, the Borrower, or any of its
Restricted Subsidiaries;


69




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(n)    Dispositions not otherwise permitted pursuant to this Section 5.5 in an
aggregate amount not to exceed $3,000,000, and any Dispositions of Property to
the extent that the aggregate value of such Property sold in a single
transaction or related series of transactions is equal to $50,000 or less;
(o)    each Credit Party and each of its Restricted Subsidiaries may surrender
or waive contractual rights and settle or waive contractual or litigation claims
in the Ordinary Course of Business so long as no Event of Default exists or
would result therefrom;
(p)    Dispositions of Investments in joint ventures;
(q)    the abandonment or other Disposition of Intellectual Property which is
reasonably determined by the Borrower, in good faith, to be no longer
economical, negligible, obsolete or otherwise not material to its business;
(r)    any forgiveness, writeoff or writedown of any intercompany obligations;
provided that any forgiveness of obligations owing by a Non-Credit Party shall
not result in additional ability to make Investments in Non-Credit Parties in
the amount of such forgiven obligations;
(s)    any forgiveness, writeoff or writedown of loans or advances to
management, directors, officers and employees, in each case, made or incurred
pursuant to Section 5.3(j);
(t)    Dispositions or any sale and leasebacks of real or personal property
acquired in connection with the acquisition of new customers in the Ordinary
Course of Business; and
(u)    Dispositions of non-core assets acquired in connection with Permitted
Acquisitions or other Investments permitted under Section 5.2; provided that (i)
the aggregate amount of such sales shall not exceed 25% of the Fair Market Value
of the acquired entity or business and (ii) each such sale is in an arm’s-length
transaction and the Borrower or the respective Restricted Subsidiary receives at
least Fair Market Value; provided, however, an amount equal to the Incremental
Percentage of the Net Cash Proceeds received with respect to each such
Disposition shall be applied to prepay Loans in accordance with Section 1.8(c)
(or otherwise reinvested pursuant to the terms thereof).
To the extent any Collateral is Disposed of as expressly permitted by this
Section 5.5 to any Person other than the Borrower or any Guarantor, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents and, if requested by Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, Agent shall be authorized
to take and shall take any actions deemed appropriate in order to effect the
foregoing.

5.6    Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Restricted Subsidiaries to declare or make, directly
or indirectly, any Restricted Payment, except:
(a)    each Restricted Subsidiary of the Borrower may make Restricted Payments
to the Borrower and to other Restricted Subsidiaries (and, in the case of a
Restricted Payment by a non-Wholly-Owned Subsidiary, to the Borrower and any
other of its Restricted Subsidiaries and to each other owner of Stock or Stock
Equivalents of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Stock or Stock Equivalents);
(b)    (i) the Borrower may (or may make Restricted Payments to permit any
direct or indirect parent thereof to) redeem in whole or in part any of its
Stock or Stock Equivalents for another class of its (or such parent’s) Stock or
Stock Equivalents or rights to acquire its Stock or Stock Equivalents or with


70




US-DOCS\99983253.20



--------------------------------------------------------------------------------





proceeds from substantially concurrent equity contributions or issuances of new
Stock or Stock Equivalents (other than any Excluded Contribution); provided that
any terms and provisions material to the interests of the Lenders, when taken as
a whole, contained in such other class of Stock or Stock Equivalents are at
least as advantageous to the Lenders as those contained in the Stock or Stock
Equivalents redeemed thereby and (ii) the Borrower and each of its Restricted
Subsidiaries may declare and make dividend payments or other distributions
payable solely in the Stock or Stock Equivalents (other than Disqualified Stock
not otherwise permitted by Section 5.3) of such Person;
(c)    so long as no Event of Default has occurred or is continuing, Restricted
Payments not otherwise permitted pursuant to this Section 5.6 in an aggregate
amount not to exceed $10,000,000;
(d)    to the extent constituting Restricted Payments, the Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 5.2, Section 5.4, Section 5.7(e),
Section 5.7(k) or Section 5.7(m);
(e)    repurchases of Stock or Stock Equivalents in the Ordinary Course of
Business in the Borrower (or any direct or indirect parent thereof) or any of
its Restricted Subsidiaries deemed to occur upon exercise of stock options or
warrants if such Stock or Stock Equivalents represent a portion of the exercise
price of such options or warrants;
(f)    the Borrower or any of its Restricted Subsidiaries may, in good faith,
pay (or make Restricted Payments to allow any direct or indirect parent thereof
to pay) for the repurchase, retirement or other acquisition or retirement for
value of Stock or Stock Equivalents of it or any direct or indirect parent
thereof held by any future, present or former employee, director, manager,
officer or consultant (or any Affiliates, spouses, former spouses, other
immediate family members, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) of the Borrower (or any direct or
indirect parent of the Borrower) or any of its Restricted Subsidiaries pursuant
to any employee, management, director or manager equity plan, employee,
management, director or manager stock option plan or any other employee,
management, director or manager benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any employee, director,
manager, officer or consultant of the Borrower (or any direct or indirect parent
thereof) or any Restricted Subsidiary; provided that (i) no Event of Default
exists or would result from any such payment and (ii) such payments made
pursuant to this Section 5.6(f) do not, in the aggregate, exceed $2,000,000 in
any calendar year (with unused amounts in any calendar year being carried over
to succeeding calendar years); provided, further, that such amount in any
calendar year may further be increased by the amount of the Net Cash Proceeds of
key man life insurance policies received by the Borrower or its Restricted
Subsidiaries less the amount of Restricted Payments previously made with the
cash proceeds of such key man life insurance policies;
(g)    the Borrower or any of its Restricted Subsidiaries may make Restricted
Payments in the Ordinary Course of Business to effectuate share repurchases in
connection with the vesting of incentive equity by management and employees to
facilitate the payment of income taxes owed by such person in connection
therewith;
(h)    the Borrower or any of its Restricted Subsidiaries may (a) pay cash in
lieu of fractional Stock or Stock Equivalents in connection with any dividend,
split or combination thereof or any Permitted Acquisition and (b) honor any
conversion request by a holder of convertible Indebtedness and make cash
payments in lieu of fractional shares in connection with any such conversion and
may make payments on convertible Indebtedness in accordance with its terms;


71




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(i)    as long as no Event of Default has occurred and is continuing,
distributions of payments of purchase price adjustments permitted under Section
5.3(k) and Section 5.3(u) or working capital adjustments or indemnification
received by the Borrower and its Restricted Subsidiaries with respect to any
Permitted Acquisition or the Closing Date Acquisition;
(j)    the Borrower or any of its Restricted Subsidiaries may make additional
Restricted Payments in an amount not to exceed the Available Amount; provided
that at the time of such Restricted Payment and after giving Pro Forma effect
thereto and to the incurrence of any Indebtedness in connection therewith and
any related Specified Transaction, (i) no Event of Default shall have occurred
and be continuing or would result therefrom and (ii) the portion of the
Available Amount attributed to clause (a)(i) of the definition thereof shall not
be available for any Restricted Payment pursuant to this clause (j) so long as
the Total Net Leverage Ratio as of the end of the most recently ended Test
Period shall exceed 4.50:1.00;
(k)    the Borrower and/or its Restricted Subsidiaries may make AHYDO Payments;
(l)    Restricted Payments not in excess of any Excluded Contribution;
(m)    [reserved]; and
(n)    the Borrower or any of its Restricted Subsidiaries may make additional
Restricted Payments in an unlimited amount so long as after giving Pro Forma
effect thereto (x) no Event of Default shall have occurred and be continuing or
would result therefrom and (y) the Total Net Leverage Ratio as of the end of the
most recently ended Test Period shall not exceed 3.50:1.00.

5.7    Transactions with Affiliates. No Credit Party shall, and no Credit Party
shall permit any of its Restricted Subsidiaries to, enter into any transaction
of any kind with any Affiliate of the Borrower, whether or not in the Ordinary
Course of Business, other than:
(a)    (i) transactions between or among Credit Parties only and (ii)
transactions between or among Non-Credit Parties or Credit Parties and
Non-Credit Parties or any entity that becomes a Restricted Subsidiary of the
Borrower as a result of such transaction, in each case of this clause (ii),
solely to the extent such transaction is otherwise permitted hereunder;
(b)    transactions on terms not less favorable in any material respect to the
Borrower or such Restricted Subsidiary as would be obtainable by the Borrower or
such Restricted Subsidiary at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate;
(c)    the Transaction and the payment of fees and expenses related to the
Transaction;
(d)    the issuance of Stock or Stock Equivalents to any officer, director,
manager, employee or consultant of the Borrower or any of its Restricted
Subsidiaries or any direct or indirect parent of the Borrower in connection with
the Transaction;
(e)    the payment of board of directors fees, and any director indemnitees and
reimbursements;
(f)    equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirements of Stock or Stock Equivalents by the Borrower or any
of its Restricted Subsidiaries permitted under Section 5.6;


72




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(g)    loans, Investments, and other transactions by and among the Borrower
and/or one or more Subsidiaries or joint ventures to the extent permitted under
any other provision of this Article V;
(h)    employment and severance arrangements between the Borrower or any of its
Subsidiaries and their respective officers and employees in the Ordinary Course
of Business and transactions pursuant to stock option plans and employee benefit
plans and arrangements in the Ordinary Course of Business;
(i)    transactions in respect of and payments of the Subordinated Indebtedness
to the extent otherwise expressly permitted under this Agreement, the
Subordination Agreement or any other applicable intercreditor agreement
governing Subordinated Indebtedness;
(j)    the reimbursement of reasonable out-of-pocket costs to, and indemnities
provided on behalf of, directors, managers, officers, employees and consultants
of the Borrower and its Restricted Subsidiaries or any direct or indirect parent
of the Borrower in the Ordinary Course of Business to the extent attributable to
the ownership or operation of the Borrower and its Restricted Subsidiaries;
(k)    transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 5.7 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect;
(l)    Restricted Payments permitted under Section 5.6; and
(m)    any transaction with an Affiliated Lender or any Debt Fund Affiliate
otherwise permitted hereunder (including under Section 1.7(d) or Section 9.9).

5.8    Prepayments, Etc. of Indebtedness. No Credit Party shall, and no Credit
Party shall suffer or permit any of its Restricted Subsidiaries to:
(a)    Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner the Subordinated Notes, any
Subordinated Indebtedness permitted to be incurred pursuant to Section 5.3(t) or
any Indebtedness secured by a Lien on the Collateral that is junior to the Lien
securing the Obligations (collectively, “Junior Indebtedness”) (it being
understood that payments of regularly scheduled interest required to be paid in
cash (including, for the avoidance of doubt, cash interest in lieu of interest
paid in kind at the election of the Borrower under and pursuant to the
Subordinated Note Purchase Agreement), AHYDO Payments (which in the case of any
AHYDO Payments under the Subordinated Notes, shall only be permitted to the
extent permitted under any applicable intercreditor or subordination agreement),
shall not be prohibited by this clause (a)), except for (i) the refinancing
thereof with the Net Cash Proceeds of any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing), (ii) the conversion thereof
to Stock or Stock Equivalents (other than Disqualified Stock) of Borrower or any
of its direct or indirect parents, (iii) prepayments, redemptions, purchases,
defeasances and other payments thereof prior to their scheduled maturity in an
aggregate amount not to exceed the Available Amount; provided that in the case
of this clause (iii), only if such payment is made by utilizing the Available
Amount, at the time of such prepayment, redemption, purchase, defeasance or
other payment and after giving Pro Forma effect thereto and to any related
Specified Transaction, (x) no Event of Default shall have occurred and be
continuing or would result therefrom and (y) the portion of the Available Amount
attributed to clause (a)(i) of the definition thereof shall not be available for
any prepayment pursuant to this clause (a)(iii) so long as the Total Net
Leverage Ratio as of the end of the most recently ended Test Period shall exceed
4.50:1.00; (iv) prepayments, redemptions, purchases, defeasances and other
payments thereof prior to their scheduled maturity in an unlimited amount, so
long as, at the time of such prepayment, redemption, purchase, defeasance or
other payment and after giving Pro Forma effect thereto and to any related
Specified Transaction, (x) no Event of


73




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Default shall have occurred and be continuing or would result therefrom, and (y)
the Total Net Leverage Ratio as of the end of the most recently ended Test
Period shall not exceed 3.50:1.00 and (vi) prepayments of Indebtedness not
otherwise permitted pursuant to this Section 5.8 in an aggregate amount not to
exceed $10,000,000;
(b)    Make any payment with respect to any Indebtedness permitted to be
incurred pursuant to Section 5.3(k) at any time that an Event of Default exists
and is continuing other than payments pursuant to an Excluded Contribution; and
(c)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders or in violation of the applicable intercreditor or subordination
agreement any term or condition of Subordinated Indebtedness Documents or any
Indebtedness permitted pursuant to Section 5.3(h), 5.3(t) or 5.3(w), in each
case, without the consent of the Required Lenders (not to be unreasonably
withheld or delayed).

5.9     [Reserved].

5.10    [Reserved].

5.11    [Reserved].

5.12    Negative Pledge.
(a)    No Credit Party shall, and no Credit Party shall permit any of its
Restricted Subsidiaries to, enter into any agreement, instrument, deed or lease
which prohibits or limits the ability of any Credit Party to create, incur,
assume or suffer to exist any Lien upon any of their respective Properties or
revenues, whether now owned or hereafter acquired, for the benefit of the
Secured Parties with respect to the Obligations or under the Loan Documents;
provided that the foregoing shall not apply to:
(i)    restrictions and conditions imposed by (A) Requirements of Law, (B) any
Loan Document, or (C) any Permitted Refinancing consistent with the terms
hereof;
(ii)    restrictions and conditions existing on the Closing Date or to any
extension, renewal, amendment, modification or replacement thereof, except to
the extent any such amendment, modification or replacement expands the scope of
any such restriction or condition;
(iii)    customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary or any assets pending such sale; provided
that such restrictions and conditions apply only to the Restricted Subsidiary or
assets that is or are to be sold and such sale is permitted hereunder;
(iv)    customary provisions in leases, leaseholds, licenses and other contracts
restricting the assignment or subletting thereof;
(v)    restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent such restriction applies only to the
Property securing such Indebtedness;


74




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(vi)    any restrictions or conditions set forth in any agreement in effect at
any time any Person becomes a Restricted Subsidiary (but not any modification or
amendment expanding the scope of any such restriction or condition); provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and the restriction or condition set forth in
such agreement does not apply to the Borrower or any other Restricted
Subsidiary;
(vii)    restrictions or conditions in any Indebtedness permitted pursuant to
Section 5.3 to the extent such restrictions or conditions are no more
restrictive than the restrictions and conditions in the Loan Documents or, in
the case of Subordinated Indebtedness, are market terms at the time of issuance
or, in the case of Indebtedness of any Non-Credit Party, are imposed solely on
such Non-Credit Party and its Subsidiaries; provided that any such restrictions
or conditions permit compliance with the Collateral and Guarantee Requirement
and Section 4.10 and no such restriction or condition shall cause any asset that
otherwise would not be Excluded Property to be, or become, Excluded Property;
(viii)    restrictions on cash or other deposits imposed by agreements entered
into in the Ordinary Course of Business or in connection with Liens permitted
under Sections 5.1(e), (f) or (x);
(ix)    customary provisions restricting assignment of any agreement entered
into in the Ordinary Course of Business;
(x)    customary restrictions on leases, subleases, licenses, sublicenses, asset
sale or similar agreements, including with respect to intellectual property and
other similar agreements, otherwise permitted hereby so long as such
restrictions relate to the assets subject thereto; and
(xi)     customary provisions contained in an executed agreement relating to the
sale of specific property permitted hereunder pending the consummation of such
sale.
(b)    No Credit Party shall, and no Credit Party shall permit any of its
Restricted Subsidiaries to, directly or indirectly, create or otherwise cause or
suffer to exist or become effective any consensual restriction or encumbrance of
any kind on the ability of any Credit Party or Restricted Subsidiary to pay
dividends or make any other distribution on any of such Credit Party’s or
Restricted Subsidiary’s Stock or Stock Equivalents or to pay fees, including
management fees, or make other payments and distributions to the Borrower or any
other Credit Party, except pursuant to (i) the Loan Documents, (ii) agreements
governing Indebtedness set forth in Sections 5.3(c), (f) and (s), (iii)
restrictions or conditions in any Indebtedness permitted pursuant to Section 5.3
to the extent such restrictions or conditions are no more restrictive than the
restrictions and conditions in the Loan Documents, (iv) agreements in existence
on the Closing Date and set forth on Schedule 5.12(b) and (v) agreements
relating to any permitted purchase or sale agreement of the Borrower or any of
its Restricted Subsidiaries while such sale or purchase is pending for a period
not to exceed 180 days.

5.13    Amendments or Waivers of Organization Documents. No Credit Party shall
agree to any material amendment, restatement, supplement or other modification
to, or waiver of any of its Organization Documents, in each case in a manner
that is materially adverse to the Lenders, in each case after the Closing Date,
without in each case obtaining the prior written consent of Required Lenders to
such amendment, restatement, supplement or other modification or waiver.


75




US-DOCS\99983253.20



--------------------------------------------------------------------------------






5.14    Fiscal Year. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries (other than any Restricted Subsidiary acquired after the
Closing Date, and in such case only to the extent necessary to conform to the
Fiscal Year of the Borrower or any of its Restricted Subsidiaries) to, change
its methodology of determining its Fiscal Year end from such methodology in
effect on the Closing Date without the consent of Agent (which such consent
shall not be unreasonably withheld or delayed).

5.15    Changes in Accounting; Name and Jurisdiction of Organization; Change in
Business.
(a)    No Credit Party shall, and no Credit Party shall suffer or permit any of
its Restricted Subsidiaries to, (i) make any significant change in accounting
treatment or reporting practices, except as required by GAAP or as disclosed in
its financial statements, it being understood that such accounting treatment and
reporting practices must remain in accordance with GAAP in all material
respects, (ii) with respect to a Credit Party only, change its name as it
appears in official filings in its jurisdiction of organization or (iii) with
respect to a Credit Party only, change its jurisdiction of organization, in the
case of clauses (ii) and (iii), without at least ten (10) days’ prior written
notice of any of the foregoing to Agent and provided such Credit Party shall
promptly take all actions reasonably requested by Agent (in any event within
thirty (30) days of such notice or such longer time as the Agent may agree in
its sole discretion) or otherwise required by the Loan Documents, to continue
the perfection of its Liens (including such actions that may be necessary or
reasonably requested to continue such perfection in connection with changes of
the type described in clauses (ii) and (iii) with respect to any Non-Credit
Party).
(b)    No Credit Party shall, and no Credit Party shall suffer or permit any of
its Restricted Subsidiaries to change its business or any engage in any material
line of business except lines of business substantially similar to those lines
of business conducted by the Borrower and its Restricted Subsidiaries on the
date hereof or any business reasonably related, complementary or ancillary
thereto or reasonable extensions thereof.

5.16    Sanctions and Anti-Corruption Laws.
(a)    No Credit Party shall request any Borrowing, and no Credit Party shall
use, and each Credit Party shall procure that its Restricted Subsidiaries and
its or their respective directors, officers, employees and agents acting on
behalf of the Company shall not use, the proceeds of any Borrowing: (i) for the
purpose of funding, financing or facilitating any activities, business, or
transactions of or with any Sanctioned Person, or in any Designated
Jurisdiction, in each case, in violation of Sanctions or (ii) in any other
manner that will result in a violation by any Lender, Lead Arranger or Agent of
any Sanctions.
(b)    No Credit Party shall, and no Credit Party shall permit any of its
Restricted Subsidiaries to, directly or knowingly indirectly use the proceeds of
any Loan for any purpose which would breach Anti-Corruption Laws.

5.17    Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Restricted Subsidiaries to, cause or suffer to exist any
Release of any Hazardous Material at, to or from any Real Estate that would
violate any Environmental Law, form the basis for any Environmental Liabilities
or otherwise adversely affect the value or marketability of any Real Estate
(whether or not owned by any Credit Party or any Restricted Subsidiary of any
Credit Party), other than such violations, Environmental Liabilities and effects
that would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.18    Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Restricted Subsidiaries to, engage in a Sale Leaseback other than
Permitted Sale Leasebacks so long as any Dispositions of Real Estate and related
assets in connection therewith comply with the terms of Section 1.8(c) and 5.5.


76




US-DOCS\99983253.20



--------------------------------------------------------------------------------






5.19    Margin Regulations. No Credit Party shall, and no Credit Party shall
permit any of its Restricted Subsidiaries to, apply the proceeds of any Loans or
drawings under any Letter of Credit for any purpose that violates Regulation U
or Regulation X of the Federal Reserve Board.



ARTICLE VI

FINANCIAL COVENANTS
Each Credit Party covenants and agrees that until the Facility Termination Date:

6.1    First Lien Net Leverage Ratio. The Credit Parties shall not permit the
First Lien Net Leverage Ratio as of the last day of any Test Period set forth
below to be greater than the ratio set opposite such Test Period below:
Test Period Ending
Maximum First Lien Net Leverage Ratio
September 30, 2018
5.50:1.00
December 31, 2018
5.25:1.00
March 31, 2019
5.00:1.00
June 30, 2019
5.00:1.00
September 30, 2019
4.50:1.00
December 31, 2019
4.50:1.00
March 31, 2020
4.50:1.00
June 30, 2020
4.50:1.00
September 30, 2020 and each Fiscal Quarter thereafter
4.00:1.00


6.2    Interest Coverage Ratio. With respect to the Revolving Facility only, the
Credit Parties shall not permit the Interest Coverage Ratio as of the last day
of any Test Period set forth below to be less than the ratio set opposite such
Test Period below:


77




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Period Ending
Minimum Interest Coverage Ratio
September 30, 2018
1.75:1.00
December 31, 2018
1.75:1.00
March 31, 2019
2.00:1.00
June 30, 2019
2.00:1.00
September 30, 2019
2.25:1.00
December 31, 2019
2.25:1.00
March 31, 2020
2.25:1.00
June 30, 2020
2.25:1.00
September 30, 2020 and each Fiscal Quarter thereafter
2.50:1.00


ARTICLE VII

EVENTS OF DEFAULT

7.1    Event of Default. Any of the following events referred to in any of the
clauses (a) through (l) inclusive of this Section 7.01 shall constitute an
“Event of Default”:
(a)    Non-Payment. Any Credit Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Reimbursement
Obligation or (ii) within five (5) Business Days after the same becomes due, any
interest on any Loan or any other amount payable hereunder or with respect to
any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in (i) any of Section 4.3(a) or Section 4.4(a)
(solely with respect to the Credit Parties), or (ii) Section 6.1 or 6.2 (except
that an Event of Default arising from non-compliance with Section 6.1 or 6.2 is
subject to a cure pursuant to Section 7.6); provided that, notwithstanding this
Section 7.01(b)(ii), no breach or default by the Borrower under Section 6.2 will
constitute an Event of Default with respect to the Term Loans unless and until
the earlier to occur of (x) such Event of Default shall having remained uncured
or unwaived for at least 60 consecutive days and (y) the Agent or the Required
Revolving Lenders having terminated the Revolving Loan Commitments and demanded
repayment of, or otherwise accelerated, the Indebtedness thereunder; provided
further that if the Borrower terminates the Revolving Loan Commitments and
repays all amounts owing thereunder, Section 6.2 shall be deemed retroactively
cured with the same effect as though there had been no failure to comply with
Section 6.2 and any Event of Default or potential Event of Default under Section
6.2 shall be deemed not to have occurred for purposes of the Loan Documents; or
(c)    Other Defaults. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in Section 4.1, 4.2(b), 4.10 or 4.12 within five
(5) days of the date compliance therewith is required, or (ii) any Credit Party
fails to perform or observe any other covenant or agreement (not specified in
Section


78




US-DOCS\99983253.20



--------------------------------------------------------------------------------





7.1(a), (b) or (c)(i) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for thirty (30) days after
receipt by the Borrower of written notice thereof by Agent or the Required
Lenders; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party herein, in any other Loan Document, or in any document required to
be delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made (or to the extent
such representation or warranty is qualified by materiality, in any respect when
made or deemed made); or
(e)    Cross-Default. ((i) Any Credit Party or any of its Restricted
Subsidiaries (A) fails to make any payment beyond the applicable grace period
with respect thereto, if any (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
(other than Indebtedness hereunder, but including Incremental Equivalent
Indebtedness and the Subordinated Notes) having an aggregate principal amount of
not less than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs (other than, with respect to Indebtedness consisting of Rate Contracts,
termination events or equivalent events pursuant to the terms of such Rate
Contracts), the effect of which default or other event is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, after giving
effect to any grace period and with the giving of notice if required, all such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem all such Indebtedness to be made, prior to its stated maturity; provided
that this clause (e)(B) shall not apply to (x) Indebtedness that becomes due as
a result of the voluntary sale or transfer of the Property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness, and (y) any Indebtedness if the sole
remedy of the holder thereof in the event of the non-payment of such
Indebtedness or the non-payment or nonperformance of obligations related thereto
is to convert such Indebtedness into Qualified Stock and cash in lieu of
fractional shares, or (ii) there occurs under any Rate Contract an Early
Termination Date (as defined in such Rate Contract) resulting from (A) any event
of default under such Rate Contract as to which a Credit Party or any Restricted
Subsidiary thereof is the Defaulting Party (as defined in such Rate Contract) or
(B) any Termination Event (as defined in such Rate Contract) under such Rate
Contract as to which a Credit Party or any Restricted Subsidiary thereof is an
Affected Party (as defined in such Rate Contract) and, in either event, the Swap
Termination Value owed by such Rate Party (as defined in such Rate Contract) or
such Restricted Subsidiary as a result thereof is not less than the Threshold
Amount; or
(f)    Insolvency Proceedings, Etc. (i) Any Credit Party or any of their
Restricted Subsidiaries institutes or consents to the institution of any
Insolvency Proceeding (including any proceeding under any Debtor Relief Law), or
makes an assignment for the benefit of creditors; or (ii) applies for or
consents to the appointment of any receiver, interim receiver, receiver and
manager, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its Property; or (iii) any receiver, interim receiver,
receiver and manager, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or (iv) any
Insolvency Proceeding (including any proceeding under any Debtor Relief Law)
relating to any such Person or to all or any material part of its Property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days; or (v) an order for relief is entered in
any such proceeding ; or


79




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(g)    Inability to Pay Debts; Attachment. (i) Any Credit Party or any of its
Restricted Subsidiaries admits in writing its general inability or fails
generally to pay its debts as they become due or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the Property of the Credit Parties, taken as a whole, and
is not released, vacated or fully bonded within sixty (60) days after its issue
or levy; or
(h)    Judgments. There is entered against any Credit Party or any of its
Restricted Subsidiaries a final judgment or order for the payment of money in an
aggregate amount, together with all of such final judgments or orders for
payment of money, exceeding the Threshold Amount (to the extent not covered by
either (i) independent third-party insurance as to which the insurer does not
deny coverage or (ii) another creditworthy (as reasonably determined by the
Agent) indemnitor) and such judgment or order shall not have been satisfied,
paid, vacated, discharged or stayed or bonded pending an appeal for a period of
sixty (60) consecutive days; or
(i)    ERISA. The occurrence of any of the following, which either individually
or taken in the aggregate, could reasonably be expected to result in a Material
Adverse Effect: (i) An ERISA Event occurs with respect to a Plan, Pension Plan
or Multiemployer Plan, (ii) any Credit Party or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its Withdrawal Liability under Section 4201 of ERISA
under a Multiemployer Plan, (iii) any Credit Party or any ERISA Affiliate shall
have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA; or (iv) a termination, withdrawal or noncompliance
with applicable law or plan terms or termination, withdrawal or other event
similar to an ERISA Event occurs with respect to a Plan or Foreign Plan; or
(j)    Invalidity of Loan Documents and Collateral Documents. (i) Any provision
of any material Loan Document shall for any reason cease to be valid and binding
on or enforceable against any Credit Party or any Restricted Subsidiary of any
Credit Party party thereto or any Credit Party or any Restricted Subsidiary of
any Credit Party shall so state in writing or bring an action to limit its
obligations or liabilities thereunder or (ii) any material provision of any
Collateral Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder (including as a
result of a transaction permitted under Section 5.4 or Section 5.5) or as a
result of acts or omissions by Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect or ceases to
create a valid and perfected lien with the priority required by the Collateral
Documents (subject to any Liens permitted under Section 5.1) on a material
portion of the Collateral, except to the extent that any such grant, perfection
or priority is not required pursuant to the Collateral and Guarantee
Requirement; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Invalidity of Subordination Provisions. The subordination provisions of
the Subordination Agreement or any other agreement or instrument governing any
Subordinated Indebtedness shall for any reason be revoked or invalidated, or
otherwise cease to be in full force and effect, in any material respect, or any
Credit Party or Sponsor or any of their respective Affiliates (other than the
Subordinated Lender to the extent such Subordinated Lender is an Affiliate and
is acting solely in their capacity as a Subordinated Lender) shall contest in
any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations, for any reason
shall not in any material respect have the priority contemplated by this
Agreement or such subordination provisions.

7.2    Remedies. If any Event of Default occurs and is continuing, Agent may,
and shall at the request of the Required Lenders take any or all of the
following actions:


80




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(a)    declare all or any portion of any one or more of the Commitments of each
Lender to make Loans or of each L/C Issuer to Issue Letters of Credit to be
suspended or terminated, whereupon all or such portion of such Commitments shall
forthwith be suspended or terminated;
(b)    declare all or any portion of the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by each Credit
Party;
(c)    require the Borrower to cash collateralize the Letter of Credit
Obligations in amounts required pursuant to Section 7.5; and/or
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;
provided, however, that upon the occurrence of any event specified in Section
7.1(f) or Section 7.1(g) above with respect to any Credit Party, the obligation
of each Lender to make Loans and the obligation of each L/C Issuer to Issue
Letters of Credit shall automatically terminate and the unpaid principal amount
of all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to cash
collateralize the Letter of Credit Obligations as aforesaid shall automatically
become effective, in each case, without further act of Agent, any Lender or any
L/C Issuer.

7.3    Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of Section
7.1, any reference in any such clause to any Subsidiary or Credit Party shall be
deemed not to include any Subsidiary that is an Immaterial Subsidiary or at such
time could, upon designation by the Borrower, become an Immaterial Subsidiary
affected by any event or circumstances referred to in any such clause unless the
Consolidated EBITDA of such Subsidiary together with the Consolidated EBITDA of
all other Subsidiaries affected by such event or circumstance referred to in
such clause, shall exceed 5% of the Consolidated EBITDA of the Borrower and its
Subsidiaries as of the end of (and for) the most recently ended Test Period.

7.4    Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.5    Cash Collateral for Letters of Credit. If an Event of Default has
occurred and is continuing, this Agreement (or the Revolving Loan Commitment)
shall be terminated for any reason or if otherwise required by the terms hereof,
Agent may, and upon request of Required Revolving Lenders, shall, demand (which
demand shall be deemed to have been delivered automatically upon any
acceleration of the Loans and other obligations hereunder pursuant to Section
7.2), and the Borrower shall thereupon deliver to Agent, to be held for the
benefit of the applicable L/C Issuers, Agent and the Lenders entitled thereto,
an amount of cash equal to 105% of the amount of Letter of Credit Obligations as
additional collateral security for Obligations in respect of any outstanding
Letter of Credit. Agent may at any time apply any or all of such cash and cash
collateral to the payment of any or all of the Credit Parties’ Obligations in
respect of any Letters of Credit. Pending such application, Agent may (but shall
not be obligated to) invest the same in an interest bearing account in Agent’s
name, for the benefit of the applicable L/C Issuers, Agent and the Lenders
entitled thereto, under which deposits are available for immediate withdrawal,
at such bank or financial institution as the applicable L/C Issuers and Agent
may, in their discretion, select.

7.6    Equity Cure.


81




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(a)    Notwithstanding anything to the contrary contained in Section 7.1(b) or
any other provision herein, in the event that the Credit Parties fail to comply
with the requirements of any Financial Covenant, then at any time after the end
of the Fiscal Quarter for which such covenant is being measured until the
expiration of the tenth (10th) Business Day after the date on which financial
statements with respect to such Fiscal Quarter are initially required to be
delivered pursuant to Section 4.1(a) or 4.1(b) (the “Cure Period”), any of the
Sponsors or the other direct or indirect equityholders of the Borrower shall
have the irrevocable right to make a direct or indirect equity investment in the
Borrower in cash in the form of Qualified Stock (the “Cure Right”) (any such
equity contribution included (as described in this Section 7.6) in the
calculation of Consolidated EBITDA, a “Specified Equity Contribution”);
provided, the Borrower shall have provided irrevocable notice (the “Notice of
Intent to Cure”) to Agent that such investment amounts shall be designated as a
“Specified Equity Contribution” (it being understood that to the extent such
Notice of Intent to Cure is provided in advance of delivery of a Compliance
Certificate for the applicable period, the amount of such Net Cash Proceeds that
is designated as a Specified Equity Contribution may be lower than specified in
such notice to the extent that the amount necessary to cure any Event of Default
under Section 6.1 is less than the full amount of such originally designated
amount), and upon the receipt by the Borrower of net cash proceeds pursuant to
the exercise of the Specified Equity Contribution, the Financial Covenants shall
be recalculated, giving effect to a pro forma increase to Consolidated EBITDA
for such Test Period in an amount equal to such Specified Equity Contribution;
provided that such pro forma adjustment to Consolidated EBITDA shall be given
solely for the purpose of determining the existence of a Default or an Event of
Default under the Financial Covenants with respect to such Test Period and any
subsequent Test Period that includes the Fiscal Quarter for which such Specified
Equity Contribution was exercised and not for any other purpose under any Loan
Document (including for purposes of determining addbacks based on a percentage
of Consolidated EBITDA in accordance with the definition thereof, any other
items governed by reference to Consolidated EBITDA, pricing, mandatory
prepayments and the availability or amount permitted pursuant to any covenant
under Article V).
(b)    If, after the exercise of the Specified Equity Contribution and the
recalculations pursuant to clause (a) above, the Credit Parties shall then be in
compliance with the requirements of the Financial Covenants during such Test
Period (including for purposes of Section 2.2), the Credit Parties shall be
deemed to have satisfied the requirements of the Financial Covenants as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable Default or Event of
Default under Section 7.1 that had occurred shall be deemed cured; provided that
(i) there shall be no more than five (5) Specified Equity Contributions made in
the aggregate after the Closing Date, (ii) in each consecutive four Fiscal
Quarter period, there shall be at least two (2) Fiscal Quarters in respect of
which no Specified Equity Contribution is exercised, (iii) with respect to the
exercise of any Cure Right, the Specified Equity Contribution shall be no
greater than the amount required to cause the Credit Parties to be in compliance
with the Financial Covenants and (iv) with respect to the Fiscal Quarter for
which such Specified Equity Contribution is made, there shall be no pro forma
reduction of Indebtedness with the proceeds of any Specified Equity Contribution
for purposes of determining compliance with the Financial Covenants.
(c)    In furtherance of this Section 7.6, (i) upon actual receipt and
designation of the applicable Specified Equity Contribution, the Financial
Covenants shall be deemed retroactively cured with the same effect as though
there had been no failure to comply with the Financial Covenants and any Event
of Default or potential Event of Default under Section 6.1 or 6.2 shall be
deemed not to have occurred for purposes of the Loan Documents, subject to the
terms and conditions set forth in this Section 7.6 and (ii) commencing on the
date Agent receives the applicable Notice of Intent to Cure, neither Agent nor
any Lender may exercise any rights or remedies (including any rights or remedies
under Section 7.2 or any other Loan Document or with respect to acceleration of
the Loans, termination of Commitments, foreclosure or possession of any


82




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Collateral or otherwise) on the basis of any actual or purported Event of
Default under Section 6.1 or 6.2 until and unless the Cure Period has expired
without the Specified Equity Contribution having been received and designated.
Notwithstanding the foregoing, the Borrower shall not be permitted to make any
Borrowing of Revolving Loans and no new Letters of Credit shall be Issued until
the Borrower has received the Specified Equity Contribution or all Events of
Default have been otherwise cured or waived in accordance with the terms herein.

ARTICLE VIII

AGENT

8.1    Appointment and Duties.
(a)    Appointment of Agent. Each Lender and each L/C Issuer hereby appoints
Bank of America (together with any successor Agent pursuant to Section 8.9) act
on its behalf as Agent hereunder and under the other Loan Documents and
authorizes Agent to (i) execute and deliver the Loan Documents and accept
delivery thereof on its behalf from any Credit Party, (ii) take such action on
its behalf and to exercise all rights, powers and remedies and perform the
duties as are delegated to Agent under this Agreement and the other Loan
Documents, together with such actions and (iii) exercise such powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of Agent, the Lenders and the L/C Issuers, and neither the Borrower nor
any other Credit Party shall have rights as a third party beneficiary of any of
such provisions.
(b)    Duties as Collateral and Disbursing Agent. Without limiting the
generality of clause (a) above, Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Cash Management Bank or Secured Swap Provider) and each of the
L/C Issuers hereby irrevocably appoints and authorizes Agent to act as the agent
of such Lender and such L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Credit Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Agent pursuant to Section 8.4 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of Agent),
shall be entitled to the benefits of all provisions of this Article VIII and
Article IX (including Section 9.6(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto. Without limiting the generality
of clause (a) above and this clause (b), Agent is hereby entitled, empowered and
authorized, to (i) act as the disbursing and collecting agent for the Lenders
and the L/C Issuers with respect to all payments and collections arising in
connection with the Loan Documents (including in any proceeding described in
Sections 7.1(f) or 7.1(g) or any other bankruptcy, insolvency or similar
proceeding), and each Person making any payment in connection with any Loan
Document to any Secured Party is hereby authorized to make such payment to
Agent, (i) in case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Credit Party, (irrespective of
whether the principal of any Loan or Letter of Credit Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Agent shall have made any demand on the Borrower) by
intervention in such proceeding or otherwise, (A) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, Letter of Credit Obligations and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuers and Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers


83




US-DOCS\99983253.20



--------------------------------------------------------------------------------





and Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuers and Agent under Sections 1.1(c), 1.9 and 9.5) allowed
in such judicial proceeding, and (B) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same,
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to Agent and, if Agent
shall consent to the making of such payments directly to the Lenders and the L/C
Issuers, to pay to Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of Agent and its agents and counsel, and
any other amounts due Agent under Sections 1.9 and 9.5; (ii) act as collateral
agent for each Secured Party for purposes of the perfection of all Liens created
by such agreements and all other purposes stated therein, (iii) manage,
supervise and otherwise deal with the Collateral, (iv) take such other action as
is necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (v) except as may be
otherwise specified in any Loan Document, exercise all remedies given to Agent
and the other Secured Parties with respect to the Credit Parties and/or the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vi) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs each Lender and L/C Issuer to act as collateral sub-agent
for Agent, the Lenders and the L/C Issuers for purposes of the perfection of all
Liens with respect to the Collateral, including any deposit account maintained
by a Credit Party with, and cash and Cash Equivalents held by, such Lender or
L/C Issuer, and may further authorize and direct the Lenders and the L/C Issuers
to take further actions as collateral sub-agents for purposes of enforcing such
Liens or otherwise to transfer the Collateral subject thereto to Agent, and each
Lender and L/C Issuer hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.
(c)    Credit Bidding. The Secured Parties hereby irrevocably authorize Agent,
at the direction of the Required Lenders, to credit bid all or any portion of
the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Credit Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) Agent (whether by judicial action or otherwise) in accordance
with any applicable Requirements of Law. In connection with any such credit bid
and purchase, the Obligations owed to the Secured Parties shall be entitled to
be, and shall be, credit bid on a ratable basis (with Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that would vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) in the asset or assets
so purchased (or in the Stock, Stock Equivalents or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid (i) Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or Stock or Stock Equivalents thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 9.1 of
this Agreement, (iii) Agent shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Stock, Stock Equivalents and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition


84




US-DOCS\99983253.20



--------------------------------------------------------------------------------





vehicle to take any further action, and (iv) to the extent that Obligations that
are assigned to an acquisition vehicle are not used to acquire Collateral for
any reason (as a result of another bid being higher or better, because the
amount of Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Lenders pro rata and the Stock, Stock
Equivalents and/or debt instruments issued by any acquisition vehicle on account
of the Obligations that had been assigned to the acquisition vehicle shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
(d)    Limited Duties. It is understood and agreed that Agent (i) is acting
solely on behalf of the Secured Parties with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms herein or in
any other Loan Document to refer to Agent, which terms are used as a matter of
market custom for title purposes only, (ii) is not assuming any obligation under
this Agreement or under any other Loan Document any role as agent, fiduciary or
trustee of or for any Lender, L/C Issuer or any other Person and (iii) is not
intended to connote and shall have no implied functions, responsibilities,
duties, obligations or other liabilities under this Agreement or under any other
Loan Document, nor, for the avoidance of doubt, any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable
Requirements of Law, and each Secured Party, by accepting the benefits of the
Loan Documents, hereby waives and agrees not to assert any claim against Agent
based on the roles, duties and legal relationships expressly disclaimed in
clauses (i) through (iii) above.

8.2    Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Secured
Parties.

8.3    Use of Discretion.
(a)    No Action without Instructions. Agent shall not be required to exercise
any discretion or take, or to omit to take, any action, including with respect
to enforcement or collection, except any action it is required to take or omit
to take (i) under any Loan Document or (ii) pursuant to instructions from the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders).
(b)    Right Not to Follow Certain Instructions. Notwithstanding clause (a)
above, Agent shall not be required to take, or to omit to take, any action (i)
unless, upon demand, Agent receives an indemnification satisfactory to it from
the Lenders (or, to the extent applicable and acceptable to Agent, any other
Person) against all Liabilities that, by reason of such action or omission, may
be imposed on, incurred by or asserted against Agent or any Related Person
thereof or (ii) that is, in the opinion of Agent or its counsel, contrary to any
Loan Document or applicable Requirement of Law.
(c)    Exclusive Right to Enforce Rights and Remedies. Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Credit Parties or any of them shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, Agent in accordance with the Loan
Documents for the benefit of all the Lenders and the L/


85




US-DOCS\99983253.20



--------------------------------------------------------------------------------





C Issuers; provided that the foregoing shall not prohibit (i) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) each of the L/C Issuers and the Swingline Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (iii) any Lender from exercising setoff rights in accordance with
Section 9.11 or (iv) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any bankruptcy or other debtor relief law; and
provided further that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (A) the Required Lenders
shall have the rights otherwise ascribed to Agent pursuant to Section 7.2 and
(B) in addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 9.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

8.4    Delegation of Rights and Duties. Agent may delegate or exercise any of
its rights, powers and remedies hereunder or under any other Loan Document, and
delegate or perform any and all of its duties hereunder or under any other Loan
Document by or through any one or more sub-agents (including any Secured Party)
appointed by Agent. Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Persons. The exculpatory provisions of this Article VIII shall apply to any such
sub-agent and to the Related Persons of Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Agent. Agent
shall not be responsible for the negligence or misconduct of any sub-agents,
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

8.5    Reliance and Liability.
(a)    Agent may, without incurring any liability hereunder, (i) treat the payee
of any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.
(b)    None of Agent and its Related Persons shall be liable for any action
taken or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, the Borrower and each other Credit Party
hereby waive and shall not assert (and the Borrower shall cause each other
Credit Party to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting from the bad
faith, gross negligence or willful misconduct of Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent and its Related Persons:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;
(ii)    shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions


86




US-DOCS\99983253.20



--------------------------------------------------------------------------------





or omissions of any of its Related Persons selected with reasonable care (other
than employees, officers and directors of Agent, when acting on behalf of
Agent);
(iii)    shall not be responsible for or have any duty to ascertain or to
inquire as to the due execution, legality, validity, enforceability,
effectiveness, genuineness, sufficiency or value of, or the attachment,
perfection or priority of any Lien created or purported to be created under or
in connection with, any Loan Document or the value or the sufficiency of any
Collateral;
(iv)    makes no warranty or representation, and shall not be responsible, to
any Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents;
(v)    shall not be responsible for or have any duty to ascertain or to inquire
as to the performance or observance of any provision of any Loan Document, any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default or Event of Default, whether any condition set forth in any Loan
Document is satisfied or waived other than to confirm receipt of items expressly
required to be delivered to Agent, as to the financial condition of any Credit
Party or as to the existence or continuation or possible occurrence or
continuation of any Default or Event of Default and shall not be deemed to have
notice or knowledge of such occurrence or continuation unless it has received a
written notice from the Borrower, any Lender or L/C Issuer describing such
Default or Event of Default clearly labeled “notice of default” (in which case
Agent shall promptly give notice of such receipt to all Lenders); and
(vi)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity;
(vii)    shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Persons or compliance by Affiliated Lenders with
the terms hereof relating to Affiliated Lenders. Without limiting the generality
of the foregoing, Agent shall not (x) be obligated to ascertain, monitor or
inquire as to whether any Lender or Participant or prospective Lender or
Participant is a Disqualified Person or (y) have any liability with respect to
or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Disqualified Person; and


87




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(viii)    shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Non-Funding Lender in violation of any Debtor
Relief Law;
and, for each of the items set forth in clauses (i) through (viii) above, each
Lender, L/C Issuer and the Borrower hereby waives and agrees not to assert (and
the Borrower shall cause each other Credit Party to waive and agree not to
assert) any right, claim or cause of action it might have against Agent based
thereon.

8.6    Agent Individually. The Person serving as Agent hereunder and its
Affiliates may make loans and other extensions of credit to, acquire and own
Stock and Stock Equivalents of, accept deposits from, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with, any Credit Party or Affiliate thereof as though such Person
were not acting as Agent hereunder and without any duty to account therefor to
the Lenders and such Person may receive separate fees and other payments
therefor. To the extent Agent or any of its Affiliates makes any Loan or
otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Revolving Lender”,
“Required Lender”, “Required Revolving Lender” and any similar terms shall,
except where otherwise expressly provided in any Loan Document, include Agent or
such Affiliate, as the case may be, in its individual capacity as Lender,
Revolving Lender or as one of the Required Lenders or Required Revolving
Lenders, respectively.

8.7    Lender Credit Decision.
(a)    Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit analysis and
decisions in connection with entering into, and taking or not taking any action
under, any Loan Document or with respect to any transaction contemplated in any
Loan Document, in each case based on such documents and information as it shall
deem appropriate. Each Lender and each L/C Issuer also acknowledges that it
will, independently and without reliance upon the Agent, any other L/C Issuer or
any other Lender or any of their Related Persons and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Except for documents expressly required by any Loan
Document to be transmitted by Agent to the Lenders or L/C Issuers, Agent shall
not have any duty or responsibility to provide any Lender or L/C Issuer with any
credit or other information concerning the business, prospects, operations,
Property, financial and other condition or creditworthiness of any Credit Party
or any Affiliate of any Credit Party that may come in to the possession of Agent
or any of its Related Persons.


88




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(b)    If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal and state securities laws; provided, that if such contact is
not so identified in such questionnaire, the relevant Lender or L/C Issuer
hereby agrees to promptly (and in any event within one (1) Business Day) provide
such a contact to Agent and the Credit Parties upon request therefor by Agent or
the Credit Parties. Notwithstanding such Lender’s or L/C Issuer’s election to
abstain from receiving MNPI, such Lender or L/C Issuer acknowledges that if such
Lender or L/C Issuer chooses to communicate with Agent, it assumes the risk of
receiving MNPI concerning the Credit Parties or their Affiliates.

8.8    Expenses; Indemnities; Withholding.
(a)    Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including preparation for and/or response to any subpoena or request
for document production relating thereto) or otherwise) in respect of, or legal
advice with respect to, its rights or responsibilities under, any Loan Document.
(b)    Each Lender further agrees to indemnify Agent, each L/C Issuer and each
of their respective Related Persons (to the extent not reimbursed by any Credit
Party), severally and ratably, from and against Liabilities (including, to the
extent not indemnified pursuant to Section 8.8(c), Taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to or for the account of any Lender) that may be imposed on, incurred by or
asserted against Agent, any L/C Issuer or any of their respective Related
Persons in any matter relating to or arising out of, in connection with or as a
result of any Loan Document, any Related Document, any Letter of Credit or any
other act, event or transaction related, contemplated in or attendant to any
such document, or, in each case, any action taken or omitted to be taken by
Agent, any L/C Issuer or any of their respective Related Persons under or with
respect to any of the foregoing; provided, that with respect to any
indemnification owed to any L/C Issuer or any of its Related Persons in
connection with any Letter of Credit, only Revolving Lenders shall be required
to indemnify, such indemnification to be made severally and ratably based on
such Revolving Lender’s Commitment Percentage of the Aggregate Revolving Loan
Commitment (determined as of the time the applicable indemnification is sought
by such L/C Issuer or Related Person from the Revolving Lenders); provided,
further, however, that no Lender shall be liable to Agent or any of its Related
Persons to the extent such liability has resulted primarily from the gross
negligence or willful misconduct of Agent or, as the case may be, such Related
Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order. For avoidance of doubt, this Section 8.8(b)
shall have no impact on the obligations of the Credit Parties under Section
10.1.
(c)    To the extent required by any Requirement of Law, Agent may withhold from
any payment to any Lender under a Loan Document an amount equal to any
applicable withholding Tax (including withholding Taxes imposed under Chapters 3
and 4 of Subtitle A of the Code). If the IRS or any other


89




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Governmental Authority asserts a claim that Agent did not properly withhold Tax
from amounts paid to or for the account of any Lender (because the appropriate
certification form was not delivered, was not properly executed, or fails to
establish an exemption from, or reduction of, withholding Tax with respect to a
particular type of payment, or because such Lender failed to notify Agent or any
other Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding Tax ineffective, failed to maintain a Participant
Register or for any other reason), or Agent reasonably determines that it was
required to withhold Taxes from a prior payment but failed to do so, such Lender
shall promptly indemnify Agent fully for all amounts paid, directly or
indirectly, by Agent as Tax or otherwise, including penalties and interest, and
together with all expenses incurred by Agent, including legal expenses,
allocated internal costs and out-of-pocket expenses. Agent may offset against
any payment to any Lender under a Loan Document, any applicable withholding Tax
that was required to be withheld from any prior payment to such Lender but which
was not so withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 8.8(c).

8.9    Resignation of Agent or L/C Issuer.
(a)    Agent may resign at any time by delivering notice of such resignation to
the Lenders and the Borrower, effective on the date set forth in such notice or,
if no such date is set forth therein, upon the date such notice shall be
effective in accordance with the terms of this Section 8.9. If Agent delivers
any such notice, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor Agent, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States. If, after 30 days after the date of the retiring Agent’s notice
of resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), no successor Agent has been appointed by the
Required Lenders that has accepted such appointment, then the retiring Agent may
(but shall not be obligated to), on behalf of the Lenders and the L/C Issuers,
appoint a successor Agent meeting the qualifications set forth above, provided
that in no event shall any such successor Agent be a Non-Funding Lender or
Disqualified Person. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    Effective immediately upon its resignation, (i) the retiring Agent shall
be discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) except for any
indemnity payments or other amounts then owed to the retiring Agent, all
payments, communications and determinations provided to be made by, to or
through Agent shall instead be made by or to each Lender and each L/C Issuer
directly, until such time if any, as the Required Lenders appoint a successor
Agent as provided for above. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Sections 9.5 and 9.6 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Related Persons in respect of any
actions taken or omitted to be taken by any of them (i) while the retiring Agent
was acting as Agent and (ii) after such resignation for as long as any of them
continues to act in any capacity hereunder or under the other Loan Documents,
including (a) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Secured Parties and (b) in respect of any
actions taken in connection with transferring the agency to any successor Agent.
(c)    Effective immediately upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring Agent (other than any
rights to indemnity payments or other amounts owed to the retiring Agent as of
the Resignation Effective Date), and the retiring Agent shall be discharged from
all of its duties and


90




US-DOCS\99983253.20



--------------------------------------------------------------------------------





obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).
(d)    Any resignation or removal by Bank of America as Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swingline
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of a L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
L/C Issuer and all Letter of Credit Obligations with respect thereto, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in unreimbursed Letter of Credit Obligations pursuant to Section
1.1(c). If Bank of America resigns as Swingline Lender, it shall retain all the
rights of the Swingline Lender provided for hereunder with respect to Swing
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Loans pursuant to Section 1.1(d). Upon the
appointment by the Borrower of a successor L/C Issuer or Swingline Lender
hereunder (which successor shall in all cases be a Lender other than a
Non-Funding Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as applicable, (b) the retiring L/C Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
(e)    Any L/C Issuer may resign at any time by delivering notice of such
resignation to Agent, effective on the date set forth in such notice or, if no
such date is set forth therein, on the date such notice shall be effective. Upon
such resignation, such L/C Issuer shall remain an L/C Issuer and shall retain
its rights and obligations in its capacity as such (other than any obligation to
Issue Letters of Credit) with respect to Letters of Credit Issued by such L/C
Issuer prior to the date of such resignation and shall otherwise be discharged
from all other duties and obligations under the Loan Documents.

8.10    Release of Collateral or Guarantors. Without limiting the provision of
Section 8.1, each Lender and L/C Issuer (including in its capacities as a
potential Cash Management Bank and a potential Secured Swap Provider) hereby
consents to the release and hereby irrevocably authorizes and directs Agent to
release (or, in the case of clause (b)(ii) below, release or subordinate) the
following:
(a)    any Subsidiary of the Borrower from its guaranty of any Obligation and
its other obligations under the Loan Documents if all of the Stock and Stock
Equivalents of such Subsidiary owned by any Credit Party are sold or transferred
in a transaction permitted under the Loan Documents including the conversion of
any Restricted Subsidiary into an Unrestricted Subsidiary (including pursuant to
a waiver or consent), to the extent that, after giving effect to such
transaction, such Subsidiary would not be required to guaranty any Obligations
pursuant to Section 4.10 and 4.12; and
(b)    any Lien held by Agent for the benefit of the Secured Parties against any
Property (i) that constitutes “Excluded Property”, (ii) if approved, authorized
or ratified in writing in accordance with Section 9.1, (iii) upon termination of
the Aggregate Revolving Loan Commitments and Aggregate Term Loan Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Rate Contracts
Secured and Cash Management Obligations as to which arrangements satisfactory to
the applicable Cash Management Bank or Secured Swap Provider shall have been
made) and the expiration or termination of all Letters of Credit (other than
Letters of Credit as to which other arrangements satisfactory to Agent and the
applicable L/C Issuer shall have been made), and (iv) that is sold or otherwise
disposed of or to be sold or otherwise disposed of as part of or in connection


91




US-DOCS\99983253.20



--------------------------------------------------------------------------------





with any sale or other disposition permitted hereunder or under any other Loan
Document to a Person that is not a Credit Party.
Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees, upon
receipt of reasonable advance notice from the Borrower, to execute and deliver
or file such documents and to perform other actions reasonably necessary to
release the guaranties and Liens when and as directed in this Section 8.10.
Upon request by Agent at any time, the Required Lenders will confirm in writing
Agent’s authority to release or subordinate its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 8.10. In each case as specified in this
Section 8.10, Agent will, at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 8.10.
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall Agent be responsible or liable to the Lenders for any
failure to monitor or maintain any portion of the Collateral.

8.11    Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII, Section
9.3, Section 9.9, Section 9.10, Section 9.11, Section 9.17, Section 9.24 and
Section 10.1 (and, solely with respect to L/C Issuers, Section 1.1(c)) and the
decisions and actions of Agent and the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders or
other parties hereto as required herein) to the same extent a Lender is bound;
provided, however, that, notwithstanding the foregoing, (a) such Secured Party
shall be bound by Section 8.8 only to the extent of Liabilities, costs and
expenses with respect to or otherwise relating to the Collateral held for the
benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of pro rata share or
similar concept, (b) each of Agent, the Lenders and the L/C Issuers party hereto
shall be entitled to act at its sole discretion, without regard to the interest
of such Secured Party, regardless of whether any Obligation to such Secured
Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as otherwise set forth herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document.

8.12    Lead Arrangers. Notwithstanding any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document, none of the Lead
Arrangers shall have any duties or responsibilities, except in its capacity, as
applicable, as Agent, a Lender or a L/C Issuer hereunder, nor shall the Lead
Arrangers have or be deemed to have any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Lead Arrangers.


92




US-DOCS\99983253.20



--------------------------------------------------------------------------------






8.13    Cash Management Obligations; Secured Rate Contracts. Except as otherwise
expressly set forth herein or in any Guaranty or in any Collateral Document, no
Cash Management Bank or Secured Swap Provider that obtains the benefits of
Section 1.10(c), any Guaranty or any Collateral by virtue of the provisions
hereof or of any Guaranty or of any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article VIII to
the contrary, Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations or Obligations arising under Secured Rate Contracts unless Agent has
received written notice of such Obligations, together with such supporting
documentation as Agent may reasonably request, from the applicable Cash
Management Bank or Secured Swap Provider, as the case may be.

8.14    Reliance by Agent. Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the applicable L/C Issuer, Agent may presume that
such condition is satisfactory to such Lender or such L/C Issuer unless Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

8.15    ERISA Representation.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agent, each Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Credit Party, that at least one of the following is and
will be true:
(i)    such Lender is not using Plan Assets in connection with the Loans, the
Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


93




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between Agent, in its sole discretion, and such Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent,
each Lead Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Credit Party, that:
(i)     none of the Agent, each Lead Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),
(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),
(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),
(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)    no fee or other compensation is being paid directly to the Agent, each
Lead Arranger or any their respective Affiliates for investment advice (as
opposed to other


94




US-DOCS\99983253.20



--------------------------------------------------------------------------------





services) in connection with the Loans, the Letters of Credit, the Commitments
or this Agreement.
(c)    The Agent and each other Lead Arranger hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

ARTICLE IX

MISCELLANEOUS

9.1    Amendments and Waivers.
(a)    Subject to the provisions of Section 9.1(f) hereof, no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent with respect to any departure by any Credit Party therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent with the written consent of the Required Lenders; provided that for
the avoidance of doubt, any consent transmitted by Electronic Transmission shall
constitute written consent with respect hereto), and the Borrower, and
acknowledged by Agent, and then such waiver shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall, unless in writing and
signed by all the Lenders directly and adversely affected thereby (or by Agent
with the consent of all the Lenders directly and adversely affected thereby), in
addition to (except as set forth below) the Required Lenders (or by Agent with
the consent of the Required Lenders) and the Borrower, and acknowledged by
Agent, do any of the following:
(i)    increase or extend the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.2(a)) (it being understood that any
amendment to or waiver of any condition precedent set forth in Section 2.2, any
Default, any Event of Default, any mandatory prepayment of the Loans or any
mandatory reduction of the Commitments shall not constitute an increase,
extension or reinstatement of any Commitment of any Lender);
(ii)    postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest (other than default interest
pursuant to Section 1.3(c)), fees or other amounts (other than principal or
interest) due to the Lenders (or any of them) or L/C Issuer hereunder or under
any other Loan Document (for the avoidance of doubt, mandatory prepayments
pursuant to Section 1.8 (other than scheduled installments under Section 1.8(a))
may be postponed, delayed, reduced, waived or modified with the consent of
Required Lenders, and the waiver of any Default or Event of Default, and the
rescission of any prior acceleration, or any mandatory reduction of any
Commitments


95




US-DOCS\99983253.20



--------------------------------------------------------------------------------





shall not constitute a postponement, delay, reduction or waiver of any scheduled
installment of principal or any payment of interest, fees or other amounts);
(iii)    reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver or forgiveness of the default interest margin shall
only require the consent of Required Lenders) or the amount of interest payable
in cash specified herein on any Loan, or of any fees or other amounts payable
hereunder or under any other Loan Document, including L/C Reimbursement
Obligations (it being understood that the waiver of (or the amendment to the
terms of) any mandatory prepayment of the Loans (other than scheduled
installments under Section 1.8(a)) or mandatory reduction of any Commitments or
any Default or Event of Default shall not constitute such a reduction and it
further being understood that any change to the definition of “First Lien Net
Leverage Ratio”, “Total Net Leverage Ratio” or “Interest Coverage Ratio” or in
the component definitions thereof shall not constitute a reduction in the rate
of interest or fees);
(iv)    waive, amend or modify Section 1.10(c);
(v)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;
(vi)    amend this Section 9.1 (other than Section 9.1(c)) or, subject to the
terms of this Agreement, the percentage specified in the definition of Required
Lenders, or any provision expressly providing for consent or other action by all
Lenders or all directly affected Lenders;
(vii)    discharge all or substantially all of the Credit Parties from their
respective payment Obligations under the Loan Documents, or release all or
substantially all of the Collateral, except as otherwise may be provided in this
Agreement or the other Loan Documents; or
(viii)    except as expressly permitted in this Agreement, the assignment of any
of the Borrower’s obligations hereunder
it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v),
(vi),(vii) and (viii).
(b)    No amendment, waiver or consent shall, unless in writing and signed by
Agent, the Swingline Lender or the applicable L/C Issuers, as the case may be,
in addition to the Required Lenders or all Lenders directly affected thereby, as
the case may be (or by Agent with the consent of the Required Lenders or all the
Lenders directly affected thereby, as the case may be), affect the rights or
duties of Agent, the Swingline Lender or the applicable L/C Issuers, as
applicable, under this Agreement or any other Loan Document. No amendment,
modification or waiver of this Agreement or any Loan Document altering the
ratable treatment of Obligations arising under Secured Rate Contracts resulting
in such Obligations being junior in right of payment to principal on the Loans
or resulting in Obligations owing to any Secured Swap Provider or Cash
Management Bank becoming unsecured (other than releases of Liens permitted in
accordance with the terms hereof), in each case in a manner adverse to any
Secured Swap Provider or Cash Management Bank, shall be effective without the
written consent of such Secured Swap Provider or such Cash Management Bank, as
applicable. Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of, in the case of any


96




US-DOCS\99983253.20



--------------------------------------------------------------------------------





amendment, waiver or other modification referred in this Section 9.1, any Lender
that receives payment in full of the principal of and interest accrued on each
Loan made by, and all other amounts owing to, such Lender or accrued for the
account of such Lender under this Agreement and the other Loan Documents at the
time such amendment, waiver or other modification becomes effective and whose
Commitments terminate by the terms and upon the effectiveness of such amendment,
waiver or other modification.
(c)    No amendment or waiver shall, unless signed by Required Revolving Lenders
(or by Agent with the consent of Required Revolving Lenders) in addition to the
Required Lenders (or by Agent with the consent of the Required Lenders): (i)
amend or waive compliance with the conditions precedent to the obligations of
Lenders to make any Revolving Loan (or of any L/C Issuer to Issue any Letter of
Credit) in Section 2.2; or (ii) waive any Default or Event of Default for the
purpose of satisfying the conditions precedent to the obligations of Lenders to
make any Revolving Loan (or of any L/C Issuer to Issue any Letter of Credit) in
Section 2.2. No amendment shall: (x) amend or waive this Section 9.1(c) or the
definitions of the terms used in this Section 9.1(c) insofar as the definitions
affect the substance of this Section 9.1(c); (y) change the definition of the
term Required Revolving Lenders; or (z) change the percentage of Lenders which
shall be required for Revolving Lenders to take any action hereunder, in each
case, without the consent of all Revolving Lenders.
(d)    This Agreement may be amended with the written consent of Agent, the
Borrower and the Required Lenders to (i) add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the outstanding principal and accrued interest
and fees in respect thereof to share ratably in the benefits of this Agreement
and the other Loan Documents with the Term Loans and Revolving Loans and the
accrued interest and fees in respect thereof and (ii) include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.
(e)    Notwithstanding anything to the contrary contained in this Section 9.1,
(i) the Borrower may amend Section 5 of Schedule II to the Security Agreement
upon notice to Agent; (ii) Agent may amend Schedules 1.1(a) and 1.1(b) to
reflect Incremental Facilities and Sales entered into pursuant to Section 9.9;
(iii) Agent and the Borrower may amend or modify this Agreement and any other
Loan Document to (1) cure any ambiguity, omission, defect or inconsistency
therein if such amendment or modification is not objected to in writing by the
Required Lenders to the Agent within five Business Days following receipt of
notice thereof, (2) grant a new Lien for the benefit of the Secured Parties,
extend an existing Lien over additional Property for the benefit of the Secured
Parties or join additional Persons as Credit Parties and (3) add one or more
Incremental Facilities to this Agreement pursuant to Section 1.1(e) and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans and the
Revolving Loans and the accrued interest and fees in respect thereof and to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Revolving Lenders and Required Lenders, (iv) in
connection with an amendment in which any Class of Term Loans is refinanced with
a replacement Class of Term Loans bearing (or is modified in such a manner such
that the resulting Term Loans bear) a lower All-In Yield and other customary
amendments related thereto (a “Permitted Repricing Amendment”), only the consent
of each of the Lenders holding the Term Loans subject to such permitted
repricing transaction that will continue as a Lender in respect of the modified
Term Loans shall be required for such Permitted Repricing Amendment and (v) the
Required Revolving Lenders may amend, modify or waive any provision of Section
6.2 (and any defined terms used solely for purposes of Section 6.2) without the
consent of any other Lender (including, for the avoidance of doubt, the Required
Lenders).


97




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(f)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders holding Term Loans with a like maturity date or all
Revolving Lenders having Revolving Loan Commitments with a like commitment
termination date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of such respective Term Loans or amounts of
Revolving Loan Commitments) and on the same terms to each such Lender, the
Borrower is hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in any such Extension Offers
to extend the maturity date and/or commitment termination of each such Lender’s
Term Loans and/or Revolving Loan Commitments, and, subject to the terms hereof,
otherwise modify the terms of such Term Loans and/or Revolving Loan Commitments
pursuant to the terms of the relevant Extension Offer (including by increasing
the interest rate and/or fees payable in respect of such Term Loans and/or
Revolving Loan Commitments (and related outstandings) and/or modifying the
amortization schedule in respect of such Lender’s Term Loans) (each, an
“Extension”; and each group of Term Loans or Revolving Loan Commitments, as
applicable, in each case as so extended, as well as the original Term Loans and
the original Revolving Loan Commitments (in each case not so extended), being a
separate Class), so long as the following terms are satisfied:
(i)    no Event of Default shall have occurred and be continuing at the time the
applicable Extension Offer is delivered to the Lenders;
(ii)    except as to interest rates, fees and final commitment termination date
(which shall be determined by the Borrower and set forth in the relevant
Extension Offer, subject to acceptance by the Extended Revolving Lenders), the
Revolving Loan Commitment of any Revolving Lender that agrees to an Extension
with respect to such Revolving Loan Commitment (an “Extended Revolving Lender”)
extended pursuant to an Extension (an “Extended Revolving Loan Commitment”) and
the related outstandings shall be a Revolving Loan Commitment (or related
outstandings, as the case may be) with the same terms (or terms not less
favorable to existing Revolving Lenders) as the original Revolving Loan
Commitments (and related outstandings); provided that (1) the borrowing and
payments (except for (A) payments of interest and/or fees at different rates on
Extended Revolving Loan Commitments (and related outstandings), (B) repayments
required upon the commitment termination date of the non-extended Class of
Revolving Loan Commitments and (C) repayment made in connection with a permanent
repayment and termination of commitments) of Revolving Loans with respect to
Extended Revolving Loan Commitments after the applicable Extension date shall be
made on a pro rata basis with all other Revolving Loan Commitments, (2) subject
to Section 9.1(b), all Swing Loans and Letters of Credit shall be participated
on a pro rata basis by all Lenders with Revolving Loan Commitments (including
Extended Revolving Loan Commitments) in accordance with their percentage of the
Aggregate Revolving Loan Commitments, (3) the permanent repayment of Revolving
Loans with respect to, and termination of, Extended Revolving Loan Commitments
after the applicable Extension date shall be made on a pro rata basis with all
other Revolving Loan Commitments, except that the Borrower shall be permitted to
repay permanently and terminate commitments of any such Class on a better than
pro rata basis as compared to any other Class with a later commitment
termination date than such Class, (4) assignments and participations of Extended
Revolving Loan Commitments and related Revolving Loans shall be governed by the
same assignment and participation provisions applicable to the other Classes of
Revolving Loan Commitments and Revolving Loans and (5) at no time shall there be
Revolving Loan Commitments hereunder (including Extended Revolving Loan
Commitments and any original Revolving Loan Commitments) which have more than
two (2) different maturity dates;


98




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(iii)    except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v) and (vi), be
determined by the Borrower and set forth in the relevant Extension Offer,
subject to acceptance by the Extending Term Lenders), the Term Loans of any Term
Loan Lender that agrees to an Extension with respect to such Term Loans owed to
it (an “Extending Term Lender”) extended pursuant to any Extension (“Extended
Term Loans”) shall have the same terms as the Class of Term Loans subject to
such Extension Offer (except for covenants or other provisions contained therein
applicable only to periods after the then latest maturity date);
(iv)    the final maturity date of any Extended Term Loans shall be no earlier
than the latest maturity date of the Term Loans extended thereby and the
amortization schedule applicable to Loans pursuant to Section 1.8(a) for periods
prior to the original maturity date of the Term Loans shall not be increased and
at no time shall there be Term Loans hereunder (including Extended Term Loans
and any Initial Term Loan) which have more than five (5) different maturity
dates;
(v)    the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the Weighted Average Life to Maturity of the Term Loans extended
thereby;
(vi)    any Extended Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not greater than pro rata basis) with non-extended
Classes of Term Loans in any voluntary or mandatory prepayments hereunder, in
each case as specified in the respective Extension Offer; and
(vii)    if the aggregate principal amount of Term Loans (calculated on the
outstanding principal amount thereof) and/or Revolving Loan Commitments, as the
case may be, in respect of which Term Loan Lenders or Revolving Lenders, as
applicable, shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Term Loans or Revolving Loan Commitments,
as the case may be, offered to be extended by the Borrower pursuant to such
Extension Offer, then the Term Loans and/or Revolving Loans of such Term Lenders
or Revolving Lenders, as applicable, shall be extended ratably up to such
maximum amount based on the respective principal or commitment amounts with
respect to which such Term Loan Lenders and/or Revolving Lenders, as the case
may be, have accepted such Extension Offer.
With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 1.7 or 1.8 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that the Borrower may at its election specify as a condition
to consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s sole discretion and
may be waived by the Borrower) of Term Loans or Revolving Loan Commitments (as
applicable) of any or all applicable Classes be tendered. Agent and the Lenders
hereby consent to the transactions contemplated by this Section (including, for
the avoidance of doubt, payment of any interest, fees or premium in respect of
any Extended Term Loans and/or Extended Revolving Loan Commitments on such terms
as may be set forth in the relevant Extension Offer and consistent with this
Section) and hereby waive the


99




US-DOCS\99983253.20



--------------------------------------------------------------------------------





requirements of any provision of this Agreement or any other Loan Document that
may otherwise prohibit or conflict with any such Extension or any other
transaction contemplated by this Section.
No consent of any Lender shall be required to effectuate any Extension, other
than (A) the consent of Agent and each Lender agreeing to such Extension with
respect to one or more of its Term Loans and/or Revolving Loan Commitments (or a
portion thereof) and (B) with respect to any Extension of the Revolving Loan
Commitments, the consent of each L/C Issuer and the Swingline Lender, which
consent shall not be unreasonably withheld or delayed. All Extended Term Loans,
Extended Revolving Loan Commitments and all obligations in respect thereof shall
be Obligations under this Agreement and the other Loan Documents and secured by
the Collateral on a pari passu basis with all other applicable Obligations. The
Lenders hereby irrevocably authorize Agent to enter into amendments to this
Agreement and the other Loan Documents with the Borrower (on behalf of all
Credit Parties) as may be necessary in order to establish new Classes or
sub-Classes in respect of Revolving Loan Commitments or Term Loans so extended
and such technical amendments as may be necessary in the reasonable opinion of
Agent and the Borrower in connection with the establishment of such new Classes
or sub-Classes, in each case on terms consistent with this Section. In addition,
if so provided in such amendment and with the consent of each L/C Issuer,
participations in Letters of Credit and Swing Loans expiring on or after the
applicable commitment termination date shall be re-allocated from Lenders
holding non-extended Revolving Loan Commitments to Lenders holding Extended
Revolving Loan Commitments in accordance with the terms of such amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Revolving Loan Commitments, be deemed to be
participation interests in respect of such Revolving Loan Commitments and the
terms of such participation interests shall be adjusted accordingly. Agent shall
promptly notify each Lender of the effectiveness of each such amendment.
In connection with any Extension, the Borrower shall provide Agent at least five
(5) Business Days (or such shorter period as may be agreed by Agent) prior
written notice thereof, and shall agree to such procedures (including regarding
timing, rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, Agent, in each case acting reasonably
to accomplish the purposes of this Section 9.1(f).
This Section 9.1(f) shall supersede any provisions of this Section 9.1 or
Section 9.11 to the contrary.
(g)    Notwithstanding anything to the contrary contained in this Section 9.1 or
any other Loan Document, no Lender consent is required for Agent to enter into
or to effect any amendment, modification or supplement to the Subordination
Agreement, to any intercreditor or subordination agreement or arrangement
permitted under this Agreement or in any document pertaining to any Indebtedness
permitted hereby, including any Incremental Facility or Incremental Equivalent
Indebtedness.

9.2    Notices.
(a)    Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly permitted to be given by telephone (and except as provided
in Section 9.3 below) and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to


100




US-DOCS\99983253.20



--------------------------------------------------------------------------------





the applicable telephone number, as follows: (i) if the Borrower, each other
Credit Party, Agent, any L/C Issuer or the Swingline Lender, to addressed to the
address, facsimile number, electronic mail address or telephone number specified
for such person on Schedule 9.2 and (ii) if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
administrative questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its administrative questionnaire
then in effect for the delivery of notices that may contain MNPI relating to the
Borrower). Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in Section 9.3 below shall be effective as provided in such Section
9.3.
(b)    Effectiveness.
(i)    All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (i) if
delivered by hand, upon personal delivery, (ii) if delivered by overnight
courier service, one (1) Business Day after delivery to such courier service,
(iii) if delivered by mail, three (3) Business Days after deposit in the mail,
(iv) if delivered by facsimile (other than to post to an E-System pursuant to
clause (a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of
proper transmission, and (v) if delivered by posting to any E-System, on the
later of the Business Day of such posting and the Business Day access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System; provided, however, that no
communications to Agent pursuant to Article I shall be effective until received
by Agent.
(ii)    The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete in all material respects except as expressly noted in such
communication or E-System.
(c)    Each Lender shall notify Agent in writing of any changes in the address
to which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.
(d)    Any notice, certificate or other communication required or expressly
authorized to be made by this Agreement by the Borrower may be executed and
delivered by an officer of the Borrower.

9.3    Electronic Transmissions.
(a)    Authorization. Notices and other communications to the Lenders and the
L/C Issuers hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by Agent, provided that the foregoing shall not apply to
notices to any Lender or any L/C Issuer pursuant to Article I if such Lender or
the applicable L/C Issuers, as applicable, has notified Agent that it is
incapable of receiving notices under such Article by electronic communication.
Agent, the Swingline Lender, each L/C Issuer or the Borrower may each, in its


101




US-DOCS\99983253.20



--------------------------------------------------------------------------------





discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(b)    [Reserved].
(c)    Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.
(d)    LIMITATION OF LIABILITY. ALL E-SYSTEMS, PLATFORMS AND ELECTRONIC
TRANSMISSIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY L/C
ISSUER, ANY SWINGLINE LENDER, ANY LENDER OR ANY OF THEIR RELATED PERSONS
WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE BORROWER MATERIALS OR
ADEQUACY OF ANY E-SYSTEMS, PLATFORMS OR ELECTRONIC TRANSMISSION AND EXPRESSLY
DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS THEREIN. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT, ANY L/C ISSUER,
ANY SWINGLINE LENDER, ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION
WITH BORROWER MATERIALS, ANY E‑SYSTEMS, PLATFORMS OR ELECTRONIC COMMUNICATION.
In no event shall the Agent or any of its Related Persons have any liability to
the Borrower, any other Credit Party, any Lender, any L/C Issuer or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s, any Credit
Party’s or the Agent’s transmission of Borrower Materials or notices through
E-System, any other electronic messaging service, or through the Internet. Each
of the Borrower, each other Credit Party executing this Agreement and each
Secured Party agrees that Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.
(e)    Change of Address, Etc. Each of the Borrower, Agent, each L/C Issuer and
the Swingline Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, Agent,
each L/C Issuer and the Swingline Lender. In addition, each Lender agrees to
notify Agent from time to time to ensure that Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.


102




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(f)    Reliance by Agent, L/C Issuer and Lenders. Agent, each L/C Issuers,
Swingline Lenders and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Notices of Borrowing, L/C Requests and
requests for Swing Loan) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Credit Parties shall indemnify Agent, each L/C Issuer,
each Swingline Lender, each Lender and their respective Related Persons from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower. All
telephonic notices to and other telephonic communications with Agent may be
recorded by Agent, and each of the parties hereto hereby consents to such
recording.

9.4    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5    Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the Borrower
agrees to pay or reimburse upon demand (a) Agent for all reasonable and
documented out-of-pocket costs and expenses incurred by it or any of its Related
Persons, in connection with the investigation, development, preparation,
negotiation, syndication, execution, interpretation or administration of, any
modification or waiver of any term of or termination of, any Loan Document, any
commitment or proposal letter therefor, any other document prepared in
connection therewith or the consummation and administration of any transaction
contemplated herein or therein (including any prepayment under Section 1.7 or
Section 1.8) (whether or not the transactions contemplated hereby or thereby
shall be consummated), in each case including Attorney Costs of Agent, the cost
of reasonably requested environmental audits, Collateral audits and appraisals,
background checks and similar expenses, subject to the express limits set forth
in Section 4.9; provided that Agent’s counsel fees and expenses shall be limited
to reasonable and documented out-of-pocket attorneys’ fees of one firm of
counsel and, if necessary, additional counsel required to accommodate conflicts
of interest and a single local counsel in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions and, to
the extent required by the subject matter, one specialist counsel for each
specialized area of law in each appropriate jurisdiction), (b) each L/C Issuer
for all reasonable and documented out-of-pocket expenses incurred by such L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (c) Agent for all
reasonable and documented out-of-pocket costs and expenses incurred by it or any
of its Related Persons in connection with internal audit reviews, field
examinations and Collateral examinations (which shall be reimbursed, in addition
to the reasonable and documented out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by Agent for its
examiners), subject to the express limits set forth in Section 4.9, (d) each of
Agent, each L/C Issuer, each Swingline Lender, each other Lender and their
respective Related Persons for all reasonable and documented out-of-pocket costs
and expenses incurred in connection with (i) any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out”, (ii)
the enforcement or preservation of any right or remedy under any Loan Document,
any Obligation, with respect to the Collateral or any other related right or
remedy or (iii) the commencement, defense, conduct of, intervention in, or the
taking of any other action (including preparation for and/or response to any
subpoena


103




US-DOCS\99983253.20



--------------------------------------------------------------------------------





or request for document production relating thereto) with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Credit Party, any Subsidiary of any Credit Party, Loan Document, Obligation or
transaction contemplated hereby or thereby, including Attorney Costs and (e)
fees and disbursements of Attorney Costs of one law firm on behalf of all
Lenders (other than Agent, and, if necessary, additional counsel required to
accommodate conflicts of interest and a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions and, to the extent required by the subject matter, one specialist
counsel for each specialized area of law in each appropriate jurisdiction))
incurred in connection with any of the matters referred to in clause (c) above.

9.6    Indemnity.
(a)    Each Credit Party agrees, upon demand, to indemnify, hold harmless and
defend Agent, each L/C Issuer, each Swingline Lender, each other Lender and each
of their respective Related Persons (each such Person being an “Indemnitee”)
from and against all Liabilities (including brokerage commissions, fees and
other compensation; provided that counsel fees and expenses shall be limited to
reasonable and documented out-of-pocket attorneys’ fees of one firm of counsel
for all such Indemnitees, taken as a whole, and, if necessary, additional
counsel required to accommodate conflicts of interest and a single local counsel
in each appropriate jurisdiction (which may include a single special counsel
acting in multiple jurisdictions and, to the extent required by the subject
matter, one specialist counsel for each specialized area of law in each
appropriate jurisdiction)) that may be imposed on, incurred by or asserted
against any such Indemnitee (whether brought by a Credit Party, an Affiliate of
a Credit Party or any other Person) in any matter relating to or arising out of,
in connection with or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Agent (and any sub-agent
thereof) and its Related Persons only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 10.1) (ii) any Loan, any other Obligation (or the repayment thereof),
any Letter of Credit, the use or intended use of the proceeds of any Loan or the
use of any Letter of Credit (including any refusal by any L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or any securities filing of, or with respect to, any Credit Party,
(iii) any commitment letter, proposal letter or term sheet with any Person or
any Contractual Obligation, arrangement or understanding with any broker, finder
or consultant, in each case entered into by or on behalf of any Credit Party or
any Affiliate of any of them in connection with any of the foregoing and any
Contractual Obligation entered into in connection with any E-Systems or other
Electronic Transmissions, (iv) any actual or prospective investigation, claim,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of securities or creditors (and
including attorneys’ fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or otherwise
or (v) any other act, event or transaction related, contemplated in or attendant
to any of the foregoing (collectively, the “Indemnified Matters”); provided,
however, that no Credit Party shall have any liability under this Section 9.6 to
any Indemnitee with respect to any Indemnified Matter, and no Indemnitee shall
have any liability with respect to any Indemnified Matter other than (to the
extent otherwise liable), to the extent such liability has resulted primarily
from (x) the gross negligence, bad faith or willful misconduct of such
Indemnitee or any of its Related Persons (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (y) a material breach of
the Loan Documents by such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision) or (z) disputes solely
between and among such Indemnitees to the extent such disputes do not arise from
any act or omission of the Sponsor, the Borrower or any of their


104




US-DOCS\99983253.20



--------------------------------------------------------------------------------





respective Subsidiaries or Related Persons (other than with respect to a claim
against an Indemnitee acting in its capacity as an Agent or Lead Arranger under
the Loan Documents). Furthermore, each of the Borrower and each other Credit
Party executing this Agreement waives and agrees not to assert against any
Indemnitee, and shall cause each other Credit Party to waive and not assert
against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person. This Section 9.6(a) shall not apply with respect to Taxes other than any
Taxes that represent Liabilities arising from any non-Tax claim.
(b)    Without limiting the foregoing, “Indemnified Matters” includes, with
respect to any Indemnitee, all Environmental Liabilities that may be imposed on,
incurred by or asserted against such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of, any Property owned, leased
or operated by any Credit Party or any Subsidiary of any Credit Party or any
actual, alleged or prospective damage to such Property or harm or injury alleged
to have resulted from, or actual or alleged presence or Release of Hazardous
Materials on, upon, into or emanating from such Property or any Property on or
affecting any Real Estate owned, leased or operated by any Credit Party or any
Subsidiary of any Credit Party, and, whether or not, with respect to any such
Environmental Liabilities, any Indemnitee is a mortgagee pursuant to any
leasehold mortgage, a mortgagee in possession, the successor-in-interest to any
Credit Party or any Subsidiary of any Credit Party or the owner, lessee or
operator of any Property of any Related Person through any foreclosure action,
in each case except to the extent such Environmental Liabilities have resulted
from (x) the gross negligence, bad faith or willful misconduct of an Indemnitee
(as determined by a court of competent jurisdiction in a final and
non-appealable decision), (y) a material breach of the Loan Documents by an
Indemnitee (as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (z) disputes solely between and among such
Indemnitees to the extent such disputes do not arise from any act or omission of
the Sponsor, the Borrower or any of their respective Subsidiaries or Related
Persons (other than with respect to a claim against an Indemnitee acting in its
capacity as an Agent or Lead Arranger under the Loan Documents).
(c)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under subsection (a) or (b) of this Section to be paid by it
to the Agent (or any sub-agent thereof), any L/C Issuer, the Swingline Lender or
any Related Person of any of the foregoing, each Lender severally agrees to pay
to the Agent (or any such sub-agent), such L/C Issuer, the Swingline Lender or
such Related Person, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of all Commitments, Term Loans,
Revolving Loans, Letter of Credit Obligations and Swing Loans at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ pro rata share of all Commitments, Term Loans, Revolving Loans,
Letter of Credit Obligations and Swing Loans (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent (or any such sub-agent), any L/C Issuer or the Swingline
Lender in its capacity as such, or against any Related Person of any of the
foregoing acting for the Agent (or any such sub-agent), any L/C Issuer or the
Swingline Lender in connection with such capacity.
(d)    In no event shall any Indemnitee be liable for any damages arising from
the use by others of any information or other materials distributed to such
party by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, in each case,
except to the extent any such direct, actual damages have resulted from the
gross negligence, bad faith or willful


105




US-DOCS\99983253.20



--------------------------------------------------------------------------------





misconduct of such Indemnitee (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

9.7    Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from the Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

9.8    Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.

9.9    Binding Effect; Assignments and Participations.
(a)    Binding Effect. This Agreement shall become effective when it shall have
been executed by the Borrower, the other Credit Parties signatory hereto and
Agent and when Agent shall have been notified in a manner reasonably
satisfactory to it by each Lender that such Lender has executed it. Thereafter,
it shall be binding upon and inure to the benefit of, but only to the benefit of
the Borrower, the other Credit Parties hereto (in each case except for
Article VIII), Agent, each Lender and each L/C Issuer receiving the benefits of
the Loan Documents and, to the extent provided in Section 8.11, each other
Secured Party and, in each case, their respective successors and permitted
assigns. None of the Borrower or any other Credit Party shall have the right to
assign any rights or obligations hereunder or any interest herein without the
express written consent of Agent, each L/C Issuer, the Swingline Lender and each
Lender.
(b)    Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to:
(i)    any existing Lender (other than a Non-Funding Lender, Impacted Lender or
Affiliated Lender);
(ii)    any Affiliate or Approved Fund of any existing Lender (other than a
Non-Funding Lender, Impacted Lender or Affiliated Lender);
(iii)    subject to compliance in all respects with Section 9.9(g), an
Affiliated Lender, or Section 9.9(h), a Debt Fund Affiliate; or
(iv)    any other Person (other than a natural Person or, except as permitted in
clause (iii) above or Section 1.7(d), a Credit Party or an Affiliate of a Credit
Party) acceptable (which acceptance shall not be unreasonably withheld or
delayed) to Agent and, as long as no Event of Default under Section 7.1(a),
7.1(f) or 7.1(g) has occurred and is continuing or otherwise in connection with
the primary syndication of the Term Loans, the Borrower, and, in the case of any
Sale of a Revolving Loan, Letter of Credit or Revolving Loan Commitment, each
L/C Issuer that is a Lender and the Swingline Lender (which acceptances of such
L/C


106




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Issuer, the Swingline Lender and the Borrower shall not be unreasonably withheld
or delayed, but any event shall be deemed to have been given unless an objection
is delivered to Agent within ten (10) Business Days after notice of a proposed
Sale is delivered to the L/C Issuers, the Swingline Lender and the Borrower, as
applicable); provided, however, that:
(A)    such Sales do not have to be ratable between the Revolving Loan and Term
Loans but must be ratable among the obligations owing to and owed by such Lender
with respect to the Revolving Loans or a Term Loan;
(B)    for each Loan, the aggregate outstanding principal amount (determined as
of the effective date of the applicable Assignment) of the Revolving Loans,
Revolving Loan Commitments and Letter of Credit Obligations subject to any such
Sale shall be in a minimum amount of $2,500,000, and in the case of Term Loans
and Term Loan Commitments, shall be in a minimum amount of $1,000,000, unless in
each case such Sale is made to an existing Lender or an Affiliate or Approved
Fund of any existing Lender, is of the assignor’s (together with its Affiliates
and Approved Funds) entire interest in such facility or is made with the prior
consent of the Borrower (to the extent the Borrower’s consent is otherwise
required) and Agent;
(C)    interest accrued, other than any interest that is payable-in-kind, prior
to and through the date of any such Sale may not be assigned;
(D)    such Sales by Lenders who are Non-Funding Lenders due to clause (a) of
the definition of Non-Funding Lender shall be subject to Agent’s prior written
consent in all instances, unless in connection with such sale, such Non-Funding
Lender cures, or causes the cure of, its Non-Funding Lender status as
contemplated in Section 1.11(e);
(E)    in no event shall an assignment be made to any Disqualified Person unless
the Borrower’s consent (which may be withheld in its sole discretion) has been
obtained (in which case such entity will not be considered a Disqualified Person
for the purpose of such assignment). Agent and each assignor of a Loan hereunder
shall be entitled to rely conclusively on a representation of the assignee
Lender in the relevant Assignment that such assignee is not a Disqualified
Person, provided that such reliance by such assignor is in good faith and
reasonable under the circumstances existing at the time of sale. Notwithstanding
anything to the contrary herein, the Borrower and each Lender acknowledges and
agrees that the Agent, in its capacity as such, shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Persons,
including whether any Lender or potential Lender is a Disqualified Person.
Without limiting the generality of the foregoing, the Agent, in its capacity as
such, shall not ‎(x) be obligated to ascertain, monitor or inquire as to whether
any Lender or participant or prospective Lender or participant is a Disqualified
Person or (y) have any liability with respect to or arising out of any
assignment or participation of Loans or Commitments, or disclosure of
confidential information, to any ‎Disqualified Person (regardless of whether the
consent of the Agent is required thereto), and none of the Borrower, any Lender
or their respective Affiliates will bring any claim to such effect. Subject to
Section


107




US-DOCS\99983253.20



--------------------------------------------------------------------------------





9.10 below, Agent may post the list of Disqualified Persons and any updates
thereto from time to time (collectively, the “DQ List”) on Syndtrak® or any
other E-System used by the Agent from time to time; and
(F)    no Sale may be made to a holder of Subordinated Indebtedness.
Agent’s refusal to accept a Sale to a Credit Party, a Subsidiary of a Credit
Party or a Person that would be a Non-Funding Lender or an Impacted Lender, or
the imposition of conditions or limitations (including limitations on voting)
upon Sales to such Persons, shall not be deemed to be unreasonable. Except as
set forth in Section 9.9(j) below, any purported assignment or transfer by a
Lender of its rights or obligations under this Agreement and the other Loan
Documents that does not comply with the terms hereof shall be treated for
purposes of this Agreement as a sale by such Lender of a participation of such
rights and obligations in accordance with Section 9.9(f).
(c)    Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to Agent an Assignment via an electronic settlement system designated by
Agent (or, if previously agreed with Agent, via a manual execution and delivery
of the Assignment) evidencing such Sale, together with any existing Note subject
to such Sale (or any affidavit of loss therefor acceptable to Agent), any Tax
forms required to be delivered pursuant to Section 10.1 and payment of an
assignment fee in the amount of $3,500 to Agent, unless waived or reduced by
Agent. Upon receipt of all the foregoing, and conditioned upon such receipt and,
if such Assignment is made in accordance with clause (iv) of Section 9.9(b),
upon Agent (and, if applicable, the Borrower, L/C Issuer and Swingline Lender)
consenting to such Assignment, from and after the effective date specified in
such Assignment, Agent shall record or cause to be recorded in the Register the
information contained in such Assignment.
(d)    Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to Section 1.4(b), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).
(e)    Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board) or any central bank having jurisdiction over such Lender,
without notice to Agent or (B) any holder of, or trustee for the benefit of the
holders of, such Lender’s Indebtedness or equity securities, by notice to Agent;
provided, however, that no such holder or trustee, whether because of such grant
or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (b) above), shall be entitled to
any rights of such Lender hereunder and no such Lender shall be relieved of any
of its obligations hereunder.


108




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(f)    Participants and SPVs. In addition to the other rights provided in this
Section 9.9, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrower, sell participations to one or more Persons
other than a Credit Party or an Affiliate of a Credit Party in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Term Loans, Revolving Loans,
Swing Loans and Letters of Credit); provided, however, that, whether as a result
of any term of any Loan Document or of such grant or participation, (i) no such
SPV or participant shall have a commitment, or be deemed to have made an offer
to commit, to make Loans hereunder, and, except as provided in the applicable
option agreement, none shall be liable for any obligation of such Lender
hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Article X, but, with respect to Section 10.1, only
to the extent such participant or SPV delivers the Tax forms such Lender is
required to collect pursuant to Section 10.1(g) and then only to the extent of
any amount to which such Lender would be entitled in the absence of any such
grant or participation, except to the extent such entitlement to receive a
greater payment results from a Change in Law (as defined in Section 10.3(a))
that occurs after the Participant acquired the applicable participation (and in
consideration of the foregoing, each such Participant and SPV shall be deemed to
have acknowledged and agreed to be bound by the provisions of Section 9.22) and
(B) each such SPV may receive other payments that would otherwise be made to
such Lender with respect to Loans funded by such SPV to the extent provided in
the applicable option agreement and set forth in a notice provided to Agent by
such SPV and such Lender, provided, however, that in no case (including pursuant
to clause (A) or (B) above) shall an SPV or participant have the right to
enforce any of the terms of any Loan Document, and (iii) the consent of such SPV
or participant shall not be required (either directly, as a restraint on such
Lender’s ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any Loan Document or to exercise or refrain from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce or direct enforcement of the
Obligations), except for those described in clauses (ii) and (iii) of Section
9.1(a) with respect to amounts, or dates fixed for payment of amounts, to which
such participant or SPV would otherwise be entitled and, in the case of
participants, except for those described in clause (vii) of Section 9.1(a). No
party hereto shall institute (and the Borrower shall cause each other Credit
Party not to institute) against any SPV grantee of an option pursuant to this
clause (f) any bankruptcy, reorganization, insolvency, liquidation or similar
proceeding, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper of such SPV; provided, however, that
each Lender having designated an SPV as such agrees to indemnify each Indemnitee
against any Liability that may be incurred by, or asserted against, such
Indemnitee as a result of failing to institute such proceeding (including a
failure to be reimbursed by such SPV for any such Liability). The agreement in
the preceding sentence shall survive the termination of the Commitments and the
payment in full of the Obligations. For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 9.6(c) without regard to
the existence of any participation. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person other than Agent except to the extent that such
disclosure is necessary to establish


109




US-DOCS\99983253.20



--------------------------------------------------------------------------------





that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and Section 1.163-5(b) of the Proposed Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Agent shall have no responsibility for maintaining a Participant
Register.
(g)    Affiliated Lenders.
(i)    In addition to the other rights provided in this Section 9.9, each Lender
may assign all or a portion of any one or more of its Term Loans to any Person
who, after giving effect to such assignment or participation, would be an
Affiliated Lender (without the consent of any Person but subject to
acknowledgment by Agent (which acknowledgment shall be provided promptly after
request therefor)); provided that:  
(A)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Class or Classes of Term Loans shall execute and deliver to Agent an assignment
agreement substantially in the form of Exhibit 9.9(g)(i)(A) hereto (an
“Affiliated Lender Assignment and Assumption”), which among other things shall
provide that it shall vote the claims in respect of such Term Loans held by such
Affiliated Lender in an Insolvency Proceeding as provided in clause (iv) of this
Section 9.9(g);
(B)    for the avoidance of doubt, Lenders shall not be permitted to assign any
Revolving Loan Commitments, Extended Revolving Loan Commitments or Revolving
Loans (or grant any participation therein) to an Affiliated Lender and any
purported assignment of or participation in any Revolving Loan Commitments,
Extended Revolving Loan Commitments or Revolving Loans to an Affiliated Lender
shall be null and void; and
(C)    at the time of such assignment (or any participation under Section
9.9(f)) and after giving effect to such assignment (or participation), the
aggregate principal amount of all Term Loans held by all Affiliated Lenders
shall not exceed twenty percent (20%) of all Term Loans outstanding under this
Agreement, (collectively, the “Affiliated Lender Cap”). In the event that any
percentage or limit under clause (1) or (2) of this Section 9.9(g)(i)(C) shall
be exceeded, whether at the time of any assignment or participation or at any
time thereafter, the Borrower shall, within ten (10) Business Days, cause the
Affiliated Lenders to terminate their participations in the Term Loans and/or
cause such Affiliated Lenders to contribute such Term Loans to the common equity
of the Borrower, in each case to the extent necessary to cause any such limit or
limits to not be exceeded.
(ii)    Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender shall have any right to (A) attend (including by telephone)
any meeting or discussions (or portion thereof) among Agent or any Lender to
which representatives of the Credit Parties are not invited or (B) receive any
information or material prepared by Agent or any Lender or any communication by
or among Agent and/or one or more Lenders (including their respective auditors,
advisors and attorneys), except to the extent such information or


110




US-DOCS\99983253.20



--------------------------------------------------------------------------------





materials have been made available to any Credit Party or any representative of
any Credit Party.
(iii)    Notwithstanding anything in Section 9.1 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders, all affected Lenders or all Lenders have (A) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Credit
Party therefrom, (B) otherwise acted on any matter related to any Loan Document
or (C) directed or required Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document, an
Affiliated Lender shall be deemed to have voted its interest as a Lender without
discretion in the same proportion as the allocation of voting with respect to
such matter by Lenders who are not Affiliated Lenders; provided that, without
the consent of an Affiliated Lender, no such amendment, modification, waiver
consent or other action shall (1) increase any Commitment of such Affiliated
Lender, (2) extend the due date for any scheduled installment of principal
(including at maturity) of any Term Loan held by such Affiliated Lender, (3)
extend the due date for interest under the Loan Documents owed to such
Affiliated Lender, (4) reduce any amount owing to such Affiliated Lender under
any Loan Document or (5) result in a disproportionate and adverse effect on such
Affiliated Lender, in relation to the Term Loans of all non-Affiliated Lenders,
in each case except as provided in clause (iv) of this Section 9.9(g).
(iv)    Each Affiliated Lender, solely in its capacity as a holder of any Class
of Term Loans, hereby agrees, and each Affiliated Lender Assignment and
Assumption shall provide a confirmation that, if any Credit Party shall be
subject to any Insolvency Proceeding, (A) such Affiliated Lender (in its
capacity as such) shall not take any step or action in such Insolvency
Proceeding to object to, impede, or delay the exercise of any right or the
taking of any action by Agent (or the taking of any action by a third party that
is supported by Agent) in relation to such Affiliated Lender’s claim with
respect to its Loans (including, without limitation, (x) objecting to any debtor
in possession financing, use of cash collateral, grant of adequate protection,
sale or disposition, compromise, or plan of reorganization, (y) voting in
opposition to a plan of reorganization of such Credit Party that is approved by
the Lenders (exclusive of all Affiliated Lenders) holding a majority of the
outstanding principal amount of the Loans (exclusive of loans held by Affiliated
Lenders) or (z) voting in favor of any plan of reorganization of such Credit
Party that has not been approved by Lenders (exclusive of all Affiliated
Lenders) holding a majority of the outstanding principal amount of the Loans
(exclusive of loans held by Affiliated Lenders)) so long as such Affiliated
Lender is treated in connection with such exercise or action on the same or
better terms as the other Term Loan Lenders, (B) with respect to any matter
requiring the vote of holders of any such Term Loans during the pendency of any
such Insolvency Proceeding (including voting on any plan of reorganization
pursuant to 11 U.S.C. §1126), such Term Loans held by such Affiliated Lender
(and any claim with respect thereto) shall be deemed assigned for all purposes
to Agent, which shall cast such vote in accordance with clause (iii) above of
this Section 9.9(g) (without regard to clauses (2), (3), (4) and (5) of the
proviso to such clause (iii)), and (C) such Affiliated Lender (in its capacity
as such) shall otherwise give or refrain from giving any consent in any such
Insolvency Proceeding at the direction of the Required Lenders. In furtherance
of the foregoing, and to the extent not otherwise assigned or deemed assigned to
Agent, each Affiliated Lender agrees that it shall vote the portion of the Term
Loan held by it (and any claim with respect thereto) with respect to any matter


111




US-DOCS\99983253.20



--------------------------------------------------------------------------------





requiring the vote of holders of any such Term Loans during the pendency of any
such Insolvency Proceeding (including voting on any plan of reorganization
pursuant to 11 U.S.C. §1126) in accordance with clause (iii) above (without
regard to clauses (2), (3), (4) and (5) of the proviso to such clause (iii)).
For the avoidance of doubt, the Lenders and each Affiliated Lender agree and
acknowledge that the provisions set forth in this clause (iv), and the related
provisions set forth in each Affiliated Lender Assignment and Assumption,
constitute a “subordination agreement” as such term is contemplated by, and
utilized in, Section 510(a) of the Bankruptcy Code, and, as such, would be
enforceable for all purposes in any case where a Credit Party has filed for
protection under the Bankruptcy Code.
(v)    In connection with any assignment to an Affiliated Lender pursuant to
this clause (g), the assigning Lender and the Affiliated Lender purchasing such
Lender’s Term Loans shall render customary “big boy” letters to each other (and,
in connection with any assignments pursuant to Section 1.7(d), the applicable
auction agent) regarding information that is not known to such assigning Lender
that may be material to the decision by such assigning Lender to enter into such
assignment to such Lender (it being agreed and understood that under no
circumstances shall any Affiliated Lender or any Affiliate thereof be required
to make any representation that it is not in possession of MNPI with respect to
the Borrower, its Subsidiaries or their respective securities).
(h)    Debt Fund Affiliates. In addition to the other rights provided in this
Section 9.9, each Lender may assign all or a portion of any one or more of its
Term Loans to any Person who, after giving effect to such assignment, would be a
Debt Fund Affiliate (without the consent of any Person but subject to
acknowledgment by Agent (which acknowledgment shall be provided promptly after
request therefor)); provided that:
(i)    for the avoidance of doubt, Lenders shall not be permitted to assign any
Revolving Loan Commitments, Extended Revolving Loan Commitments or Revolving
Loans to a Debt Fund Affiliate and any purported assignment of any Revolving
Loan Commitments, Extended Revolving Loan Commitments or Revolving Loans to a
Debt Fund Affiliate shall be null and void; and
(ii)    notwithstanding anything in Section 9.1 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (A) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Credit Party therefrom, (B) otherwise acted on
any matter related to any Loan Document or (C) directed or required Agent or any
Lender to undertake any action (or refrain from taking any action) with respect
to or under any Loan Document, all Term Loans held by Debt Fund Affiliates,
Affiliated Lenders, in the aggregate, may not account for more than 49.9% of the
amounts (including the amounts of Term Loans, Revolving Loan Commitments and
Revolving Loans) included in determining whether applicable Lenders have
consented to any action pursuant to Section 9.1.
(i)    Waiver. No Affiliated Lender and no Debt Fund Affiliate shall (i) be
entitled, in its capacity as a Lender hereunder, to bring actions against Agent,
in its role as such, other than, subject to the terms of Article VIII, for
material breach of contractual obligations under the Loan Documents, (ii)
receive advice of counsel or other advisors to Agent or any other Lenders or
(iii) challenge the attorney client privilege of Agent or any Lender and their
respective counsel.


112




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(j)    Assignments without consent.
(i)    If any assignment or participation under this Section 9.9 is made to any
Disqualified Person without the Borrower’s prior written consent in violation of
clause (b)(iv) above, then the Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Person and the Agent, (A) terminate
any Commitment of such Disqualified Person and repay all obligations of the
Borrower owing to such Disqualified Person, (B) in the case of any outstanding
Term Loans, held by such Disqualified Person, prepay such Term Loans by paying
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Person paid to acquire such Term Loans, in each case plus accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents and/or (C) require such Disqualified Person to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.9), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to one or more
Eligible Assignees; provided that (I) in the case of clause (B), the applicable
Disqualified Person has received payment of an amount equal to the lesser of (1)
the principal amount thereof and (2) the amount that such Disqualified Person
paid for the applicable Loans and participations in Letters of Credit and Swing
Loans, plus accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the Borrower, and in no event shall Borrower use the
proceeds from any Loans hereunder for such purposes, (II) in the case of clauses
(A) and (B), the Borrower shall not be liable to the relevant Disqualified
Person under Section 10.4 if any LIBOR Rate Loan owing to such Disqualified
Person is repaid or purchased other than on the last day of the Interest Period
relating thereto, (III) in the case of clause (C), the relevant assignment shall
otherwise comply with this Section 9.9 (except that any Term Loan acquired by
any Affiliated Lender pursuant to this paragraph will not be included in
calculating compliance with the Affiliated Lender Cap for a period of 90 days
following such transfer; provided that, to the extent the aggregate principal
amount of Term Loans held by Affiliated Lenders exceeds the Affiliated Lender
Cap on the 91st day following such transfer, then such excess amount shall
either be (x) contributed to the Borrower or any of its Subsidiaries and retired
and cancelled immediately upon such contribution or (y) automatically
cancelled), and (IV) in no event shall such Disqualified Person be entitled to
receive amounts set forth in Section 1.3(c). Further, the Borrower may, upon
notice to the Agent, require that such Disqualified Person (A) will not receive
information or reporting provided to the Lenders by any Credit Party, the Agent
or any Lender and will not be permitted to attend or participate in conference
calls or meetings attended solely by the Lenders and the Agent, and (B) (x) for
purposes of determining whether the Required Lenders or the majority Lenders
under any Class have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Credit Party therefrom, (ii)
otherwise acted on any matter related to any Loan Document, or (iii) directed or
required the Agent or any Lender to undertake any action (or refrain from taking
any action) with respect to or under any Loan Document, shall not have any right
to consent (or not consent), otherwise act or direct or require the Agent or any
Lender to take (or refrain from taking) any such action, and each Disqualified
Person will be deemed to have consented in the same proportion as the Lenders
that are not Disqualified Persons consented to such matter, and (y) hereby
agrees that if a proceeding under any Debtor Relief Law shall be commenced by or
against the Borrower or any other Credit Party, such Disqualified Person hereby
agrees (1) not to vote on plan of reorganization or plan of liquidation pursuant
to any Debtor Relief Laws (“Plan of Reorganization”), (2) if such Disqualified
Person does


113




US-DOCS\99983253.20



--------------------------------------------------------------------------------





vote on such Plan of Reorganization notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall
be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the bankruptcy court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2). For the sake of clarity, the provisions in this Section 9.9(j) shall
not apply to any Person that is an assignee of a Disqualified Persons, if such
assignee is not a Disqualified Person.

9.10    Confidentiality.
(a)    Non-Public Information. Each of Agent, the Swingline Lender, the other
Lenders and each L/C Issuer acknowledges that (a) the Information may include
MNPI concerning a Credit Party or a Subsidiary, as the case may be, (b) it has
developed compliance procedures regarding the use of MNPI and (c) it will handle
such MNPI in accordance with Requirements of Law, including United States
Federal and state securities laws.
(b)    Confidential Information. Each of Agent, each Lender and each L/C Issuer
agrees to use all reasonable efforts to maintain, in accordance with its
customary practices, the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) with the Borrower’s consent, (ii)
to Related Persons of such Lender, L/C Issuer or Agent, as the case may be, or
to any Person that any L/C Issuer causes to Issue Letters of Credit hereunder,
that are advised of the confidential nature of such information and are
instructed to keep such information confidential in accordance with terms that
are substantially similar to the terms hereof, (iii) to the extent such
information presently is or hereafter becomes (A) publicly available other than
as a result of a breach of this Section 9.10 or (B) available to such Lender,
L/C Issuer or Agent or any of their Related Persons, as the case may be, from a
source (other than any Credit Party) not known by them to be subject to
disclosure restrictions, (iv) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority or any self-regulatory authority; provided, however, the
applicable Credit Party, to the extent permitted by applicable Requirements of
Law or unless such disclosure is required or requested in the course of routine
regulatory reviews or audits or in connection with a pledge or assignment
permitted under Section 9.9(e), be given prior written notice thereof, (v) to
the extent necessary or customary for inclusion in league table measurements,
(vi) (A) to the National Association of Insurance Commissioners or any similar
organization, any examiner or any nationally recognized rating agency or (B)
otherwise to the extent consisting of general portfolio information that does
not identify Credit Parties, (vii) to current or prospective assignees, SPVs
(including the investors or prospective investors therein) or participants,
direct or contractual counterparties to any Secured Rate Contracts and to their
respective Related Persons, in each case to the extent such assignees,
investors, participants, counterparties or Related Persons agree to be bound by
provisions substantially similar to the provisions of this Section 9.10 (and
such Person may disclose information to their respective Related Persons in
accordance with clause (ii) above) (it being understood that the DQ List may be
disclosed to any assignee or participant, or prospective assignee or
participant, in reliance on this clause (vii)), (viii) on an as needed basis, to
any other party hereto, and (ix) in connection with the exercise or enforcement
of any right or remedy under any Loan Document, in connection with any
litigation or other proceeding to which such Lender, L/C Issuer or Agent or any
of their Related Persons is a party or bound, or to the extent necessary to
respond to public statements or disclosures by Credit Parties or their Related
Persons referring to a Lender, L/C Issuer or Agent or any of their Related
Persons. In addition, Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement


114




US-DOCS\99983253.20



--------------------------------------------------------------------------------





to market data collectors, similar service providers to the lending industry and
service providers to Agent and the Lenders in connection with the administration
of this Agreement, the other Loan Documents, and the Commitments. In the event
of any conflict between the terms of this Section 9.10 and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 9.10 shall govern.
For purposes of this Section, “Information” means all information received from
a Credit Party or any Subsidiary or relating to any Credit Party or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Agent, any Lender, any L/C Issuer, any
Swingline Lender or any other Lender on a nonconfidential basis prior to
disclosure by a Credit Party or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
(c)    Tombstones. Neither Agent nor any Lender shall use Borrower’s or any
other Credit Party’s name, product photographs, logo or trademark in any
advertising material relating to the financing transactions contemplated by this
Agreement without the prior consent of the Borrower and, with respect to any
such advertising material, Agent or such Lender shall provide a draft thereof to
Borrower for approval.
(d)    Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to any Lead Arranger or of any of its Affiliates,
the Loan Documents or any transaction contemplated herein or therein to which a
Lead Arranger or any of its Affiliates is party without the prior written
consent of such Lead Arranger or such Affiliate except to the extent required to
do so under applicable Requirements of Law and then, only after consulting with
such Lead Arranger. Neither Agent nor any Lender shall issue any press release
or other public disclosure with respect to the Loan Documents or any transaction
contemplated therein using the name, logo or otherwise referring to any Credit
Party or any terms and conditions with respect to the Loan Documents without the
prior consent of Borrower except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with Borrower.
(e)    Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the “Borrower
Materials”) may (but shall not be obligated to) be disseminated by, or on behalf
of, Agent and/or the Lead Arrangers, and made available, to the Lenders and the
L/C Issuers by posting such Borrower Materials on an E-System. The Credit
Parties authorize Agent to download copies of their logos from its website and
post copies thereof on an E-System.
(f)    MNPI. Certain of the Lenders (each, a “Public Lender”) may have personnel
who do not wish to receive MNPI with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Credit Parties hereby agree that if either they, any parent
company or any Subsidiary of the Credit Parties has publicly traded equity or
debt securities in the United States, they shall (and shall cause such parent
company or Subsidiary, as the case may be, to) (i) identify in writing, and (ii)
to the extent reasonably practicable, clearly and conspicuously mark such
Borrower Materials that contain only information that is publicly available or
that is not material for purposes of United States federal and state securities
laws as “PUBLIC”. The Credit Parties agree that by identifying such Borrower
Materials as


115




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“PUBLIC” or publicly filing such Borrower Materials with the Securities and
Exchange Commission, then Agent, the Lenders and the L/C Issuers shall be
entitled to treat such Borrower Materials as not containing any MNPI for
purposes of United States federal and state securities laws. The Credit Parties
further agree that (x) by marking any Borrower Materials “PUBLIC,” each Credit
Party shall be deemed to have authorized the Agent, the Lead Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
MNPI (although it may be sensitive and proprietary) with respect to any Credit
Party or their securities (or those of any direct or indirect parent company)
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute MNPI, they shall
be treated as set forth in Section 9.10(a)); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of any E-System
designated “Public Side Information;” and (z) the Agent and the Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of any E-System not designated
“Public Side Information.” The Credit Parties further represent, warrant,
acknowledge and agree that the following documents and materials shall be deemed
to be PUBLIC, whether or not so marked, and do not contain any MNPI: (A) the
Loan Documents, including the schedules and exhibits attached thereto, and (B)
administrative materials of a customary nature prepared by the Credit Parties or
Agent (including, Notices of Borrowing, Notices of Conversion/Continuation, L/C
Requests, Swingline Requests and any similar requests or notices posted on or
through an E-System). Before distribution of Borrower Materials, the Credit
Parties agree to execute and deliver to Agent a letter authorizing distribution
of the evaluation materials to prospective Lenders and their employees willing
to receive MNPI, and a separate letter authorizing distribution of evaluation
materials that do not contain MNPI and represent that no MNPI is contained
therein.

9.11    Set-off; Sharing of Payments.
(a)    Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrower or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured. No Lender or L/C Issuer shall exercise any such right of
setoff without the prior consent of Agent or Required Lenders. Each of Agent,
each Lender and each L/C Issuer agrees promptly to notify the Borrower and Agent
after any such setoff and application made by such Lender or its Affiliates;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights under this Section 9.11 are
in addition to any other rights and remedies (including other rights of setoff)
that Agent, the Lenders, the L/C Issuers, their Affiliates and the other Secured
Parties, may have.
(b)    Sharing of Payments, Etc. If any Lender, directly or through an Affiliate
or branch office thereof, obtains any payment of any Obligation of any Credit
Party (whether voluntary, involuntary or through the exercise of any right of
setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Section 9.9 or Article X
or a Discounted Buyback or an open market purchase pursuant to Section 1.7(d)
and such payment exceeds the amount such Lender would have been entitled to
receive if all payments had gone to, and been distributed by, Agent in
accordance with the provisions of the Loan Documents, such Lender shall purchase
for cash from other Lenders such participations in their Obligations as
necessary for such Lender to share such excess payment with such Lenders to
ensure such payment is applied as though it had been received by Agent and
applied in accordance with this


116




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Agreement (or, if such application would then be at the discretion of the
Borrower, applied to repay the Obligations in accordance herewith); provided,
however, that (i) if such payment is rescinded or otherwise recovered from such
Lender or L/C Issuer in whole or in part, such purchase shall be rescinded and
the purchase price therefor shall be returned to such Lender or L/C Issuer
without interest and (ii) such Lender shall, to the fullest extent permitted by
applicable Requirements of Law, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Credit Party in the
amount of such participation. If a Non-Funding Lender receives any such payment
as described in the previous sentence, such Lender shall turn over such payments
to Agent in an amount that would satisfy the cash collateral requirements set
forth in Section 1.11(e). Notwithstanding anything to the contrary set forth in
the foregoing or in any other Loan Document, in the event any payment to an
Affiliated Lender or Debt Fund Affiliate is invalidated, avoided, declared to be
fraudulent or preferential, set aside or otherwise required to be transferred to
a trustee, receiver, Credit Party or estate of a Credit Party in connection with
any Insolvency Proceeding as a result of such Affiliated Lender or Debt Fund
Affiliate being an Affiliate of a Credit Party or otherwise required to be
transferred to any other Person, such Affiliated Lender or Debt Fund Affiliate
shall have no right, in respect of such payment, of contribution or payment
(including by way of participation) from any Lender or Agent under this Section
9.11(b) or any other term or provision of any Loan Document providing for the
pro rata treatment of Lenders.

9.12    Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13    Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.

9.14    Captions. The captions and headings of this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

9.15    Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16    Interpretation. This Agreement is the result of negotiations among and
has been reviewed by counsel to Credit Parties, Agent, each Lender and other
parties hereto, and is the product of all parties hereto. Accordingly, this
Agreement and the other Loan Documents shall not be construed against the
Lenders or Agent merely because of Agent’s or Lenders’ involvement in the
preparation of such documents and agreements. Without limiting the generality of
the foregoing, each of the parties hereto has had the advice of counsel with
respect to Sections 9.18 and 9.19.

9.17    No Third Parties Benefited. This Agreement is made and entered into for
the sole protection and legal benefit of the Borrower, the Lenders, the L/C
Issuers party hereto, Agent and, subject to the provisions of Section 8.11, each
other Secured Party, and their permitted successors and assigns, and no other
Person shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action


117




US-DOCS\99983253.20



--------------------------------------------------------------------------------





or claim in connection with, this Agreement or any of the other Loan Documents.
Neither Agent nor any Lender shall have any obligation to any Person not a party
to this Agreement or the other Loan Documents.

9.18    Governing Law and Jurisdiction.
(a)    Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including its
validity, interpretation, construction, performance and enforcement (including
any claims sounding in contract or tort law arising out of the subject matter
hereof and any determinations with respect to post-judgment interest); provided,
however, that (i) the interpretation of the definition of “Company Material
Adverse Effect” (as defined in the Acquisition Agreement) and whether a Company
Material Adverse Effect has occurred, (ii) the accuracy of any Specified
Acquisition Agreement Representations and whether the Borrower (or any of its
affiliates) has the right (taking into account any applicable cure provisions)
to terminate the Borrower (or such affiliate’s) obligations under the
Acquisition Agreement or decline to consummate the Acquisition (in each case, in
accordance with the terms of the Acquisition Agreement) as a result of a breach
of such Specified Acquisition Agreement Representations and (iii) whether the
Closing Date Acquisition has been consummated in accordance with the terms of
the Acquisition Agreement shall, in each case, be governed by and construed in
accordance with the laws of the State of Delaware, without regard to
choice-of-laws or conflicts-of- laws provisions thereof.
(b)    Submission to Jurisdiction. Any legal action or proceeding with respect
to any Loan Document shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America sitting in the Southern District of New York and, by execution
and delivery of this Agreement, the Borrower and each other Credit Party
executing this Agreement hereby accepts for itself and in respect of its
Property, generally and unconditionally, the jurisdiction of the aforesaid
courts; provided that nothing in this Agreement shall limit the right of Agent
to commence any proceeding in the federal or state courts of any other
jurisdiction to the extent Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the Loan Documents. The
parties hereto (and, to the extent set forth in any other Loan Document, each
other Credit Party) hereby irrevocably waive any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, that any of them may now or hereafter have to the bringing of any
such action or proceeding in such jurisdictions.
(c)    Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the United States with respect to or otherwise
arising out of or in connection with any Loan Document by any means permitted by
applicable Requirements of Law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of the Borrower specified
herein (and shall be effective when such mailing shall be effective, as provided
therein). Each Credit Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(d)    Non-Exclusive Jurisdiction. Nothing contained in this Section 9.18 shall
affect the right of Agent or any Lender to serve process in any other manner
permitted by applicable Requirements of Law or commence legal proceedings or
otherwise proceed against any Credit Party in any other jurisdiction.

9.19    Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY
LAW, WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING
OUT OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN


118




US-DOCS\99983253.20



--------------------------------------------------------------------------------





DOCUMENTS AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER
APPLIES TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20    Entire Agreement; Release; Survival.
(a)    THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER
THEREOF AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND
SIMILAR AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER
OR ANY OF THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY
SIMILAR FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTERS. IN THE EVENT OF ANY
CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE
TERMS OF THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH
OTHER LOAN DOCUMENTS OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO
COMPLY WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL
GOVERN TO THE EXTENT NECESSARY TO COMPLY THEREWITH).
(b)    Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, punitive
consequential or exemplary damages (including any loss of profits, business or
anticipated savings). Each of the Borrower and each other Credit Party signatory
hereto hereby waives, releases and agrees (and shall cause each other Credit
Party to waive, release and agree) not to sue upon any such claim for any
special, indirect, punitive consequential or exemplary damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
(c)    (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses), and the
provisions of 9.6 (Indemnity), Article VIII (Agent) and Article X (Taxes, Yield
Protection and Illegality), (ii) the provisions of Section 6.03 of the Security
Agreement and (iii) the provisions of Section 4.03 of the Guaranty, in each
case, shall (x) survive the termination of the Commitments and the payment in
full of all other Obligations and (y) with respect to clause (i) above, inure to
the benefit of any Person that at any time held a right thereunder (as an
Indemnitee or otherwise) and, thereafter, its successors and permitted assigns.

9.21    Patriot Act. Each Lender that is subject to the Patriot Act and Agent
(for itself and not on behalf of any Lender) hereby notifies the Credit Parties
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender or Agent, as applicable, to identify
each Credit Party in accordance with the Patriot Act. Each Credit Party shall,
promptly following a request by Agent or any Lender, provide all documentation
and other information that Agent or such Lender reasonably requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Patriot Act.

9.22    Replacement of Lender. Within forty-five days after: (i) receipt by the
Borrower of written notice and demand from (A) any Lender (an “Affected Lender”)
for payment of additional costs as provided in Sections 10.1, 10.3 and/or 10.6
or (B) any SPV or participant (an “Affected SPV/Participant”) for payment


119




US-DOCS\99983253.20



--------------------------------------------------------------------------------





of additional costs as provided in Section 9.9(f), unless the option or
participation of such Affected SPV/Participant shall have been terminated prior
to the exercise by the Borrower of its rights hereunder; or (ii) any Lender
constituting a Non-Funding Lender; or (iii) any failure by any Lender (other
than Agent or an Affiliate of Agent) to consent to a requested amendment, waiver
or modification to any Loan Document in which Required Lenders (without giving
effect to the requirements that there be at least two Lenders) have already
consented to such amendment, waiver or modification but the consent of each
Lender (or each Lender directly affected thereby, as applicable) is required
with respect thereto, the Borrower may, at its option, notify (A) in the case of
clause (i)(A), (ii) or (iii) above, Agent and such Affected Lender (or such
non-consenting Lender or such Non-Funding Lender (so long as such Person still
constitutes a Non-Funding Lender at such time), as applicable) of the Borrower’s
intention to obtain, at the Borrower’s expense, a replacement Lender
(“Replacement Lender”) for such Affected Lender (or such Non-Funding Lender or
non-consenting Lender), or (B) in the case of clause (i)(B) above, Agent, such
Affected SPV/Participant, if known, and the applicable Lender (such Lender, a
“Participating Lender”) that (1) granted to such Affected SPV/Participant the
option to make all or any part of any Loan that such Participating Lender would
otherwise be required to make hereunder or (2) sold to such Affected
SPV/Participant a participation in or to all or a portion of its rights and
obligations under the Loan Documents, of the Borrower’s intention to obtain, at
the Borrower’s expense, a Replacement Lender for such Participating Lender, in
each case, which Replacement Lender shall be reasonably satisfactory to Agent.
In the event the Borrower obtains a Replacement Lender within forty-five (45)
days following notice of its intention to do so, the Affected Lender (or such
Non-Funding Lender or non-consenting Lender) or Participating Lender, as the
case may be, shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrower has reimbursed such Affected Lender
or Affected SPV/Participant, as applicable, for its increased costs for which it
is entitled to reimbursement under this Agreement through the date of such sale
and assignment, and in the case of a Participating Lender being replaced by a
Replacement Lender, (x) all right, title and interest in and to the Obligations
and Commitments so assigned to the Replacement Lender shall be assigned free and
clear of all Liens or other claims (including pursuant to the underlying option
or participation granted or sold to the Affected SPV/Participant, but without
affecting any rights, if any, of the Affected SPV/Participant to the proceeds
constituting the purchase price thereof) of the Affected SPV/Participant, and
(y) to the extent required by the underlying option or participation
documentation, such Participating Lender shall apply all or a portion of the
proceeds received by it as a result of such assignment, as applicable, to
terminate in full the option or participation of such Affected SPV/Participant.
In the event that a replaced Lender does not execute an Assignment pursuant to
Section 9.9 within five (5) Business Days after receipt by such replaced Lender
of notice of replacement pursuant to this Section 9.22 and presentation to such
replaced Lender of an Assignment evidencing an assignment pursuant to this
Section 9.22, the Borrower shall be entitled (but not obligated) to execute such
an Assignment on behalf of such replaced Lender, and any such Assignment so
executed by the Borrower, the Replacement Lender and Agent, shall be effective
for purposes of this Section 9.22 and Section 9.9. Notwithstanding the
foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, Agent may, but shall not be obligated to, obtain a Replacement Lender
and execute an Assignment on behalf of such Non-Funding Lender or Impacted
Lender at any time with three (3) Business Days’ prior notice to such Lender
(unless notice is not practicable under the circumstances) and cause such
Lender’s Loans and Commitments to be sold and assigned, in whole or in part, at
par. Upon any such assignment and payment and compliance with the other
provisions of Section 9.9, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive.

9.23    Joint and Several. The obligations of the Credit Parties hereunder and
under the other Loan Documents are joint and several. Without limiting the
generality of the foregoing, reference is hereby made to the Guaranty, to which
the obligations of the Borrower and the other Credit Parties are subject.


120




US-DOCS\99983253.20



--------------------------------------------------------------------------------






9.24    Creditor-Debtor Relationship. The relationship between Agent, each
Lender and each L/C Issuer, on the one hand, and the Credit Parties, on the
other hand, is solely that of creditor and debtor. No Secured Party has any
fiduciary relationship or duty to any Credit Party arising out of or in
connection with, and there is no agency, tenancy or joint venture relationship
between the Secured Parties and the Credit Parties by virtue of, any Loan
Document or any transaction contemplated therein. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Agent, the Lead Arrangers, the L/C Issuers, the
Swingline Lenders and the other Lenders are arm’s-length commercial transactions
between the Credit Parties and their respective Affiliates, on the one hand, and
the Agent, the Lead Arrangers, the L/C Issuers, the Swingline Lenders and the
other Lenders, on the other hand, (B) each Credit Party has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each Credit Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii) (A) the Agent, the Lead Arrangers,
the L/C Issuers, the Swingline Lenders and the other Lenders each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, , any other Credit Party or any of
their respective Affiliates, or any other Person and (B) neither the Agent, the
Lead Arrangers, the L/C Issuers, the Swingline Lenders nor any Lender has any
obligation to the Borrower, any other Credit Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agent, the Lead Arrangers, the L/C Issuers, the Swingline Lenders and
the other Lenders, and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Agent, the Lead Arrangers, the L/C
Issuers, the Swingline Lenders nor any Lender has any obligation to disclose any
of such interests to the Borrower, or any of its Affiliates. To the fullest
extent permitted by Requirements of Law, each Credit Party hereby waives and
releases any claims that it may have against Agent, the Lead Arrangers, the L/C
Issuers, the Swingline Lender and the other Lenders with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

9.25    Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under the Guaranty in respect of Swap Obligations
under any Secured Rate Contract (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 9.25 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 9.25, or otherwise under the Guaranty, voidable under
applicable Requirements of Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 9.25 shall remain in full force and effect until
the guarantees in respect of Swap Obligations under each Secured Rate Contract
have been discharged, or otherwise released or terminated in accordance with the
terms of this Agreement. Each Qualified ECP Guarantor intends that this Section
9.25 constitute, and this Section 9.25 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

9.26    Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of


121




US-DOCS\99983253.20



--------------------------------------------------------------------------------





any Lender or L/C Issuer that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by: (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising hereunder which may be payable to it by any Lender or L/C
Issuer that is an EEA Financial Institution; and (b) the effects of any Bail-In
Action on any such liability, including, if applicable, (i) a reduction in full
or in part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE X

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1    Taxes.
(a)    Except as required by a Requirement of Law, each payment by or on account
of any Credit Party under any Loan Document shall be made free and clear of all
Taxes.
(b)    If any Taxes shall be required by the Code to be deducted or withheld
from or in respect of any amount payable under any Loan Document to any
Recipient (i) if such Tax is an Indemnified Tax, such amount payable by the
relevant Credit Party shall be increased as necessary to ensure that, after all
required deductions or withholdings for Indemnified Taxes are made (including
deductions and withholdings applicable to any increases to any amount under this
Section 10.1), such Recipient receives the amount it would have received had no
such deductions or withholdings been made, (ii) the applicable withholding agent
shall make such deductions or withholdings, and (iii) the applicable withholding
agent shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Requirements of Law. The
parties acknowledge that one or more Credit Parties may be required pursuant to
the Code to deduct or withhold amounts from or in respect of amounts payable
under one or more Loan Document to one or more Recipients. It is agreed that,
with respect to Taxes required by the Code to be deducted or withheld by a
Credit Party, the relevant Credit Party shall give Agent at least five (5)
Business Days prior notice of its intention to make any such deductions or
withholdings and an explanation of the reasons for same.
(c)    If any Taxes shall be required by any Requirement of Law other than the
Code (or any successor thereto) to be deducted or withheld from or in respect of
any amount payable under any Loan Document to any Recipient (i) if such Tax is
an Indemnified Tax, such amount payable by the relevant Credit Party shall be
increased as necessary to ensure that, after all required deductions or
withholdings for Indemnified Taxes are made (including deductions and
withholdings applicable to any increases to any amount under this Section 10.1),
such Recipient receives the amount it would have received had no such deductions
or withholdings been made, (ii) the relevant Credit Party or the Agent shall
make such deductions or withholdings, (iii) the relevant Credit Party or the
Agent shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Requirements of Law and
(iv) within 30 days after such payment is made by a Credit Party, the relevant
Credit Party shall deliver to Agent an original or certified copy of a receipt
evidencing such payment or other evidence of payment reasonably satisfactory to
Agent.


122




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(d)    In addition, but without duplication of amounts, the Borrower agrees to
pay, and authorizes Agent to pay in its name and at its cost, any stamp, court,
intangible, recording, filing, documentary, excise or property Tax, charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from any payment made under, the
execution, delivery, performance, enforcement or registration of, from the
receipt of perfection of a security interest under, or otherwise with respect
to, any Loan Document or any transaction contemplated therein, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment,
other than an assignment made pursuant to Section 9.22 or Section 10.1(g)
(collectively, “Other Taxes”). The Swingline Lender may, without any need for
demand or consent from the Borrower (but with notice to the Borrower), by making
funds available to Agent in the amount equal to any such payment, make a Swing
Loan to the Borrower in such amount, the proceeds of which shall be used by
Agent in whole to make such payment. Within 30 days after the date of any
payment of Other Taxes by any Credit Party, the Borrower shall furnish to Agent,
at its address referred to in Section 9.2, the original or a certified copy of a
receipt evidencing payment thereof or other evidence of payment reasonably
satisfactory to Agent.
(e)    [Reserved].
(f)    Each of the Credit Parties, on a joint and several basis, shall reimburse
and indemnify, within 30 days after receipt of demand therefor (with copy to
Agent), each Recipient for all Indemnified Taxes (excluding any Other Taxes
previously paid by the Borrower pursuant to Section 10.1(d) paid or payable by
such Recipient (or required to be withheld or deducted on any payment to a
Recipient) and any Liabilities arising therefrom or with respect thereto, other
than (i) Taxes for which a Recipient has been grossed-up pursuant to 10.1(b) or
(c) and (ii) any penalties resulting from the gross negligence, bad faith or
willful misconduct of such Recipient, whether or not such Indemnified Taxes were
correctly or legally asserted. Each of the Credit Parties shall, and does
hereby, jointly and severally, reimburse and indemnify the Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Agent as required
pursuant to Section 8.8(b). A certificate of the Recipient (or of Agent on
behalf of such Recipient) claiming any compensation under this clause (f),
setting forth the amounts to be paid thereunder and delivered to the Borrower
with a copy to Agent, shall be conclusive, binding and final for all purposes,
absent manifest error.
(g)    Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its reasonable efforts to change the jurisdiction of its
Lending Office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole good-faith
determination of such Lender, be otherwise disadvantageous to such Lender.
(h)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and Agent, at the time or times reasonably requested by
the Borrower or Agent, such properly completed and executed documentation
reasonably requested by the Borrower or Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or Agent, shall deliver such
other documentation prescribed by applicable Requirements of Law or reasonably
requested by the Borrower or Agent as will enable the Borrower or Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section(i)(i)(A) and
(B), (ii), and (iv) of this Section) shall not be required if in the Lender’s
reasonable judgment such completion,


123




US-DOCS\99983253.20



--------------------------------------------------------------------------------





execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    without limiting the generality of the foregoing,
(i)    each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding Tax (including backup
withholding) or, a reduction in the rate of withholding Tax under an applicable
Tax treaty, shall (w) on or prior to the date such Non-U.S. Lender Party becomes
a “Non-U.S. Lender Party” hereunder, (x) on or prior to the date on which any
such form or certification expires or becomes obsolete, (y) after the occurrence
of any event requiring a change in the most recent form or certification
previously delivered by it pursuant to this clause (i) and (z) from time to time
if requested by the Borrower or Agent (or, in the case of a participant or SPV,
the relevant Lender), provide Agent and the Borrower (or, in the case of a
participant or SPV, the relevant Lender) with two completed original copies of
each of the following, as applicable: (A) Forms W-8ECI (claiming exemption from
U.S. withholding Tax because the income is effectively connected with a U.S.
trade or business), W-8BEN or W-8BEN-E (claiming exemption from, or a reduction
of, U.S. withholding Tax under an income Tax treaty) and/or W-8IMY (together
with appropriate forms, certifications and supporting statements) or any
successor forms, (B) in the case of a Non-U.S. Lender Party claiming exemption
under Sections 871(h) or 881(c) of the Code, Form W-8BEN or W-8BEN-E (claiming
exemption from U.S. withholding Tax under the portfolio interest exemption) or
any successor form and a certificate in form and substance acceptable to Agent
that such Non-U.S. Lender Party is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or (C) any
other applicable document prescribed by the IRS certifying as to the entitlement
of such Non-U.S. Lender Party to such exemption from United States withholding
Tax or reduced rate with respect to all payments to be made to such Non-U.S.
Lender Party under the Loan Documents. Unless the Borrower and Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding Tax or are subject to such Tax at a rate reduced by an
applicable Tax treaty, the Credit Parties and Agent shall withhold amounts
required to be withheld by applicable Requirements of Law from such payments at
the applicable statutory rate.
(ii)    Each U.S. Lender Party shall (A) on or prior to the date such U.S.
Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the
date on which any such form or certification expires or becomes obsolete, (C)
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (i) and (D)
from time to time if requested by the Borrower or Agent (or, in the case of a
participant or SPV, the relevant Lender), provide Agent and the Borrower (or, in
the case of a participant or SPV, the relevant Lender) with two completed
original copies of Form W-9 (certifying that such U.S. Lender Party is entitled
to an exemption from U.S. backup withholding Tax) or any successor form.
(iii)    Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (i) and provide them to Agent.
(iv)    If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding Tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent


124




US-DOCS\99983253.20



--------------------------------------------------------------------------------





and the Borrower any documentation under any Requirement of Law or reasonably
requested by Agent or the Borrower sufficient for Agent or the Borrower to
comply with their obligations under FATCA and to determine that such Non-U.S.
Lender has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment. For the purposes of this Section 10.1,
Requirement of Law shall include FATCA, and solely for the purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
(j)    If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 10.1 (including by the payment of
additional amounts pursuant to Section 10.1(b) or (c)), it shall pay to the
relevant Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 10.1 with respect to the Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses (including
Taxes) of such Recipient and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such Credit
Party, upon the request of such Recipient, shall repay to such Recipient the
amount paid over pursuant to this Section 10.1(j) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such Recipient is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 10.1(j), in
no event shall the Recipient be required to pay any amount to a Credit Party
pursuant to this Section 10.1(j) the payment of which would place the Recipient
in a less favorable net after-Tax position than the Recipient would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
10.1(j) shall not be construed to require any Recipient to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Credit Party or any other Person.

10.2    Illegality. If any Lender determines that any Requirement of Law, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Loan or Letter of Credit or to determine or charge interest rates based
upon the LIBOR, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Loan or Letter of
Credit or continue LIBOR Rate Loans or to convert Base Rate Loans to LIBOR Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the LIBOR component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Agent without reference to the LIBOR component
of the Base Rate, in each case until such Lender notifies the Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Agent), prepay or, if applicable, convert all
LIBOR Rate Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Agent without reference to the LIBOR component of the Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such LIBOR Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the LIBOR, the Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the LIBOR component thereof until the Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or


125




US-DOCS\99983253.20



--------------------------------------------------------------------------------





charge interest rates based upon the LIBOR. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

10.3    Increased Costs and Reduction of Return.
(a)    If, after the date of this Agreement, any of the following shall occur:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental Authority
(each a “Change in Law”), which Change in Law shall (i) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 10.6) or any L/C Issuer; (ii) subject any
Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or (iii) impose on any Lender or any L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or LIBOR Rate Loans made by such Lender or Issuing or maintaining any
Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Lender of making, converting to,
continuing or maintaining any Loan (or, in the case of clause (ii) above, any
Loan), or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer
(i)    If any Lender or L/C Issuer shall have determined that Change in Law
regarding any Capital Adequacy Regulation has or would have the effect of
reducing the rate of return on such Lender’s or the
(ii)    L/C Issuer’s capital or on the capital of such Lender’s or the L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Loans held by, such Lender, or the Letters of Credit issued by
such L/C Issuer,
then the Borrower shall be liable for, and shall from time to time pay to Agent
for the account of such Lender or L/C Issuer, as the case may be, such
additional amounts or amounts as are sufficient to compensate such Lender or L/C
Issuer, as the case may be, for additional costs incurred or reduction suffered
or such Taxes incurred.
(b)    [reserved].
(c)    Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case in respect of this clause (ii) pursuant to Basel III, shall, in each
case, be deemed to be a Change in Law Section 10.3(a) above and/or a Change in
Law with respect to Capital Adequacy Regulation under Section 10.3(b) above, as
applicable, regardless of the date enacted, adopted or issued.


126




US-DOCS\99983253.20



--------------------------------------------------------------------------------






10.4    Funding Losses. Promptly upon demand of any Lender (with a copy to
Agent), but in any event within ten (10) Business Days of such demand, the
Borrower agrees to reimburse each Lender and to hold each Lender harmless from
any loss or expense which such Lender may sustain or incur as a consequence of:
(a)    the failure of the Borrower to make any payment or mandatory prepayment
of principal of any LIBOR Rate Loan (including payments made after any
acceleration thereof);
(b)    the failure of the Borrower to borrow, continue or convert a Loan after
the Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Conversion/Continuation;
(c)    the failure of the Borrower to make any prepayment after the Borrower has
given a notice in accordance with Section 1.7;
(d)    the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan
on a day which is not the last day of the Interest Period with respect thereto;
or
(e)    the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base
Rate Loan on a day that is not the last day of the applicable Interest Period;
including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within five (5) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Borrower to the Lenders under this Section
10.4 and under Section 10.3(a): each LIBOR Rate Loan made by a Lender (and each
related reserve, special deposit or similar requirement) shall be conclusively
deemed to have been funded at the LIBOR used in determining the interest rate
for such LIBOR Rate Loan by a matching deposit or other borrowing in the
interbank Eurodollar market for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan is in fact so funded.

10.5    Inability to Determine Rates. If in connection with any request for a
LIBOR Rate Loan or a conversion to or continuation thereof, (a)  the Agent
determines that (i) Dollar deposits are not being offered to banks in the London
interbank market for the applicable amount and Interest Period of such LIBOR
Rate Loan, or (ii) adequate and reasonable means do not exist for determining
LIBOR for any requested Interest Period with respect to a proposed LIBOR Rate
Loan or in connection with an existing or proposed Base Rate Loan (in each case
with respect to clause (a) above, “Impacted Loans”), or (b)  Agent or the
Required Lenders determine that for any reason LIBOR for any requested Interest
Period with respect to a proposed LIBOR Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such LIBOR Rate Loan, Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain LIBOR Rate Loans shall be suspended (to the
extent of the affected LIBOR Rate Loans or Interest Periods) and (y) in the
event of a determination described in the preceding sentence with respect to
LIBOR component of the Base Rate, the utilization of the LIBOR component in
determining the Base Rate shall be suspended, in each case until Agent upon the
instruction of the Required Lenders revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Rate Loans (to the extent of the affected
LIBOR Rate Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.


127




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Notwithstanding the foregoing, if Agent has made the determination described in
clause (a) of this section, Agent, in consultation with the Borrower and the
affected Lenders, may establish an alternative interest rate for the Impacted
Loans, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) Agent revokes the notice delivered with respect
to the Impacted Loans under clause (a) of the first sentence of this Section,
(2) the Required Lenders notify Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Requirements
of Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides Agent and the
Borrower written notice thereof.

10.6    Reserves on LIBOR Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required under regulations of the Federal Reserve
Board to maintain reserves with respect to liabilities or assets consisting of
or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional costs on the unpaid principal amount of each LIBOR
Rate Loan equal to actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), payable on each date on which interest is
payable on such Loan provided the Borrower shall have received at least fifteen
(15) days’ prior written notice (with a copy to Agent) of such additional
interest from the Lender. If a Lender fails to give notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest shall be
payable fifteen (15) days from receipt of such notice.

10.7    Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Article X shall deliver to the Borrower (with a
copy to Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on the Borrower in the absence of manifest error.

10.8    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

ARTICLE XI

DEFINITIONS

11.1    Defined Terms. The following terms are defined in the Section referenced
opposite such terms:
“Acceptable Discount Price”
1.7(d)(ii)
“Additional Refinancing Lender”
1.13
“Affected Lender”
9.22
“Affiliated Lender Assignment and Assumption”
9.9(g)(i)(B)
“Applicable Discount Price”
1.7(d)(ii)
“Bank of America”
Preamble



128




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“Borrower Materials”
9.10(e)
“Discounted Buyback”
1.7(d)(i)
“Discounted Buyback Amount”
1.7(d)(ii)
“Discounted Buyback Notice”
1.7(d)(ii)
“Change in Law”
10.3(a)
“Compliance Certificate”
4.2(b)
“Cure Period”
7.6
“Cure Right”
7.6
“Declined Proceeds”
1.8(h)
“Discount Price Range”
1.7(d)(ii)
“DQ List”
9.9(b)(iv)(E)
“Enforcement Qualifications”
3.4
“Event of Default”
7.1
“Extended Revolving Loan Commitment”
9.1(f)
“Extended Term Loans”
9.1(f)
“Extension”
9.1(f)
“Extension Offer”
9.1(f)
“Fee Letter”
1.9(a)
“Incremental Effective Date”
1.1(e)(i)
“Incremental Facility”
1.1(e)(i)
“Incremental Equivalent Indebtedness”
1.1(e)(i)
“Incremental Facility Request”
1.1(e)(i)
“Incremental Revolving Loan”
1.1(e)(i)
“Incremental Revolving Loan Commitment”
1.1(e)(i)
“Incremental Term Loan”
1.1(e)(i)
“Incremental Term Loan Commitment”
1.1(e)(i)
“Indemnified Matters”
9.6
“Indemnitee”
9.6
“Initial Term Loan”
1.1(a)
“Initial Term Loan Commitment”
1.1(a)
“IP Rights”
3.14
“Junior Indebtedness”
5.8(a)
“L/C Reimbursement Agreement”
1.1(c)
“L/C Reimbursement Date”
1.1(c)
“L/C Request”
1.1(c)
“L/C Sublimit”
1.1(c)
“Letter of Credit Fee”
1.9(c)
“Maximum Lawful Rate”
1.3(d)
“Maximum Revolving Loan Balance”
1.1(b)
“MNPI”
9.3(f)
“Notice of Conversion/Continuation”
1.6(a)
“Notice of Intent to Cure”
7.6
“OFAC”
3.18



129




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“Other Applicable Indebtedness”
1.8(c)
“Other Taxes”
10.1(d)
“Participant Register”
9.9(f)
“Permitted Acquisition”
5.2(i)
“Permitted Liens”
5.1
“Permitted Repricing Amendment”
9.1(e)
“Public Lender”
9.10(e)
“Qualifying Term Loans”
1.7(d)(iii)
“Register”
1.4(b)
“Rejection Notice”
1.8(h)
“Replacement Lender”
9.22
“Retained Declined Proceeds”
1.8(h)
“Sale”
9.9(b)
“SDN List”
3.18
“Specified Equity Contributions”
7.6
“Subject Subsidiary”
5.2(w)
“Swing Loan”
1.1(d)
“Swingline Request”
1.1(d)
“Unused Commitment Fee”
1.9(b)
“Yield Differential”
1.1(e)(iv)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:
“Account” means “accounts” as defined in the UCC.
“Acquired EBITDA” means, with respect to any Acquired Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Acquired
Entity or Business, as determined on a consolidated basis for such Acquired
Entity or Business.
“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”
“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of the Borrower, or (c) a merger or consolidation or any
other combination with another Person.
“Acquisition Agreement” means that certain Agreement and Plan of Merger dated as
of February 23, 2018 by an among Target, the Borrower, Project Links Parent,
Inc., Project Links Merger Sub, Inc. and Thomas H. Lee Equity Fund VI, L.P. (in
its capacity as the SecurityHolder Representative, as therein defined).
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction


130




US-DOCS\99983253.20



--------------------------------------------------------------------------------





of the management or policies of a Person, whether through the ability to
exercise voting power, by contract or otherwise, but excluding (other than for
purposes of the definition of the term “Affiliated Lender”) any Person that
would be an “Affiliate” of any of the Sponsors solely because it is an unrelated
portfolio company of any of the Sponsors. “Controlling” and “Controlled” have
meanings correlative thereto.
“Affiliated Lender” means, at any time, any Lender that is a Sponsor or an
Affiliate (other than a Debt Fund Affiliate, the Borrower or any of its
Subsidiaries) of a Sponsor at such time.
“Agent” means Bank of America, in its capacity as administrative agent for the
Lenders under the Loan Documents, or any successor administrative agent
appointed in accordance with Section 8.9.
“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$25,000,000, as such amount may be increased as a result of Incremental
Revolving Loan Commitments, or reduced from time to time pursuant to this
Agreement.
“Aggregate Term Loan Commitment” means the combined Initial Term Loan
Commitments of the Lenders, which shall initially be in the amount of
$270,000,000, as such amount may be reduced from time to time pursuant to this
Agreement or increased as a result of Incremental Term Loan Commitments.
“AHYDO Payments” means any cash interest payments of accrued interest on any
applicable Subordinated Indebtedness (including interest paid in kind since the
applicable issuance date) at such times (on or prior to the close of any accrual
period ending after the date five years after the applicable issuance date of
such Subordinated Indebtedness) and in such amounts as necessary so that such
Subordinated Indebtedness will not have “significant original issue discount”
and thus will not be treated as “applicable high yield discount obligations”, in
each case, within the meaning of Section 163(i) of the Code.
“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, an interest rate floor or otherwise, in each case
incurred or payable by the Borrower generally to the lenders with respect to
such Indebtedness including any such original issue discount or upfront fees
(with original issue discount being equated to interest based on an assumed
four-year life to maturity or, if less, the remaining life to maturity) payable
generally to all lenders providing such Indebtedness (but excluding structuring,
arrangement, commitment, underwriting, amendment or other fees not shared
generally with all such lenders); provided that, for purposes of a Permitted
Repricing Amendment, the interest rate floor on the Indebtedness subject thereto
shall be equated to the All-in Yield only to the extent the interest rate floor
would cause an increase in the interest rate then in effect thereunder (in which
case the interest rate floor but not the interest rate margin shall be increased
to the extent of any differential).
“Applicable Margin” means, initially with respect to (x) the Initial Term Loans,
Revolving Loans, and Swing Loans 5.25% for LIBOR Rate Loans and 4.25% for Base
Rate Loans and (y), the Unused Commitment Fee rate, the applicable rate per
annum set forth in the first row in the table below:
 
First Lien Net Leverage Ratio
Unused Commitment Fee Rate
1.
> 2.00:1.00
0.50%
2.
< 2.00:1.00
0.375%





131




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Following the Closing Date, the Applicable Margin with respect to the Unused
Commitment Fee Rate as set forth above shall be adjusted to the applicable rate
per annum set forth in the second row in the table above, as of the first
Business Day after the date on which a Compliance Certificate is delivered
pursuant to Section 4.2(b) which reflects the First Lien Net Leverage Ratio set
forth in the second row in the table above as of the last day of the applicable
Fiscal Quarter. Notwithstanding the foregoing, (a) if Borrower fails to deliver
the financial statements required by Section 4.1(a), or the related Compliance
Certificate required by Section 4.2(b), by the respective date required
thereunder after the end of any related Fiscal Quarter, such Applicable Margin
shall be the rates corresponding to the first row in the foregoing table until
such financial statements and Compliance Certificate are delivered, and (b) no
reduction to such Applicable Margin shall become effective at any time when an
Event of Default has occurred and is continuing
If, as a result of any restatement of or other adjustment to the financial
statements of the Credit Parties or for any other reason, the Borrower, the
Agent or the Lenders determine that (a) the First Lien Net Leverage Ratio as
calculated by Borrower as of any applicable date was inaccurate and (b) a proper
calculation of the First Lien Net Leverage Ratio would have resulted in
different pricing for any period, then (i) if the proper calculation of First
Lien Net Leverage Ratio would have resulted in higher pricing for such period,
Borrower shall automatically and retroactively be obligated to pay to Agent, for
the benefit of the applicable Lenders or the applicable L/C Issuer, promptly on
demand by Agent (or, after the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, automatically and without further action by the Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period; and (ii) if the proper calculation of the
Total Net Leverage Ratio would have resulted in lower pricing for such period,
neither Agent nor any Lender nor any L/C Issuer shall have any obligation to
repay any interest or fees to Borrower; provided that if, as a result of any
restatement or other event a proper calculation of the Total Net Leverage Ratio
would have resulted in higher pricing for one or more periods and lower pricing
for one or more other periods (due to the shifting of income or expenses from
one period to another period or any similar reason), then the amount payable by
Borrower pursuant to clause (i) above shall be based upon the excess, if any, of
the amount of interest and fees that should have been paid for all applicable
periods over the amount of interest and fees paid for all such periods.
Notwithstanding anything herein to the contrary, Swing Loans may not be LIBOR
Rate Loans.
Notwithstanding the foregoing, the Applicable Margin in respect of any (i) Class
of Extended Revolving Loan Commitments or any Extended Term Loans made pursuant
to any Extension shall be the applicable percentages per annum set forth in the
relevant Extension Offer, (ii) Class of Incremental Revolving Loan Commitments
or Incremental Term Loans shall be the applicable percentages per annum set
forth in the relevant amendment entered into in connection therewith, and (iii)
Class of Term Loans subject to a Permitted Repricing Amendment shall be the
applicable percentages per annum set forth in the relevant Permitted Repricing
Amendment.
“Approved Fund” means any Person (other than a natural Person) that (a) is or
will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the Ordinary Course of
Business and (b) is administered or managed by (i) a Lender, (ii) any Affiliate
of a Lender or (iii) any Person or any Affiliate of any Person that administers
or manages a Lender.
“Ares” means Ares Capital Management LLC.
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent


132




US-DOCS\99983253.20



--------------------------------------------------------------------------------





is required by Section 9.9), accepted by Agent, substantially in the form of
Exhibit 11.1(a) or any other form approved by Agent.
“Attorney Costs” means and includes all reasonable and documented fees and
out-of-pocket expenses and disbursements of any law firm or other external legal
counsel.
“Availability” means, as of any date of determination, the amount by which (a)
the Maximum Revolving Loan Balance exceeds (b) the aggregate outstanding
principal balance of Revolving Loans.
“Available Amount” shall mean, at any date of determination (the applicable
“Available Amount Reference Date”), an amount equal to, without duplication:
(a)    the sum of:
(i)    the cumulative amount of Excess Cash Flow (which amount, if less than
zero, shall be deemed zero for these purposes) for all Fiscal Years of the
Borrower completed after the Closing Date (commencing with the Fiscal Year
ending December 31, 2019) and prior to the Available Amount Reference Date with
respect to which a certification of Excess Cash Flow set forth on Exhibit 4.2(b)
has been delivered to Agent, minus the portion of such Excess Cash Flow that has
been (or is required to be) applied after the Closing Date and prior to the
Available Amount Reference Date to the prepayment of the Loans pursuant to
Section 1.8(e)(i)(but without giving effect to any reduction of such amount
arising from the application of Section 1.8(e)(ii)); plus
(ii)    the cumulative amount of any capital contributions or Net Cash Proceeds
from any Permitted Stock Issuance (other than any Specified Equity Contribution,
Excluded Contribution or any other capital contributions or equity issuances to
the extent utilized in connection with other transactions permitted pursuant to
Section 5.2, 5.6 or 5.8) received or made by the Borrower (or any direct or
indirect parent thereof to the extent contributed by such parent to the
Borrower) during the period from and including the Business Day immediately
following the Closing Date through and including the Available Amount Reference
Date; plus
(iii)    the aggregate amount of Retained Declined Proceeds (other than the
aggregate amount of Retained Declined Proceeds attributable to the amount of
Excess Cash Flow) retained by the Borrower during the period from the Business
Day immediately following the Closing Date through the Available Amount
Reference Date; plus
(iv)    (A) the aggregate amount of Net Cash Proceeds received by the Borrower
in cash or Cash Equivalents after the Closing Date from the Disposition of any
Investment (including Permitted Acquisitions) to the extent not required to be
used to prepay the Obligations, plus (B) returns, profits, distributions and
similar amounts received in cash or Cash Equivalents after the Closing Date, in
each instance in (A) and (B) on or in respect of Investments (including
Permitted Acquisitions) to the extent such Investment (including Permitted
Acquisitions) was originally funded with and in reliance on the Available Amount
(but, in the aggregate for clauses (A) and (B), not in excess of the original
amount of the Available Amount used to fund such Investment); plus
(v)    in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or


133




US-DOCS\99983253.20



--------------------------------------------------------------------------------





transfers or conveys its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary, the Fair Market Value of the Investments of the Borrower
and the Restricted Subsidiaries in such Unrestricted Subsidiary at the time of
such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable) so long as such Investments were originally made using
the Available Amount (but not in excess of the original amount of Available
Amount used to fund such Investment); plus
(vi)    the aggregate principal amount of any Indebtedness or Disqualified
Stock, in each case, of the Borrower or any Restricted Subsidiary issued after
the Closing Date (other than Indebtedness or such Disqualified Stock issued to
the Borrower or any Restricted Subsidiary), which has been converted into or
exchanged for Stock of the Borrower or any Restricted Subsidiary that does not
constitute Disqualified Stock, together with the fair market value of any Cash
Equivalents and the fair market value (as reasonably determined by the Borrower)
of any assets received by the Borrower or such Restricted Subsidiary upon such
exchange or conversion, in each case, during the period from and including the
day immediately following the Closing Date through the Available Amount
Reference Date;
minus:
(b)    the sum of the aggregate amount of:
(i)    any Investments made pursuant to Section 5.2(m) after the Closing Date
through and including the Available Amount Reference Date, plus
(ii)    any Restricted Payment made pursuant to Section 5.6(j) after the Closing
Date through and including the Available Amount Reference Date, plus
(iii)    any payments made pursuant to Section 5.8(a)(iii) after the Closing
Date through and including the Available Amount Reference Date; plus
(iv)    solely to the extent included in clause (a) above, the amount of
Investments made pursuant to clauses (c)(iv)(B), (j)(ii), (s)(ii), (t)(ii) or
(x)(ii) of Section 5.2.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the LIBOR (not to be less than 0%) for a one-month period
plus 1.00%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any


134




US-DOCS\99983253.20



--------------------------------------------------------------------------------





change in such rate announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan.”
“Borrower” has the meaning ascribed to such term in the preamble hereof.
“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Borrower on the same day by the Lenders pursuant to Article I.
“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion, continuation, Interest Period or payment
of any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market.
“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule, regulation
or treaty, whether or not having the force of law, in each case, regarding
capital adequacy or liquidity requirements of any Lender or L/C Issuer or
Lending Office or of any parent company controlling a Lender or L/C Issuer.
“Capital Expenditures” means, for any period, the aggregate of, without
duplication, all expenditures (whether paid in cash or accrued as liabilities)
by the Borrower and its Restricted Subsidiaries during such period that, in
conformity with GAAP, are or are required to be included as additions during
such period to fixed or capital assets reflected in the consolidated balance
sheet of the Borrower and its Restricted Subsidiaries.
“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.
“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’


135




US-DOCS\99983253.20



--------------------------------------------------------------------------------





acceptance issued or accepted by (i) any Lender or (ii) any commercial bank that
is (A) organized under the laws of the United States, any state thereof or the
District of Columbia, (B) “adequately capitalized” (as defined in the
regulations of its primary federal banking regulators) and (C) has Tier 1
capital (as defined in such regulations) in excess of $250,000,000; (e) with
respect to any Foreign Subsidiary: (i) obligations of the national government of
the country in which such Foreign Subsidiary maintains its chief executive
office and principal place of business; provided such country is a member of the
Organization for Economic Cooperation and Development, in each case maturing
within one year after the date of investment therein, (ii) certificates of
deposit of, bankers acceptances of, or time deposits with, any commercial bank
which is organized and existing under the laws of the country in which such
Foreign Subsidiary maintains its chief executive office and principal place of
business; provided such country is a member of the Organization for Economic
Cooperation and Development, and whose short-term commercial paper rating from
S&P is at least “A-1” or the equivalent thereof or from Moody’s is at least
“P-1” or the equivalent thereof (any such bank being an “Approved Foreign
Bank”), and in each case with maturities of not more than 270 days from the date
of acquisition and (iii) the equivalent of demand deposit accounts which are
maintained with an Approved Foreign Bank; and (f) shares of any United States
money market fund that (i) has substantially all of its assets invested
continuously in the types of investments referred to in clause (a), (b), (c),
(d) or (e) above with maturities as set forth in the proviso below, (ii) has net
assets in excess of $500,000,000 and (iii) has obtained from either S&P or
Moody’s the highest rating obtainable for money market funds in the United
States; provided, however, that the maturities of all obligations specified in
any of clauses (a), (b), (c) or (d) above shall not exceed 365 days.
“Cash Management Bank” means any Lender, Agent, or any Affiliate of the
foregoing at the time it enters into an agreement to provide treasury,
depository, credit or debit card, purchasing card, and/or cash management
services to the Borrower or any of its Restricted Subsidiaries that is a Credit
Party or to conduct any automated clearing house transfers of funds and that is
designated a “Cash Management Bank” with respect to such services, in a writing
from the Borrower to Agent, and (other than a Person already party hereto as a
Lender or Agent) that delivers to Agent a letter agreement reasonably
satisfactory to it (i) appointing Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Article VIII, Sections 9.6, 9.18 and
9.19 as if it were a Lender or an Agent; provided that it is understood and
agreed that as of the Closing Date, Bank of America, N. A. shall be a Cash
Management Bank.
“Cash Management Obligations” means obligations owed by the Borrower or any of
its Restricted Subsidiaries that is a Credit Party to any Cash Management Bank
in respect of any overdraft and related liabilities arising from treasury,
depository, credit or debit card, purchasing card, or cash management services
or any automated clearing house transfers of funds, in each case to the extent
such obligations are designated by the Borrower as “Cash Management Obligations”
in writing to Agent. The designation of any Cash Management Obligations shall
not create in favor of such Cash Management Bank any rights in connection with
the management or release of any Collateral or of the obligations of any
Guarantor under the Loan Documents.
“Change of Control” means the earlier to occur of:
(a)    [Reserved.]
(b)    at any time, and for any reason whatsoever, any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act), excluding
the Sponsors, shall become the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act), directly or indirectly, of more than the
greater of (x) thirty-five percent (35%) of the then issued and outstanding
voting Stock of Borrower, and (y) the percentage of the then issued and
outstanding voting Stock of the Borrower owned, directly or


136




US-DOCS\99983253.20



--------------------------------------------------------------------------------





indirectly, beneficially by Sponsors, provided that the occurrence of the
foregoing events in this clause (b) shall not be deemed a Change of Control if
the Sponsors otherwise have the right, directly or indirectly, to designate (and
do so designate) a majority of the board of directors or other governing body of
Borrower at such time; or
(c)    [reserved]; or
(d)    [reserved]; or
(e)    any “change of control” (or comparable term) under (i) any definitive
agreement for Indebtedness of the Borrower or any of its Restricted Subsidiaries
with an outstanding principal amount in excess of $25,000,000, (ii) any
Incremental Equivalent Indebtedness with an outstanding principal amount in
excess of $25,000,000 or (iii) the Certificate of Designations of 8.00% Series A
Convertible Preferred Stock, Par Value $0.01 Per Share of Accretive Health, Inc.
“CFC” means a Foreign Subsidiary that is a “controlled foreign corporation”
within the meaning of Section 957(a) of the Code.
“Class” (a) when used with respect to Lenders, refers to whether such Lenders
have a Loan or Commitment with respect to a particular class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Loan Commitments, Incremental Revolving Loan
Commitments, Extended Revolving Loan Commitments, Initial Term Loan Commitments,
Incremental Term Loan Commitments, Refinancing Term Loan Commitments, Other
Revolving Commitments or Commitments in respect of any Term Loans subject to a
Permitted Repricing Amendment and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Revolving Loans or Term Loans, in each case, under this Agreement as
originally in effect or amended pursuant to Section 1.1(e), 9.1 (including
9.1(e) and 9.1(f)), of which such Loans, Borrowing or Commitments shall be a
part. Revolving Loan Commitments, Incremental Revolving Loan Commitments,
Extended Revolving Loan Commitments, Initial Term Loan Commitments, Incremental
Term Loan Commitments, Commitments in respect of any Term Loans subject to a
Permitted Repricing Amendment, Refinancing Term Loan Commitments, or Other
Revolving Commitments (and in each case, the Loans made pursuant to such
Commitments) that have different terms and conditions shall be construed to be
in different Classes. Commitments (and in each case, the Loans made pursuant to
such Commitments) that have identical terms and conditions shall be construed to
be in the same Class.
“Closing Date Acquisition” means the acquisition by the Borrower, directly or
indirectly, of all of the Stock and Stock Equivalents of the Target and the
other Target Companies pursuant to the Acquisition Agreement.
“Closing Date” means May 8, 2018.
“Closing Date Refinancing” shall have the meaning attributed thereto in the
recitals to this Agreement.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” means all the “Collateral” as defined in the Collateral Documents
and all other property of whatever kind and nature pledged or charged as
collateral under any Collateral Document.
“Collateral and Guarantee Requirement” means, at any time, the requirement that:


137




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(a)    Agent shall have received each Collateral Document required to be
delivered on the Closing Date pursuant to Section 2.1(a) or pursuant to Section
4.10 or Section 4.12 at such time as may be designated therein, subject, in each
case, to the limitations and exceptions set forth in this Agreement and any
other Loan Document, duly executed by each Credit Party thereto;
(b)    all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by each Wholly-Owned Subsidiary that is a Domestic Subsidiary of
the Borrower (other than any Excluded Subsidiary or any Unrestricted Subsidiary)
(each such Subsidiary, a “Guarantor”);
(c)    the Obligations and the Guarantees shall have been secured pursuant to
the Security Agreement or other applicable Collateral Document by a
first-priority security interest (subject to the Permitted Liens) in all Stock
and Stock Equivalents in any Restricted Subsidiary directly held by the Borrower
or any Guarantor (other than Stock and Stock Equivalents of any Excluded Pledged
Subsidiary) provided that in the case of any such Restricted Subsidiary that is
a Foreign Holdco or CFC such first-priority security interest shall be limited
to 65% of the voting power of all Stock and Stock Equivalents issued and
outstanding and 100% of the issued and outstanding non-voting Stock and Stock
Equivalents of such Foreign Holdco or CFC;
(d)    except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Guarantees shall have been secured by a
perfected security interest in, substantially all tangible and intangible assets
of the Borrower and each other Guarantor (including, without limitation,
accounts receivable, inventory, equipment, investment property, Intellectual
Property, intercompany notes, other general intangibles (including contract
rights) and proceeds of the foregoing), in each case, with the priority required
by the Collateral Documents; provided that such security interests shall not
include security interests in Excluded Property;
(e)    none of the Collateral shall be subject to any Liens other than Permitted
Liens;
(f)    [Reserved]; and
(g)    Credit Parties shall have exercised commercially reasonable efforts to
deliver to Agent, within the time periods required herein (or such later date as
Agent may agree to in its sole discretion), counterparts of a Control Agreement
with respect to each deposit account or securities account (other than any
Excluded Accounts) owned by any Credit Party promptly after the acquisition or
establishment thereof and in any event within ninety (90) days after the
acquisition or establishment thereof (subject to the post-closing provision
thereof in accordance with Section 4.12 with respect to any such accounts in
existence on the Closing Date) or such longer period as Agent may agree in its
sole discretion, in each case, duly executed by the depository bank or
securities intermediary with respect thereto and applicable Credit Party;
provided, however, Agent shall not give instructions directing the disposition
of funds and/or withholding any withdrawal rights from any Credit Party with
respect to funds from time to time credited to any deposit account or securities
account (such a notice, a “Control Notice”) unless an Event of Default has
occurred and is continuing and Agent agrees to promptly rescind a Control Notice
if (and upon Agent’s knowledge that) such Event of Default upon which a Control
Notice was issued has been cured or waived; provided that such rescission is
subject to the existing Control Agreement remaining in full force and effect
upon and after such rescission or, if necessary, the execution and delivery of a
new Control Agreement prior to effectuating such rescission.
Agent may grant extensions of time for the grant or perfection of security
interests in particular assets (including extensions beyond the Closing Date for
the perfection of security interests in the assets of the Credit Parties on such
date) where it reasonably determines, in consultation with the Borrower, that


138




US-DOCS\99983253.20



--------------------------------------------------------------------------------





perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents.
Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:
A.    Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in the Collateral Documents and, to the extent appropriate in the
applicable jurisdiction, as agreed between Agent and the Borrower;
B.    the Collateral and Guarantee Requirement shall not apply to any of the
following assets:
(i)    any fee-owned real property or leasehold interests in real property (with
no requirement to take any action with respect to creation or perfection of
security interests with respect to such leases, including to obtain landlord
waivers, estoppels or collateral access letters),
(ii)    (x) motor vehicles, airplanes and other assets subject to certificates
of title, (y) letter of credit rights (other than supporting obligations which
are perfected automatically) in an amount below $1,000,000 and (z) commercial
tort claims in an amount below $1,000,000,
(iii)    assets for which a pledge thereof or a security interest therein is
prohibited by applicable Requirements of Law or any agreement permitted
hereunder with any Person that is not an Affiliate of any of the Credit Parties
(as long as such agreement is not entered into in contemplation hereof), unless
any such prohibition is terminated or rendered unenforceable by the applicable
anti-assignment clauses of the UCC, other than proceeds and receivables thereof,
the assignment of which is expressly deemed effective under the UCC or other
applicable Requirements of Law notwithstanding such prohibition,
(iv)    any non-U.S. Property (other than the Stock and Stock Equivalents
representing 65% of the voting power of all issued and outstanding voting and
100% of the non-voting Stock and Stock Equivalents of any Foreign Holdco and any
CFC) of the Borrower and Guarantors that requires action under the Requirements
of Law of any non-U.S. jurisdiction to create or perfect a security interest in
such Property, including any Intellectual Property in any non-U.S. jurisdiction
(and no security agreements or pledge agreements governed under the Requirements
of Law of any non-U.S. jurisdiction shall be required in respect of such
Property),
(v)    Stock and Stock Equivalents in or assets of any Person other than
Wholly-Owned Subsidiaries to the extent not permitted by the terms of such
Subsidiary’s organization or joint venture documents or requiring third party
consent (as long as no such prohibition is entered into in contemplation
hereof), unless such prohibition is terminated, rendered unenforceable by the
applicable anti-assignment clauses of the UCC or applicable Requirements of Law
or such consent is obtained,
(vi)    any lease, license, permit or other agreements, or any Property subject
to a purchase money security interest (for so long as it is subject to such
arrangement to the


139




US-DOCS\99983253.20



--------------------------------------------------------------------------------





extent such arrangement prohibits Lien of the Agent therein), in each case to
the extent permitted under the Loan Documents, to the extent that a pledge
thereof or a security interest therein would violate or invalidate such lease,
license or agreement, purchase money, or create a right of termination in favor
of any other party thereto (other than the Borrower or a Guarantor) after giving
effect to the applicable anti-assignment clauses of the UCC and applicable
Requirements of Law, other than the proceeds and receivables thereof the
assignment of which is expressly deemed effective under applicable Requirements
of Law notwithstanding such prohibition,
(vii)    any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application or any registration issuing therefrom
under applicable Federal law,
(viii)    any Property or assets for which a pledge thereof or a security
interest therein would (a) require governmental consent (unless such consent has
been obtained), approval, license or authorization, including any governmental
licenses or state or local franchises, charters and authorizations or (b)
require other third party consent (unless such consent has been obtained),
approval, license or authorization or create a right of termination in favor of
any third party to such agreement (as long as such agreement or prohibition is
not entered into in contemplation hereof), in each case, to the extent any such
pledge or security interest is prohibited or restricted thereby, other than, in
each case, to the extent such prohibition or limitation is rendered ineffective
under the UCC or other applicable Requirements of Law notwithstanding such
prohibition (for the avoidance of doubt, no Credit Party will be required to
comply with the Federal Assignment of Claims Act or any similar statute),
(ix)    [reserved],
(x)    Stock and Stock Equivalents issued by, or assets of, Unrestricted
Subsidiaries, not-for-profit Subsidiaries and special purpose entities, and
assets of Immaterial Subsidiary (for the avoidance of doubt, other than Stock
and Stock Equivalents of the Immaterial Subsidiaries), captive insurance
companies (any Subsidiary whose Stock and Stock Equivalents are not required to
be pledged pursuant to this clause (x) or the foregoing clauses (v) or (viii),
or the following clause (xi), an “Excluded Pledged Subsidiary”),
(xi)    any Property or asset for which a pledge thereof or the grant of a
security interest therein could reasonably be expected to result in material
adverse tax consequences as reasonably determined by the Borrower in its good
faith judgment and in consultation with Agent,
(xii)    any Stock or Stock Equivalents (A) representing in excess of 65% of the
voting power of issued and outstanding Stock and Stock Equivalents and 100% of
the non-voting Stock and Stock Equivalents of any CFC or Foreign Holdco directly
held by the Borrower or any Guarantor and (B) in any Subsidiary of a CFC or a
Foreign Holdco,
(xiii)    Excluded Accounts of the type described in clauses (i), (ii) (to
extent including employee benefit accounts), (iii) and (iv) of the definitions
thereof, and


140




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(xiv)    the pledge or the grant of a security interest in any Property to the
extent, in the reasonable judgment of Agent, the burden or cost of perfection
such pledge or security interest is excessive in view of the benefits of such
pledge or security interest in favor of the Secured Parties (the Property
described in the foregoing clauses (i) though (xiv), the “Excluded Property”).
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the Credit Parties shall not be required, nor shall Agent be
authorized, (i) to perfect the above-described pledges, security interests and
mortgages by any means other than through (A) filing financing statements
pursuant to the UCC in the office of the secretary of state (or similar central
filing office) of the relevant State of organization or formation of each Credit
Party, (B) filings in the United States Patent and Trademark Office and United
States Copyright Office with respect to Intellectual Property owned by any
Credit Party to the extent required by the Collateral Documents, (C) delivery to
Agent of Collateral consisting of (x) intercompany notes and instruments
evidencing Indebtedness in excess of $1,000,000 issued to any Credit Party and
endorsed in blank, and (z) stock certificates of the Borrower and its
Subsidiaries accompanied by undated stock powers or share transfers executed in
blank, in each case, subject to the limitations in clause (c) above, and (D) any
necessary perfection steps with respect to letters of credit and commercial tort
claims in amounts in excess of $1,000,000, (ii) to enter into any deposit
account control agreements, securities account control agreement or other
control agreement with respect to any deposit account, securities account or
other asset specifically requiring perfection through control agreements unless
required by clause (g) above or (iii) to take any action with respect to any
assets located outside of the United States (it being understood that there
shall be no security agreements, pledge agreements or share charge (or mortgage)
agreements governed under the Requirements of Law of any jurisdiction other than
the United States).
“Collateral Documents” means, collectively, the Security Agreement, each Control
Agreement and all other security agreements, pledge agreements, patent and
trademark security agreements, copyright security agreements, collateral
assignments, lease assignments, guaranties and other similar agreements, and all
amendments, restatements, modifications or supplements thereof or thereto, by or
between any one or more of any Credit Party, any of their respective Restricted
Subsidiaries or any other Person pledging or granting a lien on Collateral or
guarantying the payment and performance of the Obligations, and any Lender or
Agent for the benefit of Agent, the Lenders and other Secured Parties now or
hereafter delivered to the Lenders or Agent pursuant to or in connection with
the transactions contemplated hereby, and all financing statements (or
comparable documents now or hereafter filed in accordance with the UCC or
comparable law) against any such Person as debtor in favor of any Lender or
Agent for the benefit of Agent, the Lenders and the other Secured Parties, as
secured party, as any of the foregoing may be amended, restated and/or modified
from time to time.
“Commitment” means, for each Lender, the sum of its Revolving Loan Commitment
and Term Loan Commitment.
“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment or Term Loan Commitment, as applicable,
divided by the Aggregate Revolving Loan Commitment or Aggregate Term Loan
Commitment, as applicable; provided that after the Term Loans have been funded,
Commitment Percentages shall be determined for the Term Loans by reference to
the outstanding principal balances thereof as of any date of determination
rather than the Commitments therefor; provided, further, that following
acceleration of the Loans, such term means, as to any Lender, the percentage
equivalent of the principal amount of the Loans held by such Lender, divided by
the aggregate principal amount of the Loans held by all Lenders.


141




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period but only to the extent such Consolidated
Interest Expense is paid or currently payable in cash in such period (for the
avoidance of doubt, any such amount shall exclude any Consolidated Interest
Expense that, at the option of the Borrower, may be paid in cash or in kind, as
long as the Borrower elects such payment to be made in kind and such payment is
actually paid in kind during the relevant period), other than (without
duplication and to the extent, but only to the extent, included in the
determination of Consolidated Interest Expense for such period in accordance
with GAAP and paid in cash for such period): (i) amortization of debt discount
and debt issuance commission, fees and expenses (including, for the avoidance of
doubt, any AHYDO Payments), (ii) any fees (including underwriting fees) and
out-of-pocket expenses paid in connection with the consummation of the
Transaction, any Permitted Acquisitions or any other debt issuance permitted
hereunder, (iii) any agent or collateral monitoring fees, letter of credit fees,
commitment fees and other periodic bank fees, (iv) accretion or accrual of
discounted liabilities other than Indebtedness, (v) any expense resulting from
the discounting of any Indebtedness in connection with the application of
purchase accounting in connection with any acquisition and (vi) any costs of
surety bonds in connection with financing activities.
“Consolidated EBITDA” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period:
(a)    increased (without duplication) by an amount which, in the determination
of Consolidated Net Income for such period, has been deducted or netted from
gross revenues (except with respect to clauses (x) and (xii) below) for, without
duplication:
(i)    total interest expense and, to the extent not reflected in such total
interest expense, any losses with respect to obligations under any swap
contracts (including any applicable termination payment) entered into for the
purpose of hedging interest rate risk, any bank and financing fees, any costs of
surety bonds in connection with financing activities, commissions, discounts and
other fees and charges owed with respect to letters of credit, bankers’
acceptance or any similar facilities or financing and swap contracts;
(ii)    provision for taxes based on income or profits or capital, including,
without limitation, federal, state, provincial, franchise, excise, withholding
and similar taxes, including any penalties and interest relating to any tax
examinations, plus, without duplication, tax distributions paid during such
period in accordance with Section 5.6(g);
(iii)    the total amount of depreciation and amortization expense, including
amortization of capitalized software expenditures and depreciation of assets
under capitalized leases;
(iv)    (A) Transaction expenses (including fees and expenses related to this
Agreement and the Subordinated Notes and any amendments, supplements and
modifications thereof and discretionary bonuses and other compensation-related
costs incurred in connection with the consummation of the Transactions, to the
extent paid on or before December 31, 2019, and in any event such discretionary
bonuses and other compensation-related costs not to exceed $3,000,000 in the
aggregate) and (B) any one-time costs and expenses incurred in connection with
any investment, disposition, equity issuance or debt issuance to the extent
permitted hereunder, including the


142




US-DOCS\99983253.20



--------------------------------------------------------------------------------





amortization of deferred financing fees, debt issuance costs, commissions, fees
and expenses (in each case, whether or not consummated);
(v)    amounts paid pursuant to Section 6 of that certain Put Deferral and
Reimbursement Agreement dated as of September 9, 2016 among Accretive Health
Inc., and the Investor (as therein defined), as in effect on February 23, 2018;
(vi)    the amount of fees, costs and expenses paid to Agent, the Lenders and/or
the lenders or purchasers, as applicable, and their respective representatives,
in connection with this Agreement, any other Loan Documents, any Incremental
Facility, any Incremental Equivalent Indebtedness, any Permitted Repricing
Amendment and any Permitted Refinancing of any of the foregoing, including any
amendments, waivers or other modifications to any of the foregoing;
(vii)    any costs, charges, accruals, reserves and expenses in connection with
the implementation of any cost savings initiatives, operating expense
reductions, integration, transition, facilities openings, vacant facilities,
consolidations, relocations and closings, permitted acquisitions and
dispositions, business optimization (including relating to systems design,
upgrade and implementation costs and software development costs), customer
disputes, restructuring, severance, curtailments or modifications to pension or
postretirement employee benefit plans and out-of-pocket costs relating to
one-time re-branding efforts; provided that such costs, charges, accruals,
reserves and expenses pursuant to this clause (vii), when added to the aggregate
amount of add backs made pursuant to clause (xii) below, shall not exceed 25% of
Consolidated EBITDA (prior to giving effect to this clause (vii) or clause (xii)
below) for any four (4) fiscal quarter period;
(viii)    the amount of any expense or deduction associated with income of any
Restricted Subsidiaries attributable to non-controlling interests or minority
interest of third parties;
(ix)    any non-cash charges, losses or expenses (including tax reclassification
related to tax contingencies in a prior period and, subject to clause (d) below,
including accruals and reserves in respect of potential or future cash items),
but excluding (x) any non-cash charge representing amortization of a prepaid
cash item that was paid but not expensed in a prior period and (y) losses from
hedging agreements or embedded derivatives;
(x)    cash actually received (or any netting arrangements resulting in reduced
cash expenditures) during such period, and not included in Consolidated Net
Income in any period, to the extent that the non-cash gain relating to such cash
receipt or netting arrangement was deducted in the calculation of Consolidated
EBITDA pursuant to clause (c) below for any previous period and not added back;
(xi)    unusual or non-recurring losses or charges; provided that such unusual
or nonrecurring losses or charges are reasonably identifiable, factually
supportable and certified by the Borrower’s chief financial officer;
(xii)    the amount of “run rate” cost savings, synergies and operating expense
reductions projected by the Borrower in good faith to be realized as a result of
any specified transaction, operating improvement, restructuring or cost savings
initiative taken or expected in good faith to be taken within 12 months
following the end of such period (calculated on a pro forma basis as though such
“run rate” cost savings, synergies and operating expense reductions had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that such “run rate”
cost savings, synergies and operating expense reductions are


143




US-DOCS\99983253.20



--------------------------------------------------------------------------------





reasonably identifiable, factually supportable and certified by the Borrower’s
chief financial officer (it is understood and agreed that “run rate” means the
full recurring benefit for a period that is associated with any action taken or
expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements); provided that such benefit is expected to be realized within 12
months of taking such action); provided, further, that such cost savings,
synergies and operating expense reductions pursuant to this clause (xii), when
added to the aggregate amount of add backs made pursuant to clause (vii) above,
shall not exceed 25% of Consolidated EBITDA (prior to giving effect to clause
(vii) above or this clause (xii)) for any four (4) fiscal quarter period;
provided, further that such foregoing 12-month periods in this clause (xii)
shall not apply with respect to add-backs pursuant to this clause (xii) in an
aggregate amount up to $15,000,000 as specified in the Lender Presentation that
was furnished in the Form 8-K filed on April 17, 2018 by the Borrower with the
SEC;
(xiii)    costs of legal or regulatory proceedings, settlements, fines,
judgments and orders (in excess of insurance recoveries in respect thereof) not
to exceed $3,000,000 in the aggregate during the term of this Agreement;
(xiv)    cash expenses incurred with respect to liability events or casualty
events (in excess of insurance recoveries in respect thereof), not to exceed
$2,000,000 in the aggregate during the term of this Agreement;
(xv)    any realized losses resulting from obligations under any swap contracts
and the application of GAAP;
(xvi)    costs and expenses incurred in connection with relocation of the
Chicago, Illinois tech center to Salt Lake City, Utah (including, without
limitation, legal fees, severance costs, retention, recruiting, relocation and
signing bonuses and expenses incurred in connection therewith), in each case, to
the extent incurred on or prior to the date which is the one year anniversary of
the Closing Date;
(xvii)    losses on asset sales, disposals or abandonments (other than asset
sales, disposals or abandonments in the ordinary course of business); and
(xviii)    third party advisory and consulting fees or other similar fees not to
exceed $2,000,000 in any trailing twelve month period,
(b)     decreased (without duplication) by an amount which, in the determination
of Consolidated Net Income for such period, has been included for: (i) non-cash
income during such period (other than with respect to cash actually received and
the reversal of any accrual or reserve in any prior period), and (ii) any
realized gains resulting from obligations under any Swap Contracts and the
application of GAAP,
(c)    decreased by all cash payments made during such period on account of
non-cash charges added to Consolidated Net Income pursuant to clause (b)(ix)
above in such period or in a prior period,
(d)     to the extent not already excluded in determining Consolidated Net
Income, decreased by the amount of income consisting of or associated with
losses of any Restricted Subsidiary attributable to non-controlling interests or
minority interests of third parties,
(e)    decreased by non-recurring or unusual gains,


144




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(f)    except as provided in the calculation of Excess Cash Flow, increased
(without duplication and to the extent not already included in determining
Consolidated EBITDA) on a Pro Forma Basis by the Acquired EBITDA of any Person,
property, business or asset acquired by the Borrower or any of its Restricted
Subsidiaries during such period (but not the Acquired EBITDA of any related
Person, property, business or assets to the extent not so acquired), to the
extent not subsequently sold, transferred or otherwise disposed of by Borrower
or such Restricted Subsidiary during such period (each such Person, property,
business or asset acquired and not subsequently so disposed of, an “Acquired
Entity or Business”), based on the actual Acquired EBITDA of such Acquired
Entity or Business for such period (including the portion thereof occurring
prior to such acquisition); provided that it is understood and agreed that any
add-backs to the calculation of Acquired EBITDA arising from cost-savings
related to the Acquired Entity or Business (including, without limitation, the
add-backs set forth in clauses (vii) and (xii) of the definition of Consolidated
EBITDA) shall be subject to the percentage caps and other restrictions set forth
in clause (a) above; and
(g)    except as provided in the calculation of Excess Cash Flow, decreased
(without duplication and to the extent not already included in determining
Consolidated EBITDA) on a Pro Forma Basis by the Disposed EBITDA of any Person,
property, business or asset sold, transferred or otherwise disposed of, closed
or classified as discontinued operations by Borrower or any of its Restricted
Subsidiaries during such period (each such Person, property, business or asset
so sold or disposed of, a “Sold Entity or Business”), based on the actual
Disposed EBITDA of such Sold Entity or Business for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).
Notwithstanding the foregoing, for purposes of calculating Consolidated EBITDA,
all implementation fees as set forth in that certain MPSA with Ascension Health
dated as of February 16, 2016, as in effect on the date of the Commitment Letter
shall be included as income in the period in which such are received in cash
irrespective of the treatment of such under GAAP.
For purposes of determining Consolidated EBITDA for any period that includes the
quarterly periods ending June 30, 2017, September 30, 2017 and December 31,
2017, the Consolidated EBITDA for each such quarterly period shall $11,100,000,
$17,500,000, and $21,600,000, and all periods ending after December 31, 2017 and
prior to the Closing Date shall be adjusted in a manner consistent with such
amounts.
“Consolidated First Lien Net Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Net Debt on such date that is secured
by a Lien on any asset of the Borrower and its Restricted Subsidiaries as of
such date, but excluding such Indebtedness to the extent secured on a junior
lien basis to the Obligations.
“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:
(1)    consolidated total interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued and whether or not
capitalized, (including, without limitation (and without duplication),
amortization of debt issuance costs and original issue discount, premiums paid
to obtain payment, financial assurance or similar bonds, interest capitalized
during construction, non-cash interest payments, the interest component of any
deferred payment obligations, the interest component of all payments under
Capital Leases and the implied interest component of synthetic lease obligations
(regardless of whether accounted for as interest expense under GAAP), all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs in respect of any obligations
under any Rate Contracts constituting interest


145




US-DOCS\99983253.20



--------------------------------------------------------------------------------





rate swaps, collars, caps or other arrangements requiring payments contingent
upon interest rates of such Person and its Subsidiaries); plus
(2)    all cash dividends paid or payable on preferred Disqualified Stock of
such Person during such period other than to such Person or a Credit Party, plus
or less, as applicable, to the extent they would otherwise be included in
interest expense under GAAP, unrealized gains and losses arising from derivative
financial instruments issued by such Person for the benefit of such Person or
its Subsidiaries, in each case determined on a consolidated basis for such
period.
For purposes of this definition, interest on a Capital Lease Obligation shall be
deemed to accrue at an interest rate reasonably determined by such Person to be
the rate of interest implicit in such Capital Lease Obligation in accordance
with GAAP.
“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Funded Debt of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money
(including, without limitation, the Loans) together with all Indebtedness of the
type described in clauses (d) and (f) of the definition of “Indebtedness” minus
(b) the lesser of (i) unrestricted cash and Cash Equivalents that would be
included in the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of such date, which unrestricted cash and Cash Equivalents shall
be determined without giving pro forma effect to the proceeds of Indebtedness
incurred on such date and (ii) $25,000,000; provided that Consolidated Net Debt
shall not include Letters of Credit, except to the extent of unreimbursed
drawings thereunder.
“Consolidated Net Income” means, means, for any period, with respect to any
Person and its Subsidiaries on a consolidated basis, net income as determined in
accordance with GAAP; provided that Consolidated Net Income for any such period
shall exclude, without duplication:
1.
any net after-tax extraordinary gains, losses or charges;

2.
the cumulative effect of a change in accounting principle(s) during such period;

3.
any net after-tax gains or losses realized upon the disposition of assets
outside the ordinary course of business (including any gain or loss realized
upon the disposition of any equity interests of any Person) and any net gains or
losses on disposed, abandoned and discontinued operations (other than assets
held for sale) (including in connection with any disposal thereof) and any
accretion or accrual of discounted liabilities;

4.
(A) the net income (or loss) of (1) solely for purposes of determining the
amount available under clause (a) of the definition of “Available Amount”, any
Restricted Subsidiary (other than a Credit Party) to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of that income is not at the time permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, statute, rule or governmental regulation applicable to such Subsidiary
or its stockholders (which has not been legally waived) and (2) any Person that
is not a Restricted Subsidiary and any Unrestricted Subsidiary, except in each
case to the extent of the amount of dividends or other distributions actually
paid in cash or cash equivalents (or converted to cash or cash equivalents) to
such Person or one of its Restricted Subsidiaries by such Person or



146




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Unrestricted Subsidiary during such period and (B) solely for purposes of
determining excess cash flow, the income or loss of any Person accrued prior to
the date it becomes a Subsidiary of such Person or is merged into or
consolidated with such Person or any Subsidiary of such Person or the date that
such other Person’s assets are acquired by such Person or any Subsidiary of such
Person,
5.
non-cash compensation charges, including any such charges arising from pension
obligations, stock options, restricted stock grants or other equity-incentive
programs or deferred compensation programs of such Person or any direct or
indirect parent company thereof, including in connection with the Transactions,

6.
(A) any charges or expenses pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement, any
stock subscription or shareholder agreement or any distributor equity plan or
agreement and (B) any charges, costs, expenses, accruals or reserves in
connection with the rollover, acceleration or payout of equity interests held by
management of the Loan Parties, in each case of (A) and (B), to the extent
that(in the case of any cash charges, costs and expenses) such charges, costs or
expenses are funded with cash proceeds contributed to the capital of the
Borrower, or any other direct or indirect parent of the Borrower or net cash
proceeds of an issuance of qualified equity interests of the Borrower, or any
other direct or indirect parent of the Borrower,

7.
any net income or loss attributable to the early extinguishment of indebtedness
or any write-off or forgiveness of indebtedness,

8.
effects of any adjustments (including the effects of such adjustments pushed
down to such Person and its Subsidiaries) in the inventory, property and
equipment, software, goodwill, other intangible assets, in-process research and
development, deferred revenue, debt line items, any earn-out obligations and any
other non-cash charges in such Person’s consolidated financial statements
pursuant to GAAP resulting from the application of purchase accounting in
relation to the Transactions or any consummated acquisition or the amortization
or write-off of any amounts thereof,

9.
accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP,

10.
any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or obligations
(including any losses with respect to obligations of customers, account debtors
and suppliers in bankruptcy, insolvency or similar proceedings) or as a result
of a change in law or regulation, in each case, pursuant to GAAP,

11.
any net gain or loss resulting from currency translation gains or losses related
to currency re-measurements of Indebtedness (including any net loss or gain
resulting from hedge agreements for currency exchange risk) and any foreign
currency translation gains or losses, and

12.
any net unrealized gains and losses resulting from obligations under Swap
Contracts and the application of GAAP.



147




US-DOCS\99983253.20



--------------------------------------------------------------------------------





In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Subsidiaries, notwithstanding anything to the contrary in
the foregoing (but without duplication of any of the foregoing exclusions and
adjustments), Consolidated Net Income shall include (A) the amount of proceeds
received from business interruption insurance in respect of expenses, charges or
losses with respect to business interruption and (B) reimbursements of any
expenses and charges to the extent reducing Consolidated Net Income that are
actually received and covered by indemnification or other reimbursement
provisions or, so long as the Borrower has made a determination that there
exists reasonable expectation that such amount will in fact be reimbursed by the
insurer and only to the extent that such amount is in fact reimbursed within 365
days of the date of such determination (with a reversal in the applicable future
period for any amount so included to the extent not so reimbursed within such
365 day period), in the case of clause (B) in connection with any investment or
any sale, conveyance, transfer or other disposition of assets permitted
hereunder.
“Consolidated Working Capital” means, at any date, the excess of (a) all amounts
(other than cash and Cash Equivalents) that would, in conformity with GAAP, be
set forth opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of Borrower and its Restricted Subsidiaries at such
date over (b) all amounts that would, in conformity with GAAP, be set forth
opposite the caption “total current liabilities” (or any like caption) on a
consolidated balance sheet of Borrower and its Restricted Subsidiaries on such
date, but excluding, without duplication, (A) the current portion of any Funded
Debt, (B) all Indebtedness consisting of Revolving Loans, Swing Loans and Letter
of Credit Obligations to the extent otherwise included therein, (C) the current
portion of interest of any Funded Debt, (D) the current portion of current and
deferred income taxes, (E) the current portion of any Capital Lease Obligations,
(F) deferred revenue arising from cash receipts that are earmarked for specific
projects, (G) the current portion of deferred acquisition costs and (H) current
accrued costs associated with any restructuring or business optimization
(including accrued severance and accrued facility closure costs).
“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any credit agreement, indenture, instrument or other
undertaking evidencing Indebtedness to which such Person is a party or by which
it or any of its property is bound or to which any of its property is subject.
“Control Agreement” means, with respect to any deposit account, securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to Agent, among Agent,
the financial institution or other Person at which such account is maintained or
with which such entitlement or contract is carried and the Credit Party
maintaining such account or owning such entitlement or contract, effective to
grant “control” (within the meaning of Articles 8 and 9 under the applicable
UCC) over such account to Agent.
“Conversion Date” means any date on which the Borrower converts a Base Rate Loan
to a LIBOR Rate Loan or a LIBOR Rate Loan to a Base Rate Loan.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
“Credit Agreement Refinancing Indebtedness” shall mean Indebtedness incurred
solely by the Borrower in the form of one or more tranches of Loans or
Commitments under this Agreement, in each case,


148




US-DOCS\99983253.20



--------------------------------------------------------------------------------





issued, incurred or otherwise obtained (including by means of the extension or
renewal of existing Indebtedness) in exchange for, or to refinance, in whole or
part, existing Term Loans and Revolving Loans (or Revolving Loan Commitments),
or any then-existing Credit Agreement Refinancing Indebtedness (“Refinanced
Debt”); provided that (i) if secured, such Indebtedness is secured by the
Collateral on an equal priority basis (but without regard to control of
remedies) or junior priority basis with the Liens securing the other Obligations
hereunder and is not secured by any property or assets other than the
Collateral, in each case subject to customary intercreditor arrangements
reasonably satisfactory to the Agent and the Borrower, (ii) such Indebtedness is
not guaranteed by any Person other than the Guarantors, (iii) such Indebtedness
is incurred solely to refinance, in whole or part, Refinanced Debt, and the
proceeds thereof shall be substantially contemporaneously applied to prepay such
Refinanced Debt, interest and any premium (if any) thereon, and fees and
expenses incurred in connection with such Credit Agreement Refinancing
Indebtedness, and any Revolving Loan Commitments so refinanced shall be
concurrently terminated, (iv) such Indebtedness (including, if such Indebtedness
includes any Revolving Loan Commitments, the unused amount of such Revolving
Loan Commitments) is in an original aggregate principal amount not greater than
the aggregate principal amount of the Refinanced Debt (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Revolving Loan
Commitments, the applicable amount thereof), plus accrued and unpaid interest,
any premium, and fees and expenses reasonably incurred in connection therewith,
(v) such Indebtedness has a maturity no earlier, and a Weighted Average Life to
Maturity no shorter, than the Refinanced Debt, (vi) the terms and conditions of
such Indebtedness (except as otherwise provided above and with respect to
pricing, premiums, fees, rate floors and optional prepayment or redemption
terms) shall reflect market terms and conditions at the time of incurrence or
issuance and (vii) such Refinanced Debt shall be repaid, all accrued interest,
fees, premiums (if any) and penalties in connection therewith shall be paid, and
all commitments in respect thereof shall be terminated, on the date such Credit
Agreement Refinancing Indebtedness is incurred.


“Credit Parties” means, collectively, the Borrower and each other Guarantor.
“Debt Fund Affiliate” means an Affiliate of Sponsor (other than Borrower, any of
its Subsidiaries or a natural Person) that is a bona fide debt fund or
investment vehicle primarily engaged in the making, purchasing, holding or
otherwise investing in commercial loans, bonds or similar extensions of credit
in the ordinary course of its business and (i) whose managers have fiduciary
duties to the third-party investors in such fund or investment vehicle
independent of their duties to Borrower or the Sponsor and (ii) with respect to
which none of Borrower, the Sponsor or any of their Affiliates that is not a
bona fide debt fund or investment vehicle primarily engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds or similar
extensions of credit in the ordinary course of its business makes investment
decisions or has the power, directly or indirectly, to cause the direction of
such Affiliate’s investment decisions.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Requirement of Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the expiration of any cure period, or both,
in each case as set forth in Section 7.1, would become an Event of Default.
“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or any of its Restricted Subsidiaries in
connection with a Disposition pursuant to Section 5.5(m) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a


149




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Responsible Officer of the Borrower, setting forth the basis of such valuation
(which amount will be reduced by the Fair Market Value of the portion of the
non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition).
“Disposed EBITDA” means, with respect to any Sold Entity or Business for any
period, the amount for such period of Consolidated EBITDA of such Sold Entity or
Business (determined as if references to the Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” (and in the
component financial definitions used therein) were references to such Sold
Entity or Business and its Subsidiaries), as determined on a consolidated basis
for such Sold Entity or Business.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale Leaseback and any sale of equity interests) of
any Property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.
“Disqualified Persons” means (i) those banks, financial institutions or other
persons separately identified in writing by the Borrower to the Lead Arranger
prior to the February 23, 2018, (ii) competitors (other than bona fide fixed
income investors, banks (or similar financial institutions) or debt funds) of
the Borrower and its Subsidiaries prior to or after the Closing Date and that is
identified by name in writing to the Agent in a written supplement to the DQ
List, and (iii) any Affiliate of Persons described in clause (i) or (ii) above
solely to the extent such Person has the name of the disqualified institution in
its legal name (and is not a bona fide fixed income investor, bank (or similar
financial institution) or debt fund; provided that no Person described in clause
(ii) or clause (iii) shall be or become a “Disqualified Person” hereunder until
the third (3rd) Business Day following the delivery of such writing and shall be
a “Disqualified Person” hereunder only on a prospective basis and shall not
apply retroactively to disqualify any Person that has previously acquired a
Commitment or Loan or a participation interest in any Loan; provided further
that “Disqualified Persons” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Person” by written notice
delivered to Agent and the Lenders from time to time.
“Disqualified Stock” means any Stock and Stock Equivalent which, by its terms
(or by the terms of any security or other Stock and Stock Equivalent into which
it is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Stock), pursuant to a sinking fund obligation or otherwise (except
as a result of a change of control, initial public offering or asset sale so
long as any rights of the holders thereof upon the occurrence of a change of
control, initial public offering or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments and all outstanding Letters
of Credit), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Stock), in whole or in part, (c) provides for the scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Stock and Stock Equivalents that
would constitute Disqualified Stock, in each case, prior to the date that is
ninety-one (91) days after the Latest Maturity Date; provided however, that in
no event will any Stock or Stock Equivalents constituting the 8.00% Series A
Convertible Preferred Stock of Accretive Health, Inc. constitute Disqualified
Stock.
“Dollars”, “dollars” and “$” each mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary incorporated, organized or otherwise
formed under the laws of the United States, any state thereof or the District of
Columbia.


150




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.
“Eligible Assignee” means any assignee permitted by and consented to in
accordance with Section 9.9.
“Environment” means ambient air, surface water, groundwater, drinking water,
soil, surface and subsurface strata, and natural resources such as wetlands,
flora and fauna.
“Environmental Laws” means any and all Requirements of Law relating to
pollution, the protection of the environment or natural resources or, to the
extent relating to exposure to Hazardous Materials, human health, including all
those relating to the manufacture, generation, transport, storage, use,
treatment, Release or threat of Release of any Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities and any costs of environmental consultants and
Attorneys’ Costs) of any Credit Party or any of its respective Restricted
Subsidiaries resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage or treatment of
any Hazardous Materials, (c) exposure of any Person to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other legally binding consensual arrangement to the
extent liability is assumed or imposed with respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Credit Party and is treated as a single
employer within the meaning of Section 414 of the Code or Section 4001 of ERISA.
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Credit Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a failure to satisfy the minimum funding standard under Section 412
of the Code or Section 302 of ERISA with respect to a


151




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Pension Plan, whether or not waived, or a failure to make any required
contribution to a Multiemployer Plan; (d) a complete or partial withdrawal by
any Credit Party or any ERISA Affiliate from a Multiemployer Plan, notification
of any Credit Party or ERISA Affiliate concerning the imposition of Withdrawal
Liability or notification that a Multiemployer Plan is insolvent or is in
reorganization within the meaning of Title IV of ERISA or that is in endangered
or critical status, within the meaning of Section 305 of ERISA; (e) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (f)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; (g) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Credit Party or any ERISA Affiliate; (h) a determination that
any Pension Plan is, or is expected to be, in “at-risk” status (within the
meaning of Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code);
or (i) the occurrence of a non-exempt prohibited transaction with respect to any
Plan or Pension Plan maintained or contributed to by any Credit Party (within
the meaning of Section 4975 of the Code or Section 406 of ERISA) which could
result in liability to any Credit Party.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Loss” means, with respect to any Property, any of the following: (a)
any loss, destruction or damage of such Property; or (b) any condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.
“Excess Cash Flow” means, for any period, an amount equal to (without
duplication):
(a)    Consolidated EBITDA of Borrower and the Restricted Subsidiaries for such
period (but (i) excluding any amounts of Acquired EBITDA added to such
Consolidated EBITDA pursuant to clause (f) of the definition of Consolidated
EBITDA for any portion of the relevant period prior to the acquisition of the
relevant Acquired Entity or Business and (ii) including any amounts of Disposed
EBITDA deducted from such Consolidated EBITDA pursuant to clause (g) of the
definition of Consolidated EBITDA for any portion of the relevant period prior
to the disposition of such Sold Entity or Business); plus
(b)    decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or dispositions by Borrower and its
Restricted Subsidiaries completed during such period or the application of
purchase accounting); less
(c)    Consolidated Interest Expense of Borrower and its Restricted Subsidiaries
(less interest income) and fees, commissions, discounts, make-whole payments,
penalties and premiums incurred in connection with Indebtedness, in each case,
to the extent paid in cash during such period; less
(d)    an amount equal to the amount of all non-cash credits to the extent
included in calculating Consolidated Net Income but not deducted in arriving at
such Consolidated EBITDA; less
(e)    the amount of cash taxes paid or tax reserves set aside or payable by
Borrower and its Restricted Subsidiaries (without duplication) in such period to
the extent they exceed the amount of tax expense deducted in determining
Consolidated Net Income for such period; less


152




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(f)    all director’s fees and expenses and indemnification obligations with
respect to directors and insurance premiums paid on behalf of directors, in each
case, to the extent paid in cash during such period and permitted to be paid in
accordance with this Agreement; less
(g)    without duplication of amounts deducted pursuant to clause (o) below in
prior Fiscal Years and without duplication of clause (h) below, the amount of
Capital Expenditures made in cash during such period, to the extent that such
Capital Expenditures were financed with Internally Generated Cash of Borrower
and its Restricted Subsidiaries; less
(h)    all fees, costs and expenses paid in cash by Borrower and its Restricted
Subsidiaries during such period in connection with Permitted Acquisitions,
Capital Expenditures and Investments permitted hereunder; less
(i)    the aggregate amount of all (x) scheduled principal payments of
Indebtedness of Borrower and its Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capital Leases and (B) the amount
of repayments of Term Loans pursuant to Section 1.8(a) (or any amortization
provision with respect to any Extended Term Loans, Incremental Term Loans and
Incremental Equivalent Indebtedness) paid in cash during such period, (y)
mandatory prepayment of Term Loans pursuant to Section 1.8(c) (or any similar
provision with respect to any Extended Term Loans, Incremental Term Loans and
Incremental Equivalent Indebtedness) to the extent required due to a Disposition
or Event of Loss that resulted in an increase to Consolidated Net Income (and
not in excess of the amount of such increase) made during such period and (z)
all mandatory prepayments of other Indebtedness that is secured by a lien on the
Collateral ranking pari passu with the lien on the Collateral securing the
Initial Term Loans (except to the extent such prepayments are funded with the
proceeds of an asset disposition which gave rise to such mandatory prepayment)
(but excluding (X) all other prepayments of Term Loans, (Y) all prepayments of
Revolving Loans and (Z) all prepayments in respect of any other revolving credit
facility, except, in the case of clause (Z), to the extent there is an
equivalent permanent reduction in commitments thereunder, in each case, made
during such period); less
(j)    the amount of Restricted Payments paid during such period pursuant to
Section 5.6(f), (h), (i), (j) or (n)) to the extent such Restricted Payments
were financed with Internally Generated Cash of Borrower and its Restricted
Subsidiaries; less
(k)    without duplication of any other clause of this definition, other cash
items or charges incurred by Borrower and its Restricted Subsidiaries to the
extent added back to Consolidated EBITDA (or excluded in the calculation of
Consolidated Net Income) for such period; less
(l)    without duplication of amounts deducted pursuant to clause (o) below in
prior Fiscal Years, the amount of Investments permitted and Permitted
Acquisitions made during such period to the extent that such Investments and
Permitted Acquisitions were financed with Internally Generated Cash of Borrower
and its Restricted Subsidiaries (and including, with respect to any Investment
and Permitted Acquisition, the amount of any working capital and other purchase
price adjustments made, and other deferred purchase consideration paid, during
such period to the extent such adjustments and consideration were financed with
Internally Generated Cash of Borrower and its Restricted Subsidiaries); less
(m)    the aggregate amount of all payments and charges in connection with any
repurchases pursuant to Section 5.6(g), to the extent made using Internally
Generated Cash; less


153




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(n)    increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or dispositions by Borrower and its
Restricted Subsidiaries completed during such period or the application of
purchase accounting); less
(o)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate amount of working capital adjustments and all permitted
earn-out obligations incurred, and all other consideration required to be paid
in cash by Borrower and its Restricted Subsidiaries (without duplication of
amounts deducted from Excess Cash Flow pursuant to clause (g) or (l) above for
such period), pursuant to binding contracts or binding commitments entered into
prior to or during such period relating to Permitted Acquisitions, permitted
Investments or Capital Expenditures to the extent paid in cash during such
period and financed with Internally Generated Cash of Borrower and its
Restricted Subsidiaries; less
(p)    any expenses or charges paid in cash on account of an item for which a
non-cash charge was taken, and added back to such Consolidated EBITDA, in the
same or in a prior period; less
(q)    the aggregate amount of expenditures actually made by Borrower and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period and did not reduce Consolidated EBITDA in a prior
period, except to the extent such expenditures were financed with the proceeds
of the incurrence of Indebtedness (other than Revolving Loans or extensions of
credit under any other revolving credit facility or similar facility or other
short term Indebtedness) by the Borrower or any of its Restricted Subsidiaries.
Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for Borrower and its Restricted Subsidiaries on a consolidated basis.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Account” means any (i) payroll accounts, (ii) employee benefit
accounts, 401(k) accounts and pension fund accounts, (iii) tax withholding
accounts, (iv) fiduciary and trust accounts, (v) accounts holding deposits in
connection with Liens permitted under Section 5.1(e), (f) or (x) and (vi) each
individual account in which the Credit Parties customarily maintain less than
$500,000; provided that in the event all accounts described in clause (vi)
customarily hold an aggregate amount in excess of $1,500,000, then the accounts
holding the largest average balance will cease to be “Excluded Accounts”
pursuant to clause (vi) (with such accounts continuing in descending order until
such aggregate threshold is no longer exceeded).
“Excluded Contribution” means the amount of capital contributions to the
Borrower or Net Cash Proceeds from the sale or issuance of Qualified Stock of
the Borrower , in each case to the extent actually received in cash by the
Borrower (or cash received from issuances of debt securities that have been
converted into or exchanged for any such Stock or Stock Equivalents) (other than
any amount designated as a Specified Equity Contribution or included for
purposes of determining the Available Amount) and designated by the Borrower to
Agent as an Excluded Contribution before or promptly after such capital
contributions is made or such equity interests are sold or issued, less amounts
used for (a) Investments under Section 5.2(x), (b) Restricted Payments under
Section 5.6(l) and (c) payments under Section 5.8(b). For the avoidance of
doubt, proceeds of any Excluded Contribution shall be used only for the purposes
set forth in the immediately preceding sentence and for no other purpose.
“Excluded Pledged Subsidiary” has the meaning specified in the definition of
“Collateral and Guarantee Requirement”.


154




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“Excluded Property” has the meaning specified in the definition of “Collateral
and Guarantee Requirement”.
“Excluded Rate Contract Obligation” means, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Secured Rate Contract (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation under a Secured Rate Contract. If a Swap Obligation under a Secured
Rate Contract arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation under a
Secured Rate Contract that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.
“Excluded Subsidiary” means (a) any Subsidiary that is a (i) CFC or (ii) a
Foreign Holdco (and any Domestic Subsidiary owned by any CFC or Foreign Holdco),
(b) any Immaterial Subsidiary, (c) any captive insurance companies, (d) any
not-for-profit Subsidiaries, (e) any special purpose entities (so long as such
special purpose entity is not created in contemplation of circumventing the
guarantee obligations), (f) any JV Entity, (g) to the extent a Guarantee could
result in material adverse tax consequences (as determined by Borrower in its
reasonable discretion in consultation with the Agent) and (h) any other
Subsidiary with respect to which, in the reasonable judgment of Agent and the
Borrower, the cost, burden or other consequences of providing a Guarantee shall
be excessive in view of the benefits to be obtained by the Lenders therefrom.
“Excluded Tax” means with respect to any Recipient: (a) Taxes imposed on or
measured by net income (including branch profit Taxes) and franchise Taxes
imposed in lieu of net income Taxes, in each case (i) imposed on any Recipient
as a result of being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes; (b) United States federal withholding Taxes to
the extent that the obligation to withhold amounts existed on the date that such
Person became a Recipient under this Agreement in the capacity under which such
Person makes a claim under Section 10.1(b) or designates a new Lending Office
(other than pursuant to Section 9.22 or Section 10.1(g)), except in each case to
the extent such Person is a direct or indirect assignee of any other Recipient
that was entitled, at the time the assignment to such Person became effective,
to receive additional amounts under Section 10.1(b); (c) Taxes that are directly
attributable to the failure (other than as a result of a change in any
Requirement of Law) by any Recipient to deliver the documentation required to be
delivered pursuant to Section 10.1(h); and (d) any United States federal
withholding Taxes imposed under FATCA.
“E-Fax” means any system used to receive or transmit faxes electronically.
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission, in each case to the extent such process
is pursuant to a procedure approved by Agent.


155




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“E-System” means any electronic system approved by Agent in its reasonable
judgment, including Syndtrak®, Intralinks® and ClearPar® and any other Internet
or extranet-based site, whether such electronic system is owned, operated or
hosted by Agent, any of its Related Persons or any other Person, providing for
access to data protected by passcodes or other security system.
“Facility Termination Date” means the date on which (a) the Commitments have
terminated, (b) all Loans, all L/C Reimbursement Obligations and all other
Obligations under the Loan Documents and all Cash Management Obligations and
Obligations arising under Secured Rate Contracts, that Agent has theretofore
been notified in writing by the holder of such Obligation are then due and
payable have been paid and satisfied in full, and (c) there shall have been
deposited cash collateral with respect to all contingent Obligations (or, as an
alternative to cash collateral, in the case of any Letter of Credit Obligation,
Agent shall have received a back-up letter of credit) in amounts and on terms
and conditions and with parties satisfactory to Agent and each Indemnitee that
is, or may be, owed such Obligations (excluding contingent Obligations (other
than L/C Reimbursement Obligations) as to which no claim has been asserted).
“Fair Market Value” means, with respect to any asset or Property on any date of
determination, the price which could be negotiated in an arm’s-length, free
market transaction, for cash, between a willing seller and a willing and able
buyer, neither of whom is under undue pressure or compulsion to complete the
transaction (as determined in good faith by the Borrower) at such date of
determination.
“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future United States Treasury Regulations promulgated thereunder and official
interpretations with respect thereto, any agreements entered into pursuant to
Section 1471(b)(1), and any intergovernmental agreements entered into to
implement or further the collection of Taxes imposed under the foregoing
(together with any law implementing such agreements).
“FDA” means the Food and Drug Administration of the United States and any
comparable agencies in foreign countries, together in each case, with any
successor agencies.
“Federal Health Care Program” has the meaning set forth in 42 U.S.C. §
1320a-7b(f).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by Agent; and (c) if such rate shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letter” means that certain Fee Letter dated as of February 23, 2016 by an
among Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Ares Capital Management LLC and the Borrower.


156




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.
“Financial Covenants” means, collectively, the covenants set forth in Sections
6.1 and 6.2.
“First Lien Net Leverage Ratio” means, on any date of determination, the ratio
of (a) Consolidated First Lien Net Debt as of such date to (b) Consolidated
EBITDA of the Borrower and its Restricted Subsidiaries for the most recently
ended four Fiscal Quarter period for which financial statements are available.
“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties ending on December 31, March 31, June 30 and September 30 of each year.
“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.
“Foreign Holdco” means any direct or indirect Domestic Subsidiary substantially
all of whose assets consist of capital stock of CFCs and, if applicable, debt of
such CFCs or Foreign Holdcos.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Credit
Party or any Restricted Subsidiary with respect to employees outside the United
States.
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Non-Funding Lender, (a) with
respect to any L/C Issuer, such Non-Funding Lender’s Commitment Percentage of
the outstanding Letter of Credit Obligations other than Letter of Credit
Obligations as to which such Non-Funding Lender’s participation obligation has
been reallocated to other Lenders or cash collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Non-Funding
Lender’s Commitment Percentage of Swing Loans other than Swing Loans as to which
such Non-Funding Lender’s participation obligation has been reallocated to other
Lenders in accordance with the terms hereof.
“Funded Debt” means all Indebtedness of Borrower and its Restricted Subsidiaries
for borrowed money that matures more than one year from the date of its creation
or matures within one year from such date that is renewable or extendable, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.
“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants, in the statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions and comparable stature and
authority within the accounting profession) that are applicable to the
circumstances as of the date of determination. Subject to Section 11.3, all
references to “GAAP” shall be to GAAP applied consistently with the principles
used in the preparation of the financial statements described in Section 3.5(a).
“Governmental Authority” means any nation or government, any state, provincial,
territorial or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing,


157




US-DOCS\99983253.20



--------------------------------------------------------------------------------





regulatory or administrative powers or functions of or pertaining to government
(including any supra-national body exercising such powers or functions, such as
the European Union or the European Central Bank), including, without limitation,
quasi-governmental entities established to perform the functions of any such
agency, branch of government or Person, and any agency, branch or other
governmental body (federal or state) charged with the responsibility, or vested
with the authority to administer or enforce, any Health Care Laws.
“Guarantee Obligations” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease Property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance of such Indebtedness or other monetary obligation, (iii)
to maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Indebtedness or other monetary
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other monetary obligation of any other
Person, whether or not such Indebtedness or other monetary obligation is assumed
by such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term “Guarantee
Obligations” shall not include endorsements for collection or deposit, in either
case in the Ordinary Course of Business, or customary and reasonable indemnity
obligations in effect on the Closing Date or entered into in connection with any
acquisition or disposition of assets permitted under this Agreement (other than
such obligations with respect to Indebtedness). The amount of any Guarantee
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.
“Guarantees” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.”
“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement.” For avoidance of doubt, the Borrower in its sole
discretion may cause any Subsidiary that is not a Guarantor to Guarantee the
Obligations by causing such Subsidiary to execute a joinder to the Guaranty in
the form of the related exhibit thereto, and any such Subsidiary shall be a
Guarantor, Credit Party and Subsidiary Guarantor hereunder for all purposes.
“Guaranty” means, collectively, (a) that certain Guaranty, dated as of even date
herewith, in form and substance reasonably acceptable to Agent and the Borrower,
made by the Guarantors in favor of Agent, for the benefit of the Secured
Parties, and (b) each other guaranty and guaranty supplement delivered pursuant
to Section 4.10, in each case, as the same may be amended, restated and/or
modified from time to time.
“Hazardous Material” means all explosive or radioactive substances or wastes,
and all other hazardous or toxic chemicals, pollutants, contaminants, compounds,
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law due to their dangerous or deleterious properties or


158




US-DOCS\99983253.20



--------------------------------------------------------------------------------





characteristics, including, without limitation, petroleum or petroleum
distillates, friable asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, toxic mold, and infectious wastes.
“Health Care Laws” means all federal and state laws, rules or regulations
relating to the regulation, provision or administration of, or payment for,
healthcare products or services, including, but not limited to (a) the federal
Anti‑Kickback Statute (42 U.S.C. §1320a‑7b(b)), Sections 1320a‑7 and 1320a‑7a of
Title 42 of the United States Code, the Physician Self-Referral Law, commonly
known as the “Stark Law” (42 U.S.C. §§1395nn and 1396b), the civil False Claims
Act (31 U.S.C. §3729 et seq.), the Federal Criminal False Claims Act (18 U.S.C.
§ 287), the administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the False
Statements Relating to Health Care Matters law (18 U.S.C. § 1035), Health Care
Fraud (18 U.S.C. § 1347), or any regulations promulgated pursuant to such
statutes, or similar state or local statutes or regulations, (b) the Health
Insurance Portability and Accountability Act of 1996 (Pub. L. No. 104‑191) and
the regulations promulgated thereunder and similar state or local statutes or
regulations governing the privacy or security of patient information, (c)
Medicare (Title XVIII of the Social Security Act) and the regulations
promulgated thereunder, (d) Medicaid (Title XIX of the Social Security Act) and
the regulations promulgated thereunder as well as comparable state Medicaid
statutes and regulations, (e) TRICARE (10 U.S.C. Section 1071 et seq.) and the
regulations promulgated thereunder, (f) quality and safety laws, rules or
regulations relating to the regulation, storage, provision or administration of,
or payment, billing, coding, documentation or submission of claims or accounts
receivable for, healthcare products or services, (e.g., Federal Food, Drug &
Cosmetics Act (21 U.S.C. §§ 301 et seq.), the Public Health Service Act, (42
U.S.C. §§ 201 et seq.)) and (g) licensure laws, rules or regulations relating to
the regulation, provision or administration of, or payment for, healthcare
items, services or goods and the ownership or operation of medical equipment,
supplies or accessories, including laws relating the so-called “corporate
practice of medicine”, and fee splitting, each of (a) through (g) as amended
from time to time.
“HIPAA” means the (a) Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
state and local laws regulating the privacy and/or security of individually
identifiable information, including state laws providing for notification of
breach of privacy or security of individually identifiable information, in each
case with respect to the laws described in clauses (a), (b) and (c) of this
definition, as the same may be amended, modified or supplemented from time to
time, any successor statutes thereto, any and all rules or regulations
promulgated from time to time thereunder.
“Historical Financial Statements” means, collectively:
(a)    GAAP audited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Borrower and its consolidated
subsidiaries as of and for the fiscal years ended (x) December 31, 2015 and 2016
and (y) if the Closing Date occurs after March 30, 2018 to, December 31, 2017;
(b)    unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Borrower and its consolidated
subsidiaries as of and for (x) the three-month periods ending March 31, 2017,
June 30, 2017 and September 30, 2017 and (y) each fiscal quarter ending
thereafter and at least 45 days prior to the Closing Date (and in each case for
the comparable period of the prior fiscal year), which financials are prepared
in accordance with GAAP (subject to the absence of footnotes and year-end
adjustments);
(c)    GAAP audited consolidated balance sheets and related statements of income
stockholders’ equity and cash flows of Intermedix Corporation and its
consolidated subsidiaries as of and for (x) the fiscal


159




US-DOCS\99983253.20



--------------------------------------------------------------------------------





years ended December 31, 2015 and December 31, 2016 and (y) if the Closing Date
occurs after March 30, 2018, December 31, 2017;
(d)    unaudited consolidated balance sheets and related statements of income
and cash flows of Intermedix Corporation and its consolidated subsidiaries as of
and for (x) the three month periods ended March 31, 2017, June 30, 2017 and
September 30, 2017 and (y) each fiscal quarter ending thereafter and at least 45
days prior to the Closing Date (and in each case for the comparable period of
the prior fiscal year), which financials are prepared in accordance with GAAP
(subject to the absence of footnotes and year-end adjustments);
(e)    (i) a pro forma consolidated balance sheet of Intermedix Corporation as
of (x) September 30, 2017 and (y) each fiscal quarter ending thereafter and at
least 45 days prior to the Closing Date, in each case excluding any amounts
related to the systems business transferred to EMS Parent (as defined in the
Acquisition Agreement), (ii) a pro forma consolidated statement of income of
Intermedix Corporation for the years ended (x) December 31, 2016 and (y) if the
Closing Date occurs after March 30, 2018, December 31, 2017, in each case
excluding the results of the systems business transferred to EMS Parent, and
(iii) an interim consolidated income statement of Intermedix Corporation for (x)
the nine-month period ending September 30, 2017 and (y) for each fiscal quarter
ending thereafter and at least 45 days prior to the Closing Date, in each case
excluding the results of the systems business transferred to EMS Parent;
provided that any such pro forma financial statement described in this clause
(e) shall be presented under Intermedix Corporation’s historical basis of
accounting (revenue recognition ASC 605); and
(f)    a pro forma consolidated balance sheet and related pro forma consolidated
statements of income of the Borrower as of and for (x) the twelve-month period
ending December 31, 2017 and (y) any four quarter period ending thereafter and
at least 45 days prior to the Closing Date, prepared after giving effect to the
Transactions as if the Transactions had occurred as of such date (in the case of
such balance sheet) or at the beginning of such period (in the case of such
other financial statements).
“Immaterial Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that has been designated by the Borrower in writing to Agent as an
“Immaterial Subsidiary” for purposes of this Agreement (and not redesignated as
a Material Subsidiary as provided below); provided that (a) for purposes of this
Agreement, at no time shall (i) the total assets of all Immaterial Subsidiaries
(other than Foreign Subsidiaries) at the last day of the most recently ended
Test Period equal or exceed 5% of the total assets of the Borrower and its
Subsidiaries at such date or (ii) the gross revenues for such Test Period of all
Immaterial Subsidiaries (other than Foreign Subsidiaries) equal or exceed 5% of
the consolidated gross revenues of the Borrower and its Subsidiaries for such
period, in each case determined in accordance with GAAP, (b) the Borrower shall
not designate any new Immaterial Subsidiary if such designation would not comply
with the provisions set forth in clause (a) above, and (c) if the total assets
or gross revenues of all Subsidiaries so designated by the Borrower as
“Immaterial Subsidiaries” (and not redesignated as “Material Subsidiaries”)
shall at any time exceed the limits set forth in clause (a) above, then all such
Subsidiaries shall be deemed to be Material Subsidiaries unless and until the
Borrower shall redesignate one or more Immaterial Subsidiaries as Material
Subsidiaries, in each case in a written notice to Agent, and, as a result
thereof, the total assets and gross revenues of all Subsidiaries still
designated as “Immaterial Subsidiaries” do not exceed such limits; and provided
further that the Borrower may designate and re-designate a Subsidiary as an
Immaterial Subsidiary at any time, subject to the terms set forth in this
definition.
“Impacted Lender” means any Lender that (i) fails to provide Agent, within three
(3) Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender (provided that such Lender
shall cease to be an Impacted Lender upon receipt by the Agent


160




US-DOCS\99983253.20



--------------------------------------------------------------------------------





of such assurance), (ii) has a Person that directly or indirectly controls such
Lender and such Person (a) becomes subject to a voluntary or involuntary case
under the Bankruptcy Code or any similar bankruptcy laws, (b) has appointed a
custodian, conservator, receiver or similar official for such Person or any
substantial part of such Person’s assets other than in connection with an
Undisclosed Administration, or (c) makes a general assignment for the benefit of
creditors, is liquidated, or is otherwise adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, and for each of clauses (a) through (c),
Agent has determined that such Lender is reasonably likely to become a
Non-Funding Lender or (iii) becomes the subject of a Bail-In Action. For
purposes of this definition, control of a Person shall have the same meaning as
in the second sentence of the definition of Affiliate. Any determination by
Agent that a Lender is an Impacted Lender, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be an Impacted Lender as of the date established therefor by
the Agent in a written notice of such determination, which shall be delivered by
the Agent to the Borrower, each L/C Issuer, the Swingline Lender and each other
Lender promptly following such determination.
“Incremental Percentage” means, with respect to any Permitted Acquisition or
Investment permitted hereunder, the percentage of the aggregate purchase
consideration for such Permitted Acquisition or Investment, as applicable, that
is financed with the proceeds of an Incremental Facility or Incremental
Equivalent Indebtedness.
“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services, including earnouts (other than
trade payables, accounts payable and accrued operating expenses, in each case,
incurred or entered into in the Ordinary Course of Business); (c) the face
amount of all letters of credit issued for the account of such Person and
without duplication, all drafts drawn thereunder and all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments issued by such Person; (d) all obligations evidenced by
notes, bonds (excluding, for the avoidance of doubt, surety bonds, appeal bonds,
and similar instruments), debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property); (f)
all Capital Lease Obligations; (g) the principal balance outstanding under any
synthetic lease, off-balance sheet loan or similar off balance sheet financing
product; (h) all obligations of such Person, whether or not contingent, in
respect of Disqualified Stock, valued at, in the case of redeemable preferred
Stock, the greater of the voluntary liquidation preference and the involuntary
liquidation preference of such Stock plus accrued and unpaid dividends; (i) all
indebtedness referred to in clauses (a) through (h) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness; (j) net
obligations of such Person under any Swap Obligations; and (k) all Guarantee
Obligations described in clause (a) of the definition thereof in respect of
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited. The amount of any net
obligation under any Swap Obligation on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of


161




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Indebtedness of any Person for purposes of clause (i) shall be deemed to be
equal to the lesser of (x) the aggregate unpaid amount of such Indebtedness and
(y) the fair market value of the property encumbered thereby as determined by
such Person in good faith.
“Indemnified Tax” means (a) any Tax, other than an Excluded Tax, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code.
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Software, Trademarks, Internet Domain Names, Trade Secrets and IP
Licenses.
“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan (other
than a LIBOR Rate Loan having an Interest Period more than three (3) months) the
last day of each Interest Period applicable to such Loan, (b) with respect to
any LIBOR Rate Loan having an Interest Period of more than three (3) months),
the last day of each three (3) month interval and, without duplication, the last
day of such Interest Period, and (c) with respect to Base Rate Loans (including
Swing Loans) the last day of each calendar quarter.
“Interest Coverage Ratio” means, on any date of determination, the ratio of
(without duplication) (a) Consolidated EBITDA of Borrower and its Restricted
Subsidiaries for the most recently ended four Fiscal Quarter period for which
financial statements are available, to (b) Consolidated Cash Interest Expense of
Borrower and its Restricted Subsidiaries for such period.
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the Business Day such Loan is disbursed or continued or on the
Conversion Date on which a Base Rate Loan is converted to the LIBOR Rate Loan
and ending on the date one, two, three, or six, or, if available to all
applicable Lenders, such other period that is twelve months or less thereafter,
as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:
(a)    if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day which is not a Business Day, that Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;
(b)    any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;
(c)    no Interest Period for a Term Loan or any portion thereof shall extend
beyond the last scheduled payment date therefor and no Interest Period for any
Revolving Loan shall extend beyond the Revolving Termination Date; and


162




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(d)    no Interest Period applicable to a Term Loan or portion thereof shall
extend beyond any date upon which is due any scheduled principal payment in
respect of the Term Loans unless the aggregate principal amount of Term Loans
represented by Base Rate Loans or by LIBOR Rate Loans having Interest Periods
that will expire on or before such date is equal to or in excess of the amount
of such principal payment.
“Internally Generated Cash” means, with respect to any Person, funds of such
Person and its Restricted Subsidiaries generated by the business operations of
such Person, and expressly excluding (to the extent received by such Person or
any of its Restricted Subsidiaries) proceeds of (a) the incurrence of
Indebtedness (other than Revolving Loans or other Indebtedness incurred under a
revolving credit facility), (b) the issuance of Stock, (c) any capital
contribution, (d) any casualty or condemnation event, or (e) any other event
(including Dispositions) to the extent such proceeds would not be included in
Consolidated EBITDA.
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.
“Inventory” means all of the “inventory” (as such term is defined in the UCC) of
the Borrower and its Restricted Subsidiaries, including, but not limited to, all
merchandise, raw materials, parts, supplies, work-in-process and finished goods
intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including such inventory as
is temporarily out of the Borrower’s or such Restricted Subsidiary’s custody or
possession, including inventory on the premises of others and items in transit.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Stock or Stock Equivalents or debt or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee Obligation
with respect to any Indebtedness of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances, or Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the Ordinary Course of Business)
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the Property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.
“IRS” means the Internal Revenue Service of the United States or any successor
thereto.


163




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.
“Issuer Documents” means with respect to any Letter of Credit, the L/C Request,
and any other document, agreement and instrument entered into by the applicable
L/C Issuer and the Borrower (or any Credit Party) or in favor of such L/C Issuer
and relating to such Letter of Credit.
“JV Entity” means (a) any joint venture and (b) any non-Wholly Owned Subsidiary
of the Borrower.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity or expiration date of any Term Loan, Revolving Loan Commitment,
Revolving Loan, any Incremental Term Loan Commitment, any Incremental Revolving
Loan or any Incremental Revolving Loan Commitment, in each case as extended in
accordance with this Agreement from time to time.
“L/C Issuer” means (i)  Bank of America and (ii) any Lender or an Affiliate
thereof or a bank or other legally authorized Person, in each case, designated
by the Borrower after the Closing Date and approved by Agent (such approval not
to be unreasonably withheld), in such Person’s capacity as an issuer of Letters
of Credit hereunder.
“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the applicable L/C Issuer thereof or to Agent, as and when
matured, to pay all amounts drawn under such Letter of Credit.
“Lead Arranger” means each of Bank of America, N.A. and Ares, in its capacity as
a lead arranger under this Agreement.
“Lender” has the meaning specified in the preamble hereto and, as the context
requires, includes the Swingline Lender.
“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower and Agent.
“Letter of Credit” means standby and trade letters of credit Issued for the
account of the Borrower or a Subsidiary of the Borrower by L/C Issuers for which
Agent and Lenders have incurred Letter of Credit Obligations. Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.


164




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the Issuance of
Letters of Credit by L/C Issuers or the purchase of a participation as set forth
in Section 1.1(c) with respect to any Letter of Credit. The amount of such
Letter of Credit Obligations shall equal the maximum amount that may be payable
by Agent and Lenders thereupon or pursuant thereto.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.
“LIBOR” means, for each Interest Period, the higher of (a) zero percent (0.00%)
per annum, and (b) a rate equal to the London Interbank Offered Rate or, if not
available, a comparable or successor rate, which rate is approved by the Agent,
for deposits of Dollars for the applicable Interest Period that appears on
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by Agent from time to time) as of
approximately 11:00 A.M. (London, England time) two (2) Business Days prior to
the first day in such Interest Period. If no such offered rate exists, such rate
will be the rate of interest per annum, as determined by Agent at which deposits
of Dollars in immediately available funds are offered at 11:00 A.M. (London,
England time) two (2) Business Days prior to the first day in such Interest
Period by major financial institutions reasonably satisfactory to Agent in the
London interbank market for such Interest Period for the applicable principal
amount on such date of determination; provided that to the extent a comparable
or successor rate is approved by the Agent in connection herewith, the approved
rate shall be applied in a manner consistent with market practice; provided,
further, that to the extent such market practice is not administratively
feasible for Agent, such approved rate shall be applied in a manner as otherwise
reasonably determined by Agent.
“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page Agent
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by Agent from time to time).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of Agent, to reflect the adoption of such LIBOR Successor Rate and to
permit the administration thereof by Agent in a manner substantially consistent
with market practice (or, if Agent determines that adoption of any portion of
such market practice is not administratively feasible or that no market practice
for the administration of such LIBOR Successor Rate exists, in such other manner
of administration as Agent determines in consultation with the Borrower).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, assignment (by way
of security or otherwise), deemed trust, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any


165




US-DOCS\99983253.20



--------------------------------------------------------------------------------





easement, right of way or other encumbrance on title to real property, and any
Capital Lease having substantially the same economic effect as any of the
foregoing).
“Limited Condition Financing” means any incurrence of Indebtedness related to,
and identified at the time of, any Limited Condition Transaction.
“Limited Condition Transaction” means any Permitted Acquisition by one or more
of the Borrower or any of the Restricted Subsidiaries of or in any assets,
business or Person permitted by this Agreement to be financed by, but whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing.
“Loan” means any loan made or deemed made by any Lender hereunder (including any
Initial Term Loans, Incremental Term Loans, additional Term Loans, Extended Term
Loans, any Term Loans subject to a Permitted Repricing Amendment, and any
extensions of credit under any Revolving Loan Commitment, Incremental Revolving
Loan Commitment or Extended Revolving Loan Commitment).
“Loan Documents” means this Agreement (including, for the avoidance of doubt,
any Permitted Repricing Amendment, any Refinancing Amendment, Extension,
Extension Offer or any amendment entered into in connection with an Incremental
Facility or Incremental Equivalent Indebtedness), the Fee Letter, the Collateral
Documents, the Guaranty, the Subordination Agreement, any intercreditor or
subordination agreement entered into in connection with Indebtedness permitted
pursuant to Section 5.3(t) and all documents delivered to Agent and/or any
Lender in connection with any of the foregoing.
“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.
“Material Adverse Effect” means (a) on the Closing Date, a “Company Material
Adverse Effect” (as defined in the Acquisition Agreement) and (b) after the
Closing Date, any event, change or condition that individually or in the
aggregate, has had or could reasonably be expected to have a material adverse
effect on (i) the business, assets, financial condition or results of
operations, in each case, of the Borrower and its Restricted Subsidiaries, taken
as a whole, (ii) the rights and remedies of Agent and the Lenders under the Loan
Documents, or (iii) the ability of the Borrower and the other Credit Parties
(taken as a whole) to perform their payment and performance obligations under
the Loan Documents.
“Material Environmental Liabilities” means Environmental Liabilities exceeding
$10,000,000 in the aggregate.
“Material Subsidiary” means, at any date of determination, each Subsidiary of
the Borrower that is not an Immaterial Subsidiary (but including, in any case,
any Subsidiary that has been designated as a Material Subsidiary as provided in,
or has been designated as an Immaterial Subsidiary in a manner that does not
comply with, the definition of “Immaterial Subsidiary”).
“Maturity Date” means (a) with respect to the Revolving Loan, the Revolving
Termination Date and (b) with respect to Initial Term Loans, the seventh
anniversary of the Closing Date (or, with respect to any Incremental Term Loans,
additional Term Loans, Extended Term Loans, any Term Loans subject to a
Permitted Repricing Amendment, or Refinancing Term Loans, such date or any later
date that is the maturity date applicable thereto); provided that if any such
day is not a Business Day, the Maturity Date shall be the Business Day
immediately preceding such day.
“Moody’s” means Moody’s Investors Service, Inc.


166




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Credit Party or any ERISA Affiliate
makes or is obligated to make contributions, or to which any Credit Party or any
ERISA Affiliate has any liability (contingent or otherwise).
“Net Cash Proceeds” means:
(a)    with respect to the Disposition of any asset by the Borrower or any of
its Restricted Subsidiaries or any Event of Loss, the excess, if any, of (i) the
sum of cash and Cash Equivalents received in connection with such Disposition or
Event of Loss (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received and, with respect to any Event of
Loss, any insurance proceeds or condemnation awards in respect of such Event of
Loss actually received by or paid to or for the account of the Borrower or any
of its Restricted Subsidiaries) less (ii) the sum of (A) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by the asset subject to such Disposition or Event of Loss and that is
required to be repaid (and is timely repaid) in connection with such Disposition
or Event of Loss (other than Indebtedness under the Loan Documents), (B) the
out-of-pocket fees and expenses (including attorneys’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by the Borrower or such Restricted Subsidiary in connection with such
Disposition or Event of Loss, (C) Taxes (or distributions in respect of Taxes)
paid or reasonably estimated to be actually payable in connection therewith
(including, for the avoidance of doubt, any withholding Taxes payable as a
result of the distribution of such proceeds to the Borrower), and (D) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Borrower or any of its Restricted
Subsidiaries after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or with respect to any indemnification obligations
associated with such transaction, it being understood that “Net Cash Proceeds”
shall include (i) any cash or Cash Equivalents received upon the Disposition of
any non-cash consideration by the Borrower or any of its Restricted Subsidiaries
in any such Disposition and (ii) upon the reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) above or if such liabilities have not been satisfied in
cash and such reserve is not reversed within 365 days after such Disposition or
Event of Loss, the amount of such reserve; and
(b)    with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess, if any, of (x) the sum of the
cash received in connection with such incurrence or issuance over (y) the
investment banking fees, underwriting discounts, commissions, costs and other
out-of-pocket expenses and other customary expenses incurred by the Borrower or
such Subsidiary in connection with such incurrence or issuance.
“Non-Credit Party” means any Subsidiary of the Borrower that is not a Credit
Party.
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it to Agent, any L/C Issuer, the Swingline Lender or any
other Lender hereunder (including in respect of its participation in Letters of
Credit or Swing Loans) and under the other Loan Documents within two (2)
Business Days after any such payment is due, (b) given written notice (and Agent
has not received a revocation in writing), to the Borrower, Agent, any Swingline
Lender, or any L/C Issuer or has otherwise publicly announced (and Agent has not
received notice of a public retraction) that such Lender will fail to fund
payments or purchases of participations required to be funded by it under the
Loan Documents (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that


167




US-DOCS\99983253.20



--------------------------------------------------------------------------------





such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) failed to fund, and not cured, all or any portion of its Loans
or participations hereunder within two (2) Business Days of the date such Loans
or participation were required to be funded hereunder unless such Lender
notifies Agent and the Borrower in writing that such failure is the result of
such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (d) has
failed, within three (3) Business Days after written request by Agent or the
Borrower, to confirm in writing to Agent and the Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Non-Funding Lender pursuant to this clause (d) upon receipt
of such written confirmation by Agent and the Borrower), or (e) has, or has a
direct or indirect parent company that has, (i) become subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws, (ii)
a custodian, conservator, receiver or similar official appointed for it or any
substantial part of such Person’s assets, (iii) made a general assignment for
the benefit of creditors, been liquidated, or otherwise been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or bankrupt, or (iv) become the subject of
a Bail-In Action; provided that a Lender shall not be a Non-Funding Lender
solely by virtue of the ownership or acquisition of any Stock or Stock
Equivalents in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Agent that a Lender is a Non-Funding Lender under
any one or more of clauses (a) through (e) above, and of the effective date of
such status, shall be conclusive and binding absent manifest error, and such
Lender shall be deemed to be a Non-Funding Lender as of the date established
therefor by Agent in a written notice of such determination, which shall be
delivered by Agent to the Borrower, each L/C Issuer, the Swingline Lender and
each other Lender promptly following such determination.
“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.
“Note” means any Revolving Note, Swingline Note or Term Note and “Notes” means
all such Notes.
“Notice of Borrowing” means a notice given by the Borrower to Agent pursuant to
Section 1.5, in substantially the form of Exhibit 11.1(c) hereto, or such other
form as may be approved by Agent (including any form on an electronic platform
or electronic transmission system as shall be approved by Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.
“Notice of Prepayment” means a notice of prepayment with respect to a Loan or
commitment reduction pursuant Section 1.7, which shall be substantially in the
form of Exhibit 1.7 hereto, or such other form as may be approved by Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by Agent), appropriately completed and signed by a
Responsible Officer.
“Obligations” means all Loans, and other Indebtedness, advances, debts,
liabilities, obligations (including, without limitation, Cash Management
Obligations), covenants and duties owing by any Credit Party to any Lender,
Agent, any L/C Issuer, any Secured Swap Provider, Cash Management Bank or any
other Person required to be indemnified, that arises under any Loan Document or
any Secured Rate Contract, whether or not for the payment of money, whether
arising by reason of an extension of credit, loan, guaranty, indemnification or
in any other manner, whether direct or indirect (including those acquired by
assignment


168




US-DOCS\99983253.20



--------------------------------------------------------------------------------





or assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired, including all interest, fees or
expenses, whether or not accruing after the filing of any petition in bankruptcy
or after the commencement of any insolvency, reorganization or similar
proceeding, and whether or not a claim for post-filing or post-petition interest
is allowed or allowable in any such proceeding; provided, that Obligations of
any Guarantor shall not include any Excluded Rate Contract Obligations solely of
such Guarantor.
“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.
“Organization Documents” means (a) with respect to any corporation or company,
the certificate or articles of incorporation, the memorandum and articles of
association, any certificates of change of name and/or the bylaws (or equivalent
or comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, declaration, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax, other than any such connection arising solely
from the Recipient having executed, delivered, become a party to, performed its
obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document or sold or assigned an interest in any Loan or Loan Document.
“Other Revolving Commitments” shall mean one or more tranches of Revolving Loan
Commitments hereunder that result from a Refinancing Amendment.
“Other Revolving Loans” shall mean one or more Tranches of Revolving Loans that
result from a Refinancing Amendment.
“Other Taxes” has the meaning set forth in Section 10.1(d).
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56 (USA Patriot Act).
“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA) other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code and is sponsored or
maintained by any Credit Party or any ERISA Affiliate or to which any Credit
Party or any ERISA Affiliate contributes or has an obligation to contribute, or
in the case of a multiple employer or


169




US-DOCS\99983253.20



--------------------------------------------------------------------------------





other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding six (6) years, or to which any Credit
Party or any ERISA Affiliate has any liability (contingent or otherwise).
“Permitted Refinancing” means, with respect to any Person, any modification
(other than a release of such Person), refinancing, refunding, renewal or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, refunded, renewed or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, and as otherwise permitted under
Section 5.3, (b) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Section 5.3(f), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c)
other than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 5.3(f), at the time thereof, no Event of Default
shall have occurred and be continuing, (d) to the extent permitted by Section
1.8, such Indebtedness may participate on a pro rata basis or on less than a pro
rata basis (but not on a greater than pro rata basis) in any voluntary or
mandatory prepayments hereunder and shall not require any mandatory prepayments
in addition to those under this Agreement, (e) if such Indebtedness being
modified, refinanced, refunded, renewed or extended is Indebtedness permitted
pursuant to Section 5.3(r), (i) to the extent such Indebtedness being so
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being so modified, refinanced, refunded, renewed or
extended, (ii) the terms and conditions (including, if applicable, as to
collateral but excluding as to interest rate and redemption premium) of any such
modified, refinanced, refunded, renewed or extended Indebtedness, taken as a
whole, are not materially less favorable to the Credit Parties or the Lenders
than the terms and conditions of the Indebtedness being modified, refinanced,
refunded, renewed or extended; provided that a certificate of a Responsible
Officer delivered to Agent at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees) and (iii) such modification,
refinancing, refunding, renewal or extension is incurred by the Person who is
the obligor of the Indebtedness being so modified, refinanced, refunded, renewed
or extended, (f) the other terms and conditions (including pricing, and optional
prepayment or redemption terms) of such Permitted Refinancing reflect market
terms and conditions at the time of incurrence or issuance, (g) any Permitted
Refinancing that is junior to the Facilities with respect to security shall be
subject to a customary intercreditor agreement reasonably satisfactory to the
Agent and the Borrower, (h) such indebtedness is not guaranteed by any
guarantors other than the Guarantors and (i) to the extent secured, such
indebtedness is not secured by property or assets other than the Collateral.
“Permitted Reorganizations” means re-organizations and other activities related
to tax planning and re-organization, so long as, after giving effect thereto,
(i) neither the value of the security interest of the collateral agent and the
Lenders in the Collateral (including as to the perfection and priority thereof),
nor


170




US-DOCS\99983253.20



--------------------------------------------------------------------------------





the value of the Guarantee, taken as a whole, is materially impaired and (ii)
such reorganization or activities would not result in a taxable event for the
Lenders.
“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of its Restricted Subsidiaries after the Closing Date; provided that (a)
any such Sale Leaseback that is not between (i) a Credit Party and another
Credit Party or (ii) a Subsidiary that is not a Credit Party and another
Subsidiary that is not a Credit Party must be, in each case, consummated for
fair market value as determined at the time of consummation in good faith by (x)
the Borrower or such Subsidiary and (y) in the case of any Sale Leaseback (or
series of related Sales Leasebacks) the aggregate proceeds of which exceed
$10,000,000, the board of managers or directors or sole member, as applicable,
of the Borrower or such Restricted Subsidiary (which such determination may take
into account any retained interest or other Investment of the Borrower or such
Restricted Subsidiary in connection with, and any other material economic terms
of, such Sale Leaseback) and (b) the net cash proceeds resulting from any such
Sale Leaseback shall be applied to the prepayment of the Loans in order set
forth in Section 1.8(f) unless otherwise reinvested in accordance with Section
1.8(c).
“Permitted Surviving Debt” means (i) purchase money indebtedness, capital leases
and equipment financings of the Borrower and its Restricted Subsidiaries that
will remain outstanding following the Closing Date and (ii) intercompany
indebtedness among the Borrower and its Restricted Subsidiaries.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) other than a Foreign Plan, established or maintained by any
Credit Party or any Restricted Subsidiary or, with respect to any such employee
benefit plan that is subject to Section 412 of the Code or Title IV of ERISA,
any ERISA Affiliate.
“Products” means any item or any service that is prepared, assembled, packaged,
tested, labeled, distributed, sold or marketed by, managed, performed, or
otherwise used, offered, or handled by or on behalf of the Credit Parties.
“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any financial performance test hereunder for an applicable period of measurement
as of any applicable calculation date, in respect of any Specified Transaction,
the making of such calculation after giving effect, on a pro forma basis, to:
(a)    the consummation of such Specified Transaction as of the first day of the
applicable calculation period, as if such Specified Transaction had been
consummated on the first day of such calculation period, giving effect (without
duplication) to any operating expense reductions and cost savings that would be
permitted to be added back to Consolidated EBITDA pursuant to clauses (a)(vii)
and (a)(xii) of the definition thereof, but only to the extent that such
operating expense reductions and cost savings are so certified by the Borrower;
(b)    the assumption, incurrence or issuance of any Indebtedness by the
Borrower or any of its Restricted Subsidiaries (including any person which
becomes a Restricted Subsidiary pursuant to or in connection with such Specified
Transaction) in connection with such Specified Transaction, as if such
Indebtedness had been assumed, incurred or issued (and the proceeds thereof
applied) on the first day of such calculation period (with any such Indebtedness
bearing interest during any


171




US-DOCS\99983253.20



--------------------------------------------------------------------------------





portion of the applicable measurement period prior to the relevant acquisition
at the weighted average of the interest rates applicable to such Indebtedness
incurred during such period); and
(c)    the permanent repayment, retirement or redemption of any Indebtedness
(other than revolving Indebtedness, except to the extent accompanied by a
permanent commitment reduction) by the Borrower or any of its Restricted
Subsidiaries (including any person which becomes a Restricted Subsidiary
pursuant to or in connection with such Specified Transaction) in connection with
such Specified Transaction, as if such Indebtedness had been repaid, retired or
redeemed on the first day of such calculation period;
with clauses (a) through (c) calculated in a manner consistent with GAAP;
provided that the foregoing pro forma adjustments may be applied to any such
test solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA and give effect to events (including operating
expense reductions) that are (as determined by the Borrower in good faith) (x)
directly attributable to such transaction, (y) expected to have a continuing
impact on the Borrower and its Restricted Subsidiaries and (z) factually
supportable.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Secured Rate Contract, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation under a Secured
Rate Contract or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Stock” means any Stock or Stock Equivalents that are not Disqualified
Stock.
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) designed to provide protection against fluctuations in
interest or currency exchange rates and any other agreements or arrangements
designed to provide such protection.
“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Restricted Subsidiary of any
Credit Party.
“Recipient” means Agent, each Lender (including each Swingline Lender), each L/C
Issuer, each other Indemnitee and any other recipient of any payment to be made
by or on account of any obligation of any Credit Party hereunder, including each
Secured Swap Provider and each Cash Management Bank.
“Refinanced Debt” shall have the meaning provided in the definition of “Credit
Agreement Refinancing Indebtedness.”


“Refinanced Term Loans” shall have the meaning provided in Section 1.13(e).


“Refinancing Amendment” shall mean an amendment to this Agreement executed by
the Borrower, the Agent, each Additional Refinancing Lender and each Lender that
agrees to provide any portion of Refinancing Term Loan Commitments, Refinancing
Term Loans, Other Revolving Commitments or Other Revolving Loans, in each case
in accordance with Section 1.13.




172




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“Refinancing Series” shall mean all Refinancing Term Loans or Refinancing Term
Loan Commitments that are established pursuant to the same Refinancing Amendment
(or any subsequent Refinancing Amendment to the extent such Refinancing
Amendment expressly provides that the Refinancing Term Loans or Refinancing Term
Loan Commitments provided for therein are intended to be a part of any
previously established Refinancing Series) and that provide for the same
amortization schedule.


“Refinancing Term Loan Commitments” shall mean one or more tranches of Term Loan
Commitments hereunder that are established to fund Refinancing Term Loans of the
applicable Refinancing Series hereunder pursuant to a Refinancing Amendment.


“Refinancing Term Loans” shall mean the Term Loans made by one or more Lenders
or any other banks or financial institutions pursuant to Section 1.13.


“Repricing Event” means any voluntary prepayment of all or any portion of the
Term Loans in connection with (i) the refinancing or repricing of all or any
portion of the Term Loans with the proceeds of any debt financing with other
pari passu term loans under credit facilities incurred by the Borrower or any of
its Restricted Subsidiaries, the effect of which is to reduce the All-In Yield
applicable to the Term Loans, or (ii) any amendment, restatement, amendment and
restatement or other modification to this Agreement, in the case of each of
clauses (i) and (ii), which reduces the All-In Yield applicable to such Term
Loans, other than, in each case, any refinancing, repricing of Loans or
amendment, restatement, or other modification of this Agreement in connection
with any Change of Control or Transformative Acquisition.
“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each partner, director, officer, employee, agent, trustee and adviser
of such Person or any of such Person’s Affiliates.
“Release” means any spill, emission, discharge, disposal, leaking, pumping,
pouring, dumping, emptying, injection or leaching into the Environment.
“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Release of Hazardous Material in the indoor or
outdoor environment, (b) prevent or minimize any Release so that a Hazardous
Material does not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment or (c) perform pre-remedial studies
and investigations and post-remedial monitoring and care with respect to any
Release of Hazardous Material.
“Reportable Event” means, with respect to any Plan, any of the events set forth
in Section 4043(c) of ERISA or the regulations issued thereunder.
“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect plus the aggregate unpaid principal balance of the Term Loans then
outstanding, or (b) if the Aggregate Revolving Loan Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum of the aggregate
unpaid principal amount of Loans (other than Swing Loans) then outstanding,
outstanding Letter of Credit Obligations, amounts of participations in Swing
Loans and the principal amount of unparticipated portions of Swing Loans;
provided, that if there are two or more Lenders that are not Affiliates of one
another, then Required Lenders shall include at least two Lenders (Lenders that
are Affiliates of one another being considered as one Lender for purposes of
this proviso).
“Required Revolving Lenders” means at any time (a) Lenders then holding more
than fifty percent (50%) of the sum of the Aggregate Revolving Loan Commitments
then in effect, or (b) if the Aggregate


173




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Revolving Loan Commitments have terminated, Lenders then holding more than fifty
percent (50%) of the sum of the aggregate outstanding amount of Revolving Loans,
outstanding Letter of Credit Obligations, amounts of participations in Swing
Loans and the principal amount of unparticipated portions of Swing Loans;
provided, that if there are two or more Revolving Lenders that are not
Affiliates of one another, then Required Revolving Lenders shall include at
least two such Revolving Lenders (Revolving Lenders that are Affiliates of one
another being considered as one Revolving Lender for purposes of this proviso).
“Requirement of Law” means, with respect to any Person, the common law and any
federal, state, local, foreign, multinational or international laws, statutes,
codes, treaties, standards, rules and regulations, guidelines, ordinances,
orders, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case whether or not having the force of law
and that are applicable to or binding upon such Person or any of its Property or
to which such Person or any of its Property is subject.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Credit Party and, solely for purposes of the delivery of incumbency
certificates pursuant to Section 2.1(a)(iii) on the Closing Date, any secretary
or assistant secretary of a Credit Party and, solely for purposes of notices
given pursuant to Article I, any other officer of the applicable Credit Party so
designated by any of the foregoing officers in a notice to Agent or any other
officer or employee of the applicable Credit Party designated in or pursuant to
an agreement between the applicable Credit Party and Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Credit Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Stock or Stock Equivalent of
any Person or any of its Subsidiaries, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Stock or Stock Equivalent by the issuer
or an affiliate thereof, or on account of any return of capital to the holders
of the Stock or Stock Equivalents of such Person, or any option, warrant or
other right to acquire any such dividend or other distribution or payment.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Loan Commitments at such time.
“Revolving Lender” means each Lender with a Revolving Loan Commitment (or if the
Revolving Loan Commitments have terminated, who hold Revolving Loans or
participations in Swing Loans or Letter of Credit Obligations).
“Revolving Loan” means a Loan made or deemed to have been made pursuant to
Section 1.1(b), Section 1.1(c)(vi)(B), Section 1.1(d)(iii)(B) or pursuant to
Incremental Revolving Loan Commitments or Extended Revolving Loan Commitments.
For the avoidance of doubt, the term “Revolving Loan” shall include any
Revolving Loans subject to a Permitted Repricing Amendment.


174




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“Revolving Loan Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans and acquire
interests in Letter of Credit Obligations and Swing Loans, which initial
commitments are set forth opposite such Lender’s name in Schedule 1.1(b) under
the heading “Revolving Loan Commitments”, as such commitment may be (a) reduced
from time to time pursuant to this Agreement and (b) reduced or increased from
time to time pursuant to (i) assignments by or to such Revolving Lender pursuant
to an Assignment, (ii) an amendment or joinder agreement with respect to an
Incremental Revolving Loan Commitment or (iii) an Extension with respect to
Extended Revolving Loan Commitments. For the avoidance of doubt, the term
“Revolving Loan Commitment” shall include any Revolving Loan Commitments subject
to a Permitted Repricing Amendment.
“Revolving Note” means a promissory note of the Borrower payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrower under the Revolving Loan Commitment of such Lender.
“Revolving Termination Date” means the earlier to occur of: (a) the fifth
anniversary of the Closing Date; and (b) the date on which the Aggregate
Revolving Loan Commitment shall terminate in accordance with the provisions of
this Agreement; provided that the reference to Revolving Termination Date with
respect to Incremental Revolving Loan Commitments whose maturity has been
established pursuant to Section 1.1(e), Extended Revolving Loan Commitments
whose maturity has been established pursuant to Section 9.1(f) or Other
Revolving Commitment whose maturity date has been established pursuant to
Section 1.13, as applicable, shall be the date to which such Revolving
Termination Date shall have been so extended or such maturity date as so
established; provided further that if any such day is not a Business Day, the
Revolving Termination Date shall be the Business Day immediately preceding such
day.
“S&P” means Standard & Poor’s Rating Services.
“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of its Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any Property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such Property or other Property that it intends to use for
substantially the same purpose or purposes as the Property being sold,
transferred or disposed.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider and each Cash Management Bank.
“Secured Rate Contract” means any Rate Contract between any Credit Party or any
Subsidiary thereof and the counterparty thereto, (i) where said counterparty is
(or was at the time such Rate Contract was entered into) Agent or a Lender or an
Affiliate of Agent or a Lender, or (ii) which Agent has acknowledged in writing
constitutes a “Secured Rate Contract” hereunder.
“Secured Swap Provider” means a Lender or an Affiliate of a Lender (or a Person
who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with
the Borrower.
“Securities Act” means the Securities Act of 1933.


175




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“Security Agreement” means that certain Security Agreement, dated as of even
date herewith, in form and substance reasonably acceptable to Agent and the
Borrower, made by the Credit Parties in favor of Agent, for the benefit of the
Secured Parties, as the same may be amended, restated and/or modified from time
to time.
“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA.”
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the present fair saleable value of the
assets of such Person and its Subsidiaries, on a consolidated basis, is greater
than the total amount that will be required to pay the probable liabilities
(including contingent liabilities) of such Person and its Subsidiaries as they
become absolute and matured, (ii) the sum of the liabilities (including
contingent liabilities) of such Person and its Subsidiaries, on a consolidated
basis, is greater than the total amount that will be required to pay the
probable liabilities (including contingent liabilities) of such Person and its
Subsidiaries as they become absolute and matured, (iii) such Person and its
Subsidiaries, on a consolidated basis, have not incurred debts or other
liabilities, including current obligations, beyond their ability to pay such
debts of other liabilities as they become due (whether at maturity or otherwise)
and (iv) the capital of such Person and its Subsidiaries, on a consolidated
basis, is not unreasonably small in relation to their business. For purposes of
this definition, the amount of contingent liabilities at any time shall be
computed as the amount that, in light of all of the facts and circumstances
known to such Person, represents the amount that would reasonably be expected to
become an actual and matured liability.
“Specified Acquisition Agreement Representations” means the representations made
by, or with respect to, the Target and its Subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower (or its Affiliates) have the right (taking into account
any applicable cure provisions) to terminate the Borrower’s (or their)
obligations under Acquisition Agreement as a result of a breach of such
representations in the Acquisition Agreement or the failure of a Specified
Acquisition Agreement Representation results in a failure of a condition
precedent to the Borrower’s (or its Affiliates) obligations to consummate the
Closing Date Acquisition in the Acquisition Agreement.
“Specified Representations” means the representations and warranties of the
Borrower and the Guarantors (including the Target Companies except as specified
herein) set forth in Sections 3.1 (other than 3.1(d), with respect to the Target
Companies only and 3.1(e)), 3.2 (other than 3.2(c)(ii), (iii) and (iv), with
respect to the Target Companies only), 3.3, 3.4, 3.12, 3.15, 3.16 (to the extent
required in Section 2.1(e)), 3.18 and 3.19.
“Specified Event of Default” means an Event of Default under Section 7.1(a) or
Section 7.1(f).
“Specified Transaction” means any Investment (including any Acquisition),
Disposition, incurrence or repayment of Indebtedness, Restricted Payment,
Subsidiary designation, Refinancing Series, Incremental Term Loan, or
Incremental Revolving Loan Commitments that by the terms of this Agreement
requires such test to be calculated on a “Pro Forma Basis” or after giving “Pro
Forma Effect”; provided that any increase in the Revolving Loan Commitment, for
purposes of this “Specified Transaction” definition, shall be deemed to be fully
drawn.


176




US-DOCS\99983253.20



--------------------------------------------------------------------------------





“Sponsor” means collectively: (i) TowerBrook Capital Partners L.P. (“TCP”) and
any of its Affiliates, including any investment fund managed or advised,
directly or indirectly, by TCP or any of its Affiliates (each, a “TowerBrook
Fund”), (ii) any Affiliate of any TowerBrook Fund, but excluding, in any case,
any portfolio company of any such fund, other than TCP-ASC ACHI Series LLP or
any other entity through which any such fund, directly or indirectly, owns,
beneficially or of record, an equity interest in the Borrower; and (iii)
Ascension Health Alliance and any of its Affiliates.
“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
“Subordination Agreement” means that certain Subordination Agreement dated as of
even date herewith by and among Agent, the Credit Parties and the Subordinated
Lenders, as the same may be amended, restated and/or modified from time to time
subject to the terms thereof.
“Subordinated Indebtedness” means any Indebtedness of any Credit Party or any
Subsidiary of any Credit Party which is subordinated to the Obligations as to
right and time of payment and as to other rights and remedies thereunder and
having such other terms as are, in each case, reasonably satisfactory to Agent,
and “Subordinated Indebtedness” shall include the Subordinated Notes.
“Subordinated Indebtedness Documents” means any agreement, indenture and
instrument pursuant to which any Subordinated Indebtedness is issued, in each
case as amended to the extent permitted under the Loan Documents, and
“Subordinated Indebtedness Documents” shall include the Subordinated Notes
Indebtedness Documents.
“Subordinated Notes” means the notes issued pursuant to the Subordination Note
Agreement.
“Subordinated Note Agreement” means that certain Subordinated Note Purchase
Agreement dated as of the date hereof, by and among the Borrower, each other
Obligor (as defined therein) and the Subordinated Lenders.
“Subordinated Lenders” means TI IV ACHI Holdings, LP, Ascension Health Alliance
D/B/A Ascension, IHC HEALTH SERVICES, INC. and the other purchasers party to the
Subordinated Indebtedness Documents from time to time.
“Subordinated Notes Indebtedness Documents” means the Subordinated Note
Agreement, the Subordinated Notes and each of the other “Note Documents” as
defined under the Subordinated Note Agreement any agreement, in each case as
amended to the extent permitted under the Loan Documents.
“Subsidiary” of a Person means a corporation, company, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests


177




US-DOCS\99983253.20



--------------------------------------------------------------------------------





having such power only by reason of the happening of a contingency) are at the
time beneficially owned, or the management of which is otherwise controlled,
directly or indirectly, through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrower
that are Guarantors.
“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Obligation,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Obligations, (a) for any date on or after the
date such Swap Obligations have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Obligations, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Obligations (which may include a Lender or any
Affiliate of a Lender).
“Swingline Commitment” means $5,000,000.
“Swingline Lender” means, each in its capacity as Swingline Lender hereunder,
Bank of America or, upon the resignation of Bank of America as Agent hereunder,
any Lender (or Affiliate or Approved Fund of any Lender) that agrees, with the
approval of Agent (or, if there is no such successor Agent, the Required
Lenders) and the Borrower, to act as the Swingline Lender hereunder.
“Swingline Note” means a promissory note of the Borrower payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the Borrower to the Swingline Lender resulting
from the Swing Loans made to the Borrower by the Swingline Lender.
“Target” means Intermedix Holdings, Inc.
“Target Companies” means the Target together with those Subsidiaries of Target
acquired pursuant to the Closing Date Acquisition.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Tax Affiliate” means, (a) Borrower and each of its Subsidiaries. (b) each other
Credit Party and (c) any Affiliate of the Borrower with which the Borrower files
or is eligible to file consolidated, combined or unitary Tax returns.
“Term Loan” means any term loan made hereunder pursuant to Section 1.1(a), any
Incremental Term Loan, any Extended Term Loan, and any Term Loan subject to a
Permitted Repricing Amendment, as the context requires.
“Term Loan Commitment” means, with respect to each Lender, such Lender’s Initial
Term Loan Commitment, any Incremental Term Loan Commitment of such Lender as set
forth in any amendment under Section 9.1(e), any commitment to extend Term Loans
of such Lender under Section 9.1(f), any Refinancing


178




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Term Loan Commitment pursuant to Section 1.13, and any commitment to extend Term
Loans of such Lender as set forth in any Permitted Repricing Amendment, as
applicable, in each case, as amended to reflect Assignments and as such amount
may be reduced or increased pursuant to this Agreement. Unless the context shall
otherwise require, the term “Term Loan Commitments” shall include the
Incremental Term Loan Commitments, Refinancing Term Loan Commitment and any
Commitment in respect of Term Loans subject to a Permitted Repricing Amendment.
“Term Note” means a promissory note of the Borrower payable to a Lender, in
substantially the form of Exhibit 11.1(f) hereto, evidencing the Indebtedness of
the Borrower to such Lender resulting from the Term Loans made to the Borrower
by such Lender or its predecessor(s).
“Test Period” means, at any date of determination, the most recently completed
four consecutive Fiscal Quarters of the Borrower ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 4.1(a) or (b) (or, for any date of determination prior to
any such delivery, for the period of four consecutive Fiscal Quarters of the
Borrower ended Mach 31, 2018).
“Threshold Amount” means $10,000,000.
“Total Net Leverage Ratio” means, on any date of determination, the ratio of (a)
Consolidated Net Debt as of such date to (b) Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries for the four Fiscal Quarter period ending on
such date.
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
dress, trade names, corporate names, company names, business names, fictitious
business names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
“Transaction” means, collectively, (a) the Closing Date Acquisition, (b) the
funding of the Initial Term Loans and any Revolving Loans on the Closing Date,
(c) the consummation of any other transactions in connection with the foregoing
on or about the Closing Date and (d) the payment of the Transaction Expenses.
“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any of its Restricted Subsidiaries in connection with the
Transaction, this Agreement, the other Loan Documents and the transactions
contemplated hereby.
“Transformative Acquisition” means any merger, acquisition, investment, or
consolidation by or with the Borrower or any Restricted Subsidiary that is not
permitted by the terms of this Agreement immediately prior to the consummation
of such transaction.
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.
“Undisclosed Administration” means, in relation to a Lender or any Person that
directly or indirectly controls a Lender, the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee,


179




US-DOCS\99983253.20



--------------------------------------------------------------------------------





custodian, or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender or such parent
company is subject to home jurisdiction, if applicable law requires that such
appointment not be disclosed.
“United States” and “U.S.” each means the United States of America.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an Unrestricted Subsidiary pursuant to Section 4.16 subsequent to
the date hereof until such Person ceases to be an Unrestricted Subsidiary in
accordance with the terms hereof.
“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness; provided that for purposes of determining the Weighted Average
Life to Maturity of any Indebtedness that is being modified, refinanced,
refunded, renewed, replaced or extended, the effects of any prepayments made on
such Indebtedness prior to the date of the applicable extension shall be
disregarded.
“Wholly-Owned Subsidiary” means, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Stock or Stock Equivalents of
which (other than (x) director’s qualifying shares and (y) shares issued to
foreign nationals to the extent required by applicable Requirements of Law) are
owned by such Person and/or by one or more wholly owned Subsidiaries of such
Person.
“Withdrawal Liability” means the liability of a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

11.2    Other Interpretive Provisions.
(a)    Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.
(b)    The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.


180




US-DOCS\99983253.20



--------------------------------------------------------------------------------





(c)    Certain Common Terms. The term “documents” includes any and all
instruments, documents, agreements, certificates, indentures, notices and other
writings, however evidenced. The term “including” is not limiting and means
“including without limitation.”
(d)    Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. For
the avoidance of doubt, the initial payments of interest and fees relating to
the Obligations (other than amounts due on the Closing Date) shall be due and
paid on the first day of the first month or quarter, as applicable, following
the entry of the Obligations onto the operations systems of Agent, but in no
event later than the first day of the second month or quarter, as applicable,
following the Closing Date. In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” All references to the time of day shall
be a reference to New York time. If any provision of this Agreement or any other
Loan Document refers to any action taken or to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be interpreted to
encompass any and all means, direct or indirect, of taking, or not taking, such
action.
(e)    Contracts. Unless otherwise expressly provided herein or in any other
Loan Document, references to agreements and other contractual instruments,
including this Agreement and the other Loan Documents, shall be deemed to
include all subsequent amendments, thereto, restatements and substitutions
thereof and other modifications and supplements thereto which are in effect from
time to time, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.
(f)    Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and, except as
otherwise provided with respect to FATCA, are to be construed as including all
statutory and regulatory provisions related thereto or consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.

11.3    Accounting Terms and Principles. All accounting determinations required
to be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by the Borrower shall
be given effect for purposes of measuring compliance with any provision of
Article V or VI unless the Borrower, Agent and the Required Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all financial statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP; provided that notwithstanding the
foregoing or anything to the contrary herein, all leases of the Borrower and its
restricted subsidiaries that are treated as operating leases for purposes of
GAAP on the Closing Date shall continue to be accounted for as operating leases
regardless of any change in, or in the application of, GAAP following such date
that would otherwise require such leases to be treated as capital leases.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to in Article V and Article VI shall be made,
without giving effect to any election under Accounting Standards Codification
825-10 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other Liabilities of any Credit Party or
any Subsidiary of any Credit Party at “fair value.” A breach of a financial
covenant contained in Article VI shall be deemed to have occurred as of any date
of determination by Agent or as of the last day of any specified measurement
period, regardless of when the financial statements reflecting such breach are
delivered to Agent. (a) For purposes of determining pro forma compliance with
any financial covenant as


181




US-DOCS\99983253.20



--------------------------------------------------------------------------------





of any date prior to September 30, 2018, such provision shall assume that the
relevant Test Period is the Test Period ending on September 30, 2018, and the
level of any such financial covenant shall be deemed to be the covenant level
for the Test Period ending September 30, 2018, and (b) if the availability of
Indebtedness under this Agreement, or other incurrence of Indebtedness in
compliance with this Agreement, is subject to a maximum leverage ratio, then,
solely for the purposes of determining such availability or compliance, the cash
proceeds of such Indebtedness shall not be included in the calculation, if
applicable, of cash or cash equivalents included in the determination of such
leverage ratio; provided that, to the extent the proceeds of any such
Indebtedness are to be used to repay other Indebtedness, the foregoing shall not
limit the ‎Borrower’s ability to give Pro Forma Effect to such repayment of
Indebtedness and all other appropriate pro forma adjustments. Notwithstanding
anything to the contrary contained herein, any obligation of a Person under a
lease that is not (or would not be) required to be classified and accounted for
as a Capital Lease on a balance sheet of such Person under GAAP as in effect and
implemented on the Closing Date shall not be treated as a Capital Lease as a
result of the adoption of changes in GAAP or changes in the application of GAAP.

11.4    Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

11.5    Limited Condition Transactions. For purposes of (i) determining
compliance with any provision of this Agreement which requires the calculation
of the First Lien Net Leverage Ratio, Total Net Leverage Ratio or Interest
Coverage Ratio, (ii) determining compliance with representations, warranties,
defaults or events of default (other than with respect to Events of Default
under Section 7.1(g) or 7.1(f), which condition shall in any event be satisfied
at the time any such Limited Condition Transaction is consummated) or (iii)
testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated EBITDA) (excluding with respect
to the incurrence of Revolving Loans, but including with respect to the
incurrence of debt under the Incremental Facilities or Incremental Equivalent
Indebtedness pursuant to Section 1.1(e), subject to the conditions applicable
thereto), in each case, in connection with a Limited Condition Transaction and
any Limited Condition Financing and the related use of baskets in connection
therewith, that may be consummated thereafter, at the irrevocable option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Condition Transaction, an “LCT Election”), the date of determination of
whether any such Limited Condition Transaction is permitted hereunder, shall be
deemed to be the date the definitive agreements for such Limited Condition
Transaction are entered into (the “LCT Test Date”), and if, after giving pro
forma effect to the Limited Condition Transaction, any Limited Condition
Financing and the other transactions to be entered into in connection therewith
as if they had occurred at the beginning of the most recently ended Test Period
ending prior to the LCT Test Date, the Borrower could have taken such action on
the relevant LCT Test Date in compliance with such ratio or basket, such ratio
or basket shall be deemed to have been complied with; provided that,
notwithstanding anything to the contrary herein and other than solely with
respect to the incurrence test under which such Limited Condition Transaction is
being made, the Consolidated EBITDA, assets and consolidated net income of any
target of such Limited Condition Transaction can only be used in the
determination of the relevant ratios and baskets for usages other than in
connection with the applicable transaction pertaining to such Limited Condition
Transaction if and when such acquisition has closed. The


182




US-DOCS\99983253.20



--------------------------------------------------------------------------------





Borrower shall make the LCT Election on or prior to the LCT Test Date. For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCT
Test Date (including with respect to the incurrence of any Indebtedness) are
exceeded as a result of fluctuations in any such ratio or basket (including due
to fluctuations of the target of any Limited Condition Transaction) at or prior
to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such
fluctuations.
[Signature Pages Follow]








183




US-DOCS\99983253.20



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.
CREDIT PARTIES:
R1 RCM INC., as Borrower
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President


INTERMEDIX HOLDING INC.,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President


INTERMEDIX MIDCO INC.,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President


INTERMEDIX CORPORATION,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President


MEDICAL CONSULTANTS, INC.,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President


INTERMEDIX PHYSICIAN SERVICES, LLC,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President








Signature page to Credit Agreement






US-DOCS\99983253.20

--------------------------------------------------------------------------------





INTERMEDIX ANALYTICS, LLC,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President


THE DEZONIA GROUP, INC.,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President


ADVANCED DATA PROCESSING, INC.,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President


INTERMEDIX OFFICE BASED, LLC,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President


PRACTICE SUPPORT RESOURCES, LLC,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President


INTERMEDIX STAFFING, INC.,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President


MED MEDIA, INC.,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President






Signature page to Credit Agreement






US-DOCS\99983253.20

--------------------------------------------------------------------------------





INTERMEDIX ARM, LLC,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President


PROJECT LINKS PARENT, INC.,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President


ROVER16, INC.,
as Credit Party
By: /s/ Joseph Flanagan    
Name: Joseph Flanagan
Title: President




Signature page to Credit Agreement






US-DOCS\99983253.20

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.




BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Anthony W. Kell    
Name: Anthony W. Kell
Title: Vice President




Signature page to Credit Agreement






US-DOCS\99983253.20

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written


BANK OF AMERICA, N.A., as Swingline Lender, L/C Issuer and as a Lender
By: /s/ Heath Lipson    
Name: Heath Lipson
Title: Senior Vice President






Signature page to Credit Agreement






US-DOCS\99983253.20

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written


ARES CAPITAL CORPORATION
as a Lender


By: /s/ Ian Fitzgerald    
Name: Ian Fitzgerald
Title: Authorized Signatory






Signature page to Credit Agreement






US-DOCS\99983253.20

--------------------------------------------------------------------------------






Schedule 1.1(a)

Initial Term Loan Commitments


Lender
Initial Term Loan Commitment
Bank of America, N.A.
$270,000,000.00
TOTAL:
$270,000,000.00









US-DOCS\99983253.20

--------------------------------------------------------------------------------







Schedule 1.1(b)

Revolving Loan Commitments




Lender
Revolving Loan Commitment
Bank of America, N.A.
$15,000,000.00
Ares Capital Corporation
$10,000,000.00
TOTAL
$25,000,000.00















US-DOCS\99983253.20